


Exhibit 10.1

 

Execution Version

 

 

 

 

IRON MOUNTAIN INCORPORATED

 

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

$1,225,000,000

 

--------------------------------------------------------------------------------

 

RBS CITIZENS, N.A. and BANK OF AMERICA, N.A.,
as Co-Syndication Agents,

 

BARCLAYS BANK PLC, HSBC BANK USA, N.A., MORGAN STANLEY SENIOR
FUNDING, INC. and THE BANK OF NOVA SCOTIA,
as Co-Documentation Agents,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

JPMORGAN CHASE BANK, TORONTO BRANCH
as Canadian Administrative Agent

 

and

 

J.P. MORGAN SECURITIES LLC and RBS CITIZENS, N.A.,
as Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

2

 

 

 

Certain Defined Terms

2

 

Accounting Terms and Determinations

32

 

Types of Loans

33

 

Currency

33

 

 

 

Section 2   Loans, Etc.

33

 

 

 

US$ Loans; US$-Canadian Loans; Multi-Currency Loans; C$ Loans; Swingline Loans;
Term Loans

33

 

Reductions of Commitments

39

 

Fees

39

 

Lending Offices

40

 

Several Obligations: Remedies Independent

40

 

Notes

40

 

Use of Proceeds

40

 

Letters of Credit

40

 

Currency Fluctuations, etc

45

 

Defaulting Lenders

47

 

Term Loan Purchases

49

 

Extension Offers

50

 

 

 

52

 

 

 

 

 

 

Procedure for US$ Loan Borrowing, US$-Canadian Loan Borrowing, Term Loan
Borrowing and Multi-Currency Borrowing

52

 

Prepayments and Conversions

52

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

54

 

 

 

58

 

 

 

 

 

 

Repayment of Loans

58

 

Interest

59

 

 

 

60

 

 

 

 

 

 

Payments

60

 

Pro Rata Treatment

62

 

Computations

63

 

Minimum and Maximum Amounts; Types

63

 

Certain Notices

64

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

Non-Receipt of Funds by the Administrative Agent

67

 

Sharing of Payments; Waiver of Enforcement Without Consent. Etc

67

 

Taxes

68

 

Judgment Currency

72

 

 

 

73

 

 

 

 

 

 

Additional Costs

73

 

Limitation on Types of Loans

74

 

Illegality

75

 

Substitute ABR Loans

75

 

Compensation

75

 

Capital Adequacy

76

 

Substitution of Lender

76

 

Additional Costs in Respect of Letters of Credit

77

 

 

 

77

 

 

 

 

 

 

Effective Date

77

 

Initial and Subsequent Loans

79

 

 

 

80

 

 

 

 

 

 

Corporate Existence

80

 

Information

80

 

Litigation

81

 

No Breach; No Default

81

 

Corporate Action

81

 

Approvals

82

 

Regulations U and X

82

 

ERISA and the Canadian Pension Plans

82

 

Taxes

82

 

Subsidiaries; Agreements; Etc

83

 

Investment Company Act

83

 

Reserved

83

 

Ownership and Use of Properties

83

 

Environmental Compliance

83

 

Solvency

84

 

Senior Debt

84

 

 

 

84

 

 

 

 

 

 

Financial Statements and Other Information

84

 

Taxes and Claims

86

 

Insurance

86

 

Maintenance of Existence; Conduct of Business

87

 

Maintenance of and Access to Properties

88

 

Compliance with Applicable Laws

88

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

Litigation

88

 

Indebtedness

88

 

Consolidated Leverage Ratio

90

9.10.

Reserved

90

 

Fixed Charges Coverage Ratio

90

 

Mergers, Asset Dispositions. Etc

90

 

Liens

92

 

Investments

92

 

Restricted Payments

94

 

Transactions with Affiliates

94

 

Subordinated Indebtedness

95

 

Lines of Businesses

95

 

Modification of Other Agreements

95

 

Reserved

96

 

Certain Obligations Respecting Subsidiaries

96

 

Environmental Matters

97

 

Residual Assurances

97

 

Perfection of Security Interests in Stock of Foreign Subsidiaries

98

 

 

 

98

 

 

 

 

 

 

Events of Default

98

 

Ratable Treatment of Lenders

100

 

 

 

101

 

 

 

 

 

 

Appointment Powers and Immunities

101

 

Reliance by Administrative Agent

102

 

Defaults

102

 

Rights as a Lender

102

 

Indemnification

103

 

Non-Reliance on Administrative Agent and Other Lenders

103

 

Failure to Act

104

 

Resignation or Removal of Administrative Agent

104

 

Consents under Basic Documents

104

 

Collateral Sub-Agents

104

 

Multi-Currency Payment Agent and Canadian Administrative Agent

105

 

Additional Ministerial Powers of the Administrative Agent

105

 

 

 

105

 

 

 

 

 

 

Waiver

105

 

Notices

105

 

Expenses Etc

105

 

Indemnification

106

 

Amendments. Etc

106

 

Successors and Assigns

107

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

Confidentiality

109

 

Survival

109

 

Captions

109

 

Counterparts; Integration

110

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

110

 

Parent, Canadian Borrower’s, Swiss Borrower’s and Other Subsidiary Borrowers’
Agent

110

 

Designation of Indebtedness

111

 

Reserved

111

 

USA PATRIOT Act

111

 

Additional Borrowers

111

 

Releases of Guarantees and Liens

111

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

 

 

SCHEDULE I

-

Commitments

SCHEDULE II

-

Subsidiaries; Investments in Joint Ventures and Other Persons

SCHEDULE III

-

Credit Agreements, Indentures, Leases

SCHEDULE IV

-

Existing Letters of Credit

 

 

 

Exhibits

 

 

 

EXHIBIT A-1

-

Form of Revolving Credit Note

EXHIBIT A-2

-

Form of Term Note

EXHIBIT B

-

Company Guaranty

EXHIBIT C

-

Company Pledge Agreement

EXHIBIT D

-

Parent Guaranty

EXHIBIT E

-

Parent Pledge Agreement

EXHIBIT F

-

Subsidiary Guaranty

EXHIBIT G

-

Subsidiary Pledge Agreement

EXHIBIT H

-

Canadian Borrower Pledge Agreement

EXHIBIT I-1

-

Form of Opinion of Special New York Counsel to the Company

EXHIBIT I-2

-

Form of Opinion of Special Nova Scotia Counsel to the Canadian Borrower

EXHIBIT J

-

Form of Opinion of Special New York Counsel to the Administrative Agent

EXHIBIT K

-

Form of Commitment Increase Supplement

EXHIBIT L

-

Form of Additional Lender Supplement

EXHIBIT M

-

Form of Incremental Term Loan Activation Notice

EXHIBIT N

-

Form of Assignment and Assumption

EXHIBIT O-1

-

Form of Borrowing Subsidiary Agreement

EXHIBIT O-2

-

Form of Borrowing Subsidiary Termination

 

 

 

Annexes

 

 

 

ANNEX A

-

Canadian Borrower Provisions

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 27, 2011, among: IRON MOUNTAIN INCORPORATED, a
corporation duly organized and validly existing under the laws of the State of
Delaware (together with its successors and as more fully defined below, the
“Parent”); IRON MOUNTAIN INFORMATION MANAGEMENT, INC., a corporation duly
organized and validly existing under the laws of the State of Delaware (together
with its successors and as more fully defined below, the “Company”); IRON
MOUNTAIN CANADA CORPORATION, a company organized and existing under the laws of
the Province of Nova Scotia (the “Canadian Borrower”); IRON MOUNTAIN SWITZERLAND
GMBH, a company organized and existing under the laws of Switzerland (the “Swiss
Borrower”); IRON MOUNTAIN EUROPE LIMITED, a company organized and existing under
the laws of the United Kingdom (“IM Europe”); IRON MOUNTAIN AUSTRALIA PTY LTD.,
a company formed under the laws of Australia (“IM Australia”), IRON MOUNTAIN
INFORMATION MANAGEMENT (LUXEMBOURG) S.C.S., a company organized under the laws
of Luxembourg (“IMIM Luxembourg”); IRON MOUNTAIN LUXEMBOURG SARL, a company
organized under the laws of Luxembourg (“IM Luxembourg”, and together with IM
Europe, IM Australia, IMIM Luxembourg, the “Other Subsidiary Borrowers”); each
of the lenders that is listed under the caption “US$ LENDERS” on the signature
pages hereto and each lender or financial institution that becomes a “US$
Lender” after the date hereof pursuant to Section 12.06 hereof (individually,
together with its successors, a “US$ Lender” and, collectively, together with
their respective successors, the “US$ Lenders”); each of the lenders that is
listed under the caption “US$-CANADIAN LENDERS” on the signature pages hereto
and each lender or financial institution that becomes a “US$-Canadian Lender”
after the date hereof pursuant to Section 12.06 hereof (individually, together
with its successors, a “US$-Canadian Lender” and, collectively, together with
their respective successors, the “US$-Canadian Lenders”);  each of the lenders
that is listed under the caption “MULTI-CURRENCY LENDERS” on the signature pages
hereto and each lender or financial institution that becomes a “Multi-Currency
Lender” after the date hereof pursuant to Section 12.06 hereof (individually,
together with its successors, a “Multi-Currency Lender” and, collectively,
together with their respective successors, the

 

--------------------------------------------------------------------------------


 

“Multi-Currency Lenders”); each of the lenders that is listed under the caption
“CANADIAN LENDERS” on the signature pages hereto and each lender or financial
institution that becomes a “Canadian Lender” after the date hereof pursuant to
Section 12.06 hereof (individually, together with its successors, a “Canadian
Lender” and, collectively, together with their respective successors, the
“Canadian Lenders”); each of the lenders that is listed under the caption
“INITIAL TERM LENDERS” on the signature pages hereto and each lender or
financial institution that becomes an “Initial Term Lender” after the date
hereof pursuant to Section 12.06 hereof (individually, together with its
successors, an “Initial Term Lender” and, collectively, together with their
respective successors, the “Initial Term Lenders”); RBS CITIZENS, N.A. and BANK
OF AMERICA, N.A., as Co-Syndication Agents, BARCLAYS BANK PLC,    HSBC BANK USA,
N.A., MORGAN STANLEY SENIOR FUNDING, INC. and THE BANK OF NOVA SCOTIA, as
Co-Documentation Agents, J.P. MORGAN SECURITIES LLC and RBS CITIZENS, N.A., as
lead arrangers and joint bookrunners, JPMORGAN CHASE BANK, TORONTO BRANCH, as
Canadian Administrative Agent (in such capacity, together with its successors in
such capacity, the “Canadian Administrative Agent”) and JPMORGAN CHASE BANK,
N.A. as agent for the Lenders (in such capacity, together with its successors in
such capacity, the “Administrative Agent”).

 

The parties hereto hereby agree as follows:

 

Section 1  Definitions and Accounting Matters.

 

1.01.        Certain Defined Terms.  As used herein, the following terms shall
have the following meanings and the terms defined in Annex A hereto shall have
the meanings given to them therein (all terms defined in this Section 1.01 or in
other provisions of this Agreement in the singular to have the same meanings
when used in the plural and vice versa):

 

“ABR Loans” shall mean Loans which bear interest at a rate based upon the
Alternate Base Rate.

 

“Accounts Receivable Financing” shall mean any accounts receivable sale
arrangement, credit facility or conditional purchase contract or similar
arrangement providing financing secured directly or indirectly by the accounts
receivable and related records, collateral and rights of the Parent or its
Subsidiaries; provided that any such transaction shall be consummated pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent, as evidenced by its written approval thereof (such
approval not to be unreasonably withheld).

 

“Acquired Debt” shall mean, with respect to the Parent or any Subsidiary,
Indebtedness of any other Person, existing at the time such other Person merged
with or into or became a Subsidiary of the Parent or any Subsidiary thereof in
connection with a Permitted Acquisition occurring after the Effective Date,
provided that (i) such Indebtedness was not created by such other Person in
contemplation of such acquisition and (ii) the aggregate outstanding principal
amount of such Indebtedness shall not at any time exceed $100,000,000.

 

2

--------------------------------------------------------------------------------


 

“Acquisition” shall mean an acquisition of assets of, or all or substantially
all of the Capital Stock of, another business by the Parent and/or one or more
of its Subsidiaries.

 

“Acquisition Consideration” shall mean, with respect to any Acquisition, the
aggregate amount of consideration paid by the Parent and its Subsidiaries in
connection therewith, inclusive of (a) Stock Consideration and (b) other
consideration on account of (i) any expenses incurred in connection with such
Acquisition, (ii) liabilities under agreements not to compete incurred in
connection with such Acquisition, (iii) the principal amount of Indebtedness
assumed in connection with such Acquisition and (iv) Additional Expenditures
related to such Acquisition.

 

“Additional Borrowers” shall mean any Subsidiary of the Parent that becomes a
party hereto as a Borrower pursuant to Section 12.16.

 

“Additional Expenditures” shall mean, with respect to any Acquisition, amounts
expended or to be expended by the Parent and its Subsidiaries within twelve
months after the date of such Acquisition to acquire or construct facilities and
equipment that are not part of the assets acquired pursuant to such Acquisition
but which are deemed by the Parent to be essential for the integration or
restructuring of the assets so acquired.

 

“Adjusted EBITDA” shall mean, for any period, EBITDA for such period, minus cash
paid for income taxes for such period as set forth in the consolidated statement
of cash flows of the Parent covering such period, adjusted to exclude income
taxes attributable to extraordinary, unusual or non-recurring gains or charges
or other items (including sale of fixed assets not in the ordinary course of
business).

 

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person and, if such Person is an individual, any member of the immediate family
(including parents, siblings, spouse, children, stepchildren, nephews, nieces
and grandchildren) of such individual and any trust whose principal beneficiary
is such individual or one or more members of such immediate family and any
Person who is controlled by any such member or trust. As used in this
definition, “control” (including, with correlative meanings, “controlled by” and
“under common control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise), provided that, in any event, any Person which owns
directly or indirectly more than 5% of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
more than 5% of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person.   Notwithstanding the foregoing, (a) no
individual shall be deemed to be an Affiliate of a corporation solely by reason
of his or her being an officer or director of such corporation

 

3

--------------------------------------------------------------------------------


 

and (b) Subsidiaries shall be deemed not to be Affiliates of the Parent or any
of the other Subsidiaries.

 

“Agreed Rate Loans” shall mean the Swingline Loans as to which the Borrower and
the Swingline Lender with respect to such Swingline Loans have agreed to an
interest rate per annum to be applicable to such Swingline Loans for the
Interest Period applicable thereto (such rate, an “Agreed Rate”).

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the one-month
Eurocurrency Rate plus 1.00%. Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

 

“Applicable Commitment Fee Rate” shall mean, at any time, the percentage per
annum set forth in the schedule below opposite the Pricing Level in effect at
such time:

 

 

Pricing Level

 

Applicable Commitment Fee Rate

 

 

Level 4

Greater than or equal to 5.00 to 1.00

 

0.500%

 

 

 

 

 

 

 

Level 3

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

0.500%

 

 

 

 

 

 

 

Level 2

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.375%

 

 

 

 

 

 

 

Level 1

Less than 3.00 to 1.00

 

0.300%

 

 

For purposes of this definition, the “Pricing Level” in effect at any time shall
be the level (either Level 1, Level 2, Level 3 or Level 4) indicated in the
schedule set forth in the definition of “Applicable Margin” in this Section 1.01
corresponding to the Applicable Leverage Ratio in effect at such time.

 

“Applicable L/C Percentage” shall mean, at any time, the Applicable Margin in
effect at such time with respect to Eurocurrency Loans that are Revolving Loans
(irrespective of whether at the time any Eurocurrency Loan is outstanding).

 

4

--------------------------------------------------------------------------------

 

“Applicable Lending Office” for each Lender and for each Type of Loan, the
lending office of such Lender (or of an affiliate of such Lender) designated for
such Type of Loan in the Administrative Questionnaire of such Lender or such
other lending office of such Lender (or of an affiliate of such Lender) as such
Lender may from time to time specify to the Administrative Agent and the Company
as the office by which its Loans of such Type are to be made and maintained.

 

“Applicable Leverage Ratio” shall mean, at any time, the Consolidated Leverage
Ratio as at the end of the most recent fiscal quarter of the Parent in respect
of which financial statements have been delivered by the Parent pursuant to
either Section 9.01(a) or 9.01(b) hereof; provided, that to the extent that the
required financial statements or the accompanying certificate described in the
last paragraph of Section 9.01 have not been delivered to the Administrative
Agent within the time period specified in Section 9.01(a) or 9.01(b), as
applicable, the Pricing Level shall be deemed to be Level 4 (and the Applicable
Commitment Fee and the Applicable Margin to be the rates corresponding to Level
4 as set forth in the respective definitions thereof) until receipt by the
Administrative Agent thereof; provided further, that no change in the Applicable
Leverage Ratio will take effect until the date five Business Days following
receipt by the Administrative Agent of the applicable financial statements. 
From the Effective Date until receipt by the Administrative Agent of a
compliance certificate as provided in the last paragraph of Section 9.01, absent
the delayed delivery set forth in the first proviso of this definition, the
Pricing Level shall be deemed to be Level 2 and the Applicable Commitment Fee
and the Applicable Margin to be the rates corresponding to Level 2 as set forth
in the respective definitions thereof.

 

“Applicable Margin” shall mean (a) the rate for the respective Type of Loan set
forth below opposite the level (either Level 1, Level 2, Level 3 or Level 4)
indicated in the schedule set forth below corresponding to the Applicable
Leverage Ratio in effect at such time:

 

 

 

 

Applicable Margin

 

 

Range of Applicable
Leverage Ratio

 

ABR
Loans

 

Eurocurrency
Loans

 

 

Level 4

Greater than or equal to 5.00 to 1.00

 

1.50%

 

2.50%

 

 

 

 

 

 

 

 

 

Level 3

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

1.25%

 

2.25%

 

 

5

--------------------------------------------------------------------------------


 

 

Range of Applicable
Leverage Ratio

 

Applicable Margin

 

 

Level 2

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.75%

 

1.75%

 

 

 

 

 

 

 

 

 

Level 1

Less than 3.00 to 1.00

 

0.50%

 

1.50%

 

 

and (b) for Incremental Term Loans, such per annum rates as shall be agreed to
by the Company and the applicable Incremental Term Lenders as shown in the
applicable Incremental Term Loan Activation Notice; provided, that if the
Applicable Margin (which, for such purposes only, shall be deemed to include all
interest rate floors, recurring fees, upfront or similar fees or original issue
discount (amortized over the shorter of (i) the weighted average life of the
Incremental Term Loans and (ii) four years) payable to all Lenders providing the
Incremental Term Loans but exclusive of any arrangement, syndication,
structuring or other fees payable in connection therewith that are not shared
with all Lenders providing such Incremental Term Loans) relating to the
Incremental Term Loans exceeds the Applicable Margin (as calculated pursuant to
the foregoing) relating to the Initial Term Loans by more than 0.25%, the
Applicable Margin relating to the Initial Term Loans shall be adjusted to be
equal to the Applicable Margin (as calculated pursuant to the foregoing)
relating to the Incremental Term Loans minus 0.25%.

 

“Arrangers” shall mean J.P. Morgan Securities LLC and RBS Citizens Bank, N.A.

 

“Australian Dollars” shall mean the lawful currency of the Commonwealth of
Australia.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now or
hereafter in effect, or any successor statute.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts

 

6

--------------------------------------------------------------------------------


 

within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“Basic Documents” shall mean this Agreement, the Notes, the Letter of Credit
Documents, the Parent Guaranty, the Company Guaranty, the Subsidiary Guaranty
and the Security Documents entered into pursuant to the terms hereof.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowers” shall mean the Parent, the Company, the Canadian Borrower, the Swiss
Borrower, the Other Subsidiary Borrowers and any Additional Borrower.

 

“Borrowing Date” shall mean any Business Day specified by the Company as a date
on which the Company requests the relevant Lenders to make Loans hereunder.

 

“Business Day” shall mean any day other than a day on which commercial banks are
authorized or required to close in New York City and, where such term is used in
the definition of “Quarterly Dates” in this Section 1.01 or if such day relates
to a borrowing of, a payment or prepayment of principal of or interest on, a
conversion of or into, or an Interest Period for, a Eurocurrency Loan or a
notice with respect to any such borrowing, payment, prepayment, conversion or
Interest Period, which is also a day on which dealings in Dollar deposits are
carried out in the London interbank market.

 

“Calculation Date” shall mean any Business Day as the Administrative Agent shall
elect, but in any event, at least once each calendar month.  So long as no Event
of Default has occurred and is continuing, the Administrative Agent shall, to
the extent practicable, select the first day of each Interest Period applicable
to Multi-Currency Loans as Calculation Dates.

 

“Canadian Borrower Pledge Agreement” shall mean the pledge agreement, dated as
of the date hereof, to which the Canadian Borrower and the Canadian
Administrative Agent are parties, as the same shall be modified and supplemented
and in effect from time to time, in substantially the form of Exhibit H hereto.

 

“Canadian Commitments” shall have the meaning assigned to such term in Annex A
hereto.

 

“Canadian Dollars” shall have the meaning assigned to such term in Annex A
hereto.

 

“Canadian Lenders” shall have the meaning assigned to such term in the Preamble
hereto.

 

“Canadian Pension Plan” shall mean any plan, program, arrangement or
understanding that is a pension plan for the purposes of any applicable pension
benefits or tax laws of Canada (whether or not registered under any such laws)
which is

 

7

--------------------------------------------------------------------------------


 

maintained or contributed to by (or to which there is or may be an obligation to
contribute of), the Parent, the Company, the Canadian Borrower or any other
Subsidiary of the Parent in respect of any person’s employment in Canada or a
province or territory thereof with the Parent, the Company, the Canadian
Borrower or any other Subsidiary of the Parent and all related agreements,
arrangements and understandings in respect of, or related to, any benefits to be
provided thereunder or the effect thereof on any other compensation or
remuneration of any employee.

 

“Canadian Security Documents” shall mean the Canadian Borrower Pledge Agreement
and all other security documents hereafter delivered to the Canadian
Administrative Agent granting a Lien on the stock of the Canadian Borrower or
any other Canadian Subsidiary to secure the obligations and liabilities of the
Canadian Borrower hereunder and under any of the other Basic Documents or to
secure any guarantee by any Canadian Subsidiary of any such obligations and
liabilities.

 

“Canadian Subsidiary” shall mean a Subsidiary incorporated under the laws of
Canada or any province or territory thereof.

 

“Capital Expenditures” shall mean capital expenditures by the Parent or any of
its Subsidiaries during the relevant period determined in accordance with GAAP.

 

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board) and, for purposes
of this Agreement, the amount of such obligations shall be the capitalized
amount thereof at such time, determined in accordance with GAAP (including such
Statement No. 13).

 

“Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital stock or other ownership
interests, including, without limitation, all common stock and all preferred
stock.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit procurement
card, electronic funds transfer and other cash management arrangements.

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking of, such property for
which such Person or any of its Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.

 

“Change of Control” shall mean that:

 

(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), other than the Principal Stockholders (or
any of them), is or

 

8

--------------------------------------------------------------------------------


 

becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the voting power of
all classes of Voting Stock of the Parent,

 

(b)           in any consecutive 25-month period, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
(together with any new directors whose election to such Board of Directors, or
whose nomination for election by the stockholders of the Parent was approved by
a vote of at least 66-2/3% of the directors still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors then in office;

 

(c)           the Parent shall be required pursuant to the provisions of the
Senior Subordinated Debt Documents (or any other agreement or instrument
relating to or providing for any other Subordinated Indebtedness) to redeem or
repurchase, or make an offer to redeem or repurchase, all or any portion of the
Senior Subordinated Debt (or such Subordinated Indebtedness, as the case may be)
as a result of a change of control (however defined); or

 

(d)           the Company shall cease to be wholly-owned by the Parent.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral Account” shall mean a cash collateral account in the name and under
the control of the Administrative Agent (and the Multi-Currency Payment Agent)
maintained in accordance with the terms of the Security Documents.

 

“Commitment Period” shall mean the period from and including the Effective Date
to but not including the Commitment Termination Date.

 

“Commitments” shall mean the US$ Commitments, the US$-Canadian Commitments, the
Multi-Currency Commitments, the Canadian Commitments (for all purposes other
than Sections 2, 3, 4, 5 and 6 hereof) and the Initial Term Commitments.

 

“Commitment Termination Date” shall mean June 27, 2016 (or, if such day is not a
Business Day, the next preceding Business Day) or, in the case of the Term Loans
(and for the purposes of Sections 9.08 and 12.05), the Facility Termination Date
or Incremental Term Maturity Date, as applicable.

 

“Company” shall mean Iron Mountain Information Management, Inc., a Delaware
corporation.

 

“Company Guaranty” shall mean the guaranty, dated as of the date hereof, as said
agreement shall be modified and supplemented and in effect from time to time,
pursuant to which the Company guarantees the obligations of the Parent, the
Canadian Borrower, the Swiss Borrower, each Other Subsidiary Borrower and any
Additional Borrower under the Basic Documents, in substantially the form of
Exhibit C hereto.

 

9

--------------------------------------------------------------------------------


 

“Company Pledge Agreement” shall mean the pledge agreement, dated as of the date
hereof, to which the Company and the Administrative Agent are parties, as the
same shall be modified and supplemented and in effect from time to time, in
substantially the form of Exhibit D hereto.

 

“Consolidated Leverage Ratio” shall have the meaning assigned to such term in
Section 9.09 hereof.

 

“Consolidated Net Tangible Assets” shall mean at any date the assets of the
Parent and its Subsidiaries determined on such date on a consolidated basis,
less goodwill and other intangible assets.

 

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Parent, are treated as a single employer under
Section 414 of the Code.

 

“Credit Party” means the Administrative Agent, the Canadian Administrative
Agent, the Multi-Currency Payment Agent, the Issuing Bank, the Swingline Lender
or any other Lender.

 

“Currency Exchange Agreement” shall mean a currency exchange agreement or
similar arrangement between the Parent or any Subsidiary and one or more of the
Lenders.

 

“C$ Loan” shall have the meaning assigned to such term in Annex A hereto.

 

“C$ Prime Loans” shall have the meaning assigned to such term in Annex A hereto.

 

“C$ Prime Rate” shall have the meaning assigned to such term in Annex A hereto.

 

“CDOR Rate” shall have the meaning assigned to such term in Annex A hereto.

 

“Default” shall mean an Event of Default or an event which with notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith

 

10

--------------------------------------------------------------------------------


 

determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Borrower
or a Credit Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Borrower’s or such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.

 

“De Minimus Excluded Subsidiary” shall mean an Excluded Subsidiary designated as
such by the Company, provided, that after giving effect to such designation, the
aggregate net tangible assets (excluding therefrom any shares or all of equity
interests held by any designated Excluded Subsidiary in another Excluded
Subsidiary) of the Excluded Subsidiaries so designated does not exceed
$100,000,000.

 

“Dividend Payments” shall have the meaning assigned to such term in
Section 9.15.

 

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount in any Multi-Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent or the Canadian Administrative Agent
using the Exchange Rate with respect to such Multi-Currency then in effect, in
the case of any such Multi-Currency as determined pursuant to Section 2.09.

 

“Dollars”, “US$” and “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Parent organized in the
United States of America.

 

“EBITDA” shall mean, for any period, the sum (without duplication), determined
on a consolidated basis for the Parent and its Subsidiaries, of (a) net income
for such period plus (b) to the extent deducted in determining net income for
such period, the sum of (i) depreciation and amortization (including deferred
financing costs, organization costs, goodwill and non-compete amortization) for
such period, (ii) other non-cash expenses for such period (including minority
interest expense), (iii) Interest Expense for such period, (iv) provision for
income taxes for such period, (v) extraordinary, unusual or non-recurring
charges or other items (including without limitation losses arising from any
natural disasters, debt extinguishment expenses, foreign currency transaction
losses and losses on investments) for such period determined in accordance with
GAAP after giving effect to any related charges for, reductions of or provisions
for taxes thereon, (vi) non-compete expenses for such period to the extent not
capitalized in accordance with GAAP and (vii) losses on sales of fixed assets
not in the ordinary course of business for such period after giving effect to
any related charges for, reductions of or provisions for

 

11

--------------------------------------------------------------------------------


 

taxes thereon minus (c) to the extent included in the calculation of net income
for such period, the sum of (i) other income (including interest income) for
such period (including gains attributable to minority interest in its
Subsidiaries), (ii) extraordinary, unusual or non-recurring gains or other items
(including without limitation gains resulting from debt extinguishment, foreign
currency transaction gains and gains on investments) for such period determined
in accordance with GAAP after giving effect to any related charges for,
reductions of or provisions for taxes thereon and (iii) gains on sales of fixed
assets not in the ordinary course of business for such period after giving
effect to any related charges for, reductions of or provisions for taxes
thereon.

 

For the purposes of calculating the ratios set forth in Sections 9.09 and 9.11
there may, at the Parent’s option (such option to be consistently applied with
respect to each transaction), be included in EBITDA for any relevant period, on
a pro forma basis (adjusted to give effect to expenses that will not be
ongoing), the net income (and the additions and subtractions thereto referred to
above) for such period of any Person (or assets) acquired after the commencement
of such period in connection with any Permitted Acquisition having Acquisition
Consideration of more than $500,000. The net income (and the related additions
and subtractions) of the Person or assets acquired pursuant to such acquisition
for such period shall be calculated by reference to the most recent available
quarterly financial statements of the acquired business, annualized.

 

“Effective Date” shall have the meaning assigned to such term in Section 7.01
hereof.

 

“Environmental Laws” shall mean any and all federal, state, local and foreign
statutes, laws (including common law), regulations, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, licenses or other governmental restrictions, contracts,
indemnities, assumptions of liability or agreements relating to the environment
or to emissions, discharges or releases of pollutants, contaminants, petroleum
or petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, petroleum or petroleum products, chemicals
or industrial, toxic or hazardous substances or wastes or the clean-up or other
remediation thereof.

 

“Environmental Liabilities” shall mean all liabilities of the Parent and each
Subsidiary, whether vested or unvested, contingent or fixed, actual or potential
which arise under or relate to Environmental Laws.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Eurocurrency Base Rate” shall mean, (a) with respect to any Eurocurrency Loans
denominated in Dollars, Canadian Dollars, Australian Dollars, New Zealand
Dollars, euros, Yen, Zloty and Rand the rate per annum determined on the basis
of the rate for

 

12

--------------------------------------------------------------------------------


 

deposits in the relevant currency for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
screen LIBOR1 Page as of 11:00 a.m., London time, two Business Days prior to the
beginning of such Interest Period.  In the event that such rate does not appear
on the LIBOR 1 Page of the Reuters screen (or otherwise on such screen), the
“Eurocurrency Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurocurrency rates as may
be selected by the Administrative Agent or, in the absence of such availability,
by reference to the rate at which the Administrative Agent is offered currency
deposits in the relevant currency at or about 11:00 a.m., New York City time,
two Business Days prior to the beginning of such Interest Period in the
interbank eurocurrency market where its eurocurrency and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein and (b) with
respect to Eurocurrency Loans denominated in Pounds Sterling, the rate per annum
determined by the Administrative Agent to be the average of the rates quoted by
the Reference Lenders at approximately 11:00 a.m. London time (or as soon
thereafter as practicable) on the day two Business Days prior to the first day
of the Interest Period for such Loans for the offering by the Reference Lenders
to leading banks in the Paris interbank market of deposits in Pounds Sterling
having a term comparable to such Interest Period and in an amount comparable to
the principal amount of the respective Eurocurrency Loans of the Reference
Lenders to which such Interest Period relates.  If any Reference Lender is not
participating in any Eurocurrency Loans during the Interest Period therefor
(pursuant to Section 6.04 hereof or for any other reason), the Eurocurrency Base
Rate for such Loans for such Interest Period shall be determined by reference to
the amount of the Loan which such Reference Lender would have made had it been
participating in such Loans. If any Reference Lender does not furnish a timely
quotation, the Administrative Agent shall determine the relevant interest rate
on the basis of the quotation or quotations furnished by the remaining Reference
Lender or Lenders or, if none of such quotations is available on a timely basis,
the provisions of Section 6.02 shall apply.

 

“Eurocurrency Loans” shall mean Loans the interest on which is determined on the
basis of rates referred to in the definition of “Eurocurrency Base Rate” in this
Section 1.01.

 

“Eurocurrency Rate” shall mean, for any Eurocurrency Loans, a rate per annum
(rounded upwards, if necessary, to the nearest 1/32 of 1%) determined by the
Administrative Agent to be equal to (i) the Eurocurrency Base Rate for such
Loans for the Interest Period for such Loans divided by (ii) 1 minus the Reserve
Requirement for such Loans.

 

“euros” shall mean the single currency of the European Union as constituted by
the Treaty on the European Union.

 

“Events of Default” shall have the meaning assigned to such term in
Section 10.01 hereof.

 

13

--------------------------------------------------------------------------------


 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Rate” shall mean with respect to any Multi-Currency on a particular
date, the rate at which such Multi-Currency may be exchanged into Dollars in
London on a spot basis, as set forth on the display page of the Reuters System
applicable to such Multi-Currency as reasonably determined by the Administrative
Agent.  In the event that such rate does not appear on any Reuters display page,
the Exchange Rate with respect to such Multi-Currency shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company or, in the
absence of such agreement, such Exchange Rate shall instead be determined by
reference to the Administrative Agent’s spot rate of exchange quoted to prime
banks in London in the London interbank market where its foreign currency
exchange operations in respect of such Multi-Currency are then being conducted,
at or about noon, local time, at such date for the purchase of Dollars with such
Multi-Currency, for delivery on a spot basis; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted and no other methods for determining the Exchange Rate can be determined
as set forth above, the Administrative Agent may use any reasonable method it
deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

 

“Excluded Subsidiary” shall mean any Subsidiary of the Parent principally
engaged in the records and information management business or related activities
organized outside of the United States of America.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes), and branch profits or similar taxes
imposed on it, in each case by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located and (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under
Section 6.07), any United States, Canadian, or Swiss withholding tax (including
withholding taxes imposed under FATCA), other than a withholding tax with
respect of payments by any Additional Borrower, that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Regulatory Change) to
comply with Section 5.08(f), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Borrower with
respect to such withholding tax pursuant to Section 5.08(a).

 

“Existing Credit Agreement” shall mean the Credit Agreement dated as of
April 16, 2007 (as amended, restated, supplemented or otherwise modified from
time to time) among the Parent, certain lenders party thereto and the
Administrative Agent.

 

14

--------------------------------------------------------------------------------

 

 

“Existing Physical Facility” shall mean any Physical Facility owned by the
Parent or any of its Subsidiaries on the Effective Date.

 

“Existing Letters of Credit” shall mean, collectively, all letters of credit
identified on Schedule IV hereto and outstanding on the Effective Date.

 

“Extension” shall have the meaning provided in Section 2.12(a).

 

“Extension Offer” shall have the meaning provided in Section 2.12(a).

 

“Extension Revolving Commitments” shall have the meaning provided in
Section 2.12(a).

 

“Extension Term Loans” shall have the meaning provided in Section 2.12(a).

 

“Facility Termination Date” shall mean June 27, 2016 (or, if such day is not a
Business Day, the next preceding Business Day).

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, and any current or future regulations or official
interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Fixed Charges” shall mean for any period the sum of (i) Scheduled Amortization
for such period plus (ii) Interest Expense for such period plus (iii) 50% of the
total Capital Expenditures (total Capital Expenditures being calculated for this
purpose to exclude replacement Capital Expenditures made with the proceeds of
insurance) for such period plus (iv) the aggregate amount of non-compete
expenses for such period to the extent not capitalized in accordance with GAAP
plus (v) the aggregate amount of regular quarterly dividend payments, typically
paid on or about January 15, April 15, July 15 and October 15, in cash by the
Parent during such period.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Parent, the Company, the Canadian
Borrower, the Swiss Borrower, any Other Subsidiary Borrower or any Additional
Borrower, as the case may be, is resident for any tax purposes.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

15

--------------------------------------------------------------------------------


 

“Funded Indebtedness” shall mean, without duplication, (a) Indebtedness that
matures or otherwise becomes due more than one year after the incurrence thereof
or is extendible, renewable or refundable, at the option of the obligor, to a
date more than one year after the incurrence thereof (including the current
portion thereof) and (b) Indebtedness outstanding hereunder.

 

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States of America consistently applied.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty” by any Person shall mean any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness of any other
Person and, without limiting the generality of the foregoing, any obligation,
direct or indirect, contingent or otherwise, of such Person (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness (whether arising by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise, other
than agreements to purchase goods at an arm’s length price in the ordinary
course of business) or (ii) entered into for the purpose of assuring in any
other manner the holder of such Indebtedness of the payment thereof or to
protect such holder against loss in respect thereof (in whole or in part),
provided that the term Guaranty shall not include endorsements for collection or
deposit in the ordinary course of business. The term “Guarantee” used as a verb
has a corresponding meaning.

 

“Hazardous Substances” shall mean any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, including any substance regulated under Environmental Laws.

 

“Hedging Agreement” shall mean any Interest Rate Agreement or Currency Exchange
Agreement between the Parent or any Subsidiary and any financial institution.

 

“Incremental Term Lenders” shall mean each Lender that holds an Incremental Term
Loan.

 

“Incremental Term Loan Activation Notice” shall mean a notice substantially in
the form of Exhibit M.

 

“Incremental Term Loans” shall mean any Loan made pursuant to Section 2.01(c).

 

“Incremental Term Maturity Date” shall mean with respect to the Incremental Term
Loans to be made pursuant to any Incremental Term Loan Activation Notice, the
maturity date specified in such Incremental Term Loan Activation Notice, which
date shall be June 27, 2016 or later.

 

16

--------------------------------------------------------------------------------


 

“Indebtedness” shall mean, as to any Person (determined without duplication):

 

(i)            indebtedness of such Person for borrowed money (whether by loan
or the issuance and sale of debt securities) or for the deferred purchase or
acquisition price of property or services (including amounts payable under
agreements not to compete and other similar arrangements), other than accounts
payable (other than for borrowed money) incurred in the ordinary course of
business and accrued expenses incurred in the ordinary course of business;

 

(ii)           obligations of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person;

 

(iii)          Capital Lease Obligations and Synthetic Lease Obligations of such
Person;

 

(iv)          obligations of such Person to redeem or otherwise retire shares of
Capital Stock of such Person;

 

(v)           for purposes of Section 10.01(b) only, indebtedness of such Person
under any Hedging Agreement and any Cash Management Agreement;

 

(vi)          indebtedness of others of the type described in clauses
(i) through (v) above secured by a Lien on the property of such Person, whether
or not the respective obligation so secured has been assumed by such Person;

 

(vii)         indebtedness of others of the type described in clauses
(i) through (v) above Guaranteed by such Person; and

 

(viii)        Accounts Receivable Financings and Permitted Mortgage Financings
of such Person.

 

Notwithstanding anything to the contrary contained in clause (i) of the
preceding sentence, indebtedness of any Person in respect of amounts payable
under an agreement not to compete shall be the amount carried on the balance
sheet of such Person in respect of such agreement in accordance with GAAP.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Initial Term Commitment” shall mean, as to each Initial Term Lender, the
obligation of such Initial Term Lender to make Initial Term Loans, in an
aggregate principal or stated amount at any one time outstanding up to but not
exceeding the amount set forth opposite such Initial Term Lender’s name on
Schedule I hereto under the caption “Initial Term Commitment” or, in the case of
a Person that is party to an assignment permitted under Section 12.06

 

17

--------------------------------------------------------------------------------


 

hereof after the Effective Date, as specified in the respective instrument of
assignment pursuant to which such assignment is effected (as the same may be
reduced at any time or from time to time pursuant to Section 3.02 hereof).  The
original aggregate amount of the Initial Term Commitments is $500,000,000.

 

“Initial Term Lenders” shall have the meaning assigned to such term in the
Preamble hereto.

 

“Initial Term Loans” shall have the meaning ascribed to such term in
Section 2.01(a).

 

“Interest Expense” shall mean, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of the Parent and its Subsidiaries (on a consolidated basis),
including the interest portion of rental or similar payments under Capital Lease
Obligations and Synthetic Leases and any capitalized interest, and excluding
amortization of debt discount and expense, interest paid in kind and any swap
“breakage” or similar costs.

 

“Interest Period” shall mean, with respect to any Eurocurrency Loans, the period
commencing on the date such Loans are made or converted from ABR Loans or the
last day of the next preceding Interest Period with respect to such Loans and
ending on the numerically corresponding day in the first, second, third, sixth
or (if acceptable to all Lenders) twelfth calendar month thereafter, as the
Company may select as provided in Section 5.05 hereof, except that each such
Interest Period which commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing:

 

(i)            if any Interest Period would otherwise end after the Commitment
Termination Date, such Interest Period shall end on the Commitment Termination
Date;

 

(ii)           each Interest Period that would otherwise end on a day that is
not a Business Day shall end on the next succeeding Business Day (or, if such
next succeeding Business Day falls in the next succeeding calendar month, on the
next preceding Business Day); and

 

(iii)          notwithstanding clause (i) above, no Interest Period shall have a
duration of less than one month and, if the Interest Period for any Eurocurrency
Loan would otherwise be a shorter period, such Loans shall not be available
hereunder for such period.

 

With respect to any Agreed Rate Loans, the Interest Period shall be the period
agreed to by the Borrower and the Swingline Lender with respect thereto as the
period during which such Agreed Rate Loan may be outstanding.

 

“Interest Rate Agreement” shall mean an interest rate swap agreement, interest
rate cap agreement or similar arrangement between the Parent or any Subsidiary
and any financial institution.

 

18

--------------------------------------------------------------------------------


 

“Investments” shall have the meaning assigned to such term in Section 9.14
hereof.

 

“Issuing Bank” shall mean JPMorgan Chase Bank or any Affiliate thereof or any
other Lender so designated with the consent of such other Lender, JPMorgan Chase
Bank and the Company.

 

“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A. and its successors.

 

“L/C Exposure” shall have the meaning provided in Section 2.10.

 

“Lenders” shall mean the US$ Lenders, the US$-Canadian Lenders, the
Multi-Currency Lenders, the Canadian Lenders (for all purposes other than
Sections 3, 4, 5 (other than 5.08(b), 5.08(c) and 5.09) and 6 hereof) and the
Term Lenders.

 

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

“Letter of Credit Liability” shall mean, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the undrawn stated amount of
such Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Issuing Bank) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under Section 2.08 hereof or Annex A hereto, as the case may be, and
the Issuing Bank shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in the related Letter of Credit after
giving effect to the acquisition by the Lenders other than the Issuing Bank of
their participation interests under said Section 2.08.

 

“Letters of Credit” shall have the meaning assigned to such term in Section 2.08
hereof and, unless the content otherwise requires, refers to Canadian Letters of
Credit as defined in Annex A hereto.

 

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, the Parent and each of its Subsidiaries
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.

 

“Liquid Investments” shall mean:

 

19

--------------------------------------------------------------------------------


 

(iv)          deposits maturing within 90 days of the acquisition thereof
denominated in freely exchangeable currencies and issued by (X) a Lender or (Y)
a bank or trust company having combined capital and surplus of at least
$500,000,000 and which has (or which is a Subsidiary of a bank holding company
which has) publicly traded debt securities rated A or higher by Standard &
Poor’s Ratings Services or A2 or higher by Moody’s Investors Service, Inc.;

 

(v)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (i) above entered into
with (x) any Lender or (y) any bank or trust company meeting the qualifications
specified in clause (i)(Y) above;

 

(vi)          obligations issued or guaranteed by the United States of America,
with maturities not more than one year after the date of issue;

 

(vii)         commercial paper with maturities of not more than 90 days and a
published rating of not less than A-2 and P-2 (or the equivalent rating); and

 

(viii)        investments in money market funds substantially all of whose
assets are comprised of securities and other obligations of the types described
in clauses (i) through (iv) above.

 

“Loans” shall mean the US$ Loans, the US$-Canadian Loans, the Multi-Currency
Loans, the Swingline Loans, the C$ Loans (for all purposes other than Sections
3,4,5 and 6 hereof) and the Term Loans.

 

“Majority Lenders” shall mean Lenders having more than 50% of (a) the aggregate
amount of (i) the Revolving Commitments and (ii) the Initial Term Commitments
(or, if the Term Loans have been made, the aggregate unpaid principal amount of
the Term Loans) or (b) if the Revolving Commitments shall have terminated, the
aggregate unpaid principal amount of the Loans and Letter of Credit Liabilities.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, property, condition (financial or otherwise) or prospects of
the Parent and its Subsidiaries taken as a whole, (b) the validity or
enforceability of any of the Basic Documents, (c) the rights and remedies of the
Lenders and the Administrative Agent, Canadian Administrative Agent or the
Multi-Currency Payment Agent under any of the Basic Documents or the Senior
Subordinated Debt Documents or (d) the timely payment of the principal of or
interest on the Loans or the Reimbursement Obligations or other amounts payable
in connection therewith.

 

“Merging Subsidiary” shall have the meaning assigned to such term in
Section 9.04 hereof.

 

“Minimum Extension Condition” shall have the meaning provided in
Section 2.12(c).

 

20

--------------------------------------------------------------------------------


 

“Multi-Currency” shall mean each of Pounds Sterling, euros, Dollars, Canadian
Dollars, Australian Dollars, New Zealand Dollars, Yen, Zloty and Rand.

 

“Multi-Currency Commitment” shall mean, as to each Multi-Currency Lender, the
obligation of such Multi-Currency Lender to make Multi-Currency Loans, and to
issue or participate in Multi-Currency Swingline Loans and Letters of Credit
pursuant to Section 2.08 hereof, in an aggregate principal or stated amount at
any one time outstanding up to but not exceeding the amount set forth opposite
such Multi-Currency Lender’s name on Schedule I hereto under the caption
“Multi-Currency Commitment” (expressed in Dollars) or, in the case of a Person
that is party to an assignment permitted under Section 12.06 hereof after the
Effective Date, as specified in the respective instrument of assignment pursuant
to which such assignment is effected (as the same may be reduced or increased at
any time or from time to time pursuant to Section 2.01, 2.02 or 3.02 hereof). 
The original aggregate amount of the Multi-Currency Commitments is $175,000,000.

 

“Multi-Currency Lenders” shall have the meaning assigned to such term in the
Preamble hereto.

 

“Multi-Currency Loans” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Multi-Currency Loans (Dollar Equivalent)” shall mean the Dollar Equivalent of
the relevant Multi-Currency Loans.

 

“Multi-Currency Payment Agent” shall mean JPMorgan Chase Bank, Toronto Branch.

 

“Multi-Currency Percentage” shall mean, with respect to any Multi-Currency
Lender at any time, the ratio (expressed as a percentage) of (a) the amount of
the Multi-Currency Commitment of such Multi-Currency Lender at such time to
(b) the aggregate amount of the Multi-Currency Commitments of all of the
Multi-Currency Lenders at such time.

 

“Multi-Currency Swingline Commitment” shall mean the obligation of the Swingline
Lender to make Multi-Currency Swingline Loans pursuant to Section 2.01(d) in an
aggregate principal amount at any one time not to exceed $50,000,000.

 

“Multi-Currency Swingline Loans” shall have the meaning assigned to such term in
Section 2.01(d).

 

“Multi-Currency Swingline Participation Amount” shall have the meaning assigned
to such term in section 3.03(c)(iii).

 

“Multiemployer Plan” shall mean at any time an employee pension benefit plan
within the meaning of Section 4001 (a)(3) of ERISA to which the Parent or any
member of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions,
including for these

 

21

--------------------------------------------------------------------------------


 

purposes, any Person which ceased to be a member of the Controlled Group during
such five year period.

 

“Net Cash Proceeds” shall mean, in each case as set forth in a statement in
reasonable detail delivered to the Administrative Agent:

 

(a)           with respect to the disposition of any asset by the Parent or any
of its Subsidiaries, the excess, if any, of (i) the cash received in connection
with such disposition over (ii) the sum of (A) the principal amount of any
Indebtedness which (except in the case of Indebtedness of any Excluded
Subsidiary permitted under clause (v) of Section 9.08 hereof) is secured by such
asset and which (in all cases) is required to be repaid in connection with the
disposition thereof,  plus (B) the reasonable out-of-pocket expenses incurred by
the Parent or such Subsidiary, as the case may be, in connection with such
disposition, plus (C) provision for taxes, including income taxes, attributable
to the disposition of such asset;

 

(b)           with respect to the issuance of any Indebtedness of the Parent or
any its Subsidiaries, the gross proceeds received by the Parent or such
Subsidiary from such issuance less all reasonable legal expenses, discounts and
commissions and other fees and expenses incurred or to be incurred and all
federal, state, local and foreign taxes assessed or to be assessed in connection
therewith; and

 

(c)           in the case of any Casualty Event, the aggregate amount of
proceeds of insurance, condemnation awards and other compensation received by
the Parent and its Subsidiaries in respect of such Casualty Event net of
(i) reasonable expenses incurred by the Parent and its Subsidiaries in
connection therewith and (ii) contractually required repayments of Indebtedness
to the extent secured by a Lien on such property and any income and transfer
taxes payable by the Parent or any of its Subsidiaries in respect of such
Casualty Event.

 

“New Zealand Dollars” shall mean the lawful currency of New Zealand.

 

“Notes” shall mean the promissory notes provided for by Section 2.06 hereof and
all promissory notes delivered in substitution or exchange therefor, in each
case as the same shall be modified and supplemented and in effect from time to
time.

 

“Obligor” shall mean, collectively, the Parent, the Company, the Canadian
Borrower, the Swiss Borrower, each Other Subsidiary Borrowers, each of the
Additional Borrowers and each of the Subsidiary Guarantors.

 

“Other Subsidiary Borrower” shall have the meaning set forth in the preamble.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Parent” shall have the meaning set forth in the preamble.

 

22

--------------------------------------------------------------------------------


 

“Parent Guaranty” shall mean the guaranty, dated as of the date hereof, as said
agreement shall be modified and supplemented and in effect from time to time,
pursuant to which the Parent guarantees the obligations of the Company, the
Canadian Borrower, the Swiss Borrower, each Other Subsidiary Borrower and any
Additional Borrower under the Basic Documents, in substantially the form of
Exhibit E hereto.

 

“Parent Pledge Agreement” shall mean the pledge agreement, dated as of the date
hereof, to which the Parent and the Administrative Agent are parties, as the
same shall be modified and supplemented and in effect from time to time, in
substantially the form of Exhibit D hereto.

 

“Participant Register” shall have the meaning set forth in Section 12.06.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any entity succeeding to any or all of its functions.

 

“Permitted Acquisition” shall have the meaning set forth in Section 9.12.

 

“Permitted Mortgage” means any mortgage subjecting property of any Subsidiary of
the Parent to a Lien where (i) the Company shall agree, for the benefit of the
Administrative Agent and the Lenders, not to permit any Subsidiary owning any
interest in such property to create, incur or suffer to exist any Indebtedness
other than Indebtedness permitted under subclause (iv)(b) of Section 9.08 and
(ii) such mortgage (and the other documentation, if any, relating thereto) does
not contain any covenants subjecting the Parent or its Subsidiaries to financial
tests of any nature (except in the case of Permitted Mortgage Financings of
Existing Physical Facilities).

 

“Permitted Mortgage Financing” shall mean any financing (or series of related
financings) by the Parent or any of its Subsidiaries after the Effective Date
that is secured by a mortgage on one or more Physical Facilities, provided that
(a) the proceeds of such financing (except to the extent that Permitted Mortgage
Financings of Physical Facilities acquired after the Effective Date are excluded
by the definition of “Net Cash Proceeds” herein) are applied to the prepayment
of Loans as provided in Section 3.02(b) hereof, (b) such financings are
otherwise permitted by the terms of Section 9.08 hereof and (c) in the case of
each such mortgage financing by a Subsidiary of the Parent, each such mortgage
created thereby is a Permitted Mortgage.

 

“Person” shall mean an individual, a corporation, a company, a voluntary
association, a partnership, a limited liability company, a trust, an
unincorporated organization or a government or any agency, instrumentality or
political subdivision thereof.

 

“Physical Facility” shall mean any facility, or part of a facility (including,
without limitation, related office buildings, parking lots or other related real
property), now or hereafter owned by the Parent or any of its Subsidiaries, in
each case including, without limitation, the land on which such facility is
located, all buildings and other improvements thereon, including leasehold
improvements, all fixtures, furniture, equipment, inventory and other tangible
personal property located in or used in

 

23

--------------------------------------------------------------------------------


 

connection with such facility and all accounts receivable and other intangible
personal property (other than motor vehicles) related to the ownership, lease or
operation of such facility, all whether now existing or hereafter acquired.

 

“Plan” shall mean an employee pension benefit plan which is covered by Title IV
of ERISA or subject to the minimum funding standards under Section 412 of the
Code and is either (a) maintained by the Parent or any member of the Controlled
Group for employees of the Parent or any member of the Controlled Group or (b)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
the Parent or any member of the Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions.

 

“Post-Default Rate” shall mean as to any Loan, any Reimbursement Obligation or
other payable by the Company or any other Borrower hereunder, a rate equal to
the sum of 2% plus the higher of (i) in the case of an ABR Loan or a
Reimbursement Obligation or other amount payable in Dollars, the rate of
interest applicable to ABR Loans, (ii) in the case of any other Loan, the rate
of interest (if any) otherwise applicable to such Loan and (iii) in the case of
any Reimbursement Obligation or other amount payable in a currency other than
Dollars, an overnight rate as determined by the Administrative Agent, the
Canadian Administrative Agent or the Multi-Currency Payment Agent in the
relevant eurocurrency market for such currency plus the then Applicable Margin
for Eurocurrency Revolving Loans.

 

“Pounds Sterling” shall mean the lawful currency of the United Kingdom, provided
that, unless otherwise prohibited by law, if more than one currency or currency
unit are at the same time recognized by the central bank of the United Kingdom
as the lawful currency of that country, then:  (i) any reference herein to, and
any obligations arising hereunder in, the currency of the United Kingdom shall
be translated into, or paid in, the currency or currency unit of the United
Kingdom designated by the Administrative Agent (after consultation with the
Company); and (ii) any translation from one currency or currency unit to another
shall be at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Administrative Agent (acting reasonably); provided further that, if a
change in the currency of the United Kingdom occurs, this Agreement will, to the
extent the Administrative Agent (acting reasonably and after consultation with
the Company) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the London interbank market and
otherwise to reflect the change in currency.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

 

“Principal Stockholders” shall mean each of Vincent J. Ryan, Schooner Capital
Corporation, C. Richard Reese, Kent P. Dauten and their respective Affiliates.

 

24

--------------------------------------------------------------------------------

 

 

“Quarterly Dates” shall mean the last Business Day of each March, June,
September and December.

 

“Rand” shall mean the lawful currency of South Africa.

 

“RCRA” means the Resource Conservation and Recovery Act, as amended.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of the Parent or any of its Subsidiaries.

 

“Reference Lenders” shall mean JPMorgan Chase Bank and RBS Citizens, N.A.

 

“Refunded Multi-Currency Swingline Loans” shall have the meaning given thereto
in Section 3.03(b)(iii).

 

“Refunded US$-Canadian Swingline Loans” shall have the meaning given thereto in
Section 3.03(b)(ii).

 

“Refunded US$ Swingline Loans” shall have the meaning given thereto in
Section 3.03(b)(i).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Regulatory Change” shall mean, with respect to any Lender, any change on or
after the date of this Agreement in United States federal, state or foreign laws
or regulations, including as a result of (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III (in the case of each of (x) and (y), whether or not such
change was on or after the date of this Agreement), and including Regulation D,
or the adoption or making on or after such date of any interpretations,
directives or requests applying to a class of lenders including such Lender of
or under any United States federal or state, or any foreign, laws or regulations
(whether or not having the force of law) by any court or governmental or
monetary authority charged with the interpretation or administration thereof.

 

“Reimbursement Obligations” shall mean, at any time, the obligations of the
Parent, the Company or the Canadian Borrower, as the case may be, then
outstanding to reimburse amounts paid by the Issuing Bank or the Canadian
Issuing Bank, as the case may be, in respect of any drawings under a Letter of
Credit.

 

“Reinvestment Deferred Amount” shall mean with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by the Parent or any of its
Subsidiaries

 

25

--------------------------------------------------------------------------------


 

in connection therewith that are not applied to prepay or reduce the Commitments
pursuant to Section 3.02(c).

 

“Reinvestment Event” shall mean any disposition of assets or Recovery Event in
respect of which, so long as no Event of Default has occurred and is continuing,
the Company has determined that it (directly or indirectly through the Parent or
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of such disposition of assets or Recovery Event to acquire or
construct assets useful in its business.

 

“Reinvestment Prepayment Amount” shall mean with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or
construct assets useful in the Company’s business.

 

“Reinvestment Prepayment Date” shall mean with respect to any Reinvestment
Event, the earlier of (a) the date occurring 18 months after such Reinvestment
Event and (b) the date on which the Company shall have determined not to, or
shall have otherwise ceased to, acquire or construct assets useful in the
Company’s business with all or any portion of the relevant Reinvestment Deferred
Amount.

 

“Release” shall have the meaning set forth in 42 U.S.C. Section 9601(22), but
shall not include any “federally permitted release” as defined in 42 U.S.C.
Section 9601(10). The term “Released” shall have a corresponding meaning.

 

“Reserve Requirement” shall mean, for any Eurocurrency Loans, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained under Regulation D by member
banks of the Federal Reserve System in New York City with deposits exceeding one
billion Dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D). Without limiting the effect of the foregoing, the Reserve
Requirement shall reflect any other reserves required to be maintained by such
member banks by reason of any Regulatory Change against (i) any category of
liabilities which includes deposits by reference to which the Eurocurrency Rate
is to be determined as provided in the definition of “Eurocurrency Base Rate” in
this Section 1.01 or (ii) any category of extensions of credit or other assets
which include Eurocurrency Loans.

 

“Residual Assurances” shall mean any commitment or undertaking by the Parent or
the Parent required as a condition to any financing made available by any Person
to an Affiliate or Subsidiary of the Parent to finance the costs of construction
or acquisition by such Affiliate or Subsidiary of records management facilities
(including the acquisition of real estate for development purposes), where such
facility is intended to be leased to the Parent or a Subsidiary of the Parent,
which commitment or undertaking is intended to provide such Person with an
additional assurance that it will receive a minimum return under such financing
(and which does not constitute a Guaranty of the principal amount of such
financing); provided that such commitment or undertaking shall be entered into

 

26

--------------------------------------------------------------------------------


 

on terms and pursuant to documentation in all respects reasonably satisfactory
to the Administrative Agent.

 

“Restricted Payment” shall mean dividends (in cash, property or obligations) on,
or other payments or distributions on account of, or the setting apart of money
for a sinking or other analogous fund for the purchase, redemption, retirement
or other acquisition of, any shares of any class of Capital Stock of the Parent,
or any payment in respect of any option or warrant to purchase any shares of any
class of Capital Stock of the Parent or the exchange or conversion of any shares
of any class of Capital Stock of the Parent for or into any obligations of or
shares of any other class of Capital Stock of the Parent or any other property,
but excluding dividends payable solely in, or exchanges or conversions for or
into, shares of common stock of the Parent.

 

“Revolving Commitments” shall mean the US$ Commitments, the US$-Canadian
Commitments, the Multi-Currency Commitments, and, for all purposes other than
Sections 2, 3, 4, 5 and 6, the Canadian Commitments.

 

“Revolving Lenders” shall mean the US$ Lenders, the US$-Canadian Lenders, the
Multi-Currency Lenders, the Swingline Lender and, for all purposes other than
Sections 3, 4, 5 (other than 5.08(b), 5.08(c) and 5.09) and 6 hereof, the
Canadian Lenders.

 

“Revolving Loans” shall mean the US$ Loans, the US$-Canadian Loans, the
Multi-Currency Loans, the Swingline Loans and, for all purposes other than
Sections 3, 4, 5 and 6 hereof, the C$ Loans.

 

“Scheduled Amortization” shall mean, for any period, the sum (calculated without
duplication) of all payments of principal of Indebtedness of the Parent (other
than Indebtedness hereunder) scheduled to be made during such period.

 

“Security Documents” shall mean, collectively, the Company Pledge Agreement, the
Canadian Borrower Pledge Agreement, the Parent Pledge Agreement, the Subsidiary
Pledge Agreement and all Uniform Commercial Code financing statements and
similar items required by said agreements to be filed with respect to the
security interests in personal property created pursuant thereto.

 

“Seller Indebtedness” shall mean Indebtedness incurred after the date hereof and
payable to sellers in connection with Permitted Acquisitions that by its terms
is subordinated to the payment of the principal of and interest on the Loans and
Reimbursement Obligations.

 

“Senior Debt” shall mean at any time, the aggregate principal amount of Funded
Indebtedness outstanding minus the aggregate principal amount of Subordinated
Indebtedness outstanding.

 

“Senior Subordinated Debt” shall mean, collectively, the 2003 Senior
Subordinated Debt, the 2004 Senior Subordinated Debt, the 2006 Senior
Subordinated Debt, the 2007 Senior Subordinated Debt, the 2008 Senior
Subordinated Debt and the

 

27

--------------------------------------------------------------------------------


 

2009 Senior Subordinated Debt and any other subordinated Indebtedness permitted
under Section 9.08(iii) hereof.

 

“Senior Subordinated Debt Documents” shall mean all documents and agreements
executed and delivered in connection with the original issuance of the Senior
Subordinated Debt, including the Senior Subordinated Debt Indentures and the
promissory notes evidencing Indebtedness thereunder, in each case as the same
may be amended, supplemented or modified, without prejudice to the provisions of
Section 9.19 hereof.

 

“Senior Subordinated Debt Indentures” shall mean, collectively, the 2002 Senior
Subordinated Notes Indenture, the 2004 Senior Subordinated Notes Indenture and
documentation for subordinated indebtedness permitted under 9.08(iii) hereof.

 

“SPE” shall mean any special purpose entity formed by the Company for the
purposes of engaging in an Accounts Receivable Financing permitted under the
terms of this Agreement.

 

“Stock Consideration” shall mean, with respect to any Acquisition, the aggregate
amount of consideration paid by the Parent and its Subsidiaries in connection
therewith consisting of the Parent’s common stock or with proceeds of the
issuance of the Parent’s common stock within twelve months prior to the date of
such Acquisition. For purposes hereof, the amount of Stock Consideration paid by
the Parent in respect of any Acquisition where the Stock Consideration consists
of the Parent’s common stock shall be deemed to be equal to the fair market
value of the Parent’s respective common stock so paid, determined in good faith
by the Parent at the time of such Acquisition.

 

“Stock Repurchases” shall have the meaning assigned to such term in
Section 9.15.

 

“Subordinated Indebtedness” shall mean, collectively, (a) Senior Subordinated
Debt and (b) Seller Indebtedness.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, partnership,
limited liability company or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership, limited liability company or other entity shall
have or might have voting power by reason of the happening of any contingency)
is at the time directly or indirectly owned or controlled by such Person or one
or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person.

 

“Subsidiary Guarantor” shall mean (i) each of the Subsidiaries of the Parent
listed in Part 1 of Schedule II hereto other than those Subsidiaries identified
in Part 1 of Schedule II as not being a Subsidiary Guarantor and (ii) each other
Subsidiary of the Parent that from time to time becomes a party to the
Subsidiary Guaranty or otherwise

 

28

--------------------------------------------------------------------------------


 

guarantees the obligations of the Parent and the Company hereunder pursuant to
Section 9.21.

 

“Subsidiary Guaranty” shall mean the subsidiary guaranty, dated as of the date
hereof, between the Subsidiary Guarantors and the Administrative Agent, as said
agreement shall be modified and supplemented and in effect from time to time and
pursuant to which the Subsidiary Guarantors guarantee the obligations of the
Parent and the Company under the Basic Documents, any Hedging Agreements and any
Cash Management Agreements with any Lender or any Affiliate thereof, in
substantially the form of Exhibit F hereto.

 

“Subsidiary Pledge Agreement” shall mean the pledge agreement, dated as of the
date hereof, to which the Subsidiary Guarantors and the Administrative Agent are
parties, as the same shall be modified and supplemented and in effect from time
to time, in substantially the form of Exhibit G hereto.

 

“Swingline Commitment” shall mean the total of the US$ Swingline Commitment, the
US$-Canadian Swingline Commitment and the Multi-Currency Swingline Commitment.

 

“Swingline Exposure” shall have the meaning provided in Section 2.10.

 

“Swingline Lender” shall mean each of one or more Lenders, in its capacity as
the lender of Multi-Currency Swingline Loans, US$ Swingline Loans or
US$-Canadian Swingline Loans, as the case may be.  The Swingline Lender shall be
designated by the Company from time to time with the consent of the
Administrative Agent and the Swingline Lender.

 

“Swingline Loans” shall mean the US$ Swingline Loans, US$-Canadian Swingline
Loans and the Multi-Currency Swingline Loans.

 

“Synthetic Lease” shall mean a lease of property or assets designed to permit
the lessee (i) to claim depreciation on such property or assets under U.S. tax
law and (ii) to treat such lease as an operating lease or not to reflect the
leased property or assets on the lessee’s balance sheet under GAAP.

 

“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (x) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (y) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in, the lessor under such Synthetic Lease.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

29

--------------------------------------------------------------------------------


 

“Term Lenders” shall mean the collective reference to the Initial Term Lenders
and the Incremental Term Lenders.

 

“Term Loans” shall mean the collective reference to the Initial Term Loans and
the Incremental Term Loans.

 

“2002 Senior Subordinated Debt Indenture” shall mean the Indenture dated as of
December 30, 2002, among the Parent and The Bank of New York, as Trustee, as
supplemented, and as the same may be further amended, supplemented or modified,
without prejudice to the provisions of Section 9.19 hereof.

 

“2003 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 6-5/8% Senior Subordinated Notes of the Parent due January 1,
2016 issued pursuant to the 2002 Senior Subordinated Debt Indenture.

 

“2004 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 7-1/4% GBP Senior Subordinated Notes of the Parent due April 15,
2014 issued pursuant to the 2004 Senior Subordinated Debt Indenture.

 

“2004 Senior Subordinated Debt Indenture” shall mean the Indenture dated as of
January 22, 2004, among the Parent, the Grantors named therein and The Bank of
New York, as Trustee, as the same may be amended or modified, without prejudice
to the provisions of Section 9.19 hereof.

 

“2006 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 8 3/4% Senior Subordinated Notes of the Parent due July 15, 2018,
the 8% Dollar Denominated Senior Subordinated Notes due October 15, 2018 and the
6-¾% Euro Denominated Senior Subordinated Notes due October 15, 2018, each
issued pursuant to the 2002 Senior Subordinated Debt Indenture.

 

“2007 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 7-1/2% CAD Senior Subordinated Notes of Iron Mountain Nova Scotia
Funding Company due March 15, 2017, issued pursuant to the 2002 Senior
Subordinated Debt Indenture.

 

“2008 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 8% Senior Subordinated Notes of the Parent due June 15, 2020,
issued pursuant to the 2002 Senior Subordinated Debt Indenture.

 

“2009 Senior Subordinated Debt” shall mean the Indebtedness of the Parent in
respect of the 8 3/8% Senior Subordinated Notes of the Parent due August 15,
2021, issued pursuant to the 2002 Senior Subordinated Debt Indenture.

 

“Type” shall have the meaning assigned to such term in Section 1.03 hereof.

 

“Unfunded Liabilities” shall mean, with respect to any Plan, at any time, the
amount (if any) by which (a) the present value of all benefits under such Plan
exceeds (b) the fair market value of all Plan assets allocable to such benefits,
all determined as of the

 

30

--------------------------------------------------------------------------------


 

then most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of the Company or any member of the
Controlled Group to the PBGC or such Plan under Title IV of ERISA.

 

“US$ Commitment” shall mean, as to each US$ Lender, the obligation of such US$
Lender to make US$ Loans, and to issue or participate in Letters of Credit and
US$ Swingline Loans pursuant to Section 2.08 hereof, in an aggregate principal
or stated amount at any one time outstanding up to but not exceeding the amount
set forth opposite such US$ Lender’s name on Schedule I hereto under the caption
“US$ Commitment” or, in the case of a Person that is party to an assignment
permitted under Section 12.06 hereof after the Effective Date, as specified in
the respective instrument of assignment pursuant to which such assignment is
effected (as the same may be reduced or increased at any time or from time to
time pursuant to Section 2.01, 2.02 or 3.02 hereof).  The original aggregate
amount of the US$ Commitments is $400,000,000.

 

“US$ Commitment Percentage” shall mean, with respect to any US$ Lender at any
time, the ratio (expressed as a percentage) of (a) the amount of the US$
Commitment of such US$ Lender at such time to (b) the aggregate amount of the
US$ Commitments of all of the US$ Lenders at such time.

 

“US$ Lenders” shall have the meaning assigned to such term in the Preamble
hereto.

 

“US$ Loans” shall have the meaning assigned to such term in Section 2.01(a).

 

“US$ Swingline Commitment” shall mean the obligation of the Swingline Lender to
make US$ Swingline Loans pursuant to Section 2.01(d) in an aggregate principal
amount at any one time not to exceed $30,000,000.

 

“US$ Swingline Loans” shall have the meaning assigned to such term in section
2.01(d).

 

“US$ Swingline Participation Amount” shall have the meaning assigned to such
term in section 3.03(c)(i).

 

“US$-Canadian Commitment” shall mean, as to each US$-Canadian Lender, the
obligation of such US$-Canadian Lender to make US$-Canadian Loans in an
aggregate principal or stated amount at any one time outstanding up to but not
exceeding the amount set forth opposite such US$-Canadian Lender’s name on
Schedule I hereto under the caption “US$-Canadian Commitment” or, in the case of
a Person that is party to an assignment permitted under Section 12.06 hereof
after the Effective Date, as specified in the respective instrument of
assignment pursuant to which such assignment is effected (as the same may be
reduced or increased at any time or from time to time pursuant to Section 2.01,
2.02 or 3.02 hereof).  The original aggregate amount of the US$-Canadian
Commitments is $150,000,000 minus the original aggregate amount of the Canadian
Commitments.

 

31

--------------------------------------------------------------------------------


 

“US$-Canadian Commitment Percentage” shall mean, with respect to any
US$-Canadian Lender at any time, the ratio (expressed as a percentage) of
(a) the amount of the US$-Canadian Commitment of such US$-Canadian Lender at
such time to (b) the aggregate amount of the US$-Canadian Commitments of all of
the US$-Canadian Lenders at such time.

 

“US$-Canadian Lenders” shall have the meaning assigned to such term in the
Preamble hereto.

 

“US$-Canadian Loans” shall have the meaning assigned to such term in
Section 2.01(a).

 

“US$-Canadian Swingline Commitment” shall mean the obligation of the Swingline
Lender to make US$-Canadian Swingline Loans pursuant to Section 2.01(d) in an
aggregate principal amount at any one time not to exceed $10,000,000.

 

“US$-Canadian Swingline Loans” shall have the meaning assigned to such term in
Section 2.01(d).

 

“US$-Canadian Swingline Participation Amount” shall have the meaning assigned to
such term in section 3.03(c)(ii).

 

“Voting Stock” shall mean, with respect to any Person, any class or classes of
Capital Stock pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not,
at the time, stock of any other class or classes has, or might have, voting
power by reason of the happening of any contingency).

 

“Wholly-Owned Subsidiary” shall mean as to any Person, a Subsidiary of such
Person all of whose outstanding shares of Capital Stock (except directors’
qualifying shares) are directly or indirectly owned by such Person.

 

“Yen” shall mean the lawful currency of Japan.

 

“Zloty” shall mean the lawful currency of Poland.

 

1.02.        Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be delivered hereunder shall be prepared, in accordance with GAAP. 
In the event the Parent changes its accounting methods because of changes in
GAAP, or any change in GAAP occurs which increases or diminishes the protection
and coverage afforded to the Lenders under current GAAP accounting methods, the
Company or the Administrative Agent, as the case may be, may request of the
other parties to this Agreement an amendment of the financial covenants
contained in Section 9 of this Agreement to reflect such changes in GAAP and to
provide the Lenders with protection and coverage equivalent to that existing
prior to such changes in accounting methods or GAAP, and each of the Company,
the

 

32

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders agree to consider such request in good
faith; provided that until any such amendment is effective, the relevant change
in GAAP or accounting methods shall not be given effect for purposes of
calculating the financial covenants contained in this Agreement.  In the event
of such change in GAAP, the compliance certificates delivered pursuant to
Section 9.01 after such change occurs shall be accompanied by reconciliations of
the difference between the calculation set forth therein and a calculation made
in accordance with GAAP as in effect from time to time after such change occurs.
Notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar effect) to value
any Indebtedness or other liabilities of any Borrower or any Subsidiary at “fair
value”, as defined therein. In the event of a change in GAAP with respect to
accounting for leases, the financial covenants shall be calculated on a basis
consistent with GAAP as in effect prior to such change. To enable the ready
determination of compliance with the covenants set forth in Section 9 hereof,
the Company will not change from December 31 in each year the date on which its
fiscal year ends, nor from March 31, June 30 and September 30 the dates on which
the first three fiscal quarters in each fiscal year end.

 

1.03.        Types of Loans. Loans hereunder are distinguished by “Type”.  The
“Type” of a Loan refers to the determination of whether such Loan is a
Eurocurrency Loan or an ABR Loan.

 

1.04.        Currency.  Whenever any amount is to be determined for purposes of
Sections 2 through 6 hereof or otherwise for the purposes of calculating any
amount outstanding under this Agreement (other than any such amount which is
plainly to be determined in any Multi-Currency), such amount shall be determined
by the Administrative Agent in Dollars by calculating the Dollar Equivalent of
any portion of such amount denominated in any Multi-Currency and adding such
amount to any Dollar-denominated portion of such amount.

 

Section 2  Loans, Etc.

 

2.01.        US$ Loans; US$-Canadian Loans; Multi-Currency Loans; C$ Loans;
Swingline Loans; Term Loans.

 

(a)           Subject to the terms and conditions of this Agreement, (i) each
US$ Lender severally agrees to make loans to the Parent and the Company in
Dollars, Pounds Sterling and euros (“US$ Loans”) during the Commitment Period in
an aggregate principal amount at any one time outstanding up to but not
exceeding the amount of the US$ Commitment of such US$ Lender as in effect from
time to time, provided that in no event shall the aggregate outstanding
principal amount of all US$ Loans and US$ Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities under the US$ Commitments
outstanding, exceed the aggregate amount of the US$ Commitments as in effect
from time to time, (ii) each US$-Canadian Lender severally agrees to make loans
to the Parent and the Company in Dollars or Canadian Dollars (“US$-Canadian
Loans”) during the Commitment Period in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount of the US$-Canadian
Commitment of such US$-Canadian Lender as in effect from time to time, provided

 

33

--------------------------------------------------------------------------------


 

that in no event shall the aggregate outstanding principal amount of all
US$-Canadian Loans and US$-Canadian Swingline Loans, together with the aggregate
outstanding principal amount of all C$ Loans and the aggregate amount of all
Letter of Credit Liabilities under the Canadian Commitments, exceed the
aggregate amount of the US$-Canadian Commitments as in effect from time to time,
(iii) each Multi-Currency Lender severally agrees to make loans to the Parent,
the Company, the Swiss Borrower, any Other Subsidiary Borrowers and any
Additional Borrowers in any Multi-Currency (“Multi-Currency Loans”) during the
Commitment Period in an aggregate principal amount at any one time outstanding
up to but not exceeding the amount of the Multi-Currency Commitment of such
Multi-Currency Lender as in effect from time to time, provided that in no event
shall the aggregate outstanding principal amount of all Multi-Currency Loans and
Multi-Currency Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities under the Multi-Currency Commitments outstanding,  exceed
the aggregate amount of the Multi-Currency Commitments as in effect from time to
time, (iv) each Canadian Lender severally agrees to make C$ Loans to the
Canadian Borrower in Canadian Dollars during the Commitment Period and the
Canadian Issuing Bank agrees to make available Canadian Letters of Credit in
accordance with the terms and provisions of Annex A hereto, and (v) each Initial
Term Lender severally agrees to make a term loan to the Company in Dollars
(“Initial Term Loans”) on the Effective Date in an amount not to exceed the
amount of the Initial Term Commitment of such Initial Term Lender and such
Initial Term Loans may be either ABR Loans or Eurocurrency Loans, as determined
by the Company and notified to the Administrative Agent.  Subject to the terms
and conditions of this Agreement, during the Commitment Period, the Parent and
the Company may (x) borrow, repay and reborrow (A) US$ Loans, US$-Canadian Loans
and Multi-Currency Loans denominated in Dollars by means of ABR Loans or
Eurocurrency Loans, as applicable, and (B) the non-Dollar-denominated US$ Loans,
the non-Dollar-denominated US$-Canadian Loans and the non-Dollar-denominated
Multi-Currency Loans by means of Eurocurrency Loans and (y) convert the
Dollar-denominated US$ Loans, the Dollar-denominated US$-Canadian Loans, the
Dollar-denominated Multi-Currency Loans or the Term Loans of one Type into Loans
of the other Type (as provided in Section 3.02(a) hereof) or continue
Eurocurrency Loans for subsequent Interest Periods.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Swiss Borrower
or any Other Subsidiary Borrowers may (x) borrow, repay and reborrow
(A) Multi-Currency Loans denominated in Dollars by means of ABR Loans or
Eurocurrency Loans and (B) the non-Dollar-denominated Multi-Currency Loans by
means of Eurocurrency Loans and (y) convert the Dollar-denominated
Multi-Currency Loans of one Type into Loans of the other Type (as provided in
Section 3.02(a) hereof) or continue Eurocurrency Loans for subsequent Interest
Periods.  Unless otherwise provided herein, all US$ Loans, all Multi-Currency
Loans and all US$-Canadian Loans made to the Parent or the Company, other than
Dollar-denominated US$ Loans, Dollar-denominated Multi-Currency Loans and
Dollar-denominated US$-Canadian Loans, and all Multi-Currency Loans made to the
Swiss Borrower or the Other Subsidiary Borrowers, other than Dollar-denominated
Multi-Currency Loans, shall be made, maintained and continued as Eurocurrency
Loans.  The Company shall endeavor to borrow, repay and reborrow
Dollar-denominated Loans such that the utilization thereof under each facility
shall be proportional to the US$-Loan Commitments, the US$-Canadian Commitments
and the Multi-Currency Commitments, respectively.

 

(b)           (i)            Notwithstanding anything to the contrary contained
in this Agreement, the Company may request from time to time that the aggregate
Revolving

 

34

--------------------------------------------------------------------------------

 

 

Commitments hereunder be increased by an aggregate amount not to exceed an
amount which, when aggregated with the Revolving Commitments then in effect and
the outstanding Term Loans, is equal to $1,800,000,000.  The Company may
(I) request any of one or more of the Lenders to increase the amount of its
Revolving Commitment (which request shall be in writing and sent to the
Administrative Agent to forward to such Lender and shall contain the Company’s
requested allocation of such increased Revolving Commitment to the US$
Commitments, the US$-Canadian Commitments and/or the Multi-Currency Commitments)
and/or (II) arrange for any of one or more banks or financial institutions not a
party hereto (an “Other Lender”) to become a party to and a Lender under this
Agreement, provided that the identification and arrangement of such Other Lender
to become a party hereto and a Lender under this Agreement shall be made in
consultation with the Administrative Agent.  In no event may any Lender’s
Revolving Commitment be increased without the prior written consent of such
Lender, and the failure of any Lender to respond to the Company’s request for an
increase shall be deemed a rejection by such Lender of the Company’s request. 
The aggregate Revolving Commitments of all Lenders hereunder may not be
increased if, at the time of any proposed increase hereunder, a Default or Event
of Default has occurred and is continuing.  Upon any request by the Company to
increase the aggregate Revolving Commitments hereunder, the Company shall be
deemed to have represented and warranted on and as of the date of such request
that no Default or Event of Default has occurred and is continuing. 
Notwithstanding anything contained in this Agreement to the contrary, no Lender
shall have any obligation whatsoever to increase the amount of its Revolving
Commitment, and each Lender may at its option, unconditionally and without
cause, decline to increase its Revolving Commitment.

 

(ii)           If any Lender is willing, in its sole and absolute discretion, to
increase the amount of its Revolving Commitment hereunder (such a Lender
hereinafter referred to as an “Increasing Lender”), it shall enter into a
written agreement to that effect with the Company and the Administrative Agent,
substantially in the form of Exhibit K (a “Commitment Increase Supplement”),
which agreement shall specify, among other things, (x) the amount of the
increased Revolving Commitment of such Increasing Lender and (y) the allocation
of such increased Revolving Commitment to the US$ Commitments, the US$-Canadian
Commitments and/or the Multi-Currency Commitments.  Upon the effectiveness of
such Increasing Lender’s increase in Revolving Commitment, Schedule I shall,
without further action, be deemed to have been amended appropriately to reflect
the increased Revolving Commitment and of such Increasing Lender.  Any Other
Lender that is willing to become a party hereto and a Lender hereunder (and
which arrangement to become a party hereto and a Lender hereunder has been
consulted by the Company with the Administrative Agent) shall enter into a
written agreement with the Company and the Administrative Agent, substantially
in the form of Exhibit L (an “Additional Lender Supplement”), which agreement
shall specify, among other things, its Revolving Commitment hereunder.  When
such Other Lender becomes a Lender hereunder as set forth in the Additional
Lender Supplement, Schedule I shall, without further action, be deemed to have
been amended as appropriate to reflect the Revolving Commitment of such Other
Lender.  Upon the execution by the Administrative Agent, the Company and such
Other Lender of such Additional Lender Supplement, such Other Lender shall
become and be deemed a party hereto and a “Lender” hereunder for all purposes
hereof and shall enjoy all rights and assume all obligations on the part of the
Lenders set forth in this Agreement, and its Revolving Commitment shall be the
amount specified in its Additional Lender Supplement.  Each Other Lender that
executes and delivers an Additional Lender Supplement and becomes a party hereto

 

35

--------------------------------------------------------------------------------


 

and a “Lender” hereunder pursuant to such Additional Lender Supplement is
hereinafter referred to as an “Additional Lender.”

 

(iii)          In no event shall an increase in a Lender’s Revolving Commitment
or the Revolving Commitment of an Other Lender become effective until the
Administrative Agent shall have received a favorable written opinion of counsel
for the Obligors, addressed to the Lenders, with respect to the matters set
forth in paragraphs 1, 2, 3, 4, 5, 7, 9 and 10 of Exhibit I-1 as they relate to
this Agreement and the borrowings hereunder after giving effect to the increase
in the aggregate Revolving Commitments hereunder resulting from the increase in
such Lender’s Revolving Commitment or the extension of a Revolving Commitment by
such Other Lender.  In no event shall an increase in a Lender’s Revolving
Commitment or the Revolving Commitment of an Other Lender that in either case
results in the aggregate Revolving Commitments of all Lenders hereunder
exceeding the amount authorized at such time in resolutions previously delivered
to the Administrative Agent become effective until the Administrative Agent
shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the Board of Directors of the
Company authorizing the borrowings contemplated pursuant to such increase,
certified by the Secretary or an Assistant Secretary of the Company.  Upon the
effectiveness of the increase in a Lender’s Revolving Commitment or the
Revolving Commitment of an Other Lender pursuant to the preceding sentence and
the execution by such Increasing Lender of a Commitment Increase Supplement or
by such Additional Lender of an Additional Lender Supplement, the Company shall
make such borrowing from such Increasing Lender or Additional Lender, and/or
shall make such prepayment of outstanding US$ Loans, Multi-Currency Loans, 
US$-Canadian Loans and/or C$ Loans, as applicable, as shall be required to cause
the aggregate outstanding principal amount of such Loans owing to each Lender
(including each such Increasing Lender and Additional Lender) to be proportional
to such Lender’s share of the relevant aggregate Revolving Commitments hereunder
after giving effect to any increase thereof.

 

(iv)          No Other Lender may become an Additional Lender unless an
Additional Lender Supplement (or counterparts thereof) has been signed by such
bank or financial institution and which Additional Lender Supplement has been
agreed to and acknowledged by the Company and acknowledged by the Administrative
Agent.  No consent of any Lender or acknowledgment of any of the other Lenders
hereunder shall be required therefor.  In no event shall the Revolving
Commitment of any Lender be increased by reason of any bank or financial
institution becoming an Additional Lender, or otherwise, but the aggregate
Revolving Commitments hereunder shall be increased by the amount of each
Additional Lender’s Revolving Commitment.  Upon any Lender entering into a
Commitment Increase Supplement or any Additional Lender becoming a party hereto,
the Administrative Agent shall notify each other Lender thereof and shall
deliver to each Lender a copy of the Additional Lender Supplement executed by
such Additional Lender, agreed to and acknowledged by the Company and
acknowledged by the Administrative Agent, and the Commitment Increase Supplement
executed by such Increasing Lender, agreed to and acknowledged by the Company
and acknowledged by the Administrative Agent.

 

(c)           (i)            Notwithstanding anything to the contrary contained
in this Agreement, the Company may request at any time or from time to time that
any one or more Lenders (or any Other Lender) shall make Incremental Term Loans
in an aggregate amount (x)

 

36

--------------------------------------------------------------------------------


 

on any one occasion, not less than $50,000,000, and (y) at all times, not to
exceed an amount which, when aggregated with the Revolving Commitments then in
effect and the outstanding Term Loans, is equal to $1,800,000,000.  The Company
may (I) request any of one or more of the Lenders to make Incremental Term Loans
(which request shall be in writing and sent to the Administrative Agent to
forward to such Lender) and/or (II) arrange for any Other Lender to become a
party to and a Lender under this Agreement, provided that the identification and
arrangement of such Other Lender to become a party hereto and a Lender under
this Agreement shall be made in consultation with the Administrative Agent.  The
Incremental Term Loans may not be made if, at the time of such proposal
hereunder or after giving effect to the borrowing of such Incremental Term
Loans, (A) a Default or Event of Default has occurred and is continuing or
(B) the Company would not be in compliance on a pro forma basis with Sections
9.09 through 9.11 hereof, as at the last day of the latest fiscal quarter.  Upon
any such request pursuant to this Section 2.01(c)(i) by the Company, the Company
shall be deemed to have represented and warranted on and as of the date of such
request that no Default or Event of Default has occurred and is continuing. 
Notwithstanding anything contained in this Agreement to the contrary, no Lender
shall have any obligation whatsoever to participate in any increase described in
this paragraph, and each Lender may at its option, unconditionally and without
cause, decline to participate in such increase.

 

(ii)           If any Lender is willing, in its sole and absolute discretion, to
make Incremental Term Loans hereunder, it shall execute and deliver to the
Administrative Agent an Incremental Term Loan Activation Notice specifying
(i) the amount of such Incremental Term Loans, (ii) the applicable Incremental
Term Maturity Date (which shall not be earlier than June  27, 2016), (iii) the
amortization schedule for such Incremental Term Loans (the average weighted life
of which shall not be shorter than of the Initial Term Loans), (iv) the
Applicable Margin for such Incremental Term Loans (provided that in the event
that such all-in margin is more than 0.25% per annum above the Applicable Margin
for the Initial Term Loans, the Applicable Margin for the Initial Term Loans
shall be increased such that the resulting pricing differential shall equal
0.25% per annum) and (v) the proposed original issue discount applicable to such
Incremental Term Loans, if any.  Any Other Lender is willing to become a party
hereto and a Lender hereunder (and which arrangement to become a party hereto
and a Lender hereunder has been consulted by the Company with the Administrative
Agent) shall execute and deliver to the Administrative Agent an Incremental Term
Loan Activation Notice and enter into an Additional Lender Supplement.  Upon the
execution by the Administrative Agent, the Company and such Other Lender of such
Additional Lender Supplement, such Other Lender shall become and be deemed a
party hereto and a “Lender” hereunder for all purposes hereof and shall enjoy
all rights and assume all obligations on the part of the Lenders set forth in
this Agreement, and the amount of its Incremental Term Loans shall be the amount
specified in its Additional Lender Supplement.

 

(iii)          In no event shall any Incremental Term Loans be made until the
Administrative Agent shall have received a favorable written opinion of counsel
for the Obligors, addressed to the Lenders, with respect to the matters set
forth in paragraphs 1, 2, 3, 4, 5, 7, 9 and 10 of Exhibit I-1 as they relate to
this Agreement and the borrowings hereunder after giving effect to the
borrowings of the Incremental Term Loans.  In no event shall any Incremental
Term Loans be made until the Administrative Agent shall have received a copy of
the resolutions, in form and substance satisfactory to the Administrative Agent,
of the Board of Directors of the

 

37

--------------------------------------------------------------------------------


 

Company authorizing the borrowings contemplated pursuant to such increase,
certified by the Secretary or an Assistant Secretary of the Company.

 

(d)           (i)  The Swingline Lender agrees to make a portion of the credit
otherwise available to the Parent and the Company under the US$ Commitments from
time to time during the Commitment Period by making swing line loans (“US$
Swingline Loans”) to the Parent or the Company in an aggregate principal amount
at any one time outstanding up to but not exceeding the amount of the US$
Swingline Commitment (notwithstanding that the US$ Swingline Loans outstanding
at any time, when aggregated with the US$ Swingline Lender’s other outstanding
Revolving Loans, may exceed the US$ Swingline Commitment then in effect),
provided that in no event shall the aggregate outstanding principal amount of
all US$ Loans and US$ Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities under the US$ Commitments outstanding, exceed the
aggregate amount of the US$ Commitments as in effect from time to time.  During
the Commitment Period, the Parent and the Company may use the US$ Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof.  US$ Swingline Loans shall be ABR Loans or Agreed
Rate Loans.  For purposes of calculating the commitment fee payable in respect
of the US$ Commitments under Section 2.03, the US$ Swingline Loans shall not be
treated as usage of the US$ Commitments.  US$ Swingline Loans shall be
Dollar-denominated Loans only.

 

(ii)           The Swingline Lender agrees to make a portion of the credit
otherwise available to the Parent and the Company under the US$-Canadian
Commitments from time to time during the Commitment Period by making swing line
loans (“US$-Canadian Swingline Loans”) to the Parent and the Company in an
aggregate principal amount at any one time outstanding up to but not exceeding
the amount of the US$-Canadian Swingline Commitment (notwithstanding that the
US$-Canadian Swingline Loans outstanding at any time, when aggregated with the
US$-Canadian Swingline Lender’s other outstanding Revolving Loans, may exceed
the US$-Canadian Swingline Commitment then in effect), provided that in no event
shall the aggregate outstanding principal amount of all US$-Canadian Loans and
US$-Canadian Swingline Loans, together with the aggregate amount of all Letter
of Credit Liabilities under the US$-Canadian Commitments outstanding, exceed the
aggregate amount of the US$-Canadian Commitments as in effect from time to
time.  During the Commitment Period, the Parent and the Company may use the
US$-Canadian Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof.  US$-Canadian Swingline Loans
shall be either Eurocurrency Loans or C$ Prime Loans and the Interest Period
with respect to such Eurocurrency Loans or C$ Prime Loans or Agreed Rate Loans
shall be as agreed upon by the US$-Canadian Swingline Lender.  For purposes of
calculating the commitment fee payable in respect of the US$-Canadian
Commitments under Section 2.03, the US$-Canadian Swingline Loans shall not be
treated as usage of the US$-Canadian Commitments.  US$-Canadian Swingline Loans
shall be denominated only in Canadian Dollars.

 

(iii)          The Swingline Lender agrees to make a portion of the credit
otherwise available to the Parent, the Company, the Swiss Borrower, any Other
Subsidiary Borrower and any Additional Borrower under the Multi-Currency
Commitments from time to time during the Commitment Period by making swing line
loans (“Multi-Currency Swingline Loans”) to such Borrower in an aggregate
principal amount at any one time outstanding up to but not exceeding the amount
of the Multi-Currency Swingline Commitment (notwithstanding that the Multi-

 

38

--------------------------------------------------------------------------------


 

Currency Swingline Loans outstanding at any time, when aggregated with the
Multi-Currency Swingline Lender’s other outstanding Revolving Loans, may exceed
the Multi-Currency Swingline Commitment then in effect), provided that in no
event shall the aggregate outstanding principal amount of all Multi-Currency
Loans and Multi-Currency Swingline Loans, together with the aggregate amount of
all Letter of Credit Liabilities under the Multi-Currency Commitments
outstanding, exceed the aggregate amount of the Multi-Currency Commitments as in
effect from time to time.  During the Commitment Period, the Parent, the
Company, the Swiss Borrower, any Other Subsidiary Borrower and any Additional
Borrower may use the Multi-Currency Swingline Commitment by borrowing, repaying
and reborrowing, all in accordance with the terms and conditions hereof. 
Multi-Currency Swingline Loans shall be Eurocurrency Loans only and the Interest
Period with respect to such Eurocurrency Loans shall be as agreed upon by the
Multi-Currency Swingline Lender.  For purposes of calculating the commitment fee
payable in respect of the Multi-Currency Commitments under Section 2.03, the
Multi-Currency Swingline Loans shall not be treated as usage of the
Multi-Currency Commitments.  Multi-Currency Swingline Loans shall be denominated
only in Pounds Sterling, euros and Dollars.

 

2.02.        Reductions of Commitments.

 

(a)           Mandatory.  The US$ Commitments, the US$-Canadian Commitments and
Multi-Currency Commitments shall terminate on the Commitment Termination Date.
In addition, the US$ Commitments, the US$-Canadian Commitments and
Multi-Currency Commitments shall be reduced as provided in Section 3.02(c).

 

(b)           Optional.  The Company shall have the right to terminate or reduce
the unused US$ Commitments, US$-Canadian Commitments and Multi-Currency
Commitments (for which purpose use of the US$ Commitments and Multi-Currency
Commitments shall be deemed to include the aggregate amount of Letter of Credit
Liabilities under the US$ Commitment or the Multi-Currency Commitment, as the
case may be) at any time or from time to time, provided that (i) the Company
shall give notice of each such termination or reduction to the Administrative
Agent as provided in Section 5.05 hereof and (ii) each partial reduction shall
be in an aggregate amount at least equal to $1,000,000.

 

(c)           No Reinstatement. US$ Commitments, US$-Canadian Commitments and
Multi-Currency Commitments once terminated or reduced may not be reinstated.

 

2.03.        Fees.  The Company shall pay to the Administrative Agent for the
account of each US$ Lender, US$-Canadian Lender or Multi-Currency Lender
commitment fees in Dollars on the daily average unused amount of such Lender’s
US$ Commitment, US$-Canadian Commitment or Multi-Currency Commitment, as the
case may be, (for which purpose, (i) the aggregate amount of any Letter of
Credit Liabilities under the US$ Commitments or the Multi-Currency Commitments
shall be deemed to be a pro rata (based on the US$ Commitments or the
Multi-Currency Commitments, as the case may be) use of each Lender’s US$
Commitment or Multi-Currency Commitment, as the case may be, and (ii) the daily
average amount of each US$-Canadian Lender’s US$-Canadian Commitment shall be
determined after giving effect to the allocation of the Canadian Commitments and
the US$-Canadian Commitments pursuant to subsection 2.6 of Annex A hereto) for
the period from the Effective Date to and including the earlier of the date the
Revolving Commitments are terminated and the Commitment Termination

 

39

--------------------------------------------------------------------------------


 

Date, at a rate per annum equal to the Applicable Commitment Fee Rate in effect
from time to time. Accrued commitment fees under this Section 2.03 shall be
payable on the Quarterly Dates and on the earlier of the date the Revolving
Commitments are terminated and the Commitment Termination Date. The Company
shall pay to JPMorgan Chase Bank on the Effective Date syndication, agency and
additional commitment fees in the amounts heretofore mutually agreed in writing.
The Company shall pay to the Administrative Agent on the Effective Date and on
each anniversary thereof, so long as any of the Commitments are in effect and
until payment in full of all Loans hereunder, all interest thereon and all other
amounts payable hereunder, an annual agency fee in the amount heretofore
mutually agreed in writing.

 

2.04.        Lending Offices. The Loans of each Type made by each Lender shall
be made and maintained at such Lender’s Applicable Lending Office for Loans of
such Type.

 

2.05.        Several Obligations: Remedies Independent. The failure of any
Lender to make any Loan to be made by it on the date specified therefor shall
not relieve any other Lender of its obligation to make its Loan on such date,
but neither the Administrative Agent nor any Lender shall be responsible for the
failure of any other Lender to make a Loan to be made by such other Lender.

 

2.06.        Notes.  The Company, upon receipt of written notice from the
relevant Lender, agrees to issue a Note to any Lender (each, a “Note”) in
substantially the form of Exhibit A-1 (in the case of Revolving Loans) or
Exhibit A-2 (in the case of Term Loans) hereto, dated the Effective Date,
payable to such Lender in a principal amount equal to relevant Commitment of
such Lender as in effect on the Effective Date, or relevant Term Loans
thereafter, and otherwise duly completed. Each Lender is hereby authorized by
the Company to endorse on the schedule (or a continuation thereof) attached to
each Note of such Lender, to the extent applicable, the date, amount and Type of
and the Interest Period (if any) for each Loan made by such Lender to the
Company under the relevant Commitment or with respect to the relevant Loan, and
the date and amount of each payment or prepayment of principal of such Loan
received by such Lender, provided that any failure by such Lender to make any
such endorsement shall not affect the obligations of the Company under such Note
or hereunder in respect of such Loan.

 

2.07.        Use of Proceeds. The proceeds of the Loans shall be used in part to
prepay the Loans outstanding under the Existing Credit Agreement and for the
general corporate purposes of the Parent and its Subsidiaries, including,
without limitation, the making of Permitted Acquisitions and capital
expenditures and the refinancing of existing Indebtedness of the Parent and its
Subsidiaries.  Neither the Administrative Agent nor any Lender shall have any
responsibility as to the use of any of the proceeds of any of the Loans or
Letters of Credit.

 

2.08.        Letters of Credit.  Subject to the terms and conditions of this
Agreement, the US$ Commitments and the Multi-Currency Commitments may be
utilized, upon the request of the Company, in addition to the Loans provided for
by Section 2.01 hereof or in Annex A hereto, as the case may be, for the
issuance by the Issuing Bank of standby letters of credit (collectively with the
Existing Letters of Credit, “Letters of Credit”) in Dollars or another currency
available under the US$ Commitments or the Multi-Currency Commitments, as the
case may be, for the account of the Parent or for the account of such of its
Subsidiaries as the

 

40

--------------------------------------------------------------------------------


 

Company may specify, provided that in no event shall (i) the aggregate amount of
all Letter of Credit Liabilities under the US$ Commitments or the Multi-Currency
Commitments, together with the aggregate outstanding principal amount of the US$
Loans or the Multi-Currency Loans, as the case may be, exceed the aggregate
amount of the US$ Commitments or the Multi-Currency Commitments, as the case may
be, as in effect from time to time and (ii) the expiration date of any Letter of
Credit extend beyond the earlier of the Commitment Termination Date and the date
one year following the issuance of such Letter of Credit (provided that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods, which periods shall in any event not extend beyond
the Commitment Termination Date). On the Effective Date, all Existing Letters of
Credit shall automatically, without any action on the part of any Person, be
deemed to be Letters of Credit issued and outstanding hereunder (with the
Existing Letters of Credit denominated in Dollars being deemed to be issued
under the US$ Commitments and the Existing Letters of Credit denominated in
other currencies being deemed to be issued under the Multi-Currency
Commitments).  On any Business Day after the Effective Date, an Issuing Bank
may, with the consent of the Company, include as a Letter of Credit outstanding
hereunder any letter of credit previously issued by it for the account of the
Company or any other Borrower, subject to the requirements (including as to
notice) that would be applicable to such letter of credit if it were issued on
such Business Day hereunder.

 

The following additional provisions shall apply to Letters of Credit:

 

(a)           The Company shall give the Administrative Agent (or if the Letter
of Credit is to be issued under the Multi-Currency Commitments, the
Multi-Currency Payment Agent) at least three Business Days’ irrevocable prior
notice (effective upon receipt) specifying the Business Day (which shall be no
later than 5 days preceding the Commitment Termination Date) on which each
Letter of Credit is to be issued and the account party or parties therefor and
describing in reasonable detail the proposed terms of such Letter of Credit
(including the beneficiary thereof) and the nature of the transactions or
obligations proposed to be supported thereby.  Any Letter of Credit to be issued
in a currency other than Dollars shall be issued under the Multi-Currency
Commitments. Upon receipt of any such notice, the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, shall advise the Issuing Bank
of the contents thereof.  The Issuing Bank shall notify the Administrative Agent
or the Multi-Currency Payment Agent, as the case may be, of the issuance of any
Letter of Credit and of any termination or expiry thereof.

 

(b)           On each day during the period commencing with the issuance by the
Issuing Bank of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the US$ Commitment or Multi-Currency Commitment of
each Lender shall be deemed to be utilized for all purposes of this Agreement in
an amount equal to such Lender’s US$ Commitment Percentage or Multi-Currency
Percentage, as the case may be, of the then undrawn stated amount of such Letter
of Credit. Each Lender (other than the Issuing Bank) agrees that, upon the
issuance of any Letter of Credit hereunder, it shall automatically acquire a
participation in the Issuing Bank’s rights and obligations under such Letter of
Credit in an amount equal to such Lender’s US$ Commitment Percentage or
Multi-Currency Percentage, as the case may be, of such rights and obligations,
and each Lender (other than the Issuing Bank) thereby shall automatically

 

41

--------------------------------------------------------------------------------


 

absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be unconditionally obligated to the Issuing Bank to pay and
discharge when due, its US$ Commitment Percentage or Multi-Currency Percentage
of the Issuing Bank’s obligation to pay drawings under such Letter of Credit.

 

(c)           Upon receipt from the beneficiary of any Letter of Credit of any
demand for payment under such Letter of Credit, the Issuing Bank shall promptly
notify the Company (through the Administrative Agent or the Multi-Currency
Payment Agent, as the case may be) of the amount to be paid by the Issuing Bank
as a result of such demand and the date on which payment is to be made by the
Issuing Bank to such beneficiary in respect of such demand. Notwithstanding the
identity of the account party of any Letter of Credit, the Company hereby
unconditionally agrees to pay and reimburse the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, for account of the Issuing
Bank for the amount of each demand for payment under such Letter of Credit that
is in substantial compliance with the provisions of such Letter of Credit at or
prior to the date on which payment is to be made by the Issuing Bank to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind.

 

(d)           Forthwith upon its receipt of a notice referred to in paragraph
(c) of this Section 2.08, the Company shall advise the Administrative Agent or
the Multi-Currency Payment Agent, as the case may be, whether or not the Company
intends to borrow hereunder to finance its obligation to reimburse the Issuing
Bank for the amount of the related demand for payment and, if it does, submit a
notice of such borrowing as provided in Section 5.05 hereof.

 

(e)           Each Lender (other than the Issuing Bank) shall pay to the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
for account of the Issuing Bank at an account in New York, New York specified by
the Administrative Agent (or the Multi-Currency Payment Agent, as the case may
be) in Dollars or in another currency available under the US$ Commitments or
Multi-Currency Commitments, as the case may be, and in immediately available
funds the amount of such Lender’s US$ Commitment Percentage or Multi-Currency
Percentage, as the case may be, of any payment under a Letter of Credit issued
under the US$ Commitments or the Multi-Currency Commitments, as the case may be,
upon notice by the Issuing Bank (through the Administrative Agent) to such
Lender requesting such payment and specifying such amount. Each such Lender’s
obligation to make such payment to the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, for account of the Issuing
Bank under this paragraph (e), and the Issuing Bank’s right to receive the same,
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever (other than gross negligence or willful misconduct of
the Issuing Bank), including, without limitation, the failure of any other
Lender to make its payment under this paragraph (e), the financial condition of
the Company (or any other account party), any failure to satisfy any condition
precedent to any Loan, the existence of any Default or the termination of the
Commitments. Each such payment to the Issuing Bank shall be made without any
offset, abatement, withholding or reduction whatsoever. If any Lender shall
default in its obligation to make any such payment to the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
for account of the Issuing Bank, for so long as such default shall continue the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
may at the request of the Issuing Bank withhold from any payments received by
the Administrative Agent or the Multi-Currency Payment Agent, as the case may
be, under this Agreement for account of such Lender the amount so in default
and, to the extent so withheld, pay the same to the Issuing Bank in satisfaction
of such defaulted obligation.

 

(f)            Upon the issuance of any Letter of Credit hereunder, each Lender
shall, automatically and without any further action on the part of the
Administrative Agent (or the Multi-Currency Payment Agent, as the case may be),
the Issuing Bank or such Lender, acquire (i) a participation in an amount equal
to the payment by such Lender to the Issuing Bank pursuant to paragraph
(e) above in the Reimbursement Obligation owing to the Issuing Bank hereunder
and under the Letter of Credit Documents relating to such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s US$ Commitment
Percentage or Multi-Currency Percentage, as the case may be, in any interest or
other amounts payable by the Company hereunder and under such Letter of Credit
Documents in respect of such Reimbursement Obligation (other than the
commissions, charges, costs and expenses payable to the Issuing Bank pursuant to
paragraph (g) of this Section 2.08). Upon receipt by the Issuing Bank from or
for account of the Company of any payment in respect of any Reimbursement
Obligation or any such interest or other amount (including by way of setoff or
application of proceeds of any collateral security) the Issuing Bank shall
promptly notify the Administrative Agent of such receipt and pay to the
Administrative Agent (or the Multi-Currency Payment Agent, as the case may be)
for account of each Lender entitled thereto such Lender’s US$ Commitment
Percentage or Multi-Currency Percentage, as the case may be, of such payment,
each such payment by the Issuing Bank to be made in the same money and funds in
which received by the Issuing Bank. In the event any payment received by the
Issuing Bank and so paid to the Lenders hereunder is rescinded or must otherwise
be returned by the Issuing Bank, each Lender shall, upon the request of the
Issuing Bank (through the Administrative Agent or the Multi-Currency Payment
Agent, as the case may be), repay to the Issuing Bank (through the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be)
the amount of such payment paid to such Lender, with interest at the rate
specified in paragraph (j) of this Section 2.08.

 

(g)           The Company shall pay to the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, for account of the Lenders
(ratably in accordance with their respective US$ Commitment Percentages or
Multi-Currency Percentages, as the case may be) a letter of credit fee in
Dollars in respect of each Letter of Credit in an amount equal to the Applicable
L/C Percentage of the daily average undrawn stated amount of such Letter of
Credit for the period from and including the date of issuance of such Letter of
Credit (i) in the case of a Letter of Credit that expires in accordance with its
terms, to and including such expiration date and (ii) in the case of a Letter of
Credit that is drawn in full or is otherwise terminated other than on the stated
expiration date of such Letter of Credit, to but excluding the date such Letter
of Credit is drawn in full or is terminated (such fee to be non-refundable, to
be paid in arrears on each Quarterly Date and on the Commitment Termination Date
and on the date of expiry or

 

43

--------------------------------------------------------------------------------


 

termination or full utilization of such Letter of Credit and to be calculated
for any day after giving effect to any payments made under such Letter of Credit
on such day). In addition, the Company shall pay to the Issuing Bank a fronting
fee in Dollars in respect of each Letter of Credit in an amount equal to a
percentage per annum of the daily average undrawn stated amount of such Letter
of Credit for the period from and including the date of issuance of such Letter
of Credit (i) in the case of a Letter of Credit that expires in accordance with
its terms, to and including such expiration date and (ii) in the case of a
Letter of Credit that is drawn in full or is otherwise terminated other than on
the stated expiration date of such Letter of Credit, to but excluding the date
such Letter of Credit is drawn in full or is terminated (such fee to be
non-refundable, to be paid in arrears on each Quarterly Date and on the
Commitment Termination Date and to be calculated for any day after giving effect
to any payments made under such Letter of Credit on such day) plus all
commissions, charges, costs and expenses in the amounts customarily charged by
the Issuing Bank from time to time in like circumstances with respect to the
issuance of each Letter of Credit and drawings and other transactions relating
thereto.

 

(h)           Promptly following the end of each calendar month, the Issuing
Bank shall deliver (through the Administrative Agent or the Multi-Currency
Payment Agent, as the case may be) to each Lender and the Company a notice
describing the aggregate amount of all Letters of Credit outstanding at the end
of such month. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver any other information reasonably requested by such Lender
with respect to each Letter of Credit then outstanding.

 

(i)            The issuance by the Issuing Bank of each Letter of Credit shall,
in addition to the conditions precedent set forth in Section 7 hereof, be
subject to the conditions precedent that (i) such Letter of Credit shall be in
such form, contain such terms and support such transactions as shall be
satisfactory to the Issuing Bank consistent with its then current practices and
procedures with respect to letters of credit of the same type, (ii) such Letter
of Credit shall be denominated in Dollars or a Multi-Currency and (iii) the
Company shall have executed and delivered such applications, agreements and
other instruments relating to such Letter of Credit as the Issuing Bank shall
have reasonably requested consistent with its then current practices and
procedures with respect to letters of credit of the same type, provided that in
the event of any conflict between any such application, agreement or other
instrument and the provisions of this Agreement or any Security Document, the
provisions of this Agreement and the Security Documents shall control.

 

(j)            To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraph (e) or (f) of this Section 2.08 on the
due date therefor, such Lender shall pay interest to the Issuing Bank (through
the Administrative Agent or the Multi-Currency Payment Agent, as the case may
be) on such amount from and including such due date to but excluding the date
such payment is made at a rate per annum equal to the Federal Funds Effective
Rate or, in the case of any amount payable in a currency other than Dollars, the
rate determined by the Administrative Agent or the Multi-Currency Payment Agent
(in the case of Letters of Credit issued under the Multi-

 

44

--------------------------------------------------------------------------------

 

 

Currency Commitments) in its discretion as the appropriate rate for interbank
settlements, provided that if such Lender shall fail to make such payment to the
Issuing Bank within three Business Days of such due date, then, retroactively to
the due date, such Lender shall be obligated to pay interest on such amount at
the rate then payable by the Company on such amount.

 

(k)                                  The issuance by the Issuing Bank of any
modification or supplement to any Letter of Credit hereunder shall be subject to
the same conditions as are applicable under this Section 2.08 to the issuance of
new Letters of Credit, and no such modification or supplement shall be issued
hereunder unless either (i) the respective Letter of Credit affected thereby
would have complied with such conditions had it originally been issued hereunder
in such modified or supplemented form or (ii) each Lender shall have consented
thereto.

 

The Company and each other Borrower hereby indemnifies and holds harmless each
Lender (including the Issuing Bank,  the Administrative Agent and the
Multi-Currency Payment Agent) from and against any and all claims and damages,
losses, liabilities, costs or expenses that such Lender, the Administrative
Agent or the Multi-Currency Payment Agent may incur (or that may be claimed
against such Lender, the Administrative Agent or the Multi-Currency Payment
Agent by any Person whatsoever) by reason of or in connection with the execution
and delivery or transfer of or payment or refusal to pay by the Issuing Bank
under any Letter of Credit; provided that neither the Company nor any other
Borrower shall be required to indemnify any Lender, the Administrative Agent or
the Multi-Currency Payment Agent for any claims, damages, losses, liabilities,
costs or expenses to the extent, but only to the extent, caused by (x) the
willful misconduct or gross negligence of the Issuing Bank in determining
whether a request presented under any Letter of Credit complied with the terms
of such Letter of Credit or (y) in the case of the Issuing Bank, its failure to
pay under any Letter of Credit after the presentation to it of a request
strictly complying with the terms and conditions of such Letter of Credit.
Nothing in this Section 2.08 is intended to limit the other obligations of the
Company, any other Borrower, any Lender, the Administrative Agent or the
Multi-Currency Payment Agent under this Agreement.

 

2.09.                        Currency Fluctuations, etc.

 

(a)                                  Not later than 1:00 p.m., New York City
time, on each Calculation Date, the Multi-Currency Payment Agent shall (i)
determine the Exchange Rate as of such Calculation Date with respect to (x) each
Multi-Currency for which there are at such time outstanding Multi-Currency Loans
or Letters of Credit issued under the Multi-Currency Commitments, (y) the
Canadian Dollar if there are at such time outstanding non-Dollar-denominated
US$-Canadian Loans and (z) Pounds Sterling and euro if there are at such time
outstanding non-Dollar-denominated US$ Loans and (ii) give notice thereof to the
Multi-Currency Lenders which have committed to make Multi-Currency Loans in each
such Multi-Currency, to the US$-Canadian Lenders which have committed to make
US$-Canadian Loans in Canadian Dollars, to the US$ Lenders which have committed
to make US$ Loans in Pounds Sterling and euro and to the Company.  The Exchange
Rates so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”) and shall remain
effective until the next succeeding Reset Date.

 

45

--------------------------------------------------------------------------------


 

(b)                                 Not later than 5:00 p.m., New York City
time, on each Reset Date, the Multi-Currency Payment Agent shall (i) determine
(x) the Dollar Equivalent of the aggregate principal amount of Multi-Currency
Loans, Multi-Currency Swingline Loans and Letter of Credit Liabilities under the
Multi-Currency Commitments in each Multi-Currency then outstanding (after giving
effect to any Multi-Currency Loans to be made or repaid on such date) (the
“Outstanding Multi-Currency Amount”), (y) the Dollar Equivalent of the
Dollar-denominated US$-Canadian Loans and Letter of Credit Liabilities
outstanding under the US$-Canadian Commitments, and of the Canadian Dollar
denominated US$-Canadian Loans and C$ Loans and Letter of Credit Liabilities
outstanding under the Canadian Commitments then outstanding (after giving effect
to any non-Dollar-denominated US$-Canadian Loans to be made or repaid on such
date) (the “Outstanding US$-Canadian Amount”) and (z) the Dollar Equivalent of
the Dollar-denominated US$ Loans and Letter of Credit Liabilities under the US$
Commitments, and of the Pounds Sterling denominated and euro denominated US$
Loans and Letter of Credit Liabilities outstanding under the US$ Commitments
then outstanding (after giving effect to any non-Dollar-denominated US$ Loans to
be made or repaid on such date) (the “Outstanding US$ Amount”) and (ii) notify
the Multi-Currency Lenders, the US$-Canadian Lenders or US$ Lenders, as the case
may be, and the Company of the results of such determination.

 

(c)                                  If on any Reset Date, the Outstanding
Multi-Currency Amount exceeds 105% of the aggregate amount of the Multi-Currency
Commitments, then the Company or the relevant Borrower shall, within three
Business Days after notice thereof from the Multi-Currency Payment Agent, prepay
(in any Multi-Currency as selected by the Company or such Borrower)
Multi-Currency Loans in an aggregate amount such that, after giving effect
thereto, the Outstanding Multi-Currency Amount shall be equal to or less than
such aggregate amount of Multi-Currency Commitments (and in the event that after
such prepayment, the Outstanding Multi-Currency Amount is more than such
aggregate amount of the Multi-Currency Commitments, the Company or the relevant
Borrower shall provide cash cover for the difference by paying to the
Multi-Currency Payment Agent immediately available funds in an amount equal to
such difference, which funds shall be retained by the Multi-Currency Payment
Agent in the Collateral Account as such collateral security for such Letter of
Credit Liabilities). If any such prepayment occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the Company
or the relevant Borrower shall pay to the Multi-Currency Lenders such amounts,
if any, as may be required pursuant to Section 6.05.

 

(d)                                 If on any Reset Date, the Outstanding
US$-Canadian Amount exceeds 110% of the aggregate amount of the US$-Canadian
Commitments and Canadian Commitments, then the Company or the Parent shall,
within three Business Days after notice thereof from the Multi-Currency Payment
Agent, prepay (in Dollars or Canadian Dollars as selected by the Company or the
Parent, as the case may be) US$-Canadian Loans, C$ Loans or Canadian Letters of
Credit in an aggregate amount such that, after giving effect thereto, the
Outstanding Canadian Amount shall be equal to or less than such aggregate amount
of US$-Canadian Commitments and Canadian Commitments. If any such prepayment
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, the Company or the Parent, as the case may be, shall pay
to the US$-Canadian Lenders such amounts, if any, as may be required pursuant to
Section 6.05.

 

46

--------------------------------------------------------------------------------


 

(e)                                  If on any Reset Date, the Outstanding US$
Amount exceeds 105% of the aggregate amount of the US$ Commitments, then the
Company or the Parent shall, within three Business Days after notice thereof
from the Multi-Currency Payment Agent, prepay (in Dollars, Pounds Sterling or
euro as selected by the Company) US$ Loans in an aggregate amount such that,
after giving effect thereto, the Outstanding US$ Amount shall be equal to or
less than such aggregate amount of US$ Commitments (and in the event that after
such prepayment, the Outstanding US$ Amount is more than such aggregate amount
of the US$ Commitments, the Company or the Parent, as the case may be, shall
provide cash cover for the difference by paying to the Multi-Currency Payment
Agent immediately available funds in an amount equal to such difference, which
funds shall be retained by the Multi-Currency Payment Agent in the Collateral
Account as such collateral security for such Letter of Credit Liabilities). If
any such prepayment occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Company or the Parent, as the
case may be, shall pay to the US$ Lenders such amounts, if any, as may be
required pursuant to Section 6.05.

 

2.10.                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)                                  fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.03;

 

(b)                                 the Revolving Commitments of such Defaulting
Lender shall not be included in determining whether all Lenders or the Majority
Lenders have taken or may take any action under this Agreement (including any
consent to any amendment or waiver pursuant to Section 12.05), provided that
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby other than to the extent provided in
Section 12.05;

 

(c)                                  if any Swingline Loan or Letter of Credit
Liability under any of the Revolving Commitments exists at the time a Lender
becomes a Defaulting Lender then:

 

(i)                                     all or any part of such Defaulting
Lender’s pro rata portion of Swingline Loans based on such Lender’s share of the
relevant Revolving Commitments (“Swingline Exposure”) and such Defaulting
Lender’s pro rata portion of Letter of Credit Liability based on such Lender’s
share of the relevant Revolving Commitments (“L/C Exposure”) shall be
reallocated among the non-Defaulting Revolving Lenders in accordance with their
respective shares thereof but only to the extent (x) the sum of all
non-Defaulting Revolving Lenders’ Revolving Loans under such Revolving
Commitments and their Swlingline Exposures and Letter of Credit Liabilities
thereunder plus such Defaulting Lender’s Swingline Exposure and L/C Exposure
under such Revolving Commitments does not exceed the total of all non-Defaulting
Revolving Lenders’ Commitments under such Revolving Commitments and (y) the
conditions set forth in Section 7.02 are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the relevant Borrower
shall within one Business Day following

 

47

--------------------------------------------------------------------------------


 

notice by the Administrative Agent (x) first, prepay any such remaining
Swingline Exposure and (y) second, cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to any such
Defaulting Lender’s remaining L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 10.01 for so long as such L/C Exposure is outstanding;

 

(iii)                               if such Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Exposure pursuant to Section
2.10(c)(ii), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.08(g) with respect to such L/C Exposure
during the period such Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)                              if the L/C Exposure of the non-Defaulting
Lenders is reallocated pursuant to Section 2.10(c)(i), then the fees payable to
the Lenders pursuant to Sections 2.03 and 2.08(g) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; or

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Exposure is neither cash collateralized nor reallocated pursuant to
Section 2.10(c)(i) or (ii), then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender under this Agreement, all letter of credit
fees payable under Section 2.08(g) with respect to such Defaulting Lender’s L/C
Exposure shall be payable to the Issuing Bank until and to the extent that such
L/C Exposure is cash collateralized and/or reallocated;

 

(d)                                 so long as any Revolving Lender is a
Defaulting Lender, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
and the Defaulting Revolving Lender’s then outstanding L/C Exposure will be 100%
covered by the Commitments of the relevant non-Defaulting Revolving Lenders
and/or cash collateral will be provided by the relevant Borrower in accordance
with Section 2.10(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
such non-Defaulting Revolving Lenders in a manner consistent with Section
2.10(c)(i) (and such Defaulting Lender shall not participate therein); and

 

(e)                                  with respect to any amount payable to such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees or otherwise and including any amount that would otherwise be
payable to such Defaulting Lender pursuant to Section 5.07 but excluding this
Section 2.10(e)), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lender under the relevant
Revolving Commitments or the Issuing Bank under the relevant Revolving
Commitments to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

48

--------------------------------------------------------------------------------


 

If (i) a Bankruptcy Event with respect to any Person as to which any Lender is,
directly or indirectly, a subsidiary shall occur following the date hereof and
for so long as such event shall continue or (ii) the Swingline Lender or the
Issuing Bank has a good faith belief that any Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, the Swingline Lender shall not be required to fund any
Swingline Loan and the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Swingline Lender or the Issuing Bank,
as the case may be, shall have entered into arrangements with the Borrower or
such Lender, satisfactory to the Swingline Lender or the Issuing Bank, as the
case may be, to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the relevant Borrower, the Issuing
Bank and the Swingline Lender each agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Revolving Lenders under the relevant
Revolving Commitments shall be readjusted to reflect the inclusion of such
Lender’s relevant Revolving Commitment and on such date such Lender shall
purchase at par such of the Revolving Loans of such other Revolving Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
share of the relevant Revolving Commitments.

 

(f)                                    If any Lender becomes a Defaulting
Lender, then the relevant Borrower or Borrowers shall have the right, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, to require such Lender to assign and delegate, without recourse, all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) such Borrower or Borrowers shall
have received the prior written consent of the Administrative Agent (and if a
Commitment is being assigned, the Issuing Bank) which consent shall not be
unreasonably withheld and (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letters of Credit and Swingline Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or such Borrower or
Borrowers (in the case of all other amounts). A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the relevant
Borrower or Borrowers to require such assignment and delegation cease to apply.

 

2.11.                        Term Loan Purchases. So long as no Default or Event
of Default has occurred and is continuing, the Company may from time to time
purchase, in accordance with this Section 2.11, Term Loans from one or more
Lenders on a non-pro rata basis pursuant to a Dutch auction or other process
satisfactory to the Administrative Agent open to all applicable Lenders, on
terms to be agreed between the Company and the Lenders participating in such
Dutch auction; provided that (i) after giving effect thereto no Revolving Loans
or Swingline Loans are outstanding, (ii) any gain from any such purchase is not
added back to EBITDA, (iii) in connection with any such purchase the Parent
makes a customary representation that it has no undisclosed material non-public
information (within the meaning of United States federal securities laws) with
respect to the Parent and its Subsidiaries and the Loans, (iv) the procedures

 

49

--------------------------------------------------------------------------------


 

with respect to any such Dutch auction shall be approved by the Administrative
Agent, (v) any principal and accrued interest and unpaid interest on the Term
Loans purchased by the Company shall be cancelled and such Term Loans shall no
longer be outstanding for all purposes of this Agreement and the other Basic
Documents, and (vi) no proceeds of the Revolving Credit Facility shall be used
to consummate such purchase.

 

2.12.                        Extension Offers.

 

(a)                                  Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Company to all Lenders of Term Loans or Revolving
Lenders under a Revolving Commitment on a pro rata basis (based respectively on
the aggregate outstanding principal amount of the Term Loans or the relevant
aggregate outstanding Revolving Commitments) and on the same terms respectively
to each such Lender, the Company may from time to time extend the maturity date
of the Term Loans or the relevant Revolving Commitments, as the case may be, and
otherwise modify the terms of the Term Loans or the relevant Revolving
Commitments pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of the Term Loans or the relevant Revolving Commitments (and related
outstandings) and/or modifying the amortization schedule in respect of such
Lender’s Term Loans) (each, an “Extension”, and each group of Term Loans or
relevant Revolving Commitments, as the case may be, as so extended, as well as
the original Term Loans or relevant Revolving Commitments (in each case, not so
extended), each being a “tranche”; any Extension Term Loans shall constitute a
separate tranche of Term Loans from the tranche of Term Loans from which they
were converted and any Extension Revolving Commitments shall constitute a
separate tranche of Revolving Commitments from the tranche of relevant Revolving
Commitments from which they were converted), so long as the following terms are
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders, (ii) in respect of Term Loans, except as to interest
rates, fees, amortization, final maturity date, premium, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (iii), (iv) and (v), be determined by the Company and set
forth in the relevant Extension Offer), the Term Loans of any Lender extended
pursuant to any Extension (“Extension Term Loans”) shall have the same terms as
the tranche of Term Loans subject to such Extension Offer, (iii) the final
maturity date of any Extension Term Loans shall be no earlier than the then
latest maturity date of Term Loans and the amortization applicable to Term Loans
for periods prior to the original maturity date may not be increased, (iv) the
Weighted Average Life to Maturity of any Extension Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby, (v) any Extension Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Offer, (vi) if the aggregate principal
amount of Term Loans or Revolving Commitments, as applicable (calculated on the
face amount thereof), in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or relevant Revolving Commitments, as the case may be, offered to be
extended by the Company pursuant to such Extension Offer, then the Term Loans or
the relevant Revolving Commitments, as applicable, of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to

 

50

--------------------------------------------------------------------------------


 

exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (vii) all documentation in respect of such
Extension shall be consistent with the foregoing, and (viii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Company. 
The relevant Revolving Commitments of any Revolving Lender extended pursuant to
any Extension (“Extension Revolving Commitments”), shall expire no earlier than
the termination date of the tranche of relevant Revolving Commitments subject to
such Extension Offer.  For the avoidance of doubt, no Lender shall be required
to participate in any Extension.

 

(b)                                 If at the time any Extension of Term Loans
becomes effective, Extension Term Loans remain outstanding from a prior
Extension, then if the all-in margin (which shall be reasonably determined by
the Administrative Agent in accordance with the calculation of all-in margin for
Incremental Term Loans) in respect of the Extension Term Loans shall at any time
(over the life of the Extension Term Loans) exceed the “effective interest rate”
applicable to (A) Term Loans which were extended pursuant to one or more prior
Extensions (determined on the same basis as provided in the first parenthetical
in this sentence) or (B) the Extended Term Loans (determined on the same basis
as provided in the first parenthetical in this sentence) by more than 0.25%,
then the Applicable Margin applicable to such prior extended Term Loans and/or
the Extended Term Loans shall be increased to the extent necessary so that at
all times thereafter the Extension Term Loans made pursuant to previous
Extensions and the Extended Term Loans do not receive an “effective interest
rate” less than that applicable to the Loans made (or extended) pursuant to such
Extension minus 0.25%.

 

(c)                                  With respect to all Extensions consummated
pursuant to this Section 2.12, (i) such Extensions shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 3.02 and
(ii) no Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Company may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Company’s reasonable judgment and which may be waived by the Company) of
Term Loans be tendered.  The Administrative Agent and the Lenders hereby consent
to the Extensions and the other transactions contemplated by this Section 2.12
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extension Term Loans on the such terms as may be set forth in
the relevant Extension Offer) and hereby waive the requirements of any provision
of this Agreement or any other Basic Document that may otherwise prohibit any
such Extension or any other transaction contemplated by this Section 2.12

 

(d)                                 The Lenders hereby irrevocably authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Basic Documents with the Obligors as may be necessary in order to establish new
tranches or sub-tranches in respect of Term Loans or Revolving Commitments so
extended and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Company in connection
with the establishment of such new tranches or sub-tranches, in each case on
terms consistent with this Section 2.12.

 

(e)                                  In connection with any Extension, the
Company shall provide the Administrative Agent at least five Business Days’ (or
such shorter notice as may be agreed by

 

51

--------------------------------------------------------------------------------


 

the Administrative Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.12.

 

Section 3  Borrowings, Conversions and Prepayments.

 

3.01.                        Procedure for US$ Loan Borrowing, US$-Canadian Loan
Borrowing, Term Loan Borrowing and Multi-Currency Borrowing.

 

(a)                                  The Company shall give the Administrative
Agent or the Multi-Currency Payment Agent notice of each US$ Loan, US$-Canadian
Loan, Multi-Currency Loan and Term Loan to be made hereunder as provided in
Section 5.05 hereof.

 

(b)                                 Not later than 12:00 p.m. New York time on
the date specified for each borrowing in Dollars hereunder, each US$ Lender,
US$-Canadian Lender, Multi-Currency Lender or Term Lender shall make available
the amount of the US$ Loan, US$-Canadian Loan, Multi-Currency Loan or Term Loan
to be made by it on such date to the Administrative Agent, at an account in New
York, New York specified by the Administrative Agent, in immediately available
funds, for account of the Company. The amount so received by the Administrative
Agent shall, subject to the terms and conditions of this Agreement, be made
available to the Company by depositing the same, in immediately available funds,
in an account of the Company designated by the Company and maintained with the
Administrative Agent.

 

(c)                                  Not later than 11:00 a.m. London time on
the date specified for each such borrowing hereunder, each Multi-Currency Lender
or, if a US$-Canadian Loan is being made in Canadian Dollars, each US$-Canadian
Lender, or if a US$ Loan is being made in Pounds Sterling or euro, each US$
Lender, shall make available the amount of the Multi-Currency Loan, US$-Canadian
Loan or US$ Loan, as the case may be, to be made by it on such date to the
Multi-Currency Payment Agent, at an account in London specified by the
Multi-Currency Payment Agent, in immediately available funds, for account of the
Parent, the Company, the Swiss Borrower, any Other Subsidiary Borrower or any
Additional Borrower, as the case may be. The amount so received by the
Multi-Currency Payment Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Parent, the Company, the Swiss Borrower, any
Other Subsidiary Borrower or any Additional Borrower, as the case may be, by
depositing the same, in immediately available funds, in an account of the
Parent, the Company, the Swiss Borrower, any Other Subsidiary Borrower or any
Additional Borrower, as the case may be, designated by the Parent, the Company,
the Swiss Borrower, any Other Subsidiary Borrower or any Additional Borrower, as
the case may be, with the Administrative Agent.

 

3.02.                        Prepayments and Conversions.

 

(a)                                  Optional Prepayments and Conversions.  The
Company shall have the right to prepay Loans and to convert Loans in Dollars of
one Type into Loans of the other Type, at any time or from time to time,
provided, that the Company shall give the Administrative Agent or the
Multi-Currency Payment Agent notice of each such prepayment as provided in
Section 5.05 hereof. Any prepayment of Term Loans hereunder may not be
reborrowed.  Loans in one

 

52

--------------------------------------------------------------------------------


 

currency may not be converted to being Loans in another currency, but may be
prepaid and reborrowed as provided herein.

 

(b)                                 Mandatory Prepayments.  (i)  If on any date,
the Parent or any Subsidiary of the Parent shall receive Net Cash Proceeds from
any issuance of Indebtedness subsequent to the Effective Date, other than
Indebtedness incurred pursuant to Section 9.08 hereof (it being understood that
this Section 3.02(b) shall not constitute a waiver of any provision of Section
9.08), then the Company shall prepay the Loans (and/or provide cover for Letter
of Credit Liabilities as specified in paragraph (d) below) in an amount equal to
such Net Cash Proceeds (less any prepayments of the C$ Loans under Section
3.4(b) of Annex A hereto), but the Revolving Commitments shall not be subject to
automatic reduction.

 

(ii)                                  Amounts to be applied in connection with
prepayments made pursuant to this Section 3.02(b) shall be applied, first, to
the prepayment of the Term Loans (which may not be reborrowed) and, second, to
the prepayment of the Revolving Loans.  Each prepayment of the Loans under this
Section 3.02(b) shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

(c)                                  Commitment Reductions; Term Loan
Prepayments.  (i)  If on any date, the Parent or any Subsidiary of the Parent
shall receive Net Cash Proceeds from (A) any disposition of assets (1) to any
Person other than the Company or a Subsidiary, (2) other than the June 2011 sale
of the online backup & recovery, digital archiving and eDiscovery solutions or
(B) any Recovery Event, then, unless such disposition of assets or Recovery
Event shall be a Reinvestment Event, within ten Business Days of receipt of such
Proceeds, the Revolving Commitments shall be reduced or the Term Loans prepaid,
as the case may be, by an amount equal to such Net Cash Proceeds to the extent
such Net Cash Proceeds, together with all other such Net Cash Proceeds from
dispositions of assets or Recovery Events that are not Reinvestment Events,
exceeds $15,000,000 in the then-current fiscal year of the Company; provided,
that notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds from
dispositions of assets and Recovery Events that may be excluded from the
foregoing requirement for a Reinvestment Event shall not exceed 10% of the
Consolidated Net Tangible Assets of the Company as at the end of the immediately
preceding fiscal year and (ii) on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the reduction of the Revolving
Commitments or the prepayment of the Term Loans, as the case may be.

 

(ii)                                  Amounts to be applied in connection with
prepayments and Revolving Commitment reductions made pursuant to this Section
3.02(c) shall be applied, first, to the prepayment of the Term Loans (which may
not be reborrowed) and, second, to reduce permanently the Revolving
Commitments.  Each prepayment of the Loans under this Section 3.02(c) shall be
accompanied by accrued interest to the date of such prepayment on the amount
prepaid. To the extent that, after giving effect to any such reduction of the
Revolving Commitments, the aggregate principal amount of the US$ Loans, the
US$-Canadian Loans or the Multi-Currency Loans and the aggregate amount of
Letter of Credit Liabilities under the US$ Commitments, US$-Canadian Commitments
or the Multi-Currency Commitments, as the case may be, would exceed such
Commitments, the Company shall, first, prepay Loans thereunder and, second,
provide cover for Letter of Credit Liabilities thereunder as specified in
paragraph

 

53

--------------------------------------------------------------------------------


 

(d) below, in an aggregate amount equal to such excess. The Company shall notify
the Administrative Agent promptly upon the occurrence of any event giving rise
to a prepayment or Commitment reduction under this Section 3.02(c).

 

(d)                                 Cover for Letter of Credit Liabilities.  In
the event that the US$ Loans or the Multi-Currency Loans have been repaid in
full, amounts payable under Section 3.02(b) or 3.02(c) shall be applied to
provide cash cover for outstanding Letters of Credit under the US$ Commitments
or the Multi-Currency Commitments, as the case may be, in which event the
Company shall effect the same by paying to the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, immediately available funds in
an amount equal to the amount required to provide such cash cover, which funds
shall be retained by the Administrative Agent or the Multi-Currency Payment
Agent in the Collateral Account on behalf of the Lenders as collateral security
for such Letter of Credit Liabilities until such time as the Letters of Credit
under such Commitments shall have been terminated and all of the Letter of
Credit Liabilities paid in full.

 

3.03.                        Procedure for Swingline Borrowing; Refunding of
Swingline Loans.

 

(a)                                  Notice and Borrowing of Swingline Loans. 
Whenever the Parent, the Company, the Swiss Borrower, any Other Subsidiary
Borrower or any Additional Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than (x) in the case of US$ Swingline Loans, 11:00
a.m., New York City time, (y) in the case of US$-Canadian Swingline Loans, 11:00
a.m., Toronto time, or (z) in the case of Multi-Currency Swingline Loans, 12:00
Noon, London time, on the proposed Borrowing Date), specifying (i) the amount to
be borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Commitment Period).  Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof or, in the case of borrowings under the US$-Canadian Swingline
Commitment and the Multi-Currency Swingline Commitment, in an amount
approximately equal to the Dollar Equivalent thereof or otherwise acceptable to
the US$-Canadian Swingline Lender or the Multi-Currency Swingline Lender.  Not
later than (x) in the case of US$ Swingline Loans, 3:00 p.m., New York City
time, (y) in the case of US$-Canadian Swingline Loans, 3:00 p.m., Toronto Time,
or (z) in the case of Multi-Currency Swingline Loans, 2:30 p.m., London time, on
the Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent or the
Multi-Currency Payment Agent, as applicable, at the Applicable Lending Office an
amount in immediately available funds equal to the amount of the Swingline Loan
to be made by the Swingline Lender.  The Administrative Agent or the
Multi-Currency Payment Agent, as applicable, shall make the proceeds of such
Swingline Loan available to the Company, the Swiss Borrower, such Other
Subsidiary Borrower or such Additional Borrower, as applicable, on such
Borrowing Date by depositing such proceeds in the account of the Company, the
Swiss Borrower, such Other Subsidiary Borrower or such Additional Borrower, as
applicable, with the Administrative Agent or the Multi-Currency Payment Agent,
as applicable, on such Borrowing Date in immediately available funds.

 

54

--------------------------------------------------------------------------------

 

(b)                                 Refunded Swingline Loans.  (i)  The
Swingline Lender, at any time and from time to time in its sole and absolute
discretion may, on behalf of the Parent or the Company, (each of which hereby
irrevocably directs the Swingline Lender to so act on its behalf), on one
Business Day’s notice given by the Swingline Lender no later than 12:00 Noon,
New York City time, request each US$ Lender to make, and each US$ Lender hereby
agrees to make, a US$ Loan, in an amount equal to such US$ Lender’s US$
Commitment Percentage of the aggregate amount of the US$ Swingline Loans (the
“Refunded US$ Swingline Loans”) outstanding on the date of such notice, to repay
the Swingline Lender.  Each US$ Lender shall make the amount of such US$ Loan
available to the Administrative Agent at the Applicable Lending Office in
immediately available funds, not later than 10:00 a.m., New York City time, one
Business Day after the date of such notice.  The proceeds of such US$ Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
US$ Swingline Loans.  The Parent or the Company, as applicable, irrevocably
authorizes the Swingline Lender, on one Business Day’s notice given by the
Swingline Lender no later than 12:00 Noon, New York City time, to charge the
Parent’s or the Company’s, as applicable, accounts with the Administrative Agent
(up to the amount available in each such account) in order to pay the amount of
such Refunded US$ Swingline Loans to the extent amounts received from the US$
Lenders are not sufficient to repay in full such Refunded US$ Swingline Loans.

 

(ii)                                  The Swingline Lender, at any time and from
time to time in its sole and absolute discretion may, on behalf of the Parent or
Company (each of which hereby irrevocably directs the Swingline Lender to so act
on its behalf), on one Business Day’s notice given by the Swingline Lender no
later than 12:00 Noon, New York City time, request each US$-Canadian Lender to
make, and each US$-Canadian Lender hereby agrees to make, a US$-Canadian Loan,
in an amount equal to such US$-Canadian Lender’s US$-Canadian Commitment
Percentage of the aggregate amount of the US$-Canadian Swingline Loans (the
“Refunded US$-Canadian Swingline Loans”) outstanding on the date of such notice,
to repay the Swingline Lender.  Each US$-Canadian Lender shall make the amount
of such US$-Canadian Loan available to the Administrative Agent at the
Applicable Lending Office in immediately available funds, not later than 10:00
a.m., New York City time, one Business Day after the date of such notice.  The
proceeds of such US$-Canadian Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded US$-Canadian Swingline Loans.  The
Parent or the Company, as applicable, irrevocably authorizes the Swingline
Lender, on one Business Day’s notice given by the Swingline Lender no later than
12:00 Noon, New York City time, to charge the Parent’s or the Company’s, as
applicable, accounts with the Canadian Administrative Agent (up to the amount
available in each such account) in order to pay the amount of such Refunded
US$-Canadian Swingline Loans to the extent amounts received from the
US$-Canadian Lenders are not sufficient to repay in full such Refunded
US$-Canadian Swingline Loans.

 

(iii)                               The Swingline Lender, at any time and from
time to time in its sole and absolute discretion may, on behalf of the Parent,
the Company, the Swiss Borrower, any Other Subsidiary Borrower and any
Additional Borrower, as applicable, (each of which hereby irrevocably directs
the Swingline Lender to so act on its behalf), on three Business Days’ notice
given by the Swingline Lender no later than 12:00 Noon, New York City time,
request each Multi-Currency Lender to make, and each Multi-Currency Lender
hereby agrees to make, a

 

55

--------------------------------------------------------------------------------


 

Multi-Currency Loan, in an amount equal to such Multi-Currency Lender’s
Multi-Currency Percentage of the aggregate amount of the Multi-Currency
Swingline Loans (the “Refunded Multi-Currency Swingline Loans”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Multi-Currency
Lender shall make the amount of such Multi-Currency Loan available to the
Multi-Currency Payment Agent at the Applicable Lending Office in immediately
available funds, not later than 10:00 a.m., New York City time, three Business
Days after the date of such notice.  The proceeds of such Multi-Currency Loans
shall be immediately made available by the Multi-Currency Payment Agent to the
Swingline Lender for application by the Swingline Lender to the repayment of the
Refunded Multi-Currency Swingline Loans.  The Parent, the Company, the Swiss
Borrower, any Other Subsidiary Borrower and any Additional Borrower, as
applicable,  irrevocably authorizes the Swingline Lender, on three Business
Days’ notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, to charge the Parent’s, the Company’s, the Swiss Borrower’s, such
Other Subsidiary Borrower’s and such Additional Borrower’s, as applicable,
accounts with the Multi-Currency Payment Agent (up to the amount available in
each such account) in order to pay the amount of such Refunded Multi-Currency
Swingline Loans to the extent amounts received from the Multi-Currency Lenders
are not sufficient to repay in full such Refunded Multi-Currency Swingline
Loans.

 

(c)                                  Swingline Participation Amount.  (i)  If
prior to the time a US$ Loan would have otherwise been made pursuant to Section
3.03(b)(i), one of the events described in Section 10.01(f) shall have occurred
and be continuing with respect to the Parent or the Company, as the case may be,
or if for any other reason, as determined by the Swingline Lender in its sole
discretion, US$ Loans may not be made as contemplated by Section 3.03(b)(i),
each US$ Lender shall, on the date such US$ Loan was to have been made pursuant
to the notice referred to in Section 3.03(b)(i), purchase for cash an undivided
participating interest in the then outstanding US$ Swingline Loans by paying to
the Swingline Lender an amount (the “US$ Swingline Participation Amount”) equal
to (i) such US$ Lender’s US$ Commitment Percentage times (ii) the sum of the
aggregate principal amount of US$ Swingline Loans then outstanding that were to
have been repaid with such US$ Loans.

 

(ii)                                  If prior to the time a US$-Canadian Loan
would have otherwise been made pursuant to Section 3.03(b)(ii), one of the
events described in Section 10.01(f) shall have occurred and be continuing with
respect to the Parent or the Company, as the case may be, or if for any other
reason, as determined by the Swingline Lender in its sole discretion,
US$-Canadian Loans may not be made as contemplated by Section 3.03(b)(ii), each
US$-Canadian Lender shall, on the date such US$-Canadian Loan was to have been
made pursuant to the notice referred to in Section 3.03(b)(ii), purchase for
cash an undivided participating interest in the then outstanding US$-Canadian
Swingline Loans by paying to the Swingline Lender an amount (the “US$-Canadian
Swingline Participation Amount”) equal to (i) such US$-Canadian Lender’s
US$-Canadian Commitment Percentage times (ii) the sum of the aggregate principal
amount of US$-Canadian Swingline Loans then outstanding that were to have been
repaid with such US$-Canadian Loans.

 

(iii)                               If prior to the time a Multi-Currency Loan
would have otherwise been made pursuant to Section 3.03(b)(iii), one of the
events described in Section 10.01(f) shall have occurred and be continuing with
respect to the Parent, the Company, the Swiss Borrower, any Other Subsidiary
Borrower or any Additional Borrower, as the case may be, or if for any other

 

56

--------------------------------------------------------------------------------


 

reason, as determined by the Swingline Lender in its sole discretion,
Multi-Currency Loans may not be made as contemplated by Section 3.03(b)(iii),
each Multi-Currency Lender shall, on the date such Multi-Currency Loan was to
have been made pursuant to the notice referred to in Section 3.03(b)(iii),
purchase for cash an undivided participating interest in the then outstanding
Multi-Currency Swingline Loans by paying to the Swingline Lender an amount (the
“Multi-Currency Swingline Participation Amount”) equal to (i) such
Multi-Currency Lender’s Multi-Currency Percentage times (ii) the sum of the
aggregate principal amount of Multi-Currency Swingline Loans then outstanding
that were to have been repaid with such Multi-Currency Loans.

 

(d)                                 Distribution of Swingline Participation
Amount.  (i)                  Whenever, at any time after the Swingline Lender
has received from any US$ Lender such Lender’s US$ Swingline Participation
Amount, the Swingline Lender receives any payment on account of the US$
Swingline Loans, the Swingline Lender will distribute to such Lender its US$
Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided, however, that in the event that such payment received
by the Swingline Lender is required to be returned, such US$ Lender will return
to the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 

(ii)                                  Whenever, at any time after the Swingline
Lender has received from any US$-Canadian Lender such Lender’s US$-Canadian
Swingline Participation Amount, the Swingline Lender receives any payment on
account of the US$-Canadian Swingline Loans, the Swingline Lender will
distribute to such Lender its US$-Canadian Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such US$-Canadian Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

(iii)                               Whenever, at any time after the Swingline
Lender has received from any Multi-Currency Lender such Lender’s Multi-Currency
Swingline Participation Amount, the Swingline Lender receives any payment on
account of the Multi-Currency Swingline Loans, the Swingline Lender will
distribute to such Lender its Multi-Currency Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Multi-Currency Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

 

57

--------------------------------------------------------------------------------


 

(e)                                  Obligation Absolute.  Each Lender’s
obligation to make the Loans referred to in Section 3.03(b) and to purchase
participating interests pursuant to Section 3.03(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Lender, the
Parent, the Company, the Swiss Borrower, any Other Subsidiary Borrower or any
Additional Borrower may have against the Swingline Lender, the Parent, the
Company, the Swiss Borrower, any Other Subsidiary Borrower, any Additional
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 7; (iii) any adverse change in the
condition (financial or otherwise) of the Parent, the Company, the Swiss
Borrower any Other Subsidiary Borrower or any Additional Borrower; (iv) any
breach of this Agreement or any other Basic Document by the Company, any other
Obligor or any other Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(f)                                    No Amendment, Waiver or Consent.  No
amendment, waiver or consent shall be made with respect to this Section 3.03 and
Section 2.01(d) without the consent of the Swingline Lender and the
Administrative Agent.

 

Section 4  Payments of Principal and Interest.

 

4.01.                        Repayment of Loans.

 

(a)                                  The Borrowers hereby promise to pay to the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
for the account of each Revolving Lender the entire outstanding principal amount
of such Lender’s Revolving Loans, and each Revolving Loan shall mature, on the
Commitment Termination Date.

 

(b)                                 The aggregate principal amount of the
Initial Term Loans shall mature and be payable in consecutive quarterly
installments, on the dates and in the amounts set forth below:

 

 

Installment

 

Principal Amount

 

 

September 30, 2011

 

$

6,250,000

 

 

December 31, 2011

 

$

6,250,000

 

 

March 31, 2012

 

$

6,250,000

 

 

June 30, 2012

 

$

6,250,000

 

 

September 30, 2012

 

$

6,250,000

 

 

December 31, 2012

 

$

6,250,000

 

 

March 31, 2013

 

$

6,250,000

 

 

June 30, 2013

 

$

6,250,000

 

 

September 30, 2013

 

$

12,500,000

 

 

December 31, 2013

 

$

12,500,000

 

 

March 31, 2014

 

$

12,500,000

 

 

June 30, 2014

 

$

12,500,000

 

 

September 30, 2014

 

$

18,750,000

 

 

December 31, 2014

 

$

18,750,000

 

 

March 31, 2015

 

$

18,750,000

 

 

June 30, 2015

 

$

18,750,000

 

 

September 30, 2015

 

$

50,000,000

 

 

December 31, 2015

 

$

50,000,000

 

 

March 31, 2016

 

$

50,000,000

 

 

June 27, 2016

 

$

175,000,000

 

 

58

--------------------------------------------------------------------------------


 

(c)                                  The Incremental Term Loans of each
Incremental Term Lender shall mature in consecutive installments (which shall be
no more frequent than quarterly) as specified in the Incremental Term Loan
Activation Notice.

 

4.02.                        Interest. The Company will pay to the
Administrative Agent or, in the case of Multi-Currency Loans,
non-Dollar-denominated US$-Canadian Loans or non-Dollar- denominated US$ Loans,
to the Multi-Currency Payment Agent, for the account of each Lender interest on
the unpaid principal amount of each Loan made by such Lender to the Company for
the period commencing on the date of such Loan to but excluding the date such
Loan shall be paid in full, at the following rates per annum:

 

(a)                                  if such Loan is an ABR Loan, the Alternate
Base Rate plus the Applicable Margin;

 

(b)                                 if such Loan is a Eurocurrency Loan, the
Eurocurrency Rate plus the Applicable Margin; and

 

(c)                                  if such Loan is an Agreed Rate Loan, the
Agreed Rate applicable thereto.

 

Notwithstanding the foregoing, the Company hereby promises to pay to the
Administrative Agent or, in the case of Multi-Currency Loans,
non-Dollar-denominated US$-Canadian Loans or non-Dollar-denominated US$ Loans to
the Multi-Currency Payment Agent, for account of each Lender interest at the
applicable Post-Default Rate (x) on any principal of any Loan made by such
Lender to the Company or any other Borrower, on any Reimbursement Obligation
held by such Lender and on any other amount payable by the Company or any other
Borrower hereunder to or for account of such Lender (but, if such amount is
interest, only to the extent legally enforceable), that shall not be paid in
full when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), for the period from and including the due date thereof
to but excluding the date the same is paid in full and (y) during any period
when an Event of Default shall have occurred under Section 10.01(a) hereof and
for so long as such Event of Default shall be continuing, on any principal of
any Loan made by such Lender to the Company or any other Borrower.

 

Accrued interest on each Loan shall be payable (i) if such Loan is an ABR Loan,
on each Quarterly Date, (ii) if such Loan is a Eurocurrency Loan, on the last
day of each Interest Period for such Loan (and, if such Interest Period exceeds
three months’ duration, quarterly, commencing on the first quarterly anniversary
of the first day of such Interest Period), and (iii) in any event, upon the
payment, prepayment or conversion thereof, but only on the principal so paid or
prepaid or converted; provided that interest payable at the Post-Default Rate
shall be payable from time to time on demand of the Administrative Agent (or the
Multi-Currency Payment Agent, in the case of Multi-Currency Loans,
non-Dollar-denominated US$-Canadian Loans or non-Dollar-denominated US$ Loans)
or the Majority Lenders. Promptly after the determination

 

59

--------------------------------------------------------------------------------


 

of any interest rate provided for herein or any change therein, the
Administrative Agent shall notify the Lenders and each Borrower thereof.

 

Notwithstanding the foregoing provisions of this Section 4.02, if at any time
the rate of interest set forth above on any Loan of any Lender (the “Stated
Rate” for such Loan) exceeds the maximum non-usurious interest rate permissible
for such Lender to charge commercial borrowers under applicable law (the
“Maximum Rate” for such Lender), the rate of interest charged on such Loan of
such Lender hereunder shall be limited to the Maximum Rate for such Lender.

 

In the event the Stated Rate for any Loan of a Lender that has theretofore been
subject to the preceding paragraph at any time is less than the Maximum Rate for
such Lender, the principal amount of such Loan shall bear interest at the
Maximum Rate for such Lender until the total amount of interest paid to such
Lender or accrued on its Loans hereunder equals the amount of interest which
would have been paid to such Lender or accrued on such Lender’s Loans hereunder
if the Stated Rate had at all times been in effect.

 

In the event, upon payment in full of all amounts payable hereunder, the total
amount of interest paid to any Lender or accrued on such Lender’s Loans under
the terms of this Agreement is less than the total amount of interest which
would have been paid to such Lender or accrued on such Lender’s Loans if the
Stated Rate had, at all times, been in effect, then the Company shall, to the
extent permitted by applicable law, pay to the Administrative Agent or, in the
case of Multi-Currency Loans, non-Dollar-denominated US$-Canadian Loans or
non-Dollar- denominated US$ Loans, to the Multi-Currency Payment Agent, for the
account of such Lender an amount equal to the difference between (a) the lesser
of (i) the amount of interest which would have accrued on such Lender’s Loans if
the Maximum Rate for such Lender had at all times been in effect or (ii) the
amount of interest which would have accrued on such Lender’s Loans if the Stated
Rate had at all times been in effect and (b) the amount of interest actually
paid to such Lender or accrued on its Loans under this Agreement.  In the event
any Lender ever receives, collects or applies as interest any sum in excess of
the Maximum Rate for such Lender, such excess amount shall be applied to the
reduction of the principal balance of its Loans or to other amounts (other than
interest) payable hereunder, and if no such principal is then outstanding, such
excess or part thereof remaining shall be paid to the Company.

 

Section 5  Payments; Pro Rata Treatment; Computations; Etc.

 

5.01.                        Payments.

 

(a)                                  Except to the extent otherwise provided
herein, all payments of principal, interest, Reimbursement Obligations and other
amounts to be made by the Company under the US$ Commitments, the US$-Canadian
Commitments, the Multi-Currency Commitments or the Term Loans shall (except in
the case of payments of principal and interest on Multi-Currency Loans or Letter
of Credit Liabilities incurred under the Multi-Currency Commitments,
non-Dollar-denominated US$-Canadian Loans or non-Dollar-denominated US$ Loans)
be made in Dollars, in immediately available funds, to the Administrative Agent
at an account in New York, New York specified by the Administrative Agent, not
later than 11:00 a.m. New York time on the date on which such payment shall
become due (each such payment made after such time on

 

60

--------------------------------------------------------------------------------


 

such due date to be deemed to have been made on the next succeeding Business
Day). The Administrative Agent, or any Lender for whose account any such payment
is made, may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time to any ordinary deposit account of the
Company with the Administrative Agent or such Lender, as the case may be. The
Company shall, at the time of making each such payment, specify to the
Administrative Agent the Loans or other amounts payable by the Company or any
other Borrower hereunder to which such payment is to be applied (and in the
event that it fails to so specify, or if an Event of Default has occurred and is
continuing, the Administrative Agent may apply such payment for the benefit of
the Lenders as it may elect in its sole discretion, but subject to the other
terms and conditions of this Agreement, including without limitation, Section
5.02 hereof). Each payment received by the Administrative Agent under the US$
Commitments, the US$-Canadian Commitments, the Multi-Currency Commitments or the
Term Loans (except in the case of payment of principal and interest on
Multi-Currency Loans or Letter of Credit Liabilities incurred under the
Multi-Currency Commitments, non-Dollar-denominated US$-Canadian Loans or
non-Dollar-denominated US$ Loans) for the account of a Lender shall be paid
promptly to such Lender, in immediately available funds, for the account of such
Lender’s Applicable Lending Office. If the due date of any such payment would
otherwise fall on a day which is not a Business Day such date shall be extended
to the next succeeding Business Day and interest shall be payable for any
principal so extended for the period of such extension.

 

(b)                                 Except to the extent otherwise provided
herein, all payments of principal and interest on (i) Multi-Currency Loans and
Letter of Credit Liabilities incurred under the Multi-Currency Commitments, (ii)
non-Dollar-denominated US$-Canadian Loans and (iii) non-Dollar denominated US$
Loans, in either case to be made by the Company shall be made in the currency of
the applicable Loan or Letter of Credit for which payment is being made, in
immediately available funds, to the Multi-Currency Payment Agent at an account
in London specified by the Multi-Currency Payment Agent, not later than 11:00
a.m. London time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). The Multi-Currency Payment Agent, or any
Lender for whose account any such payment is made, may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Company with the Multi-Currency
Payment Agent or such Lender, as the case may be. The Company shall, at the time
of making each such payment, specify to the Multi-Currency Payment Agent the
Loans or other amounts payable by the Company or any other Borrower hereunder to
which such payment is to be applied (and in the event that it fails to so
specify, or if an Event of Default has occurred and is continuing, the
Multi-Currency Payment Agent may apply such payment for the benefit of the
Lenders as it may elect in its sole discretion, but subject to the other terms
and conditions of this Agreement, including without limitation, Section 5.02
hereof). Each such payment received by the Multi-Currency Payment Agent for the
account of a Lender shall be paid promptly to such Lender, in immediately
available funds, for the account of such Lender’s Applicable Lending Office. If
the due date of any such payment would otherwise fall on a day which is not a
Business Day such date shall be extended to the next succeeding Business Day and
interest shall be payable for any principal so extended for the period of such
extension.

 

(c)                                  All payments made by the Company hereunder
shall be made without set-off, deduction or counterclaim.

 

61

--------------------------------------------------------------------------------


 

5.02.                        Pro Rata Treatment.

 

(a)                                  With respect to the US$ Lenders, except to
the extent otherwise provided herein: (i) each borrowing from the US$ Lenders
under Section 2.01 hereof shall be made from the US$ Lenders, each payment of
commitment fees under Section 2.03 hereof shall be made for the account of the
US$ Lenders, and each termination or reduction of the US$ Commitments under
Section 2.02 hereof shall be applied to the US$ Commitments of the US$ Lenders,
pro rata according to the US$ Lenders’ respective percentages of the US$
Commitments, (ii) each payment by the Company of principal of or interest on US$
Loans of a particular Type (other than payments in respect of Loans of
individual Lenders provided for by Section 6 hereof) shall be made to the
Administrative Agent for the account of the US$ Lenders pro rata in accordance
with the respective unpaid principal amounts of such US$ Loans held by the US$
Lenders and (iii) each conversion of US$ Loans of a particular Type (other than
conversions of Loans of individual Lenders pursuant to Section 6.04 hereof)
shall be made pro rata among the US$ Lenders in accordance with the respective
principal amounts of such US$ Loans held by the US$ Lenders.

 

(b)                                 With respect to the US$-Canadian Lenders,
except to the extent otherwise provided herein: (i) each borrowing from the
US$-Canadian Lenders under Section 2.01 hereof shall be made from the
US$-Canadian Lenders and each termination or reduction of the US$-Canadian
Commitments under Section 2.02 hereof shall be applied to the US$-Canadian
Commitments of the US$-Canadian Lenders, pro rata according to the US$-Canadian
Lenders’ respective percentages of the US$-Canadian Commitments, (ii) each
payment by the Company of principal of or interest on US$-Canadian Loans of a
particular Type (other than payments in respect of Loans of individual Lenders
provided for by Section 6 hereof) shall be made to the Administrative Agent for
the account of the US$-Canadian Lenders pro rata in accordance with the
respective unpaid principal amounts of such US$-Canadian Loans held by the
US$-Canadian Lenders and (iii) each conversion of US$-Canadian Loans of a
particular Type (other than conversions of Loans of individual Lenders pursuant
to Section 6.04 hereof) shall be made pro rata among the US$-Canadian Lenders in
accordance with the respective principal amounts of such US$-Canadian Loans held
by the US$-Canadian Lenders.

 

(c)                                  With respect to the Multi-Currency Lenders,
except to the extent otherwise provided herein: (i) each borrowing from the
Multi-Currency Lenders under Section 2.01 hereof shall be made from the
Multi-Currency Lenders, each payment of commitment fees under Section 2.03
hereof shall be made for the account of the Multi-Currency Lenders, and each
termination or reduction of the Multi-Currency Commitments under Section 2.02
hereof shall be applied to the Multi-Currency Commitments of the Multi-Currency
Lenders, pro rata according to the Multi-Currency Lenders’ respective
percentages of the Multi-Currency Commitments and (ii) each payment by the
Company of principal of or interest on Multi-Currency Loans (other than payments
in respect of Loans of individual Lenders provided for by Section 6 hereof)
shall be made to the Multi-Currency Payment Agent, in each case for the account
of the Multi-Currency Lenders and pro rata in accordance with the respective
unpaid principal amounts of such Multi-Currency Loans (whether denominated in
Dollars or other currency) held by the Multi-Currency Lenders.

 

62

--------------------------------------------------------------------------------


 

(d)                                 Any reduction of the Commitments under
Section 2.02(b) or 3.02(c) and any mandatory prepayment under Section 3.02(b)
shall be applied ratably to the US$ Commitments, US$-Canadian Commitments and
the Multi-Currency Commitments.

 

(e)                                  With respect to the Term Lenders, except to
the extent otherwise provided herein: (i) the borrowing from the Term Lenders
under Section 2.01 hereof shall be made from the Term Lenders, pro rata
according to the Term Lenders’ respective percentages of the Initial Term
Commitments or Incremental Term Loans, as the case may be, (ii) each payment (or
prepayment) by the Company of principal or interest on Initial Term Loans or
Incremental Term Loans, as the case may be, of a particular Type (other than
payments in respect of Loans of individual Lenders provided for by Section 6
hereof) shall be made to the Administrative Agent for the account of the Initial
Term Lenders or Incremental Term Lenders, as applicable, pro rata in accordance
with the respective unpaid principal amounts of such Initial Term Loans or
Incremental Term Loans held by the Initial Term Lenders or Incremental Term
Lenders, as applicable, and (iii) each conversion of Initial Term Loans or
Incremental Term Loans, as the case may be, of a particular Type (other than
conversions of Loans of individual Lenders pursuant to Section 6.04 hereof)
shall be made pro rata among the Initial Term Lenders or Incremental Term
Lenders, as applicable, in each case, in accordance with the respective
principal amounts of such Initial Term Loans or Incremental Term Loans held by
the Initial Term Lenders or Incremental Term Lenders, as applicable.

 

(f)                                    Each prepayment by the Company of the
Term Loans as provided by Section 3.02 hereof shall be applied pro rata to the
Term Loans and to the installments of the Term Loans, pro rata according to the
then outstanding amounts thereof.

 

5.03.                        Computations.  Interest and fees shall be computed
on the basis of a year of 360 days (or 365 or 366 days, as the case may be, in
the case of (a) ABR Loans the interest rate payable on which is then based on
the Prime Rate and (b) Multi-Currency Loans and US$ Loans denominated in Pounds
Sterling) and actual days elapsed (including the first day but excluding the
last day) occurring in the period for which payable.

 

5.04.                        Minimum and Maximum Amounts; Types.

 

(a)                                  Dollar-denominated US$ Loans;
Dollar-denominated US$-Canadian Loans; Dollar-Denominated Multi-Currency Loans;
and Term Loans.  Except for prepayments made pursuant to Section 3.02(b) hereof,
each borrowing, conversion and prepayment of principal of Dollar-denominated US$
Loans, Dollar-denominated US$-Canadian Loans, Dollar-denominated Multi-Currency
Loans and Term Loans shall be in an aggregate principal amount equal to (a) in
the case of Eurocurrency Loans, $1,000,000 or a larger multiple of $100,000, and
(b) in the case of ABR Loans, $500,000 or a larger multiple of $100,000
(borrowings, conversions or prepayments of Loans of different Types or, in the
case of Eurocurrency Loans, having different Interest Periods, at the same time
hereunder to be deemed separate borrowings, conversions and prepayments for
purposes of the foregoing, one for Type or Interest Period); provided that (i)
any Loan may be in the aggregate amount of the unused portion of the relevant
Commitments, (ii) Loans may be prepaid in full and (ii) any borrowing or
prepayment of Loans that are ABR Loans may be in an aggregate principal amount
equal to $100,000 or a larger multiple of $100,000.

 

63

--------------------------------------------------------------------------------


 

(b)                                 Non-Dollar-Denominated US$ Loans,
Non-Dollar-Denominated Multi-Currency Loans and Non-Dollar-Denominated
US$-Canadian Loans.  Each US$ Loan other than a Dollar-denominated US$ Loan
shall be a Eurocurrency Loan, each Multi-Currency Loan other than a
Dollar-denominated Multi-Currency Loan shall be a Eurocurrency Loan, and each
US$-Canadian Loan other than a Dollar-denominated US$-Canadian Loan shall be a
Eurocurrency Loan.  Except for prepayments made pursuant to Section 3.02(b)
hereof, each borrowing, conversion and prepayment of principal of
non-Dollar-denominated Multi-Currency Loans, non-Dollar-denominated US$-Canadian
Loans and non-Dollar-Denominated US$ Loans shall be in an aggregate principal
amount which is an integral multiple of 100,000 units of the relevant
Multi-Currency, 100,000 Canadian Dollars, 100,000 Pounds Sterling or 100,000
euros, as the case may be, and equal to or greater than an amount the Dollar
Equivalent of which is $1,000,000.

 

5.05.                        Certain Notices.

 

(a)                                  Dollar-denominated US$ Loans and
Dollar-denominated US$-Canadian Loans.  Notices to the Administrative Agent of
terminations or reductions of US$ Commitments and US$-Canadian Commitments, of
borrowings, conversions and prepayments of Dollar-denominated US$ Loans and
Dollar-denominated US$-Canadian Loans and of the duration of Interest Periods
shall be irrevocable and shall be effective only if received by the
Administrative Agent (i) in the case of a notice of borrowing of
Dollar-denominated US$ Loans as ABR Loans, not later than 10:00 a.m. New York
Time on the relevant Borrowing Date and (ii) in the case of any other notice,
not later than 11:00 a.m. New York time on the number of Business Days prior to
the date of the relevant termination, reduction, borrowing, conversion and/or
prepayment specified below:

 

Notice

 

Number of
Business
Days Prior

 

 

 

 

 

Termination or reduction of Commitments

 

3

 

 

 

 

 

Borrowing or prepayment of ABR Loans

 

Same Day

 

 

 

 

 

Borrowing or prepayment of, conversion of or into, or duration of Interest
Period for Dollar-denominated Eurocurrency Loans

 

3

 

 

 

 

 

Prepayments required pursuant to Section 3.02(b) or 3.02(c) for Dollars

 

1

 

 

Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing, conversion or
prepayment shall specify the amount and

 

64

--------------------------------------------------------------------------------

 

Type of the Loans to be borrowed, converted or prepaid (subject to Sections
3.02(a) and 5.04 hereof), the date of borrowing, conversion or prepayment (which
shall be a Business Day) and, in the case of Eurocurrency Loans, the duration of
the Interest Period therefor (subject to the definition of Interest Period).
Each such notice of duration of an Interest Period shall specify the Loans to
which such Interest Period is to relate. The Administrative Agent shall promptly
notify the affected Lenders of the contents of each such notice. In the event
that a Borrower fails to select the duration of any Interest Period for any
Eurocurrency Loans within the time period and otherwise as provided in this
Section 5.05, such Loans (if outstanding as Eurocurrency Loans and denominated
in Dollars) will be automatically converted into ABR Loans on the last day of
the then current Interest Period for such Loans or (if outstanding as ABR Loans)
will remain as, or (if not then outstanding) will be made as, ABR Loans.  Each
Borrower shall give a copy of each notice to be given by it pursuant to this
Section 5.05(a) with respect to Dollar-denominated US$ Loans or Commitments and
Dollar-denominated US$-Canadian Loans or Commitments, to the Multi-Currency
Payment Agent.

 

(b)                                 Non-Dollar Denominated US$ Loans,
Multi-Currency Loans and Non-Dollar-Denominated US$-Canadian Loans.  Notices to
the Multi-Currency Payment Agent of terminations or reductions of US$
Commitments, Multi-Currency Commitments and US$-Canadian Commitments, of
borrowings and prepayments of non-Dollar-denominated US$ Loans, Multi-Currency
Loans and non-Dollar-denominated US$-Canadian Loans and of the duration of
Interest Periods shall be irrevocable and shall be effective only if received by
the Multi-Currency Payment Agent not later than 11:00 a.m. London time on the
number of Business Days prior to the date of the relevant termination,
reduction, borrowing and/or prepayment specified below:

 

Notice

 

Number of
Business
Days Prior

 

 

 

 

 

Termination or reduction of Commitments

 

3

 

 

 

 

 

Borrowing or prepayment of Non-Dollar-denominated US$ Loans, Multi-Currency
Loans (other than Australian Dollar-denominated, New Zealand Dollar-denominated,
Yen-denominated, Zloty-denominated and Rand-denominated Multi-Currency Loans)
and non-Dollar-denominated US$-Canadian Loans

 

3

 

 

 

 

 

Borrowing of Australian Dollar-denominated, New Zealand Dollar-denominated,
Yen-denominated, Zloty-denominated and Rand-denominated Multi-Currency Loans

 

4

 

 

 

 

 

Prepayments required pursuant to Section 3.02(b) or 3.02(c)

 

1

 

 

65

--------------------------------------------------------------------------------


 

Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing or prepayment shall
specify the amount of the Loans to be borrowed or prepaid (subject to Sections
3.02(a) and 5.04 hereof), the date of borrowing or prepayment (which shall be a
Business Day), the duration of the Interest Period therefor (subject to the
definition of Interest Period) and the currency of Loans to be borrowed. Each
such notice of duration of an Interest Period shall specify the Loans to which
such Interest Period is to relate. The Multi-Currency Payment Agent shall
promptly notify the affected Lenders of the contents of each such notice.  Each
Borrower shall give a copy of each notice to be given by it pursuant to this
Section 5.05(b) with respect to non-Dollar-denominated US$-Canadian Loans or
Commitments to the Administrative Agent.

 

(c)                                  Term Loans.  Notices to the Administrative
Agent of borrowing, conversions and prepayments of Term Loans and of the
duration of Interest Periods shall be irrevocable and shall be effective only if
received by the Administrative Agent not later than 11:00 a.m. New York time on
the number of Business Days prior to the date of the relevant termination,
reduction, borrowing, conversion and/or prepayment specified below:

 

Notice

 

Number of
Business
Days Prior

 

 

 

Borrowing or prepayment of ABR Loans

 

1

 

 

 

Borrowing or prepayment of, conversion of or into, or duration of Interest
Period for Dollar-denominated Eurocurrency Loans

 

3

 

 

 

Prepayments required pursuant to Section 3.02(b) or 3.02(c)

 

1

 

Each such notice of termination or reduction shall specify the amount thereof to
be terminated or reduced. Each such notice of borrowing, conversion or
prepayment shall specify the amount and Type of the Loans to be borrowed,
converted or prepaid (subject to Sections 3.02(a) and 5.04 hereof), the date of
borrowing, conversion or prepayment (which shall be a Business Day) and, in the
case of Eurocurrency Loans, the duration of the Interest Period therefor
(subject to the definition of Interest Period). Each such notice of duration of
an Interest Period shall specify the Loans to which such Interest Period is to
relate. The Administrative Agent shall promptly notify the affected Lenders of
the contents of each such notice. In the event that a Borrower fails to select
the duration of any Interest Period for any Eurocurrency Loans within the time
period and otherwise as provided in this Section 5.05, such Loans (if
outstanding as Eurocurrency Loans) will be automatically converted into ABR
Loans on the last day of the then current Interest

 

66

--------------------------------------------------------------------------------


 

Period for such Loans or (if outstanding as ABR Loans) will remain as, or (if
not then outstanding) will be made as, ABR Loans.

 

5.06.                        Non-Receipt of Funds by the Administrative Agent. 
Unless the Administrative Agent or the Multi-Currency Payment Agent, as the case
may be, shall have been notified by a US$ Lender, US$-Canadian Lender,
Multi-Currency Lender, Term Lender or the Company (the “Payor”) prior to the
date on which such Lender is to make payment to the Administrative Agent or the
Multi-Currency Payment Agent, as the case may be, of the proceeds of a Loan to
be made by it hereunder or the Company is to make a payment to the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
for the account of one or more of the Lenders, as the case may be (such payment
being herein called the “Required Payment”), which notice shall be effective
upon receipt, that the Payor does not intend to make the Required Payment to the
Administrative Agent or the Multi-Currency Payment Agent, as the case may be,
the Administrative Agent or the Multi-Currency Payment Agent, as the case may
be, may assume that the Required Payment has been made and may, in reliance upon
such assumption (but shall not be required to), make the amount thereof
available to the intended recipient on such date and, if the Payor has not in
fact made the Required Payment to the Administrative Agent or the Multi-Currency
Payment Agent, as the case may be, the recipient of such payment shall, on
demand, pay to the Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, the amount made available to it together with interest thereon
in respect of the period commencing on the date such amount was so made
available by the Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, until the date the Administrative Agent or the Multi-Currency
Payment Agent, as the case may be, recovers such amount at a rate per annum
equal to the Federal Funds Effective Rate for such period or, in the case of an
amount payable in a currency other than Dollars, the rate determined by the
Administrative Agent in its discretion of the appropriate rate for interbank
settlements.

 

5.07.                        Sharing of Payments; Waiver of Enforcement Without
Consent. Etc.

 

(a)                                  Each Borrower agrees that, in addition to
(and without limitation of) any right of set-off, banker’s lien or counterclaim
a Lender may otherwise have, each Lender shall be entitled, at its option, to
offset balances held by it or its affiliates for the account of the such
Borrower at any of their offices, in Dollars or in any other currency, against
any principal of or interest on any of such Lender’s Loans or Reimbursement
Obligations to such Borrower hereunder, or any other obligation of such Borrower
hereunder, which is not paid when due (regardless of whether such balances are
then due to such Borrower), in which case it shall promptly notify the Company,
the relevant Borrower and the Administrative Agent (or the Multi-Currency
Payment Agent, as the case may be) thereof, provided that such Lender’s failure
to give such notice shall not affect the validity thereof. Each Borrower agrees,
to the fullest extent it may effectively do so under applicable law, that any
Person purchasing a participation in the Loans to such Borrower made, or other
obligations held, by another Person, whether or not acquired pursuant to the
foregoing arrangements, may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of such Loans or other obligations in the
amount of such participation.

 

(b)                                 If a Lender shall obtain payment of any
principal of or interest on any Loan made by it under this Agreement, or on any
other obligation then due to such Lender

 

67

--------------------------------------------------------------------------------


 

hereunder, through the exercise of any right of set-off, banker’s lien,
counterclaim or similar right, or otherwise (other than pursuant to the terms
hereof), it shall promptly notify the Administrative Agent (or the
Multi-Currency Payment Agent, as the case may be) and purchase from the other
Lenders participations in the Loans made, or other obligations held, by the
other Lenders in such amounts, and make such other adjustments from time to time
as shall be equitable to the end that all the Lenders shall share the benefit of
such payment (net of any expenses which may be incurred by such Lender in
obtaining or preserving such benefit) pro rata in accordance with the unpaid
principal and interest on the Loans or other obligations then due to each of
them. To such end all the Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored (including the payment of interest to
the extent that the Lender obligated to return such funds is obligated to return
interest).

 

(c)                                  Nothing contained herein shall require any
Lender to exercise any right of set-off, banker’s lien, counterclaim or similar
right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of any Borrower.

 

(d)                                 This Section 5.07 is for the benefit of the
Lenders only and does not constitute a waiver of any rights against any Borrower
or any of their Subsidiaries or against any property held as security for any
obligations hereunder or under any other Basic Document.

 

5.08.                        Taxes.

 

(a)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Parent, the Company, the
Canadian Borrower, the Swiss Borrower, any Other Subsidiary Borrower or any
Additional Borrower hereunder shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if any Indemnified Taxes (including any Other Taxes) are required to be withheld
or deducted from such payments, then (i) the sum payable by the applicable
Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, the Canadian Administrative Agent, the
Multi-Currency Payment Agent, Lender or Issuing Bank, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) if the Parent, the Company, the Canadian Borrower,
the Swiss Borrower, any Other Subsidiary Borrower, or any Additional Borrower
was the party required to make such deductions or withholdings under applicable
law, such party shall make such deductions and shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)                                 Payment of Other Taxes by the Company, the
Canadian Borrower, the Swiss Borrower, any Other Subsidiary Borrower or any
Additional Borrower.  Without limiting the provisions of paragraph (a) above,
the Parent, the Company, the Canadian Borrower, the Swiss Borrower, any Other
Subsidiary Borrower or any Additional Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

68

--------------------------------------------------------------------------------


 

(c)                                  Indemnification by the Company, the
Canadian Borrower, the Swiss Borrower, any Other Subsidiary Borrower or any
Additional Borrower.  The Parent, the Company, the Canadian Borrower, the Swiss
Borrower, any Other Subsidiary Borrower or any Additional Borrower shall
indemnify the Administrative Agent, the Canadian Administrative Agent, the
Multi-Currency Payment Agent, each Lender and the Issuing Bank, as the case may
be, within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid or
payable by the Administrative Agent, the Canadian Administrative Agent, the
Multi-Currency Payment Agent, such Lender or the Issuing Bank, as the case may
be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Parent, the Company, the Canadian Borrower, the Swiss Borrower,
any Other Subsidiary Borrower or any Additional Borrower by a Lender or the
Issuing Bank (with a copy to the Administrative Agent), or by the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, on its own behalf or on behalf of a Lender or the Issuing Bank,
shall be conclusive absent manifest error.

 

(d)                                 Indemnification by the Lenders. Each Lender
shall severally indemnify the Administrative Agent, the Canadian Administrative
Agent and the Multi-Currency Payment Agent for any Taxes (but, in the case of
any Indemnified Taxes or Other Taxes, only to the extent that the Borrowers have
not already indemnified such parties for such Indemnified Taxes or Other Taxes
and without limiting the obligation of the Borrowers to do so) attributable to
such Lender that are paid or payable by the Administrative Agent, the Canadian
Administrative Agent or the Multi-Currency Payment Agent in connection with this
Agreement and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 5.08(d) shall
be paid within 10 days after the Administrative Agent, the Canadian
Administrative Agent or the Multi-Currency Payment Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by them.  Such certificate shall be conclusive of the amount so paid or payable
absent manifest error.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the Parent,
the Company, the Canadian Borrower, the Swiss Borrower or any Additional
Borrower to a Governmental Authority, the Parent, the Company, the Canadian
Borrower, the Swiss Borrower or any Additional Borrower shall deliver to the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent, the Canadian Administrative Agent or
the Multi-Currency Payment Agent, as the case may be.

 

(f)                                    Status of Lenders.  Any Foreign Lender
that is entitled to an exemption from or reduction of withholding tax under the
law of the jurisdiction in which the Parent, the Company, the Canadian Borrower,
the Swiss Borrower, any Other Subsidiary Borrower or any Additional Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a

 

69

--------------------------------------------------------------------------------


 

party, with respect to payments hereunder shall deliver to the Parent, the
Company, the Canadian Borrower, the Swiss Borrower, any Other Subsidiary
Borrower or any Additional Borrower (with a copy to the Administrative Agent,
the Canadian Administrative Agent or the Multi-Currency Payment Agent, as the
case may be), at the time or times prescribed by applicable law or reasonably
requested by the Parent, the Company, the Canadian Borrower, the Swiss Borrower,
any Other Subsidiary Borrower or any Additional Borrower or the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent, as
the case may be, such properly completed and executed documentation prescribed
by applicable law as will permit such payments to be made without withholding or
at a reduced rate of withholding.  In addition, any Lender, if requested by the
Parent, the Company, the Canadian Borrower, the Swiss Borrower, any Other
Subsidiary Borrower or any Additional Borrower or the Administrative Agent, the
Canadian Administrative Agent or the Multi-Currency Payment Agent, as the case
may be, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Parent, the Company, the Canadian Borrower, the
Swiss Borrower, any Other Subsidiary Borrower or any Additional Borrower or the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, as the case may be, as will enable the Parent, the Company, the
Canadian Borrower, the Swiss Borrower, any Other Subsidiary Borrower or any
Additional Borrower or the Administrative Agent, the Canadian Administrative
Agent or the Multi-Currency Payment Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
foregoing, the completion, execution and submission of any such documentation
for the benefit of an Additional Borrower shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense (or, in the case of a
Regulatory Change, any incremental material unreimbursed cost or expense) or
would materially prejudice the legal or commercial position of such Lender.

 

(g)                                 Without limiting the generality of the
foregoing, with respect to the Parent, the Company and any Additional Borrower
that is resident for tax purposes in the United States of America, any Foreign
Lender (such term to mean, solely for purposes of this Section 5.08(g), any
Lender that is organized under the laws of a jurisdiction other than the United
States of America, each State thereof and the District of Columbia), or, in the
case of clause (iv)(B) below, any Lender, shall deliver to the Parent, the
Company or any such Additional Borrower and the Administrative Agent, as the
case may be (in such number of copies as shall be requested by the recipient),
on or prior to the date on which it becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Parent, the Company, any
Additional Borrower or the Administrative Agent, as the case may be, but only if
such Lender is legally entitled to do so) whichever of the following is
applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign

 

70

--------------------------------------------------------------------------------


 

Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Parent, the Company or any such
Additional Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv)                              (A) any other form (including Internal Revenue
Service Form W-8IMY (together with any applicable underlying Internal Revenue
Service forms)) prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States Federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Parent, the Company, any such Additional Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made, and (B) if a payment made to a Lender under this Agreement would be
subject to United States Federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Parent, the Company, any such
Additional Borrower or the Administrative Agent, as the case may be, at the time
or times prescribed by law and at such time or times reasonably requested by the
Parent, the Company, any such Additional Borrower or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Parent, the Company, any such Additional Borrower or
the Administrative Agent as may be necessary for it to comply with its
obligations under FATCA, to determine that such Lender has or has not complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this Section
5.08(g)(iv)(B), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(h)                                 Treatment of Certain Refunds.  If the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, a Lender or the Issuing Bank determines, in its sole discretion,
that it has received a refund of any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Parent,  the Company, the Canadian
Borrower, the Swiss Borrower, any Other Subsidiary Borrower or any Additional
Borrower or with respect to which the Parent,  the Company, the Canadian
Borrower, the Swiss Borrower or any Additional Borrower has paid additional
amounts pursuant to this Section, it shall pay to the Parent, the Company, the
Canadian Borrower, the Swiss Borrower, any Other Subsidiary Borrower or any
Additional Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Parent, the Company,
the Canadian Borrower, the Swiss Borrower, any Other Subsidiary Borrower or any
Additional Borrower under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, such Lender or the Issuing Bank, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Parent, the Company, the
Canadian Borrower, the Swiss Borrower, any Other Subsidiary Borrower or any
Additional Borrower, upon the request of the Administrative Agent, the Canadian
Administrative Agent or the Multi-Currency Payment Agent, such Lender or the
Issuing Bank, as the case may be, agrees to repay the amount paid over to the
Parent, the Company, the Canadian Borrower, the Swiss Borrower, any Other

 

71

--------------------------------------------------------------------------------


 

Subsidiary Borrower or any Additional Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, such Lender or the Issuing Bank in the event the Administrative
Agent, the Canadian Administrative Agent or the Multi-Currency Payment Agent,
such Lender or the Issuing Bank is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent, the Canadian Administrative Agent or the Multi-Currency
Payment Agent, any Lender or the Issuing Bank to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Parent, the Company, the Canadian Borrower, the Swiss Borrower, any Other
Subsidiary Borrower or any Additional Borrower or any other Person.  In the
event of any inconsistency between this Section 5.08 and Section 3.9 of Annex A,
Section 3.9 of Annex A shall supersede this Section 5.08.

 

(i)                                     Survival.  Each party’s obligations
under this Section 5.08 shall survive any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other obligations under this Agreement.

 

5.09.                        Judgment Currency.  If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due from the Parent, the
Company, the Canadian Borrower, the Swiss Borrower or any Other Subsidiary
Borrower hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with other such
currency at the Administrative Agent’s New York Office on the Business Day that
is on or immediately following the day on which final judgment is given.  The
obligations of the Parent, the Company, the Canadian Borrower, the Swiss
Borrower or any Other Subsidiary Borrower in respect of any sum due to any
Lender, the Administrative Agent, the Multi-Currency Payment Agent or the
Canadian Administrative Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender, the Administrative
Agent, the Multi-Currency Payment Agent or the Canadian Administrative Agent, as
the case may be, of any sum adjudged to be so due in such other currency, such
Lender, the Administrative Agent, the Multi-Currency Payment Agent or the
Canadian Administrative Agent as the case may be, may in accordance with normal
banking procedures purchase the specified currency with such other currency.  If
the amount of the specified currency so purchased is less than the sum
originally due to such Lender, the Administrative Agent, the Multi-Currency
Payment Agent or the Canadian Administrative Agent, as the case may be, in the
specified currency, each of the Parent, the Company, the Canadian Borrower, the
Swiss Borrower and any Other Subsidiary Borrower agrees, to the fullest extent
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender, the Administrative Agent, the Multi-Currency
Payment Agent or the Canadian Administrative Agent, as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds the
sum originally due to any Lender, the Administrative Agent the Multi-Currency
Payment Agent or the Canadian Administrative Agent, as the case may be, in the
specified currency, such Lender or the Administrative Agent, or the
Multi-Currency Payment Agent, or the Canadian Administrative Agent, as the case
may be, agrees to remit such excess to

 

72

--------------------------------------------------------------------------------


 

the Parent, the Company, the Canadian Borrower, the Swiss Borrower or any Other
Subsidiary Borrower.

 

Section 6  Yield Protection and Illegality.

 

6.01.                        Additional Costs.

 

(a)                                  The Company shall pay to the Administrative
Agent for the account of each Lender from time to time such amounts as such
Lender may determine to be necessary to compensate it for any costs incurred by
such Lender which such Lender determines are attributable to its making or
maintaining of any Eurocurrency Loans hereunder to the Company or its obligation
to make any of such Loans hereunder to the Company, or any reduction in any
amount receivable by such Lender in respect of any of such Loans or such
obligation (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

 

(ix)                                subjects the Lender or Issuing Bank to taxes
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or changes the basis of taxation of any amounts payable to
such Lender or Issuing Bank under this Agreement in respect of any of such Loans
(other than Excluded Taxes, Indemnified Taxes and Other Taxes covered by Section
5.08, and changes which affect taxes measured by or imposed on the overall net
income of such Lender or Issuing Bank or of its Applicable Lending Office by the
jurisdiction in which such Lender or Issuing Bank has its principal office or
such Applicable Lending Office); or

 

(x)                                   imposes or modifies any reserve, special
deposit or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Lender (including
any of such Loans or any deposits referred to in the definition of “Eurocurrency
Base Rate” in Section 1.01 hereof); or

 

(xi)                                imposes any other condition affecting this
Agreement (or any of such extensions of credit or liabilities).

 

Each Lender (such term to include the Issuing Bank for purposes of this Section
6.01(a), solely in the case of and with respect to (i) above) will notify the
Company through the Administrative Agent of any event occurring after the date
of this Agreement which will entitle such Lender to compensation pursuant to
this Section 6.01(a) (an “Additional Cost Event”) as promptly as practicable
after it obtains knowledge thereof and determines to request such compensation,
and (if so requested by the Company through the Administrative Agent) will
designate a different Applicable Lending Office for the Eurocurrency Loans of
such Lender if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender (provided that such Lender shall have no
obligation to so designate an Applicable Lending Office located in the United
States of America) provided, that the Company shall not be obligated to
compensate such Lender for any such

 

73

--------------------------------------------------------------------------------


 

Additional Costs incurred more than 180 days prior to the time the Lender first
notifies the Company of such Additional Cost Event.  Each Lender will furnish
the Company with a statement setting forth the calculations and the basis
therefor, in each case in reasonable detail, and amount of each request by such
Lender for compensation under this Section 6.01(a). If any Lender requests
compensation from the Company under this Section 6.01(a), the Company may, by
notice to such Lender through the Administrative Agent, suspend the obligation
of such Lender to make additional Eurocurrency Loans to the Company until the
Regulatory Change giving rise to such request ceases to be in effect (in which
case the provisions of Section 6.04 hereof shall be applicable).

 

(b)                                 Without limiting the effect of the foregoing
provisions of this Section 6.01, in the event that, by reason of any Regulatory
Change, any Lender either (i) incurs Additional Costs based on or measured by
the excess above a specified level of the amount of a category of deposits or
other liabilities of such Lender which includes deposits by reference to which
the interest rate on Eurocurrency Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
which includes Eurocurrency Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets which it may hold, then, if
such Lender so elects by notice to the Company (with a copy to the
Administrative Agent), the obligation of such Lender to make Eurocurrency Loans
hereunder shall be suspended until the date such Regulatory Change ceases to be
in effect (in which case the provisions of Section 6.04 hereof shall be
applicable).

 

(c)                                  Determinations and allocations by any
Lender for purposes of this Section 6.01 of the effect of any Regulatory Change
on its costs of maintaining its obligations to make Loans or of making or
maintaining Loans or on amounts receivable by it in respect of Loans, and of the
additional amounts required to compensate such Lender in respect of any
Additional Costs, shall be conclusive absent manifest error, provided that such
determinations and allocations are made on a reasonable basis.

 

(d)                                 If any Lender demands compensation under
this Section, the Company may, at any time upon at least three (3) Business
Days’ prior notice to such Lender through the Administrative Agent, convert in
full the then outstanding Eurocurrency Loans of such Lender (in which case the
Company shall be obligated, if such conversion is made on a day that is not the
last day of the then current Interest Period applicable to such affected
Eurocurrency Loan, to reimburse such Lender, in accordance with Section 6.05,
for any resulting loss or expense incurred by it) to an ABR Loan.

 

6.02.                        Limitation on Types of Loans. Anything herein to
the contrary notwithstanding, if, with respect to any Loans that are
Eurocurrency Loans:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of “Eurocurrency Base Rate” in
Section 1.01 hereof are not being provided by the Reference Lenders in the
relevant amounts or for the relevant maturities for purposes of determining the
rate of interest for such Loans for Interest Periods therefor as provided in
this Agreement; or

 

74

--------------------------------------------------------------------------------

 

(b)                                 the Majority Lenders determine (which
determination shall be conclusive) and notify the Administrative Agent that the
relevant rates of interest referred to in the definition of “Eurocurrency Base
Rate” in Section 1.01 upon the basis of which the rates of interest for such
Loans are to be determined do not accurately reflect the cost to such Lenders of
making or maintaining such Loans for Interest Periods therefor;

 

then the Administrative Agent shall promptly notify the Company and each Lender
thereof, and so long as such condition remains in effect, the Lenders shall be
under no obligation to make Eurocurrency Loans or to convert ABR Loans into
Eurocurrency Loans and the Company shall, on the last day(s) of the then current
Interest Period(s) for the outstanding Eurocurrency Loans, either prepay such
Loans or convert such Loans into ABR Loans in accordance with Section 3.02
hereof.

 

6.03.                        Illegality.  Notwithstanding any other provision of
this Agreement to the contrary, in the event that it becomes unlawful for any
Lender or its Applicable Lending Office to (a) honor its obligation to make
Eurocurrency Loans hereunder, or (b) maintain Eurocurrency Loans hereunder, then
such Lender shall promptly notify the relevant Borrower thereof through the
Administrative Agent and such Lender’s obligation to make Eurocurrency Loans
hereunder shall be suspended until such time as such Lender may again make and
maintain Eurocurrency Loans (in which case the provisions of Section 6.04 hereof
shall be applicable).

 

6.04.                        Substitute ABR Loans. If the obligation of any
Lender to make Eurocurrency Loans shall be suspended pursuant to Section 6.01,
6.02 or 6.03 hereof, all Loans in Dollars which would otherwise be made by such
Lender as Eurocurrency Loans shall be made instead as ABR Loans (and, if an
event referred to in Section 6.01(b)or 6.03 hereof has occurred and such Lender
so requests by notice to the Company with a copy to the Administrative Agent,
each Dollar-denominated Eurocurrency Loan of such Lender then outstanding shall
be automatically converted into an ABR Loan on the date specified by such Lender
in such notice) and, to the extent that Eurocurrency Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Eurocurrency Loans shall be applied instead to such ABR Loans.

 

6.05.                        Compensation. The Company shall pay to the
Administrative Agent for the account of each Lender, upon the request of such
Lender through the Administrative Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense incurred by it as a result of:

 

(a)                                  any payment, prepayment or conversion
(including, without limitation, an automatic conversion pursuant to Section
10.02 hereof) of a Eurocurrency Loan made by such Lender to the Company or any
other Borrower on a date other than the last day of an Interest Period for such
Loan;

 

(b)                                 any failure by the Company or any other
Borrower to borrow a Eurocurrency Loan to be made by such Lender to the Company
or such other Borrower on the date for such borrowing specified in the relevant
notice of borrowing under Section 5.05 hereof;

 

75

--------------------------------------------------------------------------------


 

(c)                                  any failure by the Company or any other
Borrower to prepay a Eurocurrency Loan on the date specified in a notice of
prepayment; or

 

(d)                                 any substitution of a Lender under Section
6.07 hereof on a date other than the last day of an Interest Period for each
Loan of such Lender;

 

but excluding, in any event, loss of margin for the period after any such
payment, prepayment or conversion or failure to borrow; provided that such
Lender shall have delivered to the Company a certificate as to the amount of
such loss and expense along with the calculation and the basis therefor, in each
case in reasonable detail.

 

6.06.                        Capital Adequacy. If any Lender shall determine
that the adoption of any applicable law, rule, regulation or treaty regarding
capital adequacy after the date hereof, or any change therein after the date
hereof, or any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Applicable Lending Office) with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on capital of such Lender or any Person controlling
such Lender (a “Lender Parent”) as a consequence of its obligations hereunder to
a level below that which such Lender (or its Lender Parent) could have achieved
but for such adoption, change or compliance (taking into consideration its
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, within 15 days after demand by such Lender
(with a copy to the Administrative Agent), the Company shall pay to such Lender
such additional amount or amounts as will compensate such Lender for such
reduction. A statement of any Lender claiming compensation under this Section
and setting forth the additional amount or amounts to be paid to it hereunder
shall be conclusive absent manifest error; provided that the determination
thereof is made on a reasonable basis; and provided further that the Company
shall not be obligated to compensate such Lender for any such reduction
occurring more than 180 days prior to the time such Lender first notifies the
Company of such adoption, implementation, change or compliance. In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.

 

6.07.                        Substitution of Lender.  If (i) the obligation of
any Lender to make Eurocurrency Loans or the right of the Company to convert ABR
Loans of any Lender to Eurocurrency Loans has been suspended pursuant to Section
6.03, (ii) any Lender has demanded compensation under Section 6.01, 6.06 or
6.08, or (iii) any Lender requests reimbursement for amounts owing pursuant to
Section 5.08, the Company shall have the right, with the assistance of the
Administrative Agent, to seek a substitute bank or banks (which may be one or
more of the Lenders) satisfactory to Company and the Administrative Agent to
assume the Commitments and Loans of such Lender. Any such Lender shall be
obligated to sell Loans and Commitments for cash without recourse to such
substitute bank or banks and to execute and deliver an appropriately completed
assignment and assumption agreement reasonably satisfactory to the
Administrative Agent and the Company and any other document or perform any act
reasonably necessary to effect the assumption of the rights and obligations of
such substitute bank or banks.

 

76

--------------------------------------------------------------------------------


 

6.08.                        Additional Costs in Respect of Letters of Credit.
Without limiting the obligations of the Borrowers under Section 6.01 hereof (but
without duplication) or Section 3.8 of Annex A hereto, if as a result of any
Regulatory Change or any risk-based capital guideline or other requirement
heretofore or hereafter issued by any government or governmental or supervisory
authority there shall be imposed, modified or deemed applicable any tax,
reserve, special deposit, capital adequacy or similar requirement against or
with respect to or measured by reference to Letters of Credit issued or to be
issued hereunder and the result shall be to increase the cost to any Lender or
Lenders of issuing (or purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit hereunder or reduce any amount receivable by any Lender hereunder in
respect of any Letter of Credit (which increases in cost, or reductions in
amount receivable, shall be the result of such Lender’s or Lenders’ reasonable
allocation of the aggregate of such increases or reductions resulting from such
event), then, upon demand by such Lender or Lenders (through the Administrative
Agent), the relevant Borrower shall pay immediately to the Administrative Agent
for account of such Lender or Lenders, from time to time as specified by such
Lender or Lenders (through the Administrative Agent), such additional amounts as
shall be sufficient to compensate such Lender or Lenders (through the
Administrative Agent) for such increased costs or reductions in amount. A
statement as to such increased costs or reductions in amount incurred by any
such Lender or Lenders, showing calculations and the basis therefor in
reasonable detail, submitted by such Lender or Lenders to the relevant Borrower,
shall be conclusive in the absence of manifest error as to the amount thereof.

 

Section 7  Conditions Precedent.

 

7.01.                        Effective Date. This Agreement shall become
effective on the date (the “Effective Date”) on which the Administrative Agent
shall notify the Company and the Lenders that it has received (i) the executed
counterparts of this Agreement in form and substance satisfactory to the
Administrative Agent signed by the Parent, the Company, the Canadian Borrower,
the Swiss Borrower, the Other Subsidiary Borrowers and the Initial Term Lenders
and (ii) the following documents and other evidence, each of which shall be
satisfactory to the Administrative Agent (and to the extent specified below, to
each Lender) in form and substance (provided that this Agreement shall not
become effective unless the Effective Date occurs on or before June 30, 2011):

 

(a)                                  Corporate Documents.  Certified copies of
the charter and by-laws (or equivalent documents) of each Obligor and of all
corporate authority for each Obligor (including, without limitation, board of
director resolutions and evidence of the incumbency, including specimen
signatures, of officers) with respect to the execution, delivery and performance
of such of the Basic Documents to which such Obligor is intended to be a party
and each other document to be delivered by such Obligor from time to time in
connection herewith and the extensions of credit hereunder (and the
Administrative Agent and each Lender may conclusively rely on such certificate
until it receives notice in writing from such Obligor to the contrary).

 

(b)                                 Officer’s Certificate.  A certificate, dated
the Effective Date, of a senior officer of the Company to the effect set forth
in the first sentence of Section 7.02 hereof.

 

77

--------------------------------------------------------------------------------


 

(c)                                  Opinions of Special Counsels to the
Obligors.  (i) An opinion, dated the Effective Date, of Sullivan & Worcester
LLP, special New York counsel to the Obligors, substantially in the form of
Exhibit I-1 hereto and covering such other matters as the Administrative Agent
or any Lender may reasonably request and (ii) an opinion, dated the Effective
Date, of Stewart McKelvey Stirling Scales, special Nova Scotia counsel to the
Canadian Borrower substantially in the form of Exhibit I-2 hereto and covering
such other matters as the Administrative Agent or any Lender may reasonably
request.

 

(d)                                 Opinion of Special New York Counsel to the
Administrative Agent. An opinion, dated the Effective Date, of Simpson Thacher &
Bartlett, special New York counsel to the Administrative Agent, substantially in
the form of Exhibit J hereto.

 

(e)                                  Guaranties and Security Documents.  Each of
the Company Guaranty, the Parent Guaranty, the Subsidiary Guaranty, the Canadian
Borrower Pledge Agreement, the Company Pledge Agreement, the Parent Pledge
Agreement and the Subsidiary Pledge Agreement, duly executed and delivered by
the Parent, the Company, each Subsidiary Guarantor, the Canadian Borrower and
the Administrative Agent, as applicable.

 

(f)                                    Accrued Fees. Evidence that all fees
(including without limitation commitment fees) and other costs and expenses
under the Credit Agreement (including the Existing Credit Agreement) accrued to
the Effective Date shall have been paid in full.

 

(g)                                 Costs.  Evidence of payment by the Parent,
the Company, the Canadian Borrower or the Swiss Borrower of such fees as the
Parent, the Company, the Canadian Borrower or the Swiss Borrower shall have
agreed to pay or deliver to any Lender or the Administrative Agent or the
Canadian Administrative Agent in connection herewith, including, without
limitation, the reasonable fees and expenses of Simpson Thacher & Bartlett LLP,
special New York counsel to the Administrative Agent, and of Fraser Milner
Casgrain LLP, special Ontario counsel to the Canadian Administrative Agent, both
in connection with the negotiation, preparation, execution and delivery of this
Agreement and any Notes and the other Basic Documents and the extensions of
credit hereunder (to the extent that statements for such fees and expenses have
been delivered to the Company).

 

(h)                                 Other Documents. Such other documents as the
Administrative Agent or any Lender or special New York counsel to the
Administrative Agent may reasonably request.

 

(i)                                     Designation of Indebtedness as “Senior
Debt” or “Senior Indebtedness” under the Senior Subordinated Debt Documents.
Evidence that the Indebtedness of the Parent hereunder, under the Guarantees of
such Indebtedness by the Subsidiaries of the Parent, Guarantees of the Company’s
Indebtedness by the Parent and the other Subsidiaries, or, in the case of the
Canadian Borrower, the Swiss Borrower and each Other Subsidiary Borrower,
Guarantees of such Borrower’s Indebtedness hereunder by the Parent and the
Company, as applicable, under the Parent Guaranty, the Company Guaranty and the
Subsidiary Guaranty, respectively, has been designated as “Senior Debt” or
“Senior Indebtedness”, as the case may be (and, accordingly, respectively,

 

78

--------------------------------------------------------------------------------


 

“Designated Senior Debt” or “Designated Senior Indebtedness”, as the case may
be) under the Senior Subordinated Debt Indentures and the other Senior
Subordinated Debt Documents.

 

(j)                                     Prepayment of Term Loans and Termination
of Existing Revolving Commitments.  Evidence that the loans under the Existing
Credit Agreement have been paid in full and the commitments thereunder have been
terminated.

 

(k)                                  [Reserved].

 

(l)                                     Financial Statements.  The Lenders shall
have received (i) audited consolidated financial statements of the Parent and
its Subsidiaries referred to Sections 8.02(a) and (b) and (ii) the most recently
published unaudited interim consolidated financial statements of the Parent and
its Subsidiaries for each fiscal quarterly period ended subsequent to the date
of the latest applicable financial statements delivered pursuant to clause (i)
of this paragraph, and such financial statements shall be reasonably
satisfactory to the Administrative Agent.

 

(m)                               Approvals.  All material governmental and
third party approvals necessary in connection with the transactions contemplated
hereby shall have been obtained and be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the financing contemplated hereby.

 

7.02.                        Initial and Subsequent Loans. The obligation of
each Lender to make any Loan to be made by it hereunder, and the obligation of
the Issuing Bank to issue any Letter of Credit hereunder, is subject to the
conditions precedent that, as of the date of such Loan or such issuance, and
before and after giving effect thereto:

 

(a)                                  no Default shall have occurred and be
continuing;

 

(b)                                 the representations and warranties made by
each of the Parent, the Company, the Canadian Borrower, the Swiss Borrower, the
Other Subsidiary Borrowers and the Subsidiary Guarantors in each Basic Document
to which it is a party shall be true on and as of the date of the making of such
Loan or such issuance, with the same force and effect as if made on and as of
such date; provided that the representations and warranties set forth in Section
8.10 hereof need be true only as of the Effective Date (except to the extent
such representations and warranties relate to an earlier date, in which event
they shall be true on and as of such earlier date); and

 

(c)                                  the borrowing of such Loan by the Parent,
the Company, the Canadian Borrower, the Swiss Borrower or any Other Subsidiary
Borrower hereunder or the issuance of such Letter of Credit, as the case may be,
and the related incurrence of obligations by the Parent, the Company, the
Canadian Borrower, the Swiss Borrower or such Other Subsidiary Borrower does not
violate the provisions of any Senior Subordinated Debt Indenture or any other
Senior Subordinated Debt Document.

 

79

--------------------------------------------------------------------------------


 

Each notice of borrowing by the Parent, the Company, the Canadian Borrower, the
Swiss Borrower and any Other Subsidiary Borrowers hereunder shall constitute a
certification by the Parent, the Company, the Canadian Borrower, the Swiss
Borrower or such Other Subsidiary Borrower to the effect set forth in the
preceding sentence (both as of the date of such notice and, unless the Parent,
the Company, the Canadian Borrower, the Swiss Borrower or such Other Subsidiary
Borrower otherwise notifies the Administrative Agent prior to the date of such
borrowing or issuance, as of the date of such borrowing or issuance).

 

Section 8  Representations and Warranties. Each of the Parent and the Company
jointly and severally represents and warrants to the Lenders and the
Administrative Agent, as of the Effective Date and on the date of each Loan and
of the issuance of each Letter of Credit, as follows:

 

8.01.                        Corporate Existence. Each of the Parent and its
Subsidiaries: (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation; (b) has all requisite power, and
has all governmental licenses, authorizations, consents, permits and approvals
(including any license, authorization, consent, permit and approval required
under any Environmental Law) necessary to own its assets and carry on its
business as now being or as proposed to be conducted (except such licenses,
authorizations, consents and approvals the lack of which, in the aggregate, will
not have a Material Adverse Effect); and (c) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would have a Material
Adverse Effect.

 

8.02.                        Information.

 

(a)                                  The Company has heretofore furnished to
each of the Lenders the consolidated balance sheets of the Parent and its
Subsidiaries as at December 31, 2008, December 31, 2009 and December 31, 2010
and the related consolidated statements of income, retained earnings and cash
flows of the Parent and its Subsidiaries, respectively, for the fiscal years
ended on said dates, with the opinion thereon of the independent public
accountants referred to therein.  All such financial statements are complete and
correct and fairly present the consolidated financial condition of the Parent
and its Subsidiaries as at said dates and the consolidated results of their
operations for the fiscal years ended on said dates, all in accordance with
generally accepted accounting principles and practices applied on a consistent
basis.

 

(b)                                 The Company has disclosed to the Lenders in
writing any and all facts (other than general economic conditions) which
materially and adversely affect or may materially and adversely affect (to the
extent it can reasonably foresee) the business, assets, property, condition
(financial or otherwise) or prospects of the Parent and its Subsidiaries taken
as a whole, or the ability of the Parent, the Company, the Canadian Borrower,
the Swiss Borrower, any Other Subsidiary Borrower or any of the Subsidiary
Guarantors to perform its obligations under each Basic Document to which it is a
party. The information, reports, financial statements, exhibits and schedules
furnished in writing by or on behalf of the Obligors to the Administrative Agent
or any Lender in connection with the negotiation, preparation or delivery of
this Agreement and the other Basic Documents or included herein or therein or
delivered pursuant hereto or thereto, when taken as a whole do not contain any
untrue statement of

 

80

--------------------------------------------------------------------------------


 

material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading; provided, that with respect to any such information,
report, financial statement, exhibit or schedule to the extent that it was based
upon or constitutes a forecast or projection, the Company represents only that
it acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule. All written information furnished after the date hereof by the Parent
and its Subsidiaries to the Administrative Agent and the Lenders and required in
connection with this Agreement and the other Basic Documents and the
transactions contemplated hereby and thereby will be true, complete and accurate
in every material respect, or (in the case of projections) based on reasonable
estimates, on the date as of which such information is stated or certified.

 

(c)                                  Since December 31, 2010, there has been no
material adverse change in the business, assets, property, condition (financial
or otherwise) or prospects of the Parent and its Subsidiaries taken as a whole
or, to the knowledge of the Company, in the ability of the Parent, the Company,
the Canadian Borrower, the Swiss Borrower, the Other Subsidiary Borrowers or any
of the Subsidiary Guarantors to perform its obligations under each Basic
Document to which it is a party.

 

8.03.                        Litigation. There are no legal or arbitral
proceedings or any proceedings by or before any Governmental Authority or
agency, now pending or, to the knowledge of the Company, threatened against or
affecting the Parent or any of its Subsidiaries in which there is a reasonable
possibility of an adverse decision which could have a Material Adverse Effect
or, to the knowledge of the Company, which could have a material adverse effect
on the ability of the Parent, the Company, the Canadian Borrower, the Swiss
Borrower, any Other Subsidiary Borrower or any of the Subsidiary Guarantors to
perform its obligations under each Basic Document to which it is a party.

 

8.04.                        No Breach; No Default.  None of the execution and
delivery of the Basic Documents, the consummation of the transactions therein
contemplated or compliance with the terms and provisions thereof will conflict
with or result in a breach of, or require any consent under, the certificate of
incorporation, LLC operating agreement or partnership agreements, or by-laws of
the Parent or any of its Subsidiaries, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or Governmental Authority, or
any Basic Document, any other material agreement or instrument to which the
Parent or any of its Subsidiaries is a party or by which it is bound or to which
it is subject, or constitute a default under any such lease, agreement or
instrument, or (except for the Liens created pursuant to, or permitted by, this
Agreement and the Security Documents) result in the creation or imposition of
any Lien upon any of the revenues or assets of the Parent or any of its
Subsidiaries pursuant to the terms of any such agreement or instrument.  No
Default has occurred and is continuing.

 

8.05.                        Corporate Action.  Each of the Parent, the Company,
the Canadian Borrower, the Swiss Borrower, the Other Subsidiary Borrowers and
the Subsidiary Guarantors has all necessary corporate or limited liability
company power and authority to execute, deliver and perform its obligations
under the Basic Documents to which it is a party; the execution, delivery and
performance by the Parent, the Company, the Canadian Borrower, the Swiss
Borrower, the Other Subsidiary Borrowers and the Subsidiary Guarantors of the
Basic

 

81

--------------------------------------------------------------------------------


 

Documents to which they are parties have been duly authorized by all necessary
corporate or limited liability company action; and this Agreement has been duly
and validly executed and delivered by each of the Parent, the Company, the
Canadian Borrower, the Swiss Borrower and the Other Subsidiary Borrowers and
constitutes its legal, valid and binding obligation and each of the other Basic
Documents to which the Parent, the Company, the Canadian Borrower, the Swiss
Borrower, the Other Subsidiary Borrowers or any of the Subsidiary Guarantors is
to be a party constitute its legal, valid and binding obligation, in each case
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally and by
general equitable principles.

 

8.06.                        Approvals. Each of the Parent, the Company, the
Canadian Borrower, the Swiss Borrower, the Other Subsidiary Borrowers and the
Subsidiary Guarantors has obtained all authorizations, approvals and consents
of, and has made all filings and registrations with, any governmental or
regulatory authority or agency necessary for the execution, delivery or
performance by it of any Basic Document to which it is a party, or for the
validity or enforceability thereof, except for filings and recordings of the
Liens created pursuant to, or permitted by, the Security Documents.

 

8.07.                        Regulations U and X. None of the Parent or any of
its Subsidiaries is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U or X of the Board of Governors
of the Federal Reserve System) and no part of the proceeds of any Loan hereunder
will be used to purchase or carry any such margin stock.

 

8.08.                        ERISA and the Canadian Pension Plans.

 

(a)                                  The Parent and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code, and have not incurred any liability to the PBGC or a Plan under Title
IV of ERISA (other than to make contributions or premium payments in the
ordinary course).

 

(b)                                 Each Canadian Pension Plan is in substantial
compliance with all applicable pension benefits and tax laws; no Canadian
Pension Plan has any unfunded liabilities (either on a “going concern” or on a
“winding up” basis and determined in accordance with all applicable laws and
using assumptions and methods that are appropriate in the circumstances and in
accordance with generally accepted actuarial principles and practices in
Canada), all contributions (including any special payments to amortize any
unfunded liabilities) required to be made in accordance with all applicable laws
and the terms of each Canadian Pension Plan have been made.

 

8.09.                        Taxes.  Each of the Parent and its Subsidiaries has
filed all United States Federal income tax returns and all other material tax
returns which are required to be filed by it and has paid all taxes due pursuant
to such returns or pursuant to any assessment received by it, except to the
extent the same may be contested as permitted by Section 9.02 hereof. The
charges,

 

82

--------------------------------------------------------------------------------


 

accruals and reserves on the books of such Persons in respect of taxes and other
governmental charges are, in the opinion of the Company, adequate.

 

8.10.                        Subsidiaries; Agreements; Etc.

 

(a)                                  Schedule II hereto is a complete and
correct list on the Effective Date hereof of all Subsidiaries of the Parent and
of all equity Investments held by the Parent or any of its Subsidiaries in any
joint venture or other Person. Except for the Liens created by the Security
Documents and except as otherwise provided on Schedule III hereof, on the
Effective Date, the Parent owns, free and clear of Liens, except for Liens
permitted hereunder, all outstanding shares of such Subsidiaries and all such
shares are validly issued, fully paid and non-assessable and the Parent (or the
respective Subsidiary of the Parent) also owns, free and clear of Liens, all
such Investments.

 

(b)                                 None of the Subsidiaries of the Parent
(other than the Excluded Subsidiaries) is, on the date hereof, subject to any
indenture, agreement, instrument or other arrangement of the type described in
Section 9.21(d) hereof (other than the Senior Subordinated Debt Indentures).

 

8.11.                        Investment Company Act.  None of the Parent or its
Subsidiaries is an investment company within the meaning of the Investment
Company Act of 1940, as amended, or, directly or indirectly, controlled by or
acting on behalf of any Person which is an investment company, within the
meaning of said Act.

 

8.12.                        Reserved.

 

8.13.                        Ownership and Use of Properties.  Each of the
Parent and its Subsidiaries will at all times have legal title to or ownership
of, or the right to use pursuant to enforceable and valid agreements or
arrangements, all tangible property, both real and personal, and all franchises,
licenses, copyrights, patents and know-how which are material to the operation
of its business as proposed to be conducted.

 

8.14.                        Environmental Compliance.

 

(i)                                     No notice, notification, demand, request
for information, citation, summons, complaint or order has been issued, no
complaint has been filed, no penalty has been assessed and no investigation or
review is pending or, to the Company’s knowledge, threatened by any governmental
or other entity with respect to any (A) alleged violation by the Parent or any
Subsidiary of any Environmental Law, (B) alleged failure by the Parent or any
Subsidiary to have any environmental permit, certificate, license, approval,
registration or authorization required in connection with the conduct of its
business or (C) generation, treatment, storage, recycling, transportation or
disposal or Release (each a “Regulated Activity”) of any Hazardous Substances
except for such as would not have a Material Adverse Effect; (ii) neither the
Parent nor any Subsidiary has engaged in any Regulated Activity, other than as a
generator (as such term is used in RCRA) in compliance with all applicable
Environmental Laws; and (iii)  neither the Parent nor any Subsidiary has assumed
from any third party, or indemnified any third party for, any Environmental
Liability, except for Environmental Liabilities of the Parent and its

 

83

--------------------------------------------------------------------------------


 

Subsidiaries (without duplication) that relate to or result from any matter
referred to in this clause which do not exceed in the aggregate, at any time,
$10,000,000.

 

8.15.                        Solvency.  At the Effective Date and after giving
effect to the consummation of the transactions contemplated by this Agreement,
each of the Parent and the Company will (i) have capital, cash flows and sources
of working capital financing sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage,
(ii) be able to pay its debts as they mature, and (iii) have assets (tangible
and intangible) whose fair salable value exceeds its total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities).

 

8.16.                        Senior Debt.  The Indebtedness of each of the
Parent and the Company to the Lenders hereunder and under the Parent Guaranty
and the Company Guaranty, respectively, the Guarantees of such Indebtedness by
the Subsidiaries of the Parent under the Subsidiary Guaranty, the Indebtedness
of each of the Canadian Borrower, Swiss Borrower and each Other Subsidiary
Borrower to the Lenders hereunder and the respective Guarantees of such
Indebtedness by the Parent under the Parent Guaranty and by the Company under
the Company Guaranty, constitute “Senior Debt” (or similar debt) and, to the
extent applicable and after giving effect to appropriate notices to be delivered
on the Effective Date, “Designated Senior Debt”, under and as defined in, and
for all purposes of, Indebtedness of the Parent and the Company under, and the
Guarantees of such Indebtedness by the Subsidiaries of the Parent, under the
Senior Subordinated Debt Indentures and the other Senior Subordinated Debt
Documents.

 

Section 9  Covenants.  The Parent and the Company each agree that, so long as
any of the Commitments are in effect or any Letter of Credit remains outstanding
and until payment in full of all Loans hereunder, all interest thereon and all
other amounts payable hereunder, unless the Majority Lenders shall agree
otherwise pursuant to Section 12.05 hereof:

 

9.01.                        Financial Statements and Other Information.  The
Parent shall deliver:

 

(a)                                  to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender), as soon as
available and in any event within 90 days after the end of each fiscal year of
the Parent, consolidated statements of income, retained earnings and cash flow
of the Parent and its Subsidiaries for such year and the related consolidated
balance sheet as at the end of such year, setting forth in each case in
comparative form the corresponding figures for the preceding fiscal year, and
accompanied by an opinion thereon (without qualification arising out of the
scope of audit) of Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing, which opinion shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of the Parent and its Subsidiaries as at the
end of, and for, such fiscal year, and stating (or indicating in a footnote to
such financial statements) that, in making the examination necessary for their
above-described opinion (but without any special or additional procedures for
that purpose), they obtained no knowledge, except as specifically stated, of any
Default;

 

84

--------------------------------------------------------------------------------

 

(b)                                 to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender), as soon as
available and in any event within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Parent consolidated statements
of income, retained earnings and cash flow of the Parent and its Subsidiaries
for such fiscal quarter and for the portion of the fiscal year ended at the end
of such fiscal quarter, and the related consolidated balance sheet as at the end
of such fiscal quarter, and accompanied, in each case, by a certificate of the
chief financial officer or vice president-treasurer of the Parent which
certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of the
Parent and its Subsidiaries in accordance with GAAP (except for the absence of
footnotes) consistently applied as at the end of, and for, such fiscal quarter
(subject to normal year-end audit adjustments);

 

(c)                                  to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender that has
requested the same), within 60 days after the beginning of each fiscal year of
the Parent, a copy of the consolidated operating budget, such budget to be
accompanied by a certificate of the chief financial officer or vice
president-treasurer of the Parent specifying the assumptions on which such
budget was prepared, stating that such officer has no reason to question the
reasonableness of any material assumptions on which such budget was prepared and
providing such other details as the Administrative Agent may reasonably request;

 

(d)                                 to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender that has
requested the same), concurrently with the delivery of each certificate referred
to in the last paragraph hereof, copies of all financial statements, reports and
proxy statements mailed to shareholders or creditors of the Parent since the
date of the last certificate delivered pursuant to the last paragraph hereof;

 

(e)                                  to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender that has
requested the same), concurrently with the delivery of each certificate referred
to in the last paragraph hereof, copies of all registration statements (other
than any registration statements on Form S-8 or its equivalent) and any reports
which the Parent shall have filed with the Securities and Exchange Commission
since the date of the last certificate delivered pursuant to the last paragraph
hereof;

 

(f)                                    to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender), if and when
the Parent or any member of the Controlled Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice; or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer the Plan, a copy of such notice;

 

85

--------------------------------------------------------------------------------


 

(g)                                 to the Administrative Agent (and the
Administrative Agent will deliver such materials to each Lender that has
requested the same), promptly following the delivery thereof to the Parent or to
the Board of Directors or management of the Parent, a copy of any management
letter or similar written report by independent public accountants with respect
to the financial condition, operations, business or prospects of the Parent;

 

(h)                                 to the Administrative Agent (and the
Administrative Agent will deliver such notice to each Lender), promptly after
management of the Parent or the Company knows or has reason to know that any
Default has occurred and is continuing, a notice of such Default, describing the
same in reasonable detail; and

 

(i)                                     to the Administrative Agent and such
Lender, promptly upon receipt of any such request, such additional financial and
other information as any Lender may from time to time reasonably request.

 

The Parent will furnish to the Administrative Agent (and the Administrative
Agent will deliver such notice to each Lender), at the time it furnishes each
set of financial statements pursuant to paragraph (a) or (b) above, a
certificate of its chief executive officer, chief financial officer or vice
president-treasurer (i) to the effect that, to the best of such Person’s
knowledge after due inquiry, no Default has occurred and is continuing (or, if
any Default has occurred and is continuing, describing the same in reasonable
detail) and (ii) setting forth in reasonable detail the computations necessary
to determine the Applicable Leverage Ratio and to determine whether it was in
compliance with Sections 9.08 through 9.15, 9.17 and 9.19 hereof as of the end
of the respective fiscal quarter or fiscal year.  Any financial statement or
other document required to be delivered pursuant to this Section 9.01 shall be
deemed to have been delivered on the date on which the Parent posts such
financial statement or other document on the Intralinks website on the Internet
at www.intralinks.com or becomes available on the EDGAR system or any successor
system of the Securities and Exchange Commission; provided that the Parent shall
give prompt notice of any such posting to the Administrative Agent (who shall
then give prompt notice of any such posting to the Lenders). Notwithstanding the
foregoing, the Parent shall deliver paper copies of any financial statement or
other document referred to in this Section 9.01 to the Administrative Agent if
the Administrative Agent or any Lender requests the Parent to deliver such paper
copies until written notice to cease delivering such paper copies is given by
the Administrative Agent or such Lender as the case may be.

 

9.02.                        Taxes and Claims.  The Parent will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any property belonging to it, prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien upon the property of the Parent or such Subsidiary,
provided that neither the Parent nor such Subsidiary shall be required to pay
any such tax, assessment, charge, levy or claim the payment of which is being
contested in good faith and by proper proceedings if it maintains adequate
reserves with respect thereto.

 

9.03.                        Insurance.  The Parent will maintain, and will
cause each of its Subsidiaries to maintain, insurance with responsible companies
in such amounts and against such

 

86

--------------------------------------------------------------------------------


 

risks as is usually carried by owners of similar businesses and properties in
the same general areas in which the Parent and its Subsidiaries operate,
provided that in any event the Parent shall maintain or cause to be maintained:

 

(1)                                  Property Insurance — insurance against loss
or damage covering all of the tangible real and personal property and
improvements of the Parent and its Subsidiaries, by reason of any Peril (as
defined below), in amounts as shall be reasonable and customary, but in no event
less than the functional replacement cost of all such real and personal property
and improvements. Such policy shall include insurance against loss of operating
income earned from the operation of the business of the Parent and its
Subsidiaries, by reason of any Peril affecting the operation thereof, and
insurance against any other insurable loss of operating income by reason of any
business interruption affecting the Parent to the extent covered by standard
business interruption policies in the States in which the Properties are
located.

 

(2)                                  Earthquake Insurance — insurance against
loss or damage covering all of the tangible real and personal property and
improvements of the Parent and its Subsidiaries, by reason of any earthquake
peril, in amounts as shall be reasonable, customary and commercially available
in the property/casualty insurance markets.

 

Such insurance (except the insurance described in paragraph (2) of this Section
9.03) shall be written by financially responsible companies selected by the
Company, having an A.M. Best rating of “A-” or better, or as acceptable to the
Majority Lenders.

 

For purposes hereof, the term “Peril” shall mean, collectively, (i) earthquake
outside California, (ii) fire, smoke, lightning, flood, windstorm, hail,
explosion, riot and civil commotion, vandalism and malicious mischief and (iii)
all other perils covered by the “all-risk” endorsement then in use in the States
in which the Properties are located.

 

9.04.                        Maintenance of Existence; Conduct of Business.  The
Parent will preserve and maintain, and will cause each of its Subsidiaries to
preserve and maintain, its legal existence and all of its rights, privileges and
franchises necessary or desirable in the normal conduct of its business, and
will conduct its business in a regular manner; provided that nothing herein
shall prevent (i) the merger and dissolution of any Subsidiary of the Company
into the Company or any Wholly-Owned Subsidiary of the Company so long as the
Company or such Wholly-Owned Subsidiary is the surviving corporation (and, if
such Subsidiary is not an Excluded Subsidiary prior to such merger or
dissolution, the surviving corporation (if not the Company) is not an Excluded
Subsidiary and is a Subsidiary Guarantor), (ii) the merger of any Subsidiary of
the Company (a “Merging Subsidiary”) with any Person (other than the Company or
a Wholly-Owned Subsidiary of the Company) provided that (A) such merger is
permitted under Section 9.12(vi) hereof and (B) the surviving entity is either
(x) a Wholly-Owned Subsidiary (and, if such Merging Subsidiary is not an
Excluded Subsidiary prior to such merger, the surviving entity is not an
Excluded Subsidiary and is a Subsidiary Guarantor), or (y) an Excluded
Subsidiary (provided that such Merging Subsidiary is an Excluded Subsidiary
prior to such merger), (iii) the dissolution of any Wholly-Owned Subsidiary of
the Company or (iv) the abandonment of any right, privilege or franchise
(including any lease) not material in the aggregate to the business of the
Parent and its Subsidiaries.

 

87

--------------------------------------------------------------------------------


 

9.05.                        Maintenance of and Access to Properties.

 

(a)                                  The Parent will keep, and will cause each
of its Subsidiaries to keep, all of its properties necessary in its business in
good working order and condition (having regard to the condition of such
properties at the time such properties were acquired by the Parent or such
Subsidiary), ordinary wear and tear excepted, and will permit representatives of
the Lenders to inspect such properties and, upon reasonable notice and at
reasonable times, to examine and make extracts and copies from the books and
records of the Parent and any such Subsidiary.

 

(b)                                 The Parent will, and will cause its
Subsidiaries to, do all things necessary to preserve and keep in full force and
effect all trademarks, patents, service marks, trade names, copyrights,
franchises and licenses, and any rights with respect thereto, which are
necessary for and material to the conduct of the business of the Parent and its
Subsidiaries taken as a whole.

 

9.06.                        Compliance with Applicable Laws. The Parent will
comply, and will cause each of its Subsidiaries to comply, with the requirements
of all applicable laws, rules, regulations and orders of any governmental body
or regulatory authority (including, without limitation, ERISA and all
Environmental Laws), in each case a breach of which would have a Material
Adverse Effect, except where contested in good faith and by proper proceedings.

 

9.07.                        Litigation.  The Company will promptly give to the
Administrative Agent (which shall promptly notify each Lender) notice in writing
of (i) all judgments against the Parent or any of its Subsidiaries (other than
judgments covered by insurance) which in the individual exceed $25,000,000 and
in the aggregate exceed $50,000,000 (excluding unrelated individual judgments of
$50,000) and (ii) all litigation and of all proceedings of which it is aware
before any courts, arbitrators or governmental or regulatory agencies affecting
the Parent or any of its Subsidiaries except litigation or proceedings which, if
adversely determined, would not in the reasonable opinion of the Parent have a
Material Adverse Effect.

 

9.08.                        Indebtedness.  The Parent will not, and will not
permit any of its Subsidiaries to, create, incur or suffer to exist any
Indebtedness except:

 

(i)                                  Indebtedness to the Lenders hereunder;

 

(ii)                               the Indebtedness existing on the Effective
Date and set forth in Schedule III hereto (including any extensions, renewals or
refunding of such Indebtedness, so long as the maximum principal amount of such
Indebtedness is not increased);

 

(iii)                            Indebtedness issued pursuant to the Senior
Subordinated Debt Indentures (including the subordinated Guarantees of Senior
Subordinated Debt by Subsidiaries of the Parent and the Parent pursuant to the
Senior Subordinated Debt Documents) and other Indebtedness subordinated to the
obligations of the Parent hereunder to at least the same extent as the other
Senior Subordinated Debt, so long as such other Indebtedness has no scheduled
payments of principal prior to the Commitment Termination Date and after

 

88

--------------------------------------------------------------------------------


 

giving effect to such Indebtedness, the Parent is in compliance on a pro forma
basis with Sections 9.09 through 9.11 hereof, as at the last day of the latest
fiscal quarter;

 

(iv)                               so long as no Default shall have occurred or
be continuing hereunder at the time of such creation or incurrence,

 

(a)                                  Seller Indebtedness;

 

(b)                                 Indebtedness incurred pursuant to the
instruments governing Permitted Mortgage Financings (A) secured by Existing
Physical Facilities (provided, that the aggregate amount outstanding of all such
Indebtedness incurred in respect of Existing Physical Facilities shall not at
any time exceed $100,000,000), or (B) secured by Physical Facilities acquired by
the Parent or any of its Subsidiaries after the Effective Date;

 

(c)                                  Indebtedness in respect of agreements not
to compete;

 

(d)                                 Capital Lease Obligations;

 

(e)                                  Indebtedness consisting of reimbursement
obligations in respect of letters of credit issued by any bank for the account
of the Parent or any of its Subsidiaries, the aggregate amount available to be
drawn under which may not exceed $25,000,000 at any time;

 

(f)                                    Indebtedness in respect of any Hedging
Agreement and any Cash Management Agreement;

 

(g)                                 Indebtedness of the Parent in an aggregate
outstanding principal amount not at any time exceeding $50,000,000;

 

(h)                                 any guaranty by the Parent of Indebtedness
incurred pursuant to the foregoing subclauses (b), (c), (d) or (e) by a
Subsidiary of the Parent;

 

(i)                                     Acquired Debt of the Parent or any
Subsidiary;

 

(j)                                     Indebtedness of (A) the Parent to any
Subsidiary, (B) any Subsidiary to any Subsidiary or (C) any Subsidiary to the
Parent, provided that any Indebtedness incurred pursuant to the foregoing clause
(B) or (C) is permitted as an Investment by the lender thereof under Section
9.14; and

 

(k)                                  Indebtedness of any Excluded Subsidiary to
any minority shareholder or partner in such Excluded Subsidiary;

 

provided, that Indebtedness incurred pursuant to the foregoing subclauses (a)
and (c) may be incurred only in connection with Permitted Acquisitions;

 

(v)                                  so long as no Default shall have occurred
and be continuing hereunder at the time of such creation or incurrence,
Indebtedness created or incurred by any Excluded

 

89

--------------------------------------------------------------------------------


 

Subsidiary (subject to the limitations set forth in Section 9.09 hereof),
provided that (A) the aggregate amount of such Indebtedness of Excluded
Subsidiaries (other than the Canadian Borrower and other Canadian Subsidiaries)
shall not at any time exceed $150,000,000, (B) the ratio (calculated as at the
end of the most recently completed fiscal quarter for the period of four fiscal
quarters then ended) of (1)(x) the aggregate outstanding principal amount of
Indebtedness of the Canadian Borrower and the other Canadian Subsidiaries at the
end of such fiscal quarter minus (y) the aggregate amount of cash and Liquid
Investments of the Canadian Borrower and the other Canadian Subsidiaries at such
date to (2) the EBITDA for such period attributable to the Canadian Borrower and
the other Canadian Subsidiaries for such period shall not exceed 6.5 to 1 and
(C) the Parent or any Subsidiary (other than any Excluded Subsidiary) may not
Guaranty in excess of $50,000,000 in aggregate principal amount of the
Indebtedness of Excluded Subsidiaries (other than the Canadian Borrower and
other Canadian Subsidiaries) outstanding at any time; and

 

(vi)                           Indebtedness incurred pursuant to the instruments
governing Accounts Receivable Financings (provided, that after giving effect to
cash incurrence of such Indebtedness, the Consolidated Leverage Ratio, on a pro
forma basis, is less than or equal to 5.0 to 1; and provided further, that the
aggregate amount outstanding of all such obligations incurred pursuant to such
Accounts Receivable Financings permitted under this clause (vi) shall not at any
time exceed $400,000,000).

 

9.09.                        Consolidated Leverage Ratio.  The Parent will not,
as at the end of any fiscal quarter, permit the ratio, calculated as at the end
of such fiscal quarter for the period of four fiscal quarters then ended, of (i)
the excess of (x) the aggregate outstanding principal amount of Funded
Indebtedness (on a consolidated basis) of the Parent and its Subsidiaries at
such date over (y) the aggregate amount of cash and Liquid Investments of the
Parent and Subsidiaries at such date to (ii) EBITDA for such period (the
“Consolidated Leverage Ratio”) to exceed 5.50 to 1;

 

9.10.                        Reserved

 

9.11.                        Fixed Charges Coverage Ratio. The Parent will not,
as at the end of any fiscal quarter from the Effective Date and all times
thereafter, permit the ratio, calculated as at the end of such fiscal quarter
for the period of four fiscal quarters then ended, of (i) Adjusted EBITDA for
such period to (ii) Fixed Charges for such period to be less than 1.20 to 1.

 

For purposes of calculating any ratio set forth in this Section, if the Company
elects pursuant to the penultimate sentence of the definition of EBITDA to
include in EBITDA for the period to which such ratio relates the pro forma
amounts referred to in such sentence, there shall be included in Fixed Charges
for such period, on a pro forma basis, principal payable and interest accruing
during such period on Indebtedness (and the interest portion of payments under
Capitalized Lease Obligations) assumed or incurred by the Parent and its
Subsidiaries (on a consolidated basis) in connection with any Permitted
Acquisition having Acquisition Consideration of more than $500,000 during such
period.

 

90

--------------------------------------------------------------------------------


 

9.12.                        Mergers, Asset Dispositions. Etc.  Except as
expressly permitted by Section 9.04, the Parent will not, and will not permit
any of its Subsidiaries to, be a party to any merger or consolidation, or sell,
lease, assign, transfer or otherwise dispose of any assets, or acquire assets
from any Person, except:

 

(xii)                             dispositions and acquisitions of inventory in
the ordinary course of business;

 

(xiii)                          dispositions of worn out or obsolete tools or
equipment no longer used or useful in the business of the Parent and its
Subsidiaries, provided that no single disposition of tools or equipment shall
have a fair market value (determined in good faith by the Company at the time of
such disposition) in excess of $15,000,000;

 

(xiv)                         Capital Expenditures;

 

(xv)                            acquisitions of Investments permitted under
Section 9.14 hereof, dispositions of Investments described in clauses (i), (ii)
and (iii) of Section 9.14 hereof and dispositions of other assets; provided,
that the Net Cash Proceeds of the dispositions of such assets shall be subject
to the provisions of Section 3.02(c) (including that such Net Cash Proceeds in
any fiscal year of more than the sum of 10% of Consolidated Net Tangible Assets
at the end of the immediately preceding fiscal year may not be used for a
Reinvestment Event and shall cause a mandatory reduction of the Commitments);

 

(xvi)                         subject to compliance with the provisions of
Section 9.21(b) hereof, the sale, lease, assignment, transfer or other
disposition of any assets by the Parent or any Subsidiary of the Parent to the
Parent or any Subsidiary thereof (other than Excluded Subsidiaries), provided,
that (i) if such transfer is of material assets by the Parent, the Company or a
Subsidiary Guarantor, the recipient of such transfer shall also be the Parent,
the Company or a Subsidiary Guarantor, (ii) any Excluded Subsidiary may transfer
assets to the Parent, the Company or any other Subsidiary (including any
Excluded Subsidiary) and (iii) the effect of any such sale, lease, assignment,
transfer or other disposition, or of any series of any such transactions, shall
not be to substantially diminish the value of the collateral granted under the
Security Documents; and

 

(xvii)                      so long as no Default shall have occurred and be
continuing hereunder at the time of such Acquisition or transaction, Permitted
Acquisitions and related Additional Expenditures and any other transaction
expressly permitted by Section 9.14 hereof.

 

(xviii)                   dispositions of accounts receivable and related
general intangibles, and related lockbox and other collection accounts records
and/or proceeds pursuant to the instruments governing an Accounts Receivable
Financing permitted by Section 9.08 hereof.

 

91

--------------------------------------------------------------------------------


 

For purposes of this Section 9.12, “Permitted Acquisition” shall mean any
Acquisition complying with the following:

 

(a)                                  Compliance With Financial Covenants. After
giving effect to each such acquisition and any related incurrence of
Indebtedness, the Parent is in compliance on a pro forma basis with Sections
9.09 through 9.11 hereof as at the last day of the latest fiscal quarter.

 

(b)                                 Lines of Business, Etc.  Each such
Acquisition shall not be “hostile” and shall be of assets relating to the
information protection and storage services business or activities related
thereto (or of 100% of the stock or other equity interests of Persons whose
assets consist substantially of such assets) or through the merger of such a
Person with a Subsidiary of the Parent, which merger shall company with Section
9.04(ii) hereof.

 

9.13.                        Liens. The Parent will not, and will not permit any
of its Subsidiaries to, create or suffer to exist any Lien upon any property or
assets, now owned or hereafter acquired, securing any Indebtedness or other
obligation, except: (i) the Liens created pursuant to the Security Documents;
(ii) the Liens existing on the Effective Date set forth in Schedule III and
Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien set forth on Schedule III, provided that the
principal amount of such Indebtedness is not increased and is not secured by any
additional assets; (iii) (A) Liens contemplated by clauses (b), (d), (e) and (g)
of Section 9.08(iv); and (B) Liens securing Acquired Debt, provided that such
Liens cover only those assets that were covered by such Liens prior to the
relevant acquisition; (iv) attachment, judgment or other similar Liens arising
in connection with litigation or other legal proceedings, provided that either
(A) the claims in respect of such Liens are fully covered by insurance or (B)
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are in an amount not to exceed $10,000,000 in the
aggregate and are being contested in good faith by appropriate proceedings
diligently prosecuted; (v) Liens on properties or assets of an Excluded
Subsidiary securing Indebtedness of such Excluded Subsidiary permitted
hereunder; (vi) other Liens arising in the ordinary course of the business of
the Company or such Subsidiary which are not incurred in connection with the
borrowing of money or the obtaining of advances or credit and which do not
materially detract from the value of its property or assets or materially impair
the use thereof in the operation of its business; (vii) [Intentionally Omitted];
and (viii) Liens under the instruments governing (A) an Accounts Receivable
Financing or (B) a Permitted Mortgage Financing permitted by Section 9.08
hereof.

 

9.14.                        Investments.  The Parent will not, and will not
permit any of its Subsidiaries to, directly or indirectly, make or permit to
remain outstanding any advances, loans or other extensions of credit or capital
contributions (other than prepaid expenses in the ordinary course of business)
to (by means of transfers of property or assets or otherwise), or purchase or
own any stocks, bonds, notes, debentures or other securities of, any Person (all
such transactions being herein called “Investments”), except:

 

(xix)                           operating deposit accounts with any bank or
financial institution;

 

92

--------------------------------------------------------------------------------


 

(xx)                              Liquid Investments (including Liquid
Investments in the name and under the control of the Administrative Agent (or a
collateral sub-agent for the Administrative Agent) as contemplated by the
Security Documents);

 

(xxi)                           subject to Section 9.16 hereof, Investments in
accounts and chattel paper as defined in the Uniform Commercial Code and notes
receivable acquired in the ordinary course of business as presently conducted;

 

(xxii)                        Investments in an insurer required as a condition
to the provision by such insurer of insurance coverage contemplated by Section
9.03;

 

(xxiii)                     (w) equity Investments in Wholly-Owned Subsidiaries
of the Parent; (x) additional equity Investments in Subsidiaries of the Parent
(other than Wholly-Owned Subsidiaries) with the prior written consent of the
Majority Lenders and (y) Investments in the form of loans, advances or other
obligations owed by any Wholly-Owned Subsidiary to the Parent, and Investments
in the form of loans, advances or other obligations owed by the Parent to any
Wholly-Owned Subsidiary; provided that, solely to the extent that the Parent
shall make Investments in a mortgagor under a Permitted Mortgage, the aggregate
amount of Investments permitted by subclauses (w) or (y) of this clause (v) in
any Subsidiary of the Parent that is a mortgagor under any Permitted Mortgage
shall not exceed, in the aggregate for all such Subsidiaries, $50,000,000 at any
one time outstanding.

 

(xxiv)                    Investments consisting of loans or advances to
officers and directors of the Parent and its Subsidiaries in an amount not to
exceed $2,000,000 in the aggregate and loans or advances made to employees of
the Parent to permit such employees to exercise options to purchase Capital
Stock of the Parent;

 

(xxv)                       (x) Investments in Persons that are not Subsidiaries
of the Parent and (y) Investments in Subsidiaries of the Parent (to the extent
such Investments are not permitted under clause (v) of this Section 9.14);
provided that the aggregate outstanding amount of Investments made after the
Effective Date pursuant to this clause (vii) shall not at any time exceed
$100,000,000;

 

(xxvi)                    Investments consisting of Permitted Acquisitions in
accordance with Section 9.12 hereof;

 

(xxvii)                 subject to Section 9.16 hereof and on terms and pursuant
to documentation in all respects reasonably satisfactory to the Administrative
Agent, Investments in Affiliates of the Parent (which are not Wholly-Owned
Subsidiaries of the Parent) to facilitate the construction or acquisition of
records management facilities including, without limitation, the acquisition of
real estate for development purposes;

 

(xxviii)              subordinated Guarantees of Senior Subordinated Debt by
Subsidiaries of the Parent and the Parent pursuant to the Senior Subordinated
Debt Documents;

 

93

--------------------------------------------------------------------------------


 

(xxix)                      equity Investments and loans and advances and other
extensions of credit to any Excluded Subsidiary or any other person organized
outside of the United States or principally conducting its business outside of
the United States;

 

(xxx)                         Investments constituted by Hedging Agreements and
Cash Management Agreements; and

 

(xxxi)                      Investments by the Company in a Subsidiary formed
pursuant to the instruments governing an Accounts Receivable Financing permitted
by Section 9.08 hereof.

 

9.15.                        Restricted Payments.  The Parent will not, and will
not permit any of the Parent’s Subsidiaries to, declare or make any Restricted
Payment, except that the Parent may make additional Restricted Payments
constituting the purchase, redemption, retirement or other acquisition of shares
of any class of Capital Stock of the Parent (such Restricted Payments, “Stock
Repurchases”) and declare and make dividend payments on any shares of any class
of Capital Stock of the Parent (such Restricted Payments, “Dividend Payments”)
subject to the satisfaction of each of the following conditions on the date of
such Stock Repurchase or Dividend Payment and after giving effect thereto:

 

(i)                                     no Default shall have occurred and be
continuing; and

 

(ii)                                  the Consolidated Leverage Ratio on the
last day of the most recently completed fiscal quarter of the Parent, on a pro
forma basis, after giving effect to any purchase, redemption or retirement of
any Subordinated Indebtedness consummated on or prior to the date thereof and to
any borrowings to finance the same and the Stock Repurchases and the Dividend
Payments, is less than or equal to 5.0 to 1.

 

Nothing herein shall be deemed to prohibit the payment of dividends by any
Subsidiary of the Parent to the Parent or to any other Subsidiary of the Parent.

 

9.16.                        Transactions with Affiliates.  Except as otherwise
expressly permitted by this Agreement, the Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly:

 

(xxxii)                   make any Investment in an Affiliate of the Parent;

 

(xxxiii)                transfer, sell, lease, assign or otherwise dispose of
any assets to an Affiliate of the Parent;

 

(xxxiv)               merge into or consolidate with or purchase or acquire
assets from an Affiliate of the Parent; or

 

(xxxv)                  enter into any other transaction directly or indirectly
with or for the benefit of an Affiliate of the Parent (including, without
limitation, guarantees and assumptions of obligations of an Affiliate of the
Parent);

 

94

--------------------------------------------------------------------------------

 

provided that (a) any Affiliate who is an individual may serve as a director,
officer or employee of the Parent and receive reasonable compensation or
indemnification in connection with his or her services in such capacity; (b) the
Parent or a Subsidiary of the Parent may enter into any transaction with an
Affiliate of the Parent if the monetary or business consideration arising
therefrom would be substantially as advantageous to the Parent or such
Subsidiary as the monetary or business consideration which would obtain in a
comparable arm’s length transaction with a Person similarly situated to the
Parent but not an Affiliate of the Parent; and (c) the Parent may make
Investments in Affiliates permitted by Section 9.14(ix) hereof and may create
Residual Assurances for the benefit of an Affiliate permitted by Section 9.23
hereof in either case in connection with the construction and/or acquisition of
records management facilities to be leased to the Parent or a Subsidiary, so
long as, taking such transaction as a whole (giving effect to such Investment or
Residual Assurance, and the lease of such facility to the Parent or such
Subsidiary) such Affiliate is not disproportionately benefited.

 

9.17.        Subordinated Indebtedness.  The Parent will not, nor will it permit
any of its Subsidiaries to, purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of, or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of, any Subordinated Indebtedness, except for:

 

(xxxvi)             regularly scheduled payments or prepayments of principal and
interest in respect thereof required pursuant to the instruments evidencing such
Subordinated Indebtedness (other than Seller Indebtedness);

 

(xxxvii)            so long as no Default has occurred and is continuing,
scheduled payments of principal of and interest on, and expenses and indemnities
incurred in connection with, Seller Indebtedness;

 

(xxxviii)           any voluntary purchase, redemption or retirement of the 2003
Senior Subordinated Debt or the 2004 Senior Subordinated Debt; and

 

(xxxix)              any other purchase, redemption or retirement of
Subordinated Indebtedness, so long as (i) no Default has occurred and is
continuing and (ii) either (A) such other purchase, redemption or retirement is
in connection with a refinancing of such Subordinated Indebtedness with the
proceeds of, or in connection with an exchange of such Subordinated Indebtedness
for a new series of, Senior Subordinated Debt issued within 180 days of the
substantial completion of such purchase, redemption or retirement, or (B) after
giving effect to such purchase, redemption or retirement, the Consolidated
Leverage Ratio, on a pro forma basis, after giving effect to such purchase,
redemption or retirement and any Stock Repurchase and any Dividend Payment
consummated on or prior to the date thereof, and to any borrowings to finance
the same, is less than or equal to 5.0 to 1.

 

95

--------------------------------------------------------------------------------


 

9.18.        Lines of Businesses.  Neither the Parent nor any of its
Subsidiaries, taken as a whole, shall engage to any substantial extent in any
business activity other than the information protection and storage services
business or activities related or incidental thereto.

 

9.19.        Modification of Other Agreements.  The Parent will not request or
consent to any modification, supplement or waiver of any of the provisions of
any instrument or document evidencing or governing Subordinated Indebtedness
(other than any such modification, supplement or waiver to the Senior
Subordinated Debt Indentures necessary or customary to provide for the issuance
of additional Indebtedness thereunder) except on terms and pursuant to
documentation in all respects reasonably satisfactory to the Administrative
Agent.

 

9.20.        Reserved.

 

9.21.        Certain Obligations Respecting Subsidiaries.  (a)  The Parent will,
and will cause each of its Subsidiaries to, take such action from time to time
as shall be necessary to ensure that the Parent and each of its Subsidiaries at
all times owns all of the issued and outstanding shares of each class of Capital
Stock of each of such Person’s Subsidiaries (other than, in each case, Capital
Stock of Excluded Subsidiaries, Upper Providence Venture I, L.P. and Kelman Data
Management LLC). Without limiting the generality of the foregoing, the Parent
shall not, and shall not permit any of its Subsidiaries to, sell, transfer or
otherwise dispose of any shares of stock in any Subsidiary (other than an
Excluded Subsidiary) owned by them, nor permit any Subsidiary of the Parent
(other than an Excluded Subsidiary) to issue any shares of Capital Stock of any
class whatsoever to any Person (other than to the Parent or to another
Wholly-Owned Subsidiary or pursuant to Section 9.12 hereof).  In the event that
any such additional shares of Capital Stock shall be issued by any Subsidiary of
the Parent, or any Subsidiary shall be acquired, the Parent agrees (so long as
the certificates evidencing such shares of stock are not subject to a lien
permitted under Section 9.13(v) hereof, and in any event subject to clause
(c) below) forthwith to deliver to the Administrative Agent pursuant to the
Security Documents the certificates evidencing such shares of stock, accompanied
by undated stock powers executed in blank as well as, in accordance with the
Security Documents, promissory notes and intercompany notes specified as
Collateral as defined in the Security Documents and shall take such other action
as the Administrative Agent shall request to perfect the security interest
created therein pursuant to the Security Documents.

 

(b)           The Majority Lenders shall have the right from time to time to
require the Parent, pursuant to a written request from the Administrative Agent,
to cause such Subsidiaries of the Parent as may be specified in such request
(except for any SPE) to become parties to the Subsidiary Guaranty or to execute
and deliver such other guaranties, in form and substance satisfactory to the
Majority Lenders, guaranteeing payment of Parent’s and the Company’s obligations
hereunder. Any such request shall be made by the Majority Lenders in the good
faith and reasonable exercise of their discretion. Within 30 days after any such
request, the Parent shall, and shall cause the appropriate Subsidiaries of the
Parent to, (i) execute and deliver to the Administrative Agent such number of
copies as the Administrative Agent may specify of documents creating such
guaranties and (ii) do all other things which may be necessary or which the
Administrative Agent may reasonably request in order to confer upon and confirm
to the Lenders the benefits of such security.

 

96

--------------------------------------------------------------------------------


 

(c)           Notwithstanding anything to the contrary in this Section 9.21:

 

(I)            no Excluded Subsidiary shall be required to be or become a party
to the Subsidiary Guaranty or otherwise Guarantee the obligations of the Parent
and the Company hereunder;

 

(II)           the Parent and its Subsidiaries shall not be required to pledge
more than 66% of the aggregate Voting Stock of such Excluded Subsidiary directly
held by the Parent or its Domestic Subsidiaries to the Administrative Agent
under the Security Documents; and

 

(III)         the Parent and its Subsidiaries shall not be required to pledge
the stock of any other Excluded Subsidiary.

 

(d)           The Parent will not permit any of its Subsidiaries (other than
Excluded Subsidiaries or any SPE acting pursuant to the terms of an Accounts
Receivable Financing or Permitted Mortgage Financing permitted by the terms of
this Agreement) to enter into, after the date hereof, any indenture, agreement,
instrument or other arrangement (other than the Senior Subordinated Debt
Documents) that, directly or indirectly, prohibits or restrains, or has the
effect of prohibiting or restraining, or imposes materially adverse conditions
upon, the incurrence or payment of Indebtedness, the granting of Liens, the
declaration or payment of dividends, the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of Property.

 

9.22.        Environmental Matters.  The Company will promptly give to the
Lenders notice in writing of any complaint, order, citation, notice or other
written communication from any Person with respect to, or if the Company becomes
aware after due inquiry of, (i) the existence or alleged existence of a
violation of any applicable Environmental Law or the incurrence of any
liability, obligation, remedial action, loss, damage, cost, expense, fine,
penalty or sanction resulting from any air emission, water discharge, noise
emission, asbestos, Hazardous Substance or any other environmental, health or
safety matter at, upon, under or within any property now or previously owned,
leased, operated or used by the Parent or any of its Subsidiaries or any part
thereof, or due to the operations or activities of the Parent, any Subsidiary or
any other Person on or in connection with such property or any part thereof
(including receipt by the Company or any Subsidiary of any notice of the
happening of any event involving the Release or cleanup of any Hazardous
Substance), (ii) any Release on such property or any part thereof in a quantity
that is reportable under any applicable Environmental Law, (iii) the
commencement of any cleanup pursuant to or in accordance with any applicable
Environmental Law of any Hazardous Substances on or about such property or any
part thereof and (iv) any pending or threatened proceeding for the termination,
suspension or non-renewal of any permit required under any applicable
Environmental Law, in each of the cases (i), (ii), (iii) and (iv), which
individually or in the aggregate could have a Material Adverse Effect.

 

9.23.        Residual Assurances.  The Parent will not, and will not permit any
of its Subsidiaries to, create, incur or suffer to exist any Residual
Assurances, except that (notwithstanding Sections 9.08 and 9.14) the Company may
create a Residual Assurance with respect of the construction or acquisition of
any records management facility by any Affiliate of

 

97

--------------------------------------------------------------------------------


 

the Company so long as (a) the maximum liability of the Company in respect of
such Residual Assurance does not exceed 15% of the fair market value (as
determined in good faith by the Board of Directors of the Company) of the
completed records management facility, and (b) the maximum liability of the
Company in respect of all Residual Assurances does not exceed $3,000,000 in the
aggregate.

 

9.24.        Perfection of Security Interests in Stock of Foreign Subsidiaries. 
Within 60 days after the Effective Date, subject to Section 9.21(c), the Parent
shall have completed the perfection of security interests in the stock of
Subsidiaries organized in a jurisdiction outside of the United States of America
and listed in Annex 1 to the Company Pledge Agreement, Annex 1 to the Parent
Pledge Agreement, Annex 1 to the Canadian Borrower Pledge Agreement or Annex 1
to the Subsidiary Pledge Agreement.

 

Section 10  Defaults.

 

10.01.      Events of Default.  If one or more of the following events (herein
called “Events of Default”) shall occur and be continuing:

 

(a)           default in the payment of any principal of or interest on any
Loan, any Reimbursement Obligation or any other amount payable hereunder when
due; or

 

(b)           the Parent or any of its Subsidiaries (other than Excluded
Subsidiaries) shall default in the payment when due of any principal of or
interest on any Indebtedness having an aggregate outstanding principal amount of
at least $25,000,000 (other than the Loans); or any event or condition shall
occur which results in the acceleration of the maturity of any such Indebtedness
of the Parent or any of its Subsidiaries (other than Excluded Subsidiaries) or
enables (or, with the giving of notice or lapse of time or both, would enable)
the holder of any such Indebtedness or any Person acting on such holder’s behalf
to accelerate the maturity thereof; or

 

(c)           any representation or warranty made or deemed made by the Parent,
the Company, the Canadian Borrower, the Swiss Borrower, any Other Subsidiary
Borrower or any Subsidiary Guarantor in any Basic Document, or in any
certificate or financial information furnished to any Lender, the Administrative
Agent or the Canadian Administrative Agent pursuant to the provisions of any
Basic Document, shall prove to have been false or misleading in any material
respect as of the time made or furnished; or

 

(d)           (i) the Parent or the Company shall default in the performance of
any of its obligations under Sections 9.08 through 9.21 and 9.23 hereof or
(ii) the Parent, the Company, the Canadian Borrower, the Swiss Borrower, any
Other Subsidiary Borrower or any Subsidiary Guarantor shall default in the
performance of any of its other obligations in any Basic Document, and such
default described in this subclause (ii) shall continue unremedied for a period
of 25 days after notice thereof to the Company by the Administrative Agent or
the Majority Lenders (through the Administrative Agent); or

 

(e)           the Parent or any of its Subsidiaries (except any De Minimus
Excluded Subsidiary) shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due; or

 

98

--------------------------------------------------------------------------------


 

(f)            the Parent or any of its Subsidiaries (except any De Minimus
Excluded Subsidiary) shall (i) apply for or consent to the appointment of, or
the taking of possession by, a receiver, custodian, trustee or liquidator of
itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code, (iv) file a petition seeking to take advantage of any
other law relating to bankruptcy, insolvency, reorganization, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing; or

 

(g)           a proceeding or case shall be commenced, without the application
or consent of the Parent or any of its Subsidiaries (except any De Minimus
Excluded Subsidiary) in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person or of all or any substantial
part of its assets, or (iii) similar relief in respect of such Person under any
law relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
60 days; or an order for relief against such Person shall be entered in an
involuntary case under the Bankruptcy Code; or

 

(h)           a final judgment or judgments (other than up to $25,000,000 of
judgments as to which the Parent is fully insured and the relevant insurer has
agreed to pay such judgment) by a court or courts (or a final order by an
appropriate Governmental Authority) shall be rendered against the Parent or any
of its Subsidiaries (except any De Minimus Excluded Subsidiary) in excess of
$10,000,000 in the aggregate, and the same shall not be discharged (or provision
shall not be made for such discharge), or a stay of execution thereof shall not
be procured, within 30 days from the date of entry thereof, or the Parent or
such Subsidiary shall not, within said period of 30 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or

 

(i)            the Parent or any member of the Controlled Group shall fail to
pay when due an amount or amounts aggregating in excess of $10,000,000 which it
shall have become liable to pay to the PBGC or to a Plan under Title IV of
ERISA; or notice of intent to terminate a Plan or Plans having aggregate
Unfunded Liabilities in excess of $10,000,000 shall be filed under Title IV of
ERISA by the Company or any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans against the Company or any
member of the Controlled Group to enforce Section 515 or 421 9(c)(5) of ERISA;
or a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any such Plan or Plans must be terminated; or
there shall occur a complete or partial

 

99

--------------------------------------------------------------------------------


 

withdrawal from, or a default, within the meaning of Section 421 9(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans which could cause the
Company or one or more members of the Controlled Group to incur a current
payment obligation in excess of $10,000,000; or

 

(j)            any Change of Control shall occur; or

 

(k)           (i) any Security Document or the Parent Guaranty or the Company
Guaranty or the Subsidiary Guaranty shall cease, for any reason, to be in full
force and effect (other than as provided therein) or any party thereto (other
than the Lenders) shall so assert in writing; or (ii) any Security Document
shall cease to be effective to grant a Lien on the collateral described therein
with the priority purported to be created thereby.

 

THEREUPON: the Administrative Agent may (and, if directed by the Majority
Lenders, shall) (a) declare the Commitments terminated (whereupon the
Commitments shall be terminated) and/or (b) declare the principal amount then
outstanding of and the accrued interest on the Loans, the Reimbursement
Obligations, and commitment fees and all other amounts payable hereunder to be
forthwith due and payable, whereupon such amounts shall be and become
immediately due and payable, without notice (including, without limitation,
notice of intent to accelerate), presentment, demand, protest or other
formalities of any kind, all of which are hereby expressly waived by the Parent,
the Company, the Canadian Borrower, the Swiss Borrower and the Other Subsidiary
Borrowers; provided that in the case of the occurrence of an Event of Default
with respect to the Company referred to in clause (f) or (g) of this
Section 10.01, the Commitments shall be automatically terminated and the
principal amount then outstanding of and the accrued interest on the Loans, the
Reimbursement Obligations, and commitment fees and all other amounts payable
hereunder shall be and become automatically and immediately due and payable,
without notice (including, without limitation, notice of intent to accelerate),
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by the Company, the Canadian Borrower, the Swiss
Borrower and the Other Subsidiary Borrowers.

 

In addition, upon the occurrence and during the continuance of any Event of
Default (if the Administrative Agent has declared the principal amount then
outstanding of, and accrued interest on, the Loans and all other amounts payable
by the Parent, the Company, the Canadian Borrower, the Swiss Borrower and the
Other Subsidiary Borrowers to be due and payable), the Company agrees that it
shall, if requested by the Administrative Agent or the Majority Lenders through
the Administrative Agent (and, in the case of any Event of Default referred to
in clause (f) or (g) of this Section 10.01 with respect to the Parent, the
Company, the Canadian Borrower, the Swiss Borrower or the Other Subsidiary
Borrowers, forthwith, without any demand or the taking of any other action by
the Administrative Agent or such Lenders) provide cover for the Letter of Credit
Liabilities by paying to the Administrative Agent immediately available funds in
an amount equal to the then aggregate undrawn stated amount of all Letters of
Credit, which funds shall be held by the Administrative Agent in the Collateral
Account as collateral security in the first instance for the Letter of Credit
Liabilities.

 

10.02.      Ratable Treatment of Lenders.  In the event that the Loans and the
Reimbursement Obligations shall be declared or become immediately due and
payable on any

 

100

--------------------------------------------------------------------------------


 

date (the “Acceleration Date”) pursuant to Section 10.01 hereof, the Parent, the
Company, the Canadian Borrower, the Swiss Borrower and the Other Subsidiary
Borrowers and the Revolving Lenders agree that the outstanding Revolving Loans
and Reimbursement Obligations and accrued but unpaid interest thereon not
denominated in Dollars shall be automatically converted to Dollars on the
Acceleration Date at the then applicable Exchange Rate and any Reimbursement
Obligation not denominated in Dollars thereafter arising shall be automatically
converted to Dollars on the date of the drawing giving rise thereto under the
relevant Letter of Credit at the then applicable Exchange Rate.  The Revolving
Lenders hereby irrevocably agree for the benefit of each other (and not for the
benefit of the Parent, the Company, the Canadian Borrower, the Swiss Borrower,
the Other Subsidiary Borrowers or the other Obligors) that, effective as of the
Acceleration Date, each Revolving Lender shall acquire participations in each
then outstanding Revolving Loan and Letter of Credit Liability in proportion to
the aggregate outstanding amount of Revolving Loans of such Revolving Lender
plus such Revolving Lender’s L/C Exposure and Swingline Exposure, to the
aggregate outstanding amount of Revolving Loans of all the Revolving Lenders
plus all Revolving Lenders’ L/C Exposure and Swingline Exposure, in each case
determined immediately prior to the Acceleration Date (such Revolving Lender’s
“Proportion”).  On or promptly following the Acceleration Date, the
Administrative Agent shall determine for each Revolving Lender the difference
between (a) such Revolving Lender’s Proportion of the aggregate principal amount
of the outstanding Revolving Loans and Reimbursement Obligations on the
Acceleration Date after giving effect to the automatic conversion to Dollars and
(b) the aggregate principal amount of such Revolving Lender’s actual outstanding
Revolving Loans and Reimbursement Obligations on the Acceleration Date after
giving effect to the automatic conversions to Dollars.  Each Revolving Lender
whose difference is positive shall make a payment which is equal to such
difference to the Administrative Agent in Dollars in immediately available funds
on a date set by the Administrative Agent promptly following the Acceleration
Date.  The Administrative Agent shall distribute such payment to the Revolving
Lenders whose differences are negative, with such distribution to be ratable
based upon the respective amounts of such negative differences.  On each
subsequent date on which a Reimbursement Obligation arises by virtue of a draw
on a Letter of Credit, each Revolving Lender shall, promptly after being
notified thereof, make a payment to the Issuing Lender equal to its Proportion
of such Reimbursement Obligation.  To the extent that any Revolving Lender shall
fail to pay any amount required to be paid pursuant to this Section 10.02 on the
due date therefor, such Revolving Lender shall pay interest to the
Administrative Agent for ratable distribution to the Revolving Lenders or
Issuing Lenders entitled thereto on such amount from and including such due date
to but excluding the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate, provided that if such Revolving Lender shall fail
to make such payment within three Business Days of such due date, then,
retroactively to the due date, such Revolving Lender shall be obligated to pay
interest on such amount at the ABR Rate.

 

Section 11  The Administrative Agent.

 

11.01.      Appointment Powers and Immunities.  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to act as its agent hereunder
and under the other Basic Documents with such powers as are specifically
delegated to the Administrative Agent by the terms hereof and thereof, together
with such other powers as are reasonably incidental thereto. The Administrative
Agent (which term as used in this Section 11 shall include reference to its
affiliates and its own and its affiliates’ officers, directors, employees and
agents):

 

101

--------------------------------------------------------------------------------


 

(a) shall have no duties or responsibilities except those expressly set forth in
this Agreement and the other Basic Documents, and shall not by reason of this
Agreement or any other Basic Document be a trustee for any Lender; (b) shall not
be responsible to the Lenders for any recitals, statements, representations or
warranties contained in this Agreement or any other Basic Document, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Basic Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Basic Document or any other document referred to or
provided for herein or therein or for any failure by the Parent, the Company,
the Canadian Borrower, the Swiss Borrower, any Other Subsidiary Borrower or any
of the Subsidiary Guarantors or any other Person to perform any of its
obligations hereunder or thereunder; (c) shall not be required to initiate or
conduct any litigation or collection proceedings hereunder or under any other
Basic Document except to the extent requested by the Majority Lenders; and
(d) shall not be responsible for any action taken or omitted to be taken by it
hereunder or under any other Basic Document or any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct. The
Administrative Agent may employ agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.

 

11.02.      Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telex, telegram or cable) believed by it to
be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
As to any matters not expressly provided for by this Agreement or any other
Basic Document, the Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, hereunder and thereunder in accordance
with instructions signed by the Majority Lenders and such instructions of the
Majority Lenders and any action taken or failure to act pursuant thereto shall
be binding on all of the Lenders.

 

11.03.      Defaults.  The Administrative Agent shall not be deemed to have
knowledge of the occurrence of a Default (other than a Default of the type
specified in Section 10.01(a)) unless the Administrative Agent has received
notice from a Lender or the Parent, the Company, the Canadian Borrower, the
Swiss Borrower or any Other Subsidiary Borrower specifying such Default and
stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall (subject to Section 11.07 hereof) take such action
with respect to such Default as shall be directed by the Majority Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders. The
Administrative Agent shall deliver to the Lenders a copy of any written
declaration made pursuant to the second to last paragraph of Section 10.01
hereof.

 

11.04.      Rights as a Lender.  With respect to its Commitments and the Loans
made by it, the Administrative Agent in its capacity as a Lender hereunder shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not

 

102

--------------------------------------------------------------------------------


 

acting as the Administrative Agent and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent in its individual capacity may
(without having to account therefor to any Lender) accept deposits from, lend
money to and generally engage in any kind of banking, trust or other business
with the Parent, the Company, the Canadian Borrower, the Swiss Borrower, the
Other Subsidiary Borrowers and the Subsidiary Guarantors (and their respective
Affiliates) as if it were not acting as the Administrative Agent, and the
Administrative Agent in its individual capacity may accept fees and other
consideration from the Parent, the Company, the Canadian Borrower, the Swiss
Borrower or the Other Subsidiary Borrowers (in addition to the agency fees and
arrangement fees heretofore agreed to between the Parent, the Company, the
Canadian Borrower, the Swiss Borrower or the Other Subsidiary Borrowers and the
Administrative Agent) for services in connection with this Agreement or
otherwise without having to account for the same to the Lenders.

 

11.05.      Indemnification.  The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed under Section 12.03 or 12.04 hereof, but
without limiting the obligations of the Company under said Sections 12.03 and
12.04), ratably in accordance with the principal amount of their respective
Loans and Reimbursement Obligations outstanding, or if no Loans or Reimbursement
Obligations are outstanding, ratably in accordance with their respective
Revolving Commitments, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Basic Document or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including, without limitation, the costs and
expenses which the Company is obligated to pay under Sections 12.03 and 12.04
hereof but excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents, provided, that no Lender shall be liable for any of
the foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified.

 

11.06.      Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
agrees that it has, independently and without reliance on the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Parent, the Company, the
Canadian Borrower, the Swiss Borrower and the Other Subsidiary Borrowers
decision to enter into this Agreement and that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any of the other Basic Documents. The Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by the Parent, the Company, the Canadian Borrower, the Swiss
Borrower, any Other Subsidiary Borrower and the Subsidiary Guarantors of this
Agreement or any of the other Basic Documents or any other document referred to
or provided for herein or therein or to inspect the properties or books of the
Parent, the Company, the Canadian Borrower, the Swiss Borrower, any Other
Subsidiary Borrower or any of the Subsidiary Guarantors. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder or the

 

103

--------------------------------------------------------------------------------


 

other Basic Documents, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Parent, the
Company, the Canadian Borrower, the Swiss Borrower, any Other Subsidiary
Borrower or any of the Subsidiary Guarantors (or any of their affiliates) which
may come into the possession of the Administrative Agent.

 

11.07.      Failure to Act.  Except for action expressly required of the
Administrative Agent hereunder and under the other Basic Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder and thereunder unless it shall receive further
assurances to its satisfaction by the Lenders of their indemnification
obligations under Section 11.05 hereof against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.

 

11.08.      Resignation or Removal of Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Company and the Administrative Agent may be removed at
any time that it is a Defaulting Lender by the Majority Lenders. Upon any such
resignation or removal, the Majority Lenders shall have the right to appoint a
successor Administrative Agent reasonably acceptable to the Company (provided
that the Company’s consent shall not be required during the occurrence or
continuance of an Event of Default). Upon any such resignation or removal, the
Administrative Agent that resigned or was removed shall, to the extent that its
annual agency fee was paid in advance, pay to the Company an amount equal to
such fee multiplied by a fraction the numerator of which shall be the number of
days remaining on the date of such resignation or removal until the next
anniversary of the Effective Date, and the denominator of which shall be 365. If
no successor Administrative Agent shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent’s giving of notice of resignation or the Majority
Lenders’ removal of the Administrative Agent that is a Defaulting Lender (the
“Notice Date”), then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent reasonably acceptable to the
Company. Any successor Administrative Agent shall be (i) a Lender or (ii) if no
Lender has accepted such appointment within 30 days after the Notice Date, a
bank which has an office in New York, New York with a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After any retiring Administrative Agent’s resignation
or removal hereunder as Administrative Agent, the provisions of this Section 11
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.

 

11.09.      Consents under Basic Documents.  Without the prior written consent
of the Majority Lenders, the Administrative Agent will not consent to any
modification, supplement or waiver under any of the Basic Documents or any of
the other documents described in Section 9.19 hereof.

 

104

--------------------------------------------------------------------------------

 

11.10.      Collateral Sub-Agents.  Each Lender by its execution and delivery of
this Agreement agrees, as contemplated by the Security Documents, that, in the
event it shall hold any Liquid Investments referred to therein, such Liquid
Investments shall be held in the name and under the control of such Lender and
such Lender shall hold such Liquid Investments as a collateral sub-agent for the
Administrative Agent thereunder.

 

11.11.      Multi-Currency Payment Agent and Canadian Administrative Agent.  The
Multi-Currency Payment Agent referred to herein and the Canadian Administrative
Agent referred to in Annex A hereto shall be deemed to be sub-agents of the
Administrative Agent for all purposes of this Agreement and entitled to the
benefits of this Section 11.

 

11.12.      Additional Ministerial Powers of the Administrative Agent.  The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
execute any document creating any Lien and to release any Lien covering any
asset of the Company or any of its Subsidiaries (including, without limitation,
any Facilities, accounts receivable or inventory) that is the subject of a
disposition, sale or assignment which is permitted under this Agreement.

 

Section 12  Miscellaneous.

 

12.01.      Waiver.  No failure on the part of the Administrative Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any Basic Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege thereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided in
the Basic Documents are cumulative and not exclusive of any remedies provided by
law.

 

12.02.      Notices.  All notices and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Agreement) shall be given or made by telecopy or other writing and
telecopied, mailed or delivered to the intended recipient (a) in the case of the
Parent, the Company, the Canadian Borrower, the Swiss Borrower, the Other
Subsidiary Borrowers, the Administrative Agent, the Multi-Currency Payment Agent
or the Canadian Administrative Agent at the “Address for Notices” specified
below its name on the signature pages hereof; (b) in the case of any Lender, at
its address (or telecopy number) set forth in its Administrative Questionnaire;
or, as to any party, at such other address as shall be designated by such party
in a notice to the Parent, the Company, the Canadian Borrower, the Swiss
Borrower and the Administrative Agent given in accordance with this
Section 12.02. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telecopier (and receipt is electronically confirmed), personally delivered or,
in the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

 

12.03.      Expenses Etc.  The Company agrees to pay or reimburse, without
duplication of any amounts otherwise already so paid or reimbursed by the
Company elsewhere under this Agreement, each of the Lenders, the Administrative
Agent and the Arrangers for paying: (a) the reasonable fees and expenses of
Simpson Thacher & Bartlett LLP and Fraser Milner Casgrain LLP, special counsel
to the Administrative Agent, in connection with (i) the preparation, execution
and delivery of this Agreement (including the Exhibits hereto) and the

 

105

--------------------------------------------------------------------------------


 

Security Documents and the making of the Loans hereunder and (ii) any
modification, supplement or waiver of any of the terms of this Agreement or any
other Basic Document (including, without limitation, the amendment and
restatement evidenced hereby); (b) all reasonable costs and expenses of the
Lenders, the Administrative Agent and the Arrangers (including reasonable
counsels’ fees) in connection with the enforcement of this Agreement or any
other Basic Document or any bankruptcy, insolvency or other proceedings);
(c) all mortgage, intangible, transfer, stamp, documentary or other similar
taxes, assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any other Basic Document or any other document
referred to herein or therein; and (d) all costs, expenses, taxes, assessments
and other charges incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by this Agreement,
any Security Document or any document referred to herein or therein.

 

12.04.      Indemnification.  The Parent shall indemnify the Administrative
Agent, the Arrangers, the Canadian Administrative Agent, the Lenders and each
affiliate thereof and their respective directors, officers, employees and agents
from, and hold each of them harmless against, any and all losses, liabilities,
claims or damages to which any of them may become subject, insofar as such
losses, liabilities, claims or damages arise out of, relate to or result from
any (i) Loan by any Lender hereunder or (ii) breach by the Parent, the Company,
the Canadian Borrower, the Swiss Borrower or any Other Subsidiary Borrower of
this Agreement or any other Basic Document or (iii) any Environmental
Liabilities (whether known or unknown) or (iv) any investigation, litigation or
other proceeding (including any threatened investigation or proceeding)  as well
as any amendment or waiver relating to the foregoing, and the Company shall
reimburse the Administrative Agent, the Canadian Administrative Agent and each
Lender, and each affiliate and their respective directors, officers, employees
and agents, upon demand for any reasonable expenses (including legal fees)
incurred in connection with any such investigation or proceeding; but excluding
any such losses, liabilities, claims, damages or expenses incurred by reason of
the gross negligence or willful misconduct of the Person to be indemnified.

 

12.05.      Amendments. Etc.  No amendment or waiver of any provision of this
Agreement, nor any consent to any departure by the Parent, the Company, the
Canadian Borrower, the Swiss Borrower or any Other Subsidiary Borrower
therefrom, shall in any event be effective unless the same shall be agreed or
consented to by the Majority Lenders and the Company, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender directly affected thereby,
(i) extend the Commitment Termination Date (it being understood that any waiver
of any prepayment of, or the method of application of any prepayment to the
amortization of, Loans shall not constitute any such extension), or extend the
stated maturity of any Letter of Credit beyond the Commitment Termination Date,
or extend the scheduled date of any payment of principal of any Term Loan, or
reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) or fees, or reduce the principal amount thereof, or increase any
Commitment of any Lender over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Commitments shall not constitute a change in the terms of a
Commitment of a Lender), (ii) amend, modify or waive any provision of this
Section 12.05, (iii) reduce the percentage specified

 

106

--------------------------------------------------------------------------------


 

in, or (except to give effect to any additional facilities hereunder) otherwise
modify, the definition of Majority Lenders, (iv) release all or substantially
all of the security for the obligations of the Company or any other Borrower
under this Agreement, (v) change the order of any mandatory prepayment provided
for in Section 3.02(b) or (c) hereof without the consent of Term Lenders having
at least 51% of the aggregate principal amount of the Term Loans or (vi) release
all or substantially all of the Subsidiary Guarantors from their obligations
under the Subsidiary Guaranty; provided that a Defaulting Lender’s vote shall
not be required except that (A) such Defaulting Lender’s Commitment may not be
increased or extended without its consent and (B) the principal amount of, or
interest or fees payable on, Loans or Letter of Credit Liabilities may not be
reduced or excused or the scheduled date of payment may not be postponed as to
such Defaulting Lender without such Defaulting Lender’s consent. Notwithstanding
anything in this Section 12.05 to the contrary, no amendment, waiver or consent
shall be made (x) with respect to Section 11 without the consent of the
Administrative Agent, (y) with respect to Annex A hereto without the consent of
the Canadian Borrower or (z) with respect to Section 2.10 hereto without the
consent of the Administrative Agent and the Issuing Bank.

 

12.06.      Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns except that the Parent, the Company, the Canadian Borrower, the Swiss
Borrower and the Other Subsidiary Borrowers may not assign their rights or
obligations hereunder without the prior written consent of all of the Lenders.
Each Lender may assign all or a portion of its rights and obligations under this
Agreement other than to a natural person (i) with respect to the Term Loans,
(x) to any other Lender, to any affiliate of a Lender or to any entity (an
“Approved Fund”) (whether a corporation, partnership, trust or otherwise) that
is engaged in making, purchasing, holding or otherwise investing in bank loans
and similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender, an affiliate of such Lender or an entity or
an affiliate of an entity that administers or manages a Lender, or (y) with the
consent of the Administrative Agent and of the Company (provided that the
consent of the Company shall not be required if an Event of Default has occurred
or is continuing, and provided further that the Company shall be deemed to have
consented to any assignment to the extent that it has not indicated otherwise to
the Administrative Agent within five Business Days of written notice thereof),
and (ii) with respect to the Revolving Commitments, (x) with the consent of the
Administrative Agent and of the Issuing Bank or the Canadian Issuing Bank, to
any other Lender, to any affiliate of a Lender or to an Approved Fund, or
(y) with the consent of the Administrative Agent, of the Issuing Bank or the
Canadian Issuing Bank, and of the Company (provided, that the consent of the
Company to any assignment shall not be required if an Event of Default hereunder
shall have occurred and be continuing, and provided further that the Company
shall be deemed to have consented to any assignment to the extent that it has
not indicated otherwise to the Administrative Agent within five Business Days of
written notice thereof), which consents (other than the consent of the
Administrative Agent to the assignment of any Revolving Commitment) shall not be
unreasonably withheld or delayed, to any other bank or financial institution (it
being understood that, in the case of the Canadian Issuing Bank, it shall not be
unreasonable to withhold consent in the case of any proposed assignment to any
entity or entities rated below BBB+ by Standard & Poor’s, a Division of the
McGraw-Hill Companies, Inc., or other comparable rating by another comparable
rating agency), provided that any such partial assignment shall not, unless the
Company and the Administrative Agent otherwise agree (provided that the consent
of the Company shall not be required if an Event of Default has

 

107

--------------------------------------------------------------------------------


 

occurred or is continuing, and provided further that the Company shall be deemed
to have consented to any assignment to the extent that it has not indicated
otherwise to the Administrative Agent within five Business Days of written
notice thereof), be less than $5,000,000 (or, in the case of Term Loans,
$1,000,000), or if the remainder of the Lender’s Commitment or Term Loans is
less than $5,000,000 such lesser amount. Upon execution and delivery to the
Administrative Agent of an Assignment and Assumption substantially in the form
of Exhibit N hereto by the assignor and the assignee together with payment by
such assignee to the Administrative Agent of a processing fee of $3,500, such
assignee shall have, to the extent of such assignment (unless otherwise provided
therein), the same rights and benefits as it would have if it were a Lender
hereunder and the assignor shall be, to the extent of such assignment (unless
otherwise provided therein), released from its obligations under this Agreement.
Each Lender may (without the consent of any other party to this Agreement) sell
participations in all or any part of any Loan or Loans or any Commitment or
Commitments made by it to another bank or other entity, in which event the
participant shall not have any rights under this Agreement (except as provided
in the next succeeding sentence hereof) (the participant’s rights against such
Lender in respect of such participation to be those set forth in the agreement
executed by such Lender in favor of the participant relating thereto, which
agreement shall not give the participant the right to consent to any
modification, amendment or waiver other than one described in clause (i), (ii),
(v) or (vi) of Section 12.05 hereof). Each of the Parent, the Company, the
Canadian Borrower, the Swiss Borrower and the Other Subsidiary Borrowers agrees
that each participant shall be entitled to the benefits of Sections 5.07, 5.08
and 6 of this Agreement and Section 3.8 of Annex A hereto with respect to its
participation; provided that no participant shall be entitled to receive any
greater amount pursuant to such Sections than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred by such transferor Lender to such participant had no such transfer
occurred; provided further that no participant shall be entitled to the benefits
of Section 5.08 unless such participant complies with Sections 5.08(f) and
(g) as if it were a Lender. Each Lender may furnish any information concerning
the Parent and its Subsidiaries in the possession of such Lender from time to
time to assignees and participants (including prospective assignees and
participants) which have agreed in writing to be bound by the provisions of
Section 12.07 hereof. The Administrative Agent and the Company may, for all
purposes of this Agreement, treat any Lender as the holder of any Note or C$
Note drawn to its order (and owner of the Loans evidenced thereby) until written
notice of assignment, participation or other transfer shall have been received
by them from such Lender.

 

In addition to the assignments and participations permitted in the foregoing
provisions of this Section 12.06, any Lender may (without notice to the Parent,
the Company, the Canadian Borrower, the Swiss Borrower, the Other Subsidiary
Borrowers, the Administrative Agent, the Issuing Bank or any other Lender and
without payment of any fee) assign and pledge all or any portion of its Loans
and its Notes (i) to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
Operating Circular issued by such Federal Reserve Bank and (ii) with respect to
any Lender which is a fund, to its trustee or creditors in support of its
obligations to its trustee or creditors, and such Loans and Notes shall be fully
transferable as provided therein. No such assignment pursuant to the preceding
sentence shall release the assigning Lender from its obligations hereunder.

 

108

--------------------------------------------------------------------------------


 

The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and Letter of Credit Liabilities owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Company, the Administrative
Agent, the Issuing Bank and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, each Lender that sells a participation, acting solely for this purpose
as an agent of the applicable Borrower, shall maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive, and such Lender, the applicable
Borrower and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

 

12.07.      Confidentiality.  Each Lender agrees to exercise all reasonable
efforts to keep any information delivered or made available by or on behalf of
the Parent to it which has not been publicly disclosed confidential from anyone
other than persons employed or retained by such Lender who are or are expected
to become engaged in evaluating, approving, structuring or administering the
Loans; provided that nothing herein shall prevent any Lender from disclosing
such information (i) to any other Lender, (ii) to the officers, directors,
employees, agents, attorneys and accountants of such Lender or its affiliates
who have a need to know such information in accordance with customary banking
practices and who receive such information having been made aware of the
restrictions set forth in this Section, (iii) upon the order of any court or
administrative agency, (iv) upon the request or demand of any regulatory agency
or authority having jurisdiction over such Lender, (v) to the extent reasonably
required in connection with any litigation to which the Administrative Agent,
any Lender, the Parent, the Company, the Canadian Borrower, the Swiss Borrower,
any Other Subsidiary Borrower, any Subsidiary Guarantor or their respective
affiliates may be a party, (vi) to the extent reasonably required in connection
with the exercise of any remedy hereunder, (vii) to such Lender’s legal counsel
and independent auditors, and (viii) to any actual or proposed participant or
assignee of all or part of its rights hereunder which has agreed in writing to
be bound by the provisions of this Section 12.07.

 

12.08.      Survival.  The obligations of the Parent, the Company, the Swiss
Borrower and the Other Subsidiary Borrowers under Sections 6.01, 6.05, 6.06,
6.08, 12.03 and 12.04 hereof and of the Canadian Borrower under such Sections
and Section 3.8 of Annex A hereto and the obligations of the Lenders under
Section 11.05 shall survive the repayment of the Loans and the termination of
the Commitments.

 

109

--------------------------------------------------------------------------------


 

12.09.      Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

12.10.      Counterparts; Integration.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Agreement by
signing any such counterpart. This Agreement constitutes the entire agreement
and understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral and written, relating to the subject matter
hereof.

 

12.11.      GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK. EACH OF THE PARENT, THE COMPANY, THE
CANADIAN BORROWER, THE SWISS BORROWER AND THE OTHER SUBSIDIARY BORROWERS HEREBY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER BASIC DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY. EACH OF THE PARENT, THE COMPANY, THE CANADIAN BORROWER, THE SWISS
BORROWER AND THE OTHER SUBSIDIARY BORROWERS IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH OF THE PARENT, THE COMPANY, THE CANADIAN BORROWER, THE
SWISS BORROWER AND THE OTHER SUBSIDIARY BORROWERS HEREBY AGREES THAT THE
ADMINISTRATIVE AGENT AND THE LENDERS RETAIN THE RIGHT TO BRING PROCEEDINGS
AGAINST ANY OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH
THE EXERCISE OF ANY RIGHTS UNDER ANY BASIC DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARENT, THE COMPANY, THE CANADIAN BORROWER, THE SWISS
BORROWER, THE OTHER SUBSIDIARY BORROWERS, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER BASIC
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

12.12.      Parent, Canadian Borrower’s, Swiss Borrower’s and Other Subsidiary
Borrowers’ Agent.  Each of the Parent, Canadian Borrower, the Swiss Borrower and
the Other Subsidiary Borrowers, by execution and delivery of this Agreement,
irrevocably appoints the Company as its agent and attorney-in-fact for all
purposes of this Agreement, irrevocably designates, appoints and empowers the
Company, as its designee and agent, for service of any and all legal process,
summons, notices and documents which may be served in any such action or
proceeding and hereby ratifies and confirms, and agrees to be bound by, all
actions taken by

 

110

--------------------------------------------------------------------------------


 

the Company on its behalf pursuant to the foregoing authorization.  The Company
irrevocably accepts such appointment.  Without limiting the generality of the
foregoing, all notices from and to the Parent, the Canadian Borrower, the Swiss
Borrower and the Other Subsidiary Borrowers hereunder shall be given by or to
the Company on its behalf.  Each Lender, the Parent, the Canadian Administrative
Agent and the Administrative Agent may conclusively rely on the authority of the
Company to act on behalf of the Canadian Borrower and the Swiss Borrower and,
the Other Subsidiary Borrowers.

 

12.13.      Designation of Indebtedness.  The indebtedness incurred hereunder
constitutes “Senior Debt” or “Senior Indebtedness”, as the case may be (and,
accordingly, “Designated Senior Debt” or “Designated Senior Indebtedness”, as
the case may be) under the Senior Subordinated Debt Indentures and the other
Senior Subordinated Debt Documents.

 

12.14.      Acknowledgements.  Each of the Parent, the Company, the Canadian
Borrower, the Swiss Borrower and the Other Subsidiary Borrowers hereby
acknowledges that neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to such Obligor arising out of or in
connection with this Agreement or any of the other Basic Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Obligors, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor.

 

12.15.      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) hereby notifies the Company that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Parent and the Company, which information
includes the name and address of the Parent and the Company and other
information that will allow such Lender to identify the Parent and the Company
in accordance with the Act.

 

12.16.      Additional Borrowers.  The Company may designate any Subsidiary of
the Parent as a Borrower under the Multi-Currency Commitments; provided that the
Administrative Agent and the applicable Lenders shall be reasonably satisfied
that such Lenders may make loans and other extensions of credit to such
Subsidiary in the applicable currency or currencies in such Subsidiary’s
jurisdiction in compliance with applicable laws and regulations, without being
required or qualified to do business in such jurisdiction and without being
subject to any unreimbursed or unindemnified Tax or other expense.  Upon the
receipt by the Administrative Agent of a Borrowing Subsidiary Agreement
substantially in the form of Exhibit O-1 executed by such Subsidiary and the
Company, such Subsidiary shall be a Borrower and a party to this Agreement.  A
Subsidiary shall cease to be a Borrower hereunder at such time as no Loans, fees
or any other amounts due in connection therewith pursuant to the terms hereof
shall be outstanding by such Subsidiary, no Letters of Credit issued for the
account of such Subsidiary shall be outstanding and such Subsidiary and the
Company shall have executed and delivered to the Administrative Agent a
Borrowing Subsidiary Termination substantially in the form of Exhibit O-2;
provided that, notwithstanding anything herein to the contrary, no Subsidiary of
the Parent shall cease to be a Borrower solely because it no longer is a
Subsidiary of the Parent.

 

12.17.      Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Basic Document, the Administrative
Agent is hereby

 

111

--------------------------------------------------------------------------------


 

irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 12.05) to take any
action requested by the Parent having the effect of releasing any Collateral or
guarantee obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Basic Document or that has been consented to
in accordance with Section 12.05 or (ii) under the circumstances described in
paragraph (b) below.

 

(b)           At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Basic Documents (other than obligations under or in
respect of Hedging Agreements) shall have been paid in full, the Commitments
have been terminated and no Letters of Credit shall be outstanding, the
Collateral shall be released from the Liens created by the Security Documents,
and the Security Documents and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and each Obligor
under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

COMPANY:

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

 

 

 

 

By

/s/ John P. Lawrence

 

Title: Senior Vice President

 

 

 

Address for Notices:

 

 

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

 

 

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

 

 

 

Fax No.:

(617) 350-7881

 

 

 

Taxpayer ID Number:

 

 

 

 

 

Copy to:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attention: Harry E. Ekblom, Jr.

 

 

 

Fax No.: (617) 338-2880

 

--------------------------------------------------------------------------------


 

 

PARENT:

 

 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

By

/s/ John P. Lawrence

 

Title: Senior Vice President

 

 

 

Address for Notices:

 

 

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

 

 

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

 

 

 

Fax No.:

(617) 350-7881

 

 

 

Taxpayer ID Number:

 

 

 

 

 

Copy to:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attention: Harry E. Ekblom, Jr.

 

 

 

Fax No.: (617) 338-2880

 

--------------------------------------------------------------------------------

 

 

CANADIAN BORROWER:

 

 

 

IRON MOUNTAIN CANADA CORPORATION

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

Title: Senior Vice President

 

 

 

Address for Notices:

 

 

 

Iron Mountain Canada Corporation

 

195 Summerlea Road

 

Brampton, Ontario, Canada L6T 4P6

 

Fax: (905) 792-2567

 

 

 

with a copy to:

 

Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

--------------------------------------------------------------------------------


 

 

SWISS BORROWER:

 

 

 

IRON MOUNTAIN SWITZERLAND GMBH

 

 

 

 

 

 

 

By

/s/ Chris LaRochelle

 

Title: Managing Director

 

 

 

 

 

Address for Notices:

 

 

 

Iron Mountain Switzerland GmbH

 

Freier Platz 10

 

CH-8200 Schaffhausen

 

Switzerland

 

 

 

 

 

with a copy to:

 

Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

--------------------------------------------------------------------------------


 

 

OTHER SUBSIDIARY BORROWERS::

 

 

 

IRON MOUNTAIN EUROPE LIMITED

 

 

 

 

 

 

 

By

/s/ Roderick Day

 

Title: Director

 

 

 

Address for Notices:

 

 

 

Iron Mountain Europe Limited

 

3rd floor, Cottons Centre, Tooley Street

 

London SE12TT, United Kingdom

 

 

 

 

 

with a copy to:

 

Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

--------------------------------------------------------------------------------


 

 

OTHER SUBSIDIARY BORROWERS:

 

 

 

IRON MOUNTAIN AUSTRALIA PTY LTD.

 

 

 

 

 

 

 

By

/s/ Ernest W. Cloutier

 

Title: Director

 

 

 

Address for Notices:

 

 

 

Iron Mountain Australia Pty Ltd.

 

Level 1, Toorak Rd.,

 

Hawthorn East,

 

Victoria 3123, Australia

 

 

 

 

 

with a copy to:

 

Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

--------------------------------------------------------------------------------


 

 

OTHER SUBSIDIARY BORROWERS:

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT (LUXEMBOURG) S.C.S.

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

Title: Manager

 

 

 

Address for Notices:

 

 

 

Iron Mountain

 

9A, Rue Rubert Stumpee

 

Luxembourg L-2577,

 

Luxembourg

 

 

 

 

 

with a copy to:

 

Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

--------------------------------------------------------------------------------


 

 

OTHER SUBSIDIARY BORROWERS:

 

 

 

IRON MOUNTAIN LUXEMBOURG S.A.R.L.

 

 

 

 

 

 

 

By

/s/ John P. Lawrence

 

Title: Manager

 

 

 

Address for Notices:

 

 

 

Iron Mountain Luxembourg S.á r.l

 

5 Rue Guillaume Kroll,

 

Luxembourg L-1882,

 

Luxembourg

 

 

 

 

 

with a copy to:

 

Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention:

John P. Lawrence

 

 

Senior Vice President

 

 

and Treasurer

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

By:

/s/ Matthew Massie

 

 

Name: Matthew Massie

 

 

Title:   Managing Director

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

RBS Citizens, N.A.

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ Li-Mei Yang

 

 

Name: Li-Mei Yang

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

BARCLAYS BANK PLC

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ Michael Mozer

 

 

Name: Michael Mozer

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

Bank of America, NA

 

 

 

 

 

By:

/s/ John F. Lynch

 

 

Name: John F. Lynch

 

 

Title:   SVP

 

--------------------------------------------------------------------------------

 

US$ LENDERS

 

 

The Bank of Nova Scotia

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ David L. Mahmood

 

 

Name: David L. Mahmood

 

 

Title:   Managing Director

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

Morgan Stanley Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Melissa James

 

 

Name: Melissa James

 

 

Title:   Authorized Signatory

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/ Donald Schwartz

 

 

Name: Donald Schwartz

 

 

Title:   Managing Director

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

Credit Agricole Corporate and Investment Bank

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ Pamela Donnelly

 

 

Name: Pamela Donnelly

 

 

Title:   Managing Director

 

 

 

 

By:

/s/ Yuri Muzichenko

 

 

Name: Yuri Muzichenko

 

 

Title:   Director

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

PNC BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/ Kristin Wenslau

 

 

Name: Kristin Wenslau

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

TD Bank, N.A.

 

 

 

 

 

 

 

By:

/s/ Marla Willner

 

 

Name: Marla Willner

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

HSBC Bank, USA, NA

 

 

 

 

 

 

 

By:

/s/ Elise M. Russo

 

 

Name: Elise M. Russo

 

 

Title:   Global Relationship Manager

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

HSBC Bank, plc

 

 

 

 

 

By:

/s/ Ian Sparkes

 

 

Name: Ian Sparkes

 

 

Title:   Senior Corporate Banking Manager

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Vik Thadani

 

 

Name: Vik Thadani

 

 

Title:   Vice President, National Banking

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

Sumitomo Mitsui Banking Corporation

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name: David W. Kee

 

 

Title:   Joint General Manager

 

--------------------------------------------------------------------------------

 

US$ LENDERS

 

 

The Huntington National Bank

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ Chad A. Lowe

 

 

Name: Chad A. Lowe

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

Webster Bank, N.A.

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ Raymond C. Hoefling

 

 

Name: Raymond C. Hoefling

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

People’s United Bank

 

 

 

 

 

 

 

By:

/s/ Robert D. Hazard

 

 

Name: Robert D. Hazard

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

TAIWAN COOPERATIVE BANK SEATTLE BRANCH

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ Ming Chih Chen

 

 

Name: Ming Chih Chen

 

 

Title:   VP & General Manager

 

--------------------------------------------------------------------------------


 

US$ LENDERS

 

 

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ Oliver C.H. Hsu

 

 

Name: Oliver C.H. Hsu

 

 

Title:   VP & General Manager

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

By:

/s/ Matthew Massie

 

 

Name: Matthew Massie

 

 

Title:   Managing Director

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

RBS Citizens, N.A.

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ Li-Mei Yang

 

 

Name: Li-Mei Yang

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

BARCLAYS BANK PLC

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ Michael Mozer

 

 

Name: Michael Mozer

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

Bank of America, NA

 

 

 

 

 

 

 

By:

/s/ John F. Lynch

 

 

Name: John F. Lynch

 

 

Title:   SVP

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

 

 

By:

/s/ Donald Schwartz

 

 

Name: Donald Schwartz

 

 

Title:   Managing Director

 

--------------------------------------------------------------------------------

 

 

MULTI-CURRENCY LENDERS

 

 

 

Credit Agricole Corporate and Investment Bank

 

Name of Lender

 

 

 

 

 

By:

/s/ Pamela Donnelly

 

 

Name:

Pamela Donnelly

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Yuri Muzichenko

 

 

Name:

Yuri Muzichenko

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/ Kristin Wenslau

 

 

Name:

Kristin Wenslau

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

 

TD Bank, N.A.

 

 

 

 

 

By:

/s/ Marla Willner

 

 

Name:

Marla Willner

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

 

HSBC Bank, USA, NA

 

 

 

 

 

By:

/s/ Elise M. Russo

 

 

Name:

Elise M. Russo

 

 

Title:

Global Relationship Manager

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Vik Thadani

 

 

Name:

Vik Thadani

 

 

Title:

Vice President, National Banking

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

 

The Huntington National Bank

 

Name of Lender

 

 

 

 

 

By:

/s/ Chad A. Lowe

 

 

Name:

Chad A. Lowe

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

MULTI-CURRENCY LENDERS

 

 

 

Webster Bank, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/ Raymond C. Hoefling

 

 

Name:

Raymond C. Hoefling

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

 

 

 

 

By:

/s/ Matthew Massie

 

 

Name:

Matthew Massie

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

RBS Citizens, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/ Li-Mei Yang

 

 

Name:

Li-Mei Yang

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

BARCLAYS BANK PLC

 

Name of Lender

 

 

 

 

 

By:

/s/ Michael Mozer

 

 

Name:

Michael Mozer

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 

US$-CANADIAN LENDERS

 

 

 

Bank of America, N.A. (Canada branch)

 

Name of Lender

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name:

Medina Sales de Andrade

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

The Bank of Nova Scotia

 

Name of Lender

 

 

 

 

 

By:

/s/ David L. Mahmood

 

 

Name:

David L. Mahmood

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/ Donald Schwartz

 

 

Name:

Donald Schwartz

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

Credit Agricole Corporate and Investment Bank

 

Name of Lender

 

 

 

 

 

By:

/s/ Pamela Donnelly

 

 

Name:

Pamela Donnelly

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Yuri Muzichenko

 

 

Name:

Yuri Muzichenko

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/ Kristin Wenslau

 

 

Name:

Kristin Wenslau

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

TD Bank, N.A.

 

 

 

 

 

By:

/s/ Marla Willner

 

 

Name:

Marla Willner

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Vik Thadani

 

 

Name:

Vik Thadani

 

 

Title:

Vice President, National Banking

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

The Huntington National Bank

 

Name of Lender

 

 

 

 

 

By:

/s/ Chad A. Lowe

 

 

Name:

Chad A. Lowe

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

Webster Bank, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/ Raymond C. Hoefling

 

 

Name:

Raymond C. Hoefling

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

US$-CANADIAN LENDERS

 

 

 

People’s United Bank

 

 

 

 

 

By:

/s/ Robert D. Hazard

 

 

Name:

Robert D. Hazard

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------

 

CANADIAN LENDERS

 

 

 

JPMorgan Chase Bank, N.A., Toronto Branch

 

 

 

 

 

By:

/s/ Matthew Massie

 

 

Name:

Matthew Massie

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

RBS Citizens, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/ Li-Mei Yang

 

 

Name:

Li-Mei Yang

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

BARCLAYS BANK PLC

 

Name of Lender

 

 

 

 

 

By:

/s/ Michael Mozer

 

 

Name:

Michael Mozer

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

Bank of America, N.A. (Canada branch)

 

Name of Lender

 

 

 

 

 

By:

/s/ Medina Sales de Andrade

 

 

Name:

Medina Sales de Andrade

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

The Bank of Nova Scotia

 

Name of Lender

 

 

 

 

 

By:

/s/ David L. Mahmood

 

 

Name:

David L. Mahmood

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/ Donald Schwartz

 

 

Name:

Donald Schwartz

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

Credit Agricole Corporate and Investment Bank

 

Name of Lender

 

 

 

 

 

By:

/s/ Pamela Donnelly

 

 

Name:

Pamela Donnelly

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Yuri Muzichenko

 

 

Name:

Yuri Muzichenko

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

PNC BANK CANADA BRANCH

 

 

 

 

 

By:

/s/ Caroline Stade

 

 

Name:

Caroline Stade

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

TD Bank, N.A.

 

 

 

 

 

By:

/s/ Marla Willner

 

 

Name:

Marla Willner

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

UNION BANK, Canada Branch

 

 

 

 

 

By:

/s/ Anne Collins

 

 

Name:

Anne Collins

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------

 

CANADIAN LENDERS

 

 

 

Webster Bank, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/ Raymond C. Hoefling

 

 

Name:

Raymond C. Hoefling

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

CANADIAN LENDERS

 

 

 

People’s United Bank

 

 

 

 

 

By:

/s/ Robert D. Hazard

 

 

Name:

Robert D. Hazard

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

RBS Citizens, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/ Li-Mei-Yang

 

 

Name:

Li-Mei Yang

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

By:

/s/ Matthew Massie

 

 

Name:

Matthew Massie

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

BARCLAYS BANK PLC

 

Name of Lender

 

 

 

 

 

By:

/s/ Michael Mozer

 

 

Name:

Michael Mozer

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

Bank of America, NA

 

 

 

 

 

By:

/s/ John F. Lynch

 

 

Name:

John F. Lynch

 

 

Title:

SVP

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

The Bank of Nova Scotia

 

Name of Lender

 

 

 

 

 

By:

/s/ David L. Mahmood

 

 

Name:

David L. Mahmood

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

Morgan Stanley Bank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Melissa James

 

 

Name:

Melissa James

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/ Donald Schwartz

 

 

Name:

Donald Schwartz

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

Credit Agricole Corporate and Investment Bank

 

Name of Lender

 

 

 

 

 

By:

/s/ Pamela Donnelly

 

 

Name:

Pamela Donnelly

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Yuri Muzichenko

 

 

Name:

Yuri Muzichenko

 

 

Title:

Director

 

--------------------------------------------------------------------------------

 

TERM LENDERS

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

Name of Lender

 

 

 

 

 

By:

/s/ Kristin Wenslau

 

 

Name:

Kristin Wenslau

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

TD Bank, N.A.

 

 

 

 

 

By:

/s/ Marla Willner

 

 

Name:

Marla Willner

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

HSBC Bank, USA, NA

 

 

 

 

 

By:

/s/ Elise M. Russo

 

 

Name:

Elise M. Russo

 

 

Title:

Global Relationship Manager

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

HSBC Bank, plc

 

 

 

 

 

By:

/s/ Ian Sparkes

 

 

Name:

Ian Sparkes

 

 

Title:

Senior Corporate Banking Manager

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

UNION BANK, N.A.

 

 

 

 

 

By:

/s/ Vik Thadani

 

 

Name:

Vik Thadani

 

 

Title:

Vice President, National Banking

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

Sumitomo Mitsui Banking Corporation

 

Name of Lender

 

 

 

 

 

By:

/s/ David W. Kee

 

 

Name:

David W. Kee

 

 

Title:

Joint General Manager

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

The Huntington National Bank

 

Name of Lender

 

 

 

 

 

By:

/s/ Chad A. Lowe

 

 

Name:

Chad A. Lowe

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

Webster Bank, N.A.

 

Name of Lender

 

 

 

 

 

By:

/s/ Raymond C. Hoefling

 

 

Name:

Raymond C. Hoefling

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

People’s United Bank

 

 

 

 

 

By:

/s/ Robert D. Hazard

 

 

Name:

Robert D. Hazard

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

TAIWAN COOPERATIVE BANK SEATTLE BRANCH

 

Name of Lender

 

 

 

 

 

By:

/s/ Ming Chih Chen

 

 

Name:

Ming Chih Chen

 

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------

 

TERM LENDERS

 

 

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD.

 

Name of Lender

 

 

 

 

 

By:

/s/ KO, YI MING

 

 

Name:

KO, YI, MING

 

 

Title:

VP & GENERAL MANAGER

 

--------------------------------------------------------------------------------


 

TERM LENDERS

 

 

 

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

 

Name of Lender

 

 

 

 

 

By:

/s/ Oliver C.H. Hsu

 

 

Name:

Oliver C.H. Hsu

 

 

Title:

VP & General Manager

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By

/s/ Matthew Massie

 

 

Name:  Matthew Massie

 

 

Title:  Managing Director

 

 

 

 

 

Address for Notices given pursuant to Section 5.05:

 

 

 

(a) US$ Notices

 

 

 

JPMorgan Chase Bank, N.A.

 

Loan and Agency Group

 

1111 Fannin

 

10th Floor

 

Houston, TX  77002

 

Attention: Sheila King/ Maryann Bui

 

Telecopier No.: (713) 750-2878

 

Telephone No.: (713) 750-2242/ (713) 750-7932

 

 

 

(b)  Multi-currency Notices

 

 

 

JPMorgan Chase

 

Loan & Agency Services

 

1111 Fannin, 10th Floor,

 

Houston, TX 77002-6925

 

Attention: Carla M. Kinney

 

Telephone: 713-750-3560

 

Fax No.: 713-374-4312

 

 

 

Address for other Notices:

 

JPMorgan Chase Bank, N.A.

 

383 Park Avenue

 

24th Floor

 

New York, New York 10179

 

Attention: Matthew Massie

 

Fax No.: (212) 270-5100

 

Telephone No.: (212) 270-5432

 

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

CANADIAN ADMINISTRATIVE AGENT

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH, as Canadian Administrative Agent

 

 

 

 

 

By

/s/ Matthew Massie

 

 

Name: Matthew Massie

 

 

Title: Managing Director

 

 

 

 

Address for Funding Notices:

 

JPMorgan Chase

 

Loan & Agency Services

 

1111 Fannin, 10th Floor,

 

Houston, TX 77002-6925

 

Attention: Carla M Kinney

 

Tel: 713-750-3560

 

Fax: 713-374-4312

 

Carla.M.Kinney@chase.com

 

 

 

Address for Notices:

 

JPMorgan Chase

 

Loan & Agency Services

 

1111 Fannin, 10th Floor,

 

Houston, TX 77002-6925

 

Attention: Carla M Kinney

 

Tel: 713-750-3560

 

Fax: 713-374-4312

 

Carla.M.Kinney@chase.com

 

 

[Credit Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

COMMITMENTS

 

Lender

 

Total Commitment

 

Term Loan
Commitment

 

Total Revolving
Commitment

 

RC: 
US$ Tranche

 

RC: 
US$-CAN Tranche

 

RC: 
Multi-Currency Tranche

 

JP Morgan Chase & Co.

 

$

117,000,000

 

$

43,895,000

 

$

73,105,000

 

$

24,494,780

 

$

21,637,836

 

$

26,972,384

 

RBS Citizens

 

$

117,000,000

 

$

43,895,000

 

$

73,105,000

 

$

24,494,780

 

$

21,637,836

 

$

26,972,384

 

Barclays Bank

 

$

117,000,000

 

$

47,970,000

 

$

69,030,000

 

$

22,253,530

 

$

20,782,086

 

$

25,994,384

 

Bank of America

 

$

100,000,000

 

$

41,000,000

 

$

59,000,000

 

$

19,154,410

 

$

17,708,742

 

$

22,136,848

 

Scotia Capital

 

$

100,000,000

 

$

41,000,000

 

$

59,000,000

 

$

43,070,000

 

$

15,930,000

 

$

0

 

Morgan Stanley & Co

 

$

100,000,000

 

$

41,000,000

 

$

59,000,000

 

$

59,000,000

 

$

0

 

$

0

 

Wells Fargo Bank

 

$

75,000,000

 

$

30,750,000

 

$

44,250,000

 

$

24,337,500

 

$

9,292,500

 

$

10,620,000

 

Credit Agricole Corporate and Investment Bank

 

$

75,000,000

 

$

30,750,000

 

$

44,250,000

 

$

24,337,500

 

$

9,292,500

 

$

10,620,000

 

PNC Bank

 

$

75,000,000

 

$

30,750,000

 

$

44,250,000

 

$

24,337,500

 

$

9,292,500

 

$

10,620,000

 

Toronto Dominion Bank

 

$

75,000,000

 

$

30,750,000

 

$

44,250,000

 

$

24,337,500

 

$

9,292,500

 

$

10,620,000

 

HSBC Bank, USA, NA

 

$

60,000,000

 

$

24,600,000

 

$

35,400,000

 

$

24,780,000

 

$

0

 

$

10,620,000

 

HSBC Bank plc

 

$

40,000,000

 

$

16,400,000

 

$

23,600,000

 

$

16,520,000

 

$

0

 

$

7,080,000

 

Union Bank, N.A.

 

$

40,000,000

 

$

16,400,000

 

$

23,600,000

 

$

12,980,000

 

$

4,956,000

 

$

5,664,000

 

Sumitomo Mitsui Banking Corporation

 

$

25,000,000

 

$

10,250,000

 

$

14,750,000

 

$

14,750,000

 

$

0

 

$

0

 

Huntington Bancshares Inc

 

$

25,000,000

 

$

10,250,000

 

$

14,750,000

 

$

8,112,500

 

$

3,097,500

 

$

3,540,000

 

Webster Bank

 

$

25,000,000

 

$

10,250,000

 

$

14,750,000

 

$

8,112,500

 

$

3,097,500

 

$

3,540,000

 

Peoples United Bank

 

$

25,000,000

 

$

10,250,000

 

$

14,750,000

 

$

10,767,500

 

$

3,982,500

 

$

0

 

Taiwan Cooperative Bank

 

$

20,000,000

 

$

8,200,000

 

$

11,800,000

 

$

11,800,000

 

$

0

 

$

0

 

Mega International Commercial Bank Co.

 

$

10,000,000

 

$

10,000,000

 

$

0

 

$

0

 

$

0

 

$

0

 

Hua Nan Commerical Bank Ltd

 

$

4,000,000

 

$

1,640,000

 

$

2,360,000

 

$

2,360,000

 

$

0

 

$

0

 

Totals  

 

$

1,225,000,000

 

$

500,000,000

 

$

725,000,000

 

$

400,000,000

 

$

150,000,000

 

$

175,000,000

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II

 

IRON MOUNTAIN INCORPORATED

Subsidiaries; Investments in Joint Ventures and Other Persons

As of June 27, 2011

 

List of Subsidiaries

 

ENTITY NAME

 

JURISDICTION OF
INCORPORATION OR
ORGANIZATION

 

NAMES UNDER WHICH THE
ENTITY DOES BUSINESS

397499 British Columbia Ltd.

 

British Columbia

 

 

Administradora de Informacion Ltda

 

Chile

 

 

Archirex Iratkezelő, Tanácsadó és Szolgáltató Kft

 

Hungary

 

 

Archivex Box Company Limited

 

Alberta

 

 

Archivex Limited

 

Nova Scotia

 

Archivex

Britannia Data Management Limited

 

England and Wales

 

 

Custodia de Documentos Limitada

 

Chile

 

 

Custodia S.O.S. Limitada

 

Chile

 

 

Data Destroy 2006 Limited

 

Ireland

 

 

Docu Guard Holding Limited

 

Cyprus

 

 

Drustvo za pruzanje usluga arhiviranja Datagard d.o.o. Beograd

 

Serbia

 

 

File-Safe Limited

 

England and Wales

 

 

Fine Paper Recyclers Sydney Pty Ltd

 

Australia

 

Iron Mountain Shredding

Horanross Limited

 

Ireland

 

Iron Mountain

IM EES Sp. Z.O.O.

 

Poland

 

Iron Mountain

IM New Zealand Holdings ULC

 

New Zealand

 

Iron Mountain

IMI Holding Italia SpA

 

Italy

 

 

IMSA Peru SRL

 

Peru

 

Iron Mountain

 

--------------------------------------------------------------------------------


 

IndexInfo Services Pty Ltd.

 

India

 

Iron Mountain

Iron Mountain (Gibraltar) Holdings Limited

 

Gibraltar

 

 

Iron Mountain (UK) Limited

 

England and Wales

 

 

Iron Mountain A/S

 

Denmark

 

Iron Mountain

Iron Mountain Alberta Company ULC

 

Alberta

 

 

Iron Mountain Anamnis GDM SAS

 

France

 

 

Iron Mountain Argentina S.A.

 

Argentina

 

Iron Mountain

Iron Mountain Arsivleme Hizmetleri A.S.

 

Turkey

 

Iron Mountain

Iron Mountain Asia Pacific Holdings Limited

 

Hong Kong

 

 

Iron Mountain Assurance Corporation*

 

Vermont

 

 

Iron Mountain Australia Holdings Pty. Ltd.

 

Australia

 

 

Iron Mountain Australia Pty Ltd

 

Australia

 

Iron Mountain

Iron Mountain Austria Archivierung G.m.b.H.

 

Austria

 

Iron Mountain

Iron Mountain Belgium NV

 

Belgium

 

Iron Mountain

Iron Mountain BPM BVBA

 

Belgium

 

 

Iron Mountain BPM International S.a.r.l.

 

Luxembourg

 

 

Iron Mountain Canada Corporation

 

Nova Scotia

 

Iron Mountain

Iron Mountain Cayman Ltd.

 

Cayman Islands

 

 

Iron Mountain Ceska Republika S.R.O.

 

Czech Republic

 

Iron Mountain

Iron Mountain Chile S.A.

 

Chile

 

Iron Mountain

Iron Mountain Chile Servicios S.A.

 

Chile

 

Iron Mountain

Iron Mountain CIS LLC

 

Russia

 

Iron Mountain

Iron Mountain Deutschland GmbH

 

Germany

 

Iron Mountain

Iron Mountain DIMS Ltd.

 

England and Wales

 

 

Iron Mountain do Brasil Ltda.

 

Brazil

 

Iron Mountain

 

--------------------------------------------------------------------------------


 

Iron Mountain EES Holdings Limited

 

Cyprus

 

 

Iron Mountain Information Management (Luxembourg) S.C.S.

 

Luxembourg

 

 

Iron Mountain Espana, S.A.

 

Spain

 

Iron Mountain

Iron Mountain Europe (Group) Limited

 

England and Wales

 

 

Iron Mountain Europe Limited

 

England and Wales

 

 

Iron Mountain France SAS f/ka Memogarde, S.A.

 

France

 

Iron Mountain

Iron Mountain Fulfillment Services, Inc.*

 

Delaware

 

Iron Mountain Fulfillment Services

Iron Mountain Global Holdings, LLC (f/k/a Iron Mountain Global, Inc.)*

 

Delaware

 

 

Iron Mountain Global, L.L.C.*

 

Delaware

 

 

Iron Mountain Group (Europe) Limited

 

England and Wales

 

 

Iron Mountain Hellas SA f/k/a Safedoc S,A,

 

Greece

 

 

Iron Mountain Holdings (Europe) Limited

 

England and Wales

 

 

Iron Mountain Holdings (France), SNC

 

France

 

 

Iron Mountain Hong Kong Limited

 

Hong Kong

 

 

Iron Mountain India Holdings

 

Mauritius

 

 

Iron Mountain India Private Limited

 

India

 

Iron Mountain

Iron Mountain Information Management Co. Ltd.

 

Taiwan

 

 

Iron Mountain Information Management, Inc.

 

Delaware

 

 

Iron Mountain Intellectual Property Management, Inc.*

 

Delaware

 

 

Iron Mountain Ireland (Holdings) Ltd.

 

Ireland

 

 

Iron Mountain Ireland Ltd.

 

Ireland

 

 

Iron Mountain Italia SpA

 

Italy

 

Iron Mountain

Iron Mountain Livingston Limited

 

England and Wales

 

 

Iron Mountain Luxembourg S.A.R.L.

 

Luxembourg

 

 

Iron Mountain Magyarorszaq kft

 

Hungary

 

 

 

--------------------------------------------------------------------------------


 

Iron Mountain Mayflower Ltd.

 

England and Wales

 

Iron Mountain

Iron Mountain MDM Limited

 

England and Wales

 

 

Iron Mountain Mexico, S de R.L. de C.V.

 

Mexico

 

 

Iron Mountain Nederland (Holdings) B.V.

 

Netherlands

 

Iron Mountain

Iron Mountain Nederland B.V.

 

Netherlands

 

 

Iron Mountain New Zealand Limited

 

New Zealand

 

Iron Mountain

Iron Mountain Norge AS

 

Norway

 

Iron Mountain

Iron Mountain Participation SAS

 

France

 

Iron Mountain

Iron Mountain Peru S.A.

 

Peru

 

 

Iron Mountain PLE Limited

 

England and Wales

 

Iron Mountain

Iron Mountain Poland Holdings Limited

 

Cyprus

 

 

Iron Mountain Polska Sp. Z.o.o.

 

Poland

 

 

Iron Mountain Records Management (Puerto Rico), Inc.

 

Puerto Rico

 

 

Iron Mountain Sdn Bhd

 

Malaysia

 

Iron Mountain

Iron Mountain Secure Shredding Ltd.

 

England and Wales

 

 

Iron Mountain S.R.L

 

Romania

 

Iron Mountain Secure Shredding

Iron Mountain Shanghai Co. Ltd

 

China

 

 

Iron Mountain Singapore Pte. Limited

 

Singapore

 

 

Iron Mountain Slovakia s.r.o.

 

Slovakia

 

 

Iron Mountain South America Ltd.

 

Cayman Islands

 

Iron Mountain

Iron Mountain Statutory Trust — 1998*

 

Connecticut

 

 

Iron Mountain Statutory Trust — 1999*

 

Connecticut

 

 

Iron Mountain Statutory Trust — 2001*

 

Connecticut

 

 

Iron Mountain Switzerland GmbH

 

Switzerland

 

 

Iron Mountain Southeast Asia Holdings Ltd. f/k/a Iron Mountain Transnational
Holdings Ltd.

 

Hong Kong

 

 

 

--------------------------------------------------------------------------------


 

Iron Mountain Ukraine LLC

 

Ukraine

 

 

Kelman Data Management LLC

 

Delaware

 

 

Kelman Data Management LP

 

Alberta

 

 

Kestrel Data Services Limited

 

England and Wales

 

 

Marshgate Morangis S.a.r.l.

 

Luxembourg

 

 

Mountain Software Services Private Limited

 

India

 

 

Mountain Glenwood Real Estate, Inc.

 

British Columbia

 

 

Mountain Real Estate Assets, Inc.

 

Delaware

 

 

Mountain Reserve III, Inc.

 

Delaware

 

 

Nettlebed Acquisition Corp.

 

Delaware

 

 

New Horizon Core Storage Ltd.

 

Alberta

 

 

Record Data Limited

 

Ireland

 

 

Secure Paper Services Pty. Ltd.

 

Australia

 

 

Silver Sky Limited

 

Jersey Channel Islands

 

 

Sispace AG

 

Switzerland

 

Iron Mountain

Sistemas de Archivo Corporativo, S de R.L. de C.V.

 

Mexico

 

 

Sistemas de Archivo de Mexico, S de R.L. de C.V.

 

Mexico

 

 

Storbox SA

 

Chile

 

Iron Mountain

The Imaging Centre Pty. Ltd.

 

Australia

 

 

Treeline Services Corporation

 

Delaware

 

 

Upper Providence Venture I, L.P.

 

Pennsylvania

 

Iron Mountain

Venues Australia Pty. Ltd.

 

Australia

 

 

 

--------------------------------------------------------------------------------

 

Investments in Joint Ventures and Other Persons

 

Chile

Shareholders Agreement dated January 1, 2004, among Iron Mountain Chile, S.A.,
Storbox S.A., and Custodia S.O.S. S. A.

 

Russia, Ukraine, Denmark

Strategic Alliance Agreement dated November 15, 2006, among Iron Mountain
Holdings (Europe) Limited, Iron Mountain Incorporated, Iron Mountain EES
Holdings, Ltd., Tom Keller and Brian Patterson

 

Turkey

Strategic Alliance Agreement dated November 7, 2006, among Iron Mountain
Holdings (Europe) Limited, Iron Mountain Incorporated, Iron Mountain Arsivleme
Hizmetleri A.S., Guard Holding Investments SL, Dilek Arkan, Hasan Arkan and
Enver Arkan

 

India

Shareholders Agreement dated May 16, 2006, among Iron Mountain Inc., Indexinfo
Services Pvt. Ltd., and Rahul Sood.

 

Shareholders Agreement dated May 16, 2006, among Iron Mountain Inc, Mody Access
Info Pvt. Ltd., and Neville Mody.

 

Switzerland

Sale and Purchase agreement dated March 28, 2008, among Iron Mountain Europe
Limited, Christoph A. Oschwald, Hanspeter Baumann, and Othmar Hochreutener

 

Serbia

Shareholder agreement dated December 20, 2010, among Iron Mountain Holdings
(Europe) LTD, Drustvo za pruzanje usluga arhiviranja Datagard d.o.o. Beograd,
and Drustvo za izdavacku delatnost i ekonomsko-organizacione usluge Finar d.o.o.
Beograd

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

(Pursuant to Sections 9.08 and 9.13)

 

PART 1: EXISTING INDEBTEDNESS AS OF MAY 31, 2011

 

1.                                       Iron Mountain Information Management
Microsoft licenses treated as Capital Lease ($3,500,000).

 

2.                                       Iron Mountain Information Management
capital leases — real estate ($13,200,000).

 

3.                                       Iron Mountain Information Management
capital leases - vehicle ($60,200,000 with ARI, $6,400,000 with BOA and
$9,200,000 with GE).

 

4.                                       Iron Mountain Canada capital leases —
real estate ($7,700,000).

 

5.                                       Iron Mountain Canada capital leases -
vehicle ($3,500,000 with ARI, $1,500,000 with BOA, $1,600,000 with GE and
$4,200,000 with PHH).

 

6.                                       Iron Mountain Chile capital leases—
real estate ($39,000,000).

 

7.                                       Iron Mountain Peru capital leases— real
estate ($200,000).

 

8.                                       Iron Mountain Mexico local bank loan
with Grupo Scotiabank ($5,100,000).

 

9.                                       Iron Mountain Mexico capital leases—
real estate ($130,000).

 

10.                                 Iron Mountain Europe local bank loans
($11,000 in Czech Republic, $830,000 in Austria and $30,000 in Greece).

 

11.                                 Iron Mountain Europe capital leases— real
estate ($61,000,000).

 

12.                                 Iron Mountain Europe capital leases— vehicle
($150,000).

 

13.                                 Iron Mountain Australia loan with HSBC
($4,500,000).

 

14.                                 Iron Mountain New Zealand loan with HSBC
($320,000).

 

15.                                 Iron Mountain India loan with HSBC
($250,000).

 

16.                                 Iron Mountain India capital leases— real
estate ($1,300,000).

 

--------------------------------------------------------------------------------


 

EXISTING LIENS AS OF MAY 31, 2011

 

Mortgage held by BBVA Bank on property located in Peru ($1,900,000).

 

Mortgage held by BNP Paribas Fortis on property located in France ($3,800,000).

 

Mortgage held by Banco Santander on property located in Spain ($400,000).

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

LETTERS OF CREDIT

 

Issuing Bank

 

Beneficiary

 

Letter of Credit
Number

 

Issue Date

 

Actual
Expiry

 

LC Amount

 

JPMORGAN CHASE BANK N.A.

 

COMMISSIONER OF INSURANCE STATE OF VERMONT

 

P-231634

 

November 13, 2002

 

January 1, 2012

 

USD

1,000,000.00

 

JPMORGAN CHASE BANK N.A.

 

PHH VEHICLE MANAGEMENT SERVICES INC.

 

P-245813

 

March 1, 2004

 

January 31, 2012

 

CAD

200,000.00

 

JPMORGAN CHASE BANK N.A.

 

RLI INSURANCE COMPANY

 

P-250500

 

August 26, 2004

 

April 1, 2012

 

USD

150,000.00

 

JPMORGAN CHASE BANK N.A.

 

NORTHWEST 5TH AND 45TH REALTY CORP.

 

P-351058

 

January 5, 1998

 

January 5, 2012

 

USD

50,000.00

 

BANK OF AMERICA N.A.

 

ANDREW J DEBATTISTA

 

00000068008973

 

October 21, 2005

 

April 16, 2012

 

USD

20,000.00

 

BANK OF AMERICA N.A.

 

STERLING REAL ESTATE

 

00000068008974

 

October 21, 2005

 

March 10, 2012

 

USD

200,000.00

 

BANK OF AMERICA N.A.

 

ARCHIVE WAREHOUSE

 

00000068009401

 

October 13, 2005

 

October 14, 2011

 

USD

615,000.00

 

BANK OF AMERICA N.A.

 

CAROLINA POWER AND LIGHT

 

00000068011196

 

February 1, 2006

 

January 31, 2012

 

USD

9,430.00

 

BANK OF AMERICA N.A.

 

GEORGE TERMINAL WAREHOUSE

 

00000068012129

 

April 4, 2006

 

April 1, 2012

 

USD

13,050.00

 

BANK OF AMERICA N.A.

 

KNICKERBOCKER PROPERTIES, INC

 

00000068013331

 

June 20, 2006

 

April 16, 2012

 

USD

45,055.63

 

BANK OF AMERICA N.A.

 

CRP-2 HOLDINGS

 

00000068016435

 

December 22, 2006

 

December 21, 2011

 

USD

25,000.00

 

BANK OF AMERICA N.A.

 

C. MICHAEL WELLS

 

00000068016615

 

January 3, 2007

 

January 5, 2012

 

USD

31,810.84

 

HSBC Bank, USA, NA

 

HSBC Bank Polska

 

SDCMTN559542

 

April 28, 2011

 

May 31, 2012

 

PLN

12,000,000.00

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

FORM OF REVOLVING CREDIT NOTE

 

June     , 2011

 

FOR VALUE RECEIVED, IRON MOUNTAIN INFORMATION MANAGEMENT, INC., a Delaware
corporation (the “Company”), hereby promises to pay to                     (the
“Bank”), for account of its respective Applicable Lending Offices provided for
by the Credit Agreement referred to below, at the principal office of the
Administrative Agent at 270 Park Avenue, New York NY 10017 or the Multi-Currency
Payment Agent at its London office, 125 London Wall, London, EC2Y 5AJ, as
specified in the Credit Agreement, the aggregate unpaid principal amount of the
Loans made by the Bank to the Company as specified in the Credit Agreement under
the Credit Agreement), in lawful money in the currency of such Loans and in
immediately available funds, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Loan, at such office, in like money and funds, for the period
commencing on the date of such Loan until such Loan shall be paid in full, at
the rates per annum and on the dates provided in the Credit Agreement.

 

The date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made by the Bank to the Company and each payment made
on account of the principal thereof, shall be recorded by the Bank on its books
and, prior to any transfer of this Note, endorsed by the Bank on the schedule
attached hereto or any continuation thereof, provided that the failure of the
Bank to make any such recordation or endorsement shall not affect the
obligations of the Company to make a payment when due of any amount owing under
the Credit Agreement or hereunder in respect of the Loans made by the Bank.

 

This Note is one of the Notes referred to in the Credit Agreement dated as of
June     , 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Iron Mountain
Incorporated, Iron Mountain Canada Corporation, Iron Mountain Switzerland
GmbH, Iron Mountain Europe Limited, Iron Mountain Australia Pty Ltd., Iron
Mountain Information Management (Luxembourg) S.C.S., Iron Mountain Luxembourg
S.à r.l., the lenders parties thereto (including the Bank), JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, RBS Citizens, N.A. and Bank of America, N.A. as
Co-Syndication Agents, Barclays Bank Plc, HSBC Bank USA and The Bank of Nova
Scotia as Co-Documentation Agents, and J.P. Morgan Securities LLC and RBS
Citizens, N.A., as Co-Lead Arrangers and Joint Bookrunners, and evidences Loans
made by the Bank thereunder.  Terms used but not defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this Note may not
be assigned by the Bank to any other Person.

 

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Revolving Note

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS

 

This Note evidences Loans made, Continued or Converted under the
within-described Credit Agreement to the Company, on the dates, in the principal
amounts, of the Types, bearing interest at the rates and having Interest Periods
(if applicable) of the durations set forth below, subject to the payments,
Continuations, Conversions and prepayments of principal set forth below.

 

Date
Made,
Continued
or
Converted

 

Principal
Amount
of
Loan

 

Type of
Loan

 

Interest
Rate

 

Duration
of
Interest
Period

 

Amount
Paid,
Prepaid,
Continued
or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule to Revolving Note

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF TERM NOTE

 

$

June     , 20          

 

FOR VALUE RECEIVED, IRON MOUNTAIN INFORMATION MANAGEMENT, INC., a Delaware
corporation (the “Company”), hereby promises to pay to
                                       (the “Bank”) for account of its
respective Applicable Lending Offices provided for by the Credit Agreement
referred to below, at the principal office of the Administrative Agent at 270
Park Avenue, New York, New York 10017, the principal amount of
(a)                                                            DOLLARS
($                                    ), or, if less, (b) the unpaid principal
amount of the Term Loan made by the Bank to the Company under the Credit
Agreement, in lawful money of the United States and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.

 

The date, Type and amount of the Term Loan evidenced hereby and the date and
amount of each payment or prepayment of principal with respect thereto, each
conversion of all or a portion thereof to another Type, each continuation of all
or a portion thereof as the same Type and, in the case of Eurocurrency Loans,
the length of each Interest Period with respect thereto, shall be recorded by
the Bank on the schedule attached hereto or any continuation thereof, provided
that the failure of the Bank to make any such recordation or endorsement shall
not affect the obligations of the Company to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Term Loan
made by the Bank.

 

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of June     , 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, Iron Mountain
Incorporated, Iron Mountain Canada Corporation, Iron Mountain Switzerland
GmbH, Iron Mountain Europe Limited, Iron Mountain Australia Pty Ltd., Iron
Mountain Information Management (Luxembourg) S.C.S., Iron Mountain Luxembourg
S.à r.l., the lenders parties thereto (including the Bank), JPMorgan Chase Bank,
N.A., as Administrative Agent, JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, RBS Citizens, N.A. and Bank of America, N.A. as
Co-Syndication Agents, Barclays Bank Plc, HSBC Bank USA and The Bank of Nova
Scotia as Co-Documentation Agents, and J.P. Morgan Securities LLC and RBS
Citizens, N.A., as Co-Lead Arrangers and Joint Bookrunners, and evidences Loans
made by the Bank thereunder. Terms used but not defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

The Credit Agreement provides of the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this Note may not
be assigned by the Bank to any other Person.

 

--------------------------------------------------------------------------------


 

This Note shall be governed by, and construed in accordance with, the law of the
State of New York.

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Term Note

 

--------------------------------------------------------------------------------


 

Schedule A

to Term Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR
Loans Converted to
Eurocurrency
Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule to Term Note

 

--------------------------------------------------------------------------------


 

Date

 

Amount of ABR
Loans

 

Amount
Converted to
ABR Loans

 

Amount of
Principal of ABR
Loans Repaid

 

Amount of ABR
Loans Converted to
Eurocurrency
Loans

 

Unpaid Principal
Balance of ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule to Term Note

 

--------------------------------------------------------------------------------


 

Schedule B

to Term Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

 

Date

 

Amount of
Eurocurrency
Loans

 

Amount
Converted to
Eurocurrency
Loans

 

Interest Period
and
Eurocurrency
Rate with
Respect Thereto

 

Amount of
Principal of
Eurocurrency
Loans Repaid

 

Amount of
Eurocurrency
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of
Eurocurrency
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Date

 

Amount of
Eurocurrency
Loans

 

Amount
Converted to
Eurocurrency
Loans

 

Interest Period
and
Eurocurrency
Rate with
Respect Thereto

 

Amount of
Principal of
Eurocurrency
Loans Repaid

 

Amount of
Eurocurrency
Loans
Converted to
ABR Loans

 

Unpaid
Principal
Balance of
Eurocurrency
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

COMPANY PLEDGE AGREEMENT

 

COMPANY PLEDGE AGREEMENT dated as of June       , 2011, between IRON MOUNTAIN
INFORMATION MANAGEMENT, INC., a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Company”); and JPMORGAN CHASE
BANK, N.A., as administrative agent for the lenders or other financial
institutions or entities party, as lenders, to the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

The Company is party to a Credit Agreement dated as of the date hereof (the
“Credit Agreement”) among the Company, Iron Mountain Incorporated, a corporation
duly organized and validly existing under the laws of the State of Delaware (the
“Parent”), Iron Mountain Canada Corporation, a company organized and existing
under the laws of the Province of Nova Scotia (the “Canadian Borrower”), Iron
Mountain Switzerland GmbH, a company organized and existing under the laws of
Switzerland (the “Swiss Borrower”), Iron Mountain Europe Limited, a company
organized and existing under the laws of the United Kingdom (“IM Europe”); Iron
Mountain Australia Pty Ltd., a company formed under the laws of Australia (“IM
Australia”), Iron Mountain Information Management (Luxembourg) S.C.S., a company
organized under the laws of Luxembourg (“IMIM Luxembourg”) and Iron Mountain
Luxembourg S.á r.l., a company organized under the laws of Luxembourg (“IM
Luxembourg”, and together with IM Europe, IM Australia and IMIM Luxembourg, the
“Other Subsidiary Borrowers”; the Other Subsidiary Borrowers together with the
Parent, the Company, the Canadian Borrower, the Swiss Borrower and any
Additional Borrowers designated by the Company with the consent of the
Administrative Agent under Section 12.16 of the Credit Agreement, the
“Borrowers”; and each individually, a “Borrower”), certain lenders named
therein, the Administrative Agent and the Canadian Administrative Agent.  The
Credit Agreement provides, subject to the terms and conditions thereof, for
extensions of credit (by making of loans and issuing letters of credit) to be
made by said lenders to each of the Borrowers.  In addition, any of the Obligors
may from time to time be obligated to one or more of the Lenders and/or any of
their affiliates under one or more Hedging Agreements (as defined in the Credit
Agreement) (such obligations being herein referred to as “Hedging Obligations”)
or Cash Management Agreements (as so defined) (such obligations being herein
referred to as “Cash Management Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company has agreed
to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined). Accordingly,
the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Definitions. Terms defined in the Credit Agreement are used herein as defined
therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to the Pledgor and any loan or advance made by the Pledgor to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies and limited partnerships, if any, identified on Annex 1
hereto under the caption “Issuer” and each other Subsidiary the capital stock of
which is owned by the Company and is required to be pledged to the
Administrative Agent pursuant to the Credit Agreement.

 

“LLC Agreements” shall mean, collectively, the LLC agreements governing Iron
Mountain Global, LLC, Iron Mountain Global Holdings, LLC, Kelman Data Management
LLC and any other entities listed on Annex 1 hereto, if any, and the agreements
governing any other LLC Issuer whose LLC Interests are hereafter pledged
hereunder.

 

“LLC Interests” shall mean the membership interests or other equity interests of
any limited liability company.

 

“LLC Issuers” shall mean, collectively, Iron Mountain Global, LLC, a Delaware
limited liability company, Iron Mountain Global Holdings, LLC, a Delaware
limited liability company, Kelman Data Management LLC, a Delaware limited
liability company and any other entities listed on Annex 1 hereto, if any, and
any other issuer of LLC Interests hereafter pledged hereunder.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the Subsidiary
Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of Credit
Documents and the Security Documents.

 

“Pledged LLC Interests” shall have the meaning ascribed thereto in Section 2(d)
hereof.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Pledgor” shall mean the Company.

 

4

--------------------------------------------------------------------------------


 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Loans (including the C$ Loans) made by the Lenders to, and the
Notes and C$ Notes held by each Lender of, the Parent, the Company, the Canadian
Borrower, the Swiss Borrower, IM Europe, IM Australia, IMIM Luxembourg, IM
Luxembourg and each of the Additional Borrowers and all other amounts from time
to time owing to the Lenders, the Administrative Agent or the Canadian
Administrative Agent by the Parent, the Company, the Canadian Borrower, the
Swiss Borrower, IM Europe, IM Australia, IMIM Luxembourg, IM Luxembourg and each
of the Additional Borrowers under the Loan Documents (including, without
limitation, all Reimbursement Obligations and all obligations of the Parent
under the Parent Guaranty and all obligations of the Subsidiary Guarantors under
the Subsidiary Guaranty), (b) all obligations of the Company in respect of its
guaranty under Section 2 of the Company Guaranty, (c) all Hedging Obligations
and all Cash Management Obligations owing by the Obligors to the Lenders and
their respective affiliates and (d) all obligations of the Company to the
Lenders, the Administrative Agent and the Canadian Administrative Agent
hereunder.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

 Representations and Warranties.  The Company represents and warrants to the
Lenders and the Administrative Agent that:

 

The Company is the sole beneficial owner of the Collateral and no Lien exists or
will exist upon the Collateral at any time (and no right or option to acquire
the same exists in favor of any other Person) except for Liens permitted under
Section 9.13 of the Credit Agreement and except for the pledge and security
interest in favor of the Administrative Agent for the benefit of the Lenders
created or provided for herein, which pledge and security interest constitute a
first priority perfected pledge and security interest in and to all of the
Collateral.

 

The Pledged Stock identified in Annex 1 hereto is, and all other Pledged Stock
in which the Company shall hereafter grant a security interest pursuant to
Section 3 hereof will be, duly authorized, validly existing, fully paid and
non-assessable and none of such Pledged Stock is or will be subject to any
restriction (other than restrictions under Federal and state securities laws)
that would be effective to prevent or hinder the Administrative Agent from
freely transferring the Pledged Stock in accordance with the terms hereof.

 

5

--------------------------------------------------------------------------------


 

The Pledged Stock identified in Annex 1 hereto constitutes (i) in the case of
Issuers organized under the laws of the United States of America or any state or
territory thereof, all of the issued and outstanding shares of Capital Stock of
any class of such Issuers beneficially owned by the Company on the date hereof
(whether or not registered in the name of the Company) and (ii) in the case of
Issuers organized under the laws of any jurisdiction outside of the United
States of America, the lesser of (A) 66% of the Voting Stock of such Issuers and
(B) 100% of the Voting Stock of such Issuers beneficially owned by the Company
on the date hereof (whether or not registered in the name of the Company) and
said Annex 1 correctly identifies, as at the date hereof, the respective Issuers
of such Pledged Stock, the respective class and par value of the shares
comprising such Pledged Stock (and the respective number of shares and
registered owners thereof).

 

The pledged LLC Interests identified in Annex 1 on the date hereof (the “Initial
Pledged LLC Interests”) have been, and all other LLC Interests in which the
Company shall hereafter grant a security interest pursuant to Section 3 hereof
(together with the Initial Pledged LLC Interests, the “Pledged LLC Interests”)
will be, duly authorized, validly existing, fully paid and non-assessable and
none of the Pledged LLC Interests is or will be subject to any contractual
restriction upon the transfer of such Pledged LLC Interests (except for any such
restriction contained herein or in the relevant LLC Agreement).

 

The Initial Pledged LLC Interests constitute all of the ownership interests of
the LLC Issuers beneficially owned by the Company on the date hereof, the
Company is the registered owner of all Pledged LLC Interests, and the Company is
the only member of each LLC Issuer.

 

This Agreement is effective to create in favor of the Administrative Agent, for
the benefit of the Lenders, a legal, valid and enforceable security interest in
the Collateral and the proceeds thereof.  In the case of the Pledged Stock
described herein, when stock certificates representing such Pledged Stock are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described herein, when financing statements and other filings in appropriate
form are filed in the appropriate offices, this Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
in the Collateral and the proceeds thereof, as security for the Secured
Obligations, in each case prior and superior in right to any other Person.

 

6

--------------------------------------------------------------------------------


 

The Pledge.  As collateral security for the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, the Company hereby pledges and grants to the Administrative Agent,
for the benefit of the Lenders as hereinafter provided, a security interest in
all of the Company’s right, title and interest in the following property,
whether now owned by the Company or hereafter acquired and whether now existing
or hereafter coming into existence (all being collectively referred to herein as
“Collateral”):

 

the shares of Capital Stock of the Issuers identified in Annex 1 hereto and all
other shares of Capital Stock of whatever class of the Issuers, now or hereafter
owned by the Company (provided, that not more than 66% of the Voting Stock of
any Issuer organized under the laws of any jurisdiction outside the United
States of America shall be required to be pledged hereunder), in each case
together with the certificates representing the same or such other evidence of
stock ownership as is customary in the jurisdiction of organization of such
Issuer (collectively, the “Pledged Stock”);

 

all shares, securities, moneys or property representing a dividend on any of the
Pledged Stock, or representing a distribution or return of capital upon or in
respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

without affecting the obligations of the Company under any provision prohibiting
such action hereunder or under the Credit Agreement, in the event of any
consolidation or merger in which an Issuer is not the surviving corporation, all
shares of each class of the Capital Stock of the successor corporation (unless
such successor corporation is the Company itself) formed by or resulting from
such consolidation or merger (provided, that not more than 66% of the Voting
Stock of any Issuer organized under the laws of any jurisdiction outside the
United States of America shall be required to be pledged hereunder);

 

the Pledged LLC Interests and all right, title and interest of the Company in,
to and under any LLC Agreement (including without limitation all of the right,
title and interest (if any) as a member to participate in the operation or
management of the relevant LLC Issuers and all of its ownership interests under
each relevant LLC Agreement), and all present and future rights of the Company
to receive payment of money or other distributions of payments arising out of or
in connection with its ownership interests and its rights under each such LLC
Agreement, now or hereafter owned by the Company;

 

7

--------------------------------------------------------------------------------


 

intercompany obligations of foreign Subsidiaries owing to the Company;

 

the balance from time to time in the Collateral Account;

 

all promissory notes and all Intercompany Notes; and

 

all proceeds of and to any of the property of the Company described in the
preceding clauses of this Section 3 (including, without limitation, all causes
of action, claims and warranties now or hereafter held by the Company in respect
of any of the items listed above) and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers;

 

provided, however, that in no event shall the Collateral include more than 66%
of the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America.

 

Cash Proceeds of Collateral.

 

8

--------------------------------------------------------------------------------


 

 Collateral Account.  There is hereby established with the Administrative Agent
a cash collateral account (the “Collateral Account”) in the name and under the
control of the Administrative Agent into which there shall be deposited from
time to time the cash proceeds of any of the Collateral required to be delivered
to the Administrative Agent pursuant hereto and into which the Company may from
time to time deposit any additional amounts that it wishes to pledge to the
Administrative Agent for the benefit of the Lenders as additional collateral
security hereunder or that, as provided in Sections 3.02(d) and 10 of the Credit
Agreement, it is required to pledge as additional collateral security
hereunder.  The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided.  Except as
expressly provided in the next sentence, the Administrative Agent shall remit
the collected balance outstanding to the credit of the Collateral Account to or
upon the order of the Company as the Company shall from time to time instruct. 
However, at any time following the occurrence and during the continuance of an
Event of Default, the Administrative Agent may (and, if instructed by the
Lenders as specified in Section 11.03 of the Credit Agreement, shall) in its (or
their) discretion apply or cause to be applied (subject to collection) the
balance from time to time outstanding to the credit of the Collateral Account to
the payment of the Secured Obligations in the manner specified in Section 5.9
hereof.  The balance from time to time in the Collateral Account shall be
subject to withdrawal only as provided herein.  In addition to the foregoing,
the Company agrees that if the proceeds of any Collateral hereunder shall be
received by it, the Company shall as promptly as possible deposit such proceeds
into the Collateral Account.  Until so deposited, all such proceeds shall be
held in trust by the Company for and as the property of the Administrative Agent
and shall not be commingled with any other funds or property of the Company.

 

 Investment of Balance in Collateral Account.  Amounts on deposit in the
Collateral Account shall be invested from time to time in such Liquid
Investments as the Company (or, after the occurrence and during the continuance
of an Event of Default, the Administrative Agent) shall determine, which Liquid
Investments shall be held in the name and be under the control of the
Administrative Agent, provided that (i) at any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified in Section 11.03 of the Credit
Agreement, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Liquid Investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations in the
manner specified in Section 5.9 hereof and (ii) if requested by the Company,
such Liquid Investments may be held in the name and under the control of one or
more of the Lenders (and in that connection, each Lender, pursuant to Section
11.10 of the Credit Agreement, has agreed that such Liquid Investments shall be
held by such Lender as a collateral sub-agent for the Administrative Agent
hereunder).

 

9

--------------------------------------------------------------------------------


 

 Cover for Letter of Credit Liabilities.  Amounts deposited into the Collateral
Account as cover for Letter of Credit Liabilities under the Credit Agreement
pursuant to Section 3.02(d) or Section 10 thereof shall be held by the
Administrative Agent in a separate sub-account (designated “Letter of Credit
Liabilities Sub-Account”) and all amounts held in such sub-account shall
constitute collateral security first for the Letter of Credit Liabilities
outstanding from time to time and second as collateral security for the other
Secured Obligations hereunder.

 

Further Assurances; Remedies.  In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof the Company hereby agrees with
each Lender and the Administrative Agent as follows:

 

 Delivery and Other Perfection.  The Company shall:

 

 if any of the shares, securities, moneys or property required to be pledged by
the Company under clauses (a), (b) and (c) of Section 3 hereof are received by
the Company, forthwith either (x) transfer and deliver to the Administrative
Agent such shares or securities so received by the Company (together with the
certificates for any such shares and securities duly endorsed in blank or
accompanied by undated stock powers duly executed in blank), all of which
thereafter shall be held by the Administrative Agent, pursuant to the terms of
this Agreement, as part of the Collateral or (y) take such other action as the
Administrative Agent shall deem necessary or appropriate to duly record the Lien
created hereunder in such shares, securities, moneys or property in said clauses
(a), (b) and (c);

 

 give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Administrative Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including, without limitation,
causing any or all of the Collateral to be transferred of record into the name
of the Administrative Agent or its nominee (and the Administrative Agent agrees
that if any Collateral is transferred into its name or the name of its nominee,
the Administrative Agent will thereafter promptly give to the Company copies of
any notices and communications received by it with respect to the Collateral);

 

 keep full and accurate books and records relating to the Collateral, and stamp
or otherwise mark such books and records in such manner as the Administrative
Agent may reasonably require in order to reflect the security interests granted
by this Agreement; and

 

10

--------------------------------------------------------------------------------


 

 permit representatives of the Administrative Agent, upon reasonable notice, at
any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Administrative Agent to be present at the Company’s place of business to
receive copies of all communications and remittances relating to the Collateral
and forward copies of any notices or communications received by the Company with
respect to the Collateral, all in such manner as the Administrative Agent may
require.

 

 Other Financing Statements and Liens.  Except as otherwise permitted under
Section 9.13 of the Credit Agreement, without the prior written consent of the
Administrative Agent (granted with the authorization of the Lenders as specified
in Section 11.09 of the Credit Agreement), the Company shall not file or suffer
to be on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to the
Collateral in which the Administrative Agent is not named as the sole secured
party for the benefit of the Lenders.

 

 Preservation of Rights.  The Administrative Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

 Collateral.

 

 The Company will cause the Collateral to constitute at all times 100% of the
total number of shares of each class of Capital Stock of each Issuer then
outstanding (except that in the case of Kelman Data Management LLC and Upper
Providence Venture I L.P., the Company shall cause the Collateral to constitute
100% of the Capital Stock of such Issuers owned by the Company on the Effective
Date) and 100% of all Intercompany Notes issued to the Company at any time
whatsoever (provided, that not more than 66% of the Voting Stock of any Issuer
organized under the laws of any jurisdiction outside the United States of
America shall be required to be pledged hereunder).

 

11

--------------------------------------------------------------------------------


 

 So long as no Event of Default shall have occurred and be continuing, the
Company shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Collateral for all purposes not inconsistent with
the terms of this Agreement, the Credit Agreement, the Notes, the C$ Notes or
any other instrument or agreement referred to herein or therein, provided that
the Company agrees that it will not vote the Collateral in any manner that is
inconsistent with the terms of this Agreement, the Credit Agreement, the Notes,
the C$ Notes or any such other instrument or agreement; and the Administrative
Agent shall execute and deliver to the Company or cause to be executed and
delivered to the Company all such proxies, powers of attorney, dividend and
other orders, and all such instruments, without recourse, as the Company may
reasonably request for the purpose of enabling the Company to exercise the
rights and powers that it is entitled to exercise pursuant to this Section
5.4(b).

 

 Unless and until an Event of Default has occurred and is continuing, the
Company shall be entitled to receive and retain any dividends on the Collateral
paid in cash out of earned surplus.

 

 If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Administrative Agent, the
Canadian Administrative Agent or any Lender exercises any available right to
declare any Secured Obligation due and payable or seeks or pursues any other
relief or remedy available to it under applicable law or under this Agreement,
the Credit Agreement, the Notes, the C$ Notes or any other agreement relating to
such Secured Obligation, all dividends and other distributions on the Collateral
shall be paid directly to the Administrative Agent and retained by it in the
Collateral Account as part of the Collateral subject to the terms of this
Agreement, and, if the Administrative Agent shall so request in writing, the
Company agrees to execute and deliver to the Administrative Agent appropriate
additional dividend, distribution and other orders and documents to that end,
provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the Administrative Agent shall, upon request of
the Company (except to the extent theretofore applied to the Secured
Obligations), be returned by the Administrative Agent to the Company.

 

 Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:

 

12

--------------------------------------------------------------------------------


 

 the Administrative Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not said Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Administrative
Agent were the sole and absolute owner thereof (and the Company agrees to take
all such action as may be appropriate to give effect to such right);

 

 the Administrative Agent in its discretion may, in its name or in the name of
the Company or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;

 

 upon notice thereof to each LLC Issuer and the Company by the Administrative
Agent, (i) the Administrative Agent may transfer the Pledged LLC Interests into
the name of the Administrative Agent and (ii) the Administrative Agent shall be
admitted as a member of each LLC Issuer in the place of the Company; and

 

 the Administrative Agent may, upon ten business days prior written notice to
the Company of the time and place, with respect to the Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Administrative Agent, the Lenders or any of their respective
agents, sell, lease, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Administrative Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and the Administrative Agent or any Lender or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Company, any such demand, notice and right or equity being
hereby expressly waived and released. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the sale may
be so adjourned.

 

13

--------------------------------------------------------------------------------

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Company recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Company acknowledges that
any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer or issuer thereof to
register it for public sale.

 

Deficiency.  If the proceeds of sale, collection or other realization of or upon
the Collateral pursuant to Section 5.5 hereof are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Company shall remain liable for any deficiency.

 

Removals, Etc.  Without at least 30 days prior written notice to the
Administrative Agent, the Company shall not (i) maintain any of its books and
records with respect to the Collateral at any office or maintain its principal
place of business at any place other than at the address indicated beneath the
signature of the Company to the Credit Agreement or (ii) change its name, or the
name under which it does business, from the name shown on the signature
pages hereto.

 

Private Sale.  The Administrative Agent and the Lenders shall incur no liability
as a result of the sale of the Collateral, or any part thereof, at any private
sale pursuant to Section 5.5 hereof conducted in a commercially reasonable
manner. The Company hereby waives any claims against the Administrative Agent or
any Lender arising by reason of the fact that the price at which the Collateral
may have been sold at such a private sale was less than the price that might
have been obtained at a public sale or was less than the aggregate amount of the
Secured Obligations.

 

14

--------------------------------------------------------------------------------


 

Application of Proceeds.  Except as otherwise herein expressly provided and
except as provided below in this Section 5.9, the proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto
and any other cash at the time held by the Administrative Agent under Section 4
hereof or this Section 5, shall be applied by the Administrative Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all reasonable expenses incurred and advances made by the Administrative Agent
in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same may otherwise agree; and

 

Finally, to the payment to the Company, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Company or any issuer of or obligor on any of the
Collateral.

 

15

--------------------------------------------------------------------------------


 

Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default the Administrative Agent is hereby appointed the attorney-in-fact of the
Company for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest. 
Without limiting the generality of the foregoing, so long as the Administrative
Agent shall be entitled under this Section 5 to make collections in respect of
the Collateral, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks made payable to the order of the Company
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

Perfection.  Prior to or concurrently with the execution and delivery of this
Agreement, the Company shall (i) deliver to the Administrative Agent all
certificates identified in Annex 1 hereto, accompanied by undated stock powers
duly executed in blank and all Intercompany Notes identified in Annex 2 hereto,
accompanied by undated note powers duly endorsed in blank, and (ii) deliver to
the Administrative Agent duly executed UCC Financing Statements required to
perfect the security interest of the Administrative Agent in the Pledged LLC
Interests.

 

Termination.  When all Secured Obligations other than Hedging Obligations and
Cash Management Obligations shall have been paid in full and the Commitments of
the Lenders under the Credit Agreement and all Letter of Credit Liabilities
shall have expired or been terminated, this Agreement shall terminate, and the
Administrative Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the Company.

 

Further Assurances.  The Company agrees that, from time to time upon the written
request of the Administrative Agent, the Company will execute and deliver such
further documents and do such other acts and things as the Administrative Agent
may reasonably request in order fully to effect the purposes of this Agreement.

 

Subordination of Intercompany Notes.  Nothing in this Agreement shall restrict
the ability of any obligee to subordinate Intercompany Notes in connection with
the incurrence of Indebtedness permitted under the Credit Agreement.

 

LLC Agreements; Pledged LLC Interests.

 

16

--------------------------------------------------------------------------------


 

No Amendments.  The Company shall not amend, modify or supplement any of the
provisions of any LLC Agreement without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld.

 

6.2  Chief Executive Office.  The Company represents and warrants to the
Administrative Agent and each Lender that its Chief Executive Office is located
at:

 

745 Atlantic Avenue

Boston, Massachusetts 02111

Attention:

John P. Lawrence

 

Senior Vice President and Treasurer

 

The Company agrees that it will not change the location of its Chief Executive
Office without 30 days prior notice to the Administrative Agent.

 

6.3 LLC Interests not Securities.  The Company represents and warrants to the
Administrative Agent and the Lenders that the Pledged LLC Interests are not
“Securities” within the meaning of Article 8 of the Uniform Commercial Code in
effect in any relevant jurisdiction.  The Company agrees that it will not permit
any LLC Issuer to take any actions that would result in any Pledged LLC
interests’ becoming “Securities” within the meaning of Article 8 of the Uniform
Commercial Code in effect in any relevant presentation.

 

Miscellaneous.

 

No Waiver.  No failure on the part of the Administrative Agent or any Lender to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by the Administrative Agent or any Lender
of any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 12.02 of the Credit Agreement and
shall be deemed to have been given at the times specified in said Section 12.02.

 

17

--------------------------------------------------------------------------------


 

Expenses.  The Company agrees to reimburse each of the Lenders and the
Administrative Agent for all reasonable costs and expenses of the Lenders and
the Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(w) performance by the Administrative Agent of any obligations of the Company in
respect of the Collateral that the Company has failed or refused to perform,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Administrative Agent in respect thereof, by litigation or otherwise,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 7.3, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3 hereof.

 

Amendments, Etc.  The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by the Company and the
Administrative Agent (with the consent of the Lenders as specified in
Section 11.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent and each Lender, each holder of any of the
Secured Obligations and the Company.

 

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the Company, the
Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that the Company shall not assign or transfer
its rights hereunder without the prior written consent of the Administrative
Agent).

 

Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and either
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

18

--------------------------------------------------------------------------------


 

Governing Law;.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

 

Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

 

Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Company Pledge Agreement
to be duly executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

20

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number
of Shares

 

Percentage of
Total Shares

 

Iron Mountain Fulfillment Services, Inc. (f/k/a COMAC, Inc.)

 

4

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Intellectual Property Management, Inc. (f/k/a DSI Technology
Escrow Services, Inc.)

 

5

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

Nettlebed Acquisition Corp.

 

C002

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Global Holdings LLC

 

N/A

 

IMIM

 

N/A

 

100

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management (Luxembourg) S.C.S.

 

N/A

 

IMIM

 

62,326

 

65.991

%

 

 

 

 

 

 

 

 

 

 

Mountain Reserve III, Inc.

 

1

 

IMIM

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

Mountain Real Estate Assets, Inc.

 

1

 

IMIM

 

100

 

100

%

 

K-1

--------------------------------------------------------------------------------

 

EXHIBIT C

 

SUBSIDIARY PLEDGE AGREEMENT

 

SUBSIDIARY PLEDGE AGREEMENT dated as of June       , 2011, among each of the
corporations, limited liability companies and limited partnerships identified
under the caption “PLEDGORS” on the signature pages hereto (each individually, a
“Pledgor” and, collectively, the “Pledgors”); and JPMORGAN CHASE BANK, N.A., as
administrative agent for the lenders or other financial institutions or entities
party, as lenders, to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

Iron Mountain Incorporated, a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Parent”), is party to a Credit
Agreement dated as of the date hereof (the “Credit Agreement”) among the
Parent, Iron Mountain Information Management, Inc., a corporation duly organized
and validly existing under the laws of the State of Delaware (the “Company”)
Iron Mountain Canada Corporation, a company organized and existing under the
laws of the Province of Nova Scotia (the “Canadian Borrower”), Iron Mountain
Switzerland GmbH, a company organized and existing under the laws of Switzerland
(the “Swiss Borrower”), Iron Mountain Europe Limited, a company organized and
existing under the laws of the United Kingdom (“IM Europe”); Iron Mountain
Australia Pty Ltd., a company formed under the laws of Australia (“IM
Australia”), Iron Mountain Information Management (Luxembourg) S.C.S., a company
organized under the laws of Luxembourg (“IMIM Luxembourg”) and Iron Mountain
Luxembourg S.à.r.l., a company organized under the laws of Luxembourg (“IM
Luxembourg”, and together with IM Europe, IM Australia and IMIM Luxembourg, the
“Other Subsidiary Borrowers”; the Other Subsidiary Borrowers together with the
Parent, the Company, the Canadian Borrower, the Swiss Borrower and any
Additional Borrowers designated by the Company with the consent of the
Administrative Agent under Section 12.16 of the Credit Agreement, the
“Borrowers”; and each individually, a “Borrower”), certain lenders named
therein, the Administrative Agent and the Canadian Administrative Agent.  The
Credit Agreement provides, subject to the terms and conditions thereof, for
extensions of credit (by making of loans and issuing letters of credit) to be
made by said lenders to each of the Borrowers. In addition, the Parent and/or
the Company may from time to time be obligated to one or more of the Lenders
and/or any of their affiliates under one or more Hedging Agreements (as defined
in the Credit Agreement) (such obligations being herein referred to as “Hedging
Obligations”) or Cash Management Agreements (as so defined) (such obligations
being herein referred to as “Cash Management Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor has
agreed to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined).  Accordingly,
the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Definitions.  Terms defined in the Credit Agreement are used herein as defined
therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to any Pledgor and any loan or advance made by any Pledgor to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies and limited partnerships identified beneath the names of the
Pledgors on Annex 1 hereto under the caption “Issuer” and each other Subsidiary
the capital stock of which is owned by the Pledgors and is required to be
pledged to the Administrative Agent pursuant to the Credit Agreement.

 

“LLC Agreements” shall mean, collectively, the LLC agreements governing the
entities listed on Annex 1 hereto, if any, and the agreements governing any
other LLC Issuer whose LLC Interests are hereafter pledged hereunder.

 

“LLC Interests” shall mean the membership interests or other equity interests of
any limited liability company.

 

“LLC Issuers” shall mean, collectively, the entities listed on Annex 1 hereto,
if any, and any other issuer of LLC Interests hereafter pledged hereunder.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the Subsidiary
Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of Credit
Documents and the Security Documents.

 

“Pledged LLC Interests” shall have the meaning ascribed thereto in
Section 2(d) hereof.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Secured Obligations” shall mean, collectively, (a) all obligations of the
Pledgors in respect of their guarantee under Section 2 of the Subsidiary
Guaranty, (b) the principal of and interest on the Loans made by the Lenders to,
and the Notes held by each Lender of, the Parent and the Company and all other
amounts from time to time owing to the Lenders, the Administrative Agent or the
Canadian Administrative Agent by the Parent or the Company under the Loan
Documents (including, without limitation, all Reimbursement Obligations and all
obligations of the Company under the Company Guaranty and all obligations of the
Parent under the Parent Guaranty), (c) all Hedging Obligations and all Cash
Management Obligations owing

 

3

--------------------------------------------------------------------------------


 

by the Obligors to the Lenders and their respective affiliates and (d) all
obligations of any of the Pledgors, the Parent and the Company to the Lenders
and the Administrative Agent hereunder.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

Representations and Warranties.  Each Pledgor represents and warrants to the
Lenders and the Administrative Agent that:

 

Such Pledgor is the sole beneficial owner of the Collateral in which it purports
to grant a security interest pursuant to Section 3 hereof and no Lien exists or
will exist upon such Collateral at any time (and no right or option to acquire
the same exists in favor of any other Person), except for the pledge and
security interest in favor of the Administrative Agent for the benefit of the
Lenders created or provided for herein, which pledge and security interest
constitute a first priority perfected pledge and security interest in and to all
of such Collateral.

 

The Pledged Stock identified under the name of such Pledgor in Annex 1 hereto
is, and all other Pledged Stock in which such Pledgor shall hereafter grant a
security interest pursuant to Section 3 hereof will be, duly authorized, validly
existing, fully paid and non-assessable and none of such Pledged Stock is or
will be subject to any restriction (other than restrictions under Federal and
state securities laws) that would be effective to prevent or hinder the
Administrative Agent from freely transferring the Pledged Stock in accordance
with the terms hereof.

 

The Pledged Stock identified under the name of such Pledgor in Annex 1 hereto
constitutes (i) in the case of Issuers organized under the laws of the United
States of America or any state or territory thereof, all of the issued and
outstanding shares of Capital Stock of any class of such Issuers beneficially
owned by such Pledgor on the date hereof (whether or not registered in the name
of such Pledgor) and (ii) in the case of Issuers organized under the laws of any
jurisdiction outside of the United States of America, the lesser of (A) 66% of
the Voting Stock of such Issuers and (B) 100% of the Voting Stock of such
Issuers beneficially owned by such Pledgor on the date hereof (whether or not
registered in the name of such Pledgor) and said Annex 1 correctly identifies,
as at the date hereof, the respective Issuers of such Pledged Stock, the
respective class and par value of the shares comprising such Pledged Stock (and
the respective number of shares and registered owners thereof).

 

4

--------------------------------------------------------------------------------


 

The pledged LLC Interests identified in Annex 1 on the date hereof (the “Initial
Pledged LLC Interests”) have been, and all other LLC Interests in which such
Pledgor shall hereafter grant a security interest pursuant to Section 3 hereof
(together with the Initial Pledged LLC Interests, the “Pledged LLC Interests”)
will be, duly authorized, validly existing, fully paid and non-assessable and
none of the Pledged LLC Interests is or will be subject to any contractual
restriction upon the transfer of such Pledged LLC Interests (except for any such
restriction contained herein or in the relevant LLC Agreement).

 

The Initial Pledged LLC Interests constitute all of the ownership interests of
the LLC Issuers beneficially owned by any Pledgor on the date hereof, the
P1edgors are the registered owners of all Pledged LLC Interests and the Pledgors
are all of the members of the LLC Issuers.

 

This Agreement is effective to create in favor of the Administrative Agent, for
the benefit of the Lenders, a legal, valid and enforceable security interest in
the Collateral and the proceeds thereof.  In the case of the Pledged Stock
described herein, when stock certificates representing such Pledged Stock are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described herein, when financing statements and other filings in appropriate
form are filed in the appropriate offices, this Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
in the Collateral and the proceeds thereof, as security for the Secured
Obligations, in each case prior and superior in right to any other Person.

 

The Pledge.  As collateral security for the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, each Pledgor hereby pledges and grants to the Administrative Agent,
for the benefit of the Lenders as hereinafter provided, a security interest in
all of such Pledgor’s right, title and interest in the following property,
whether now owned by such Pledgor or hereafter acquired and whether now existing
or hereafter coming into existence (all being collectively referred to herein as
“Collateral”):

 

the shares of Capital Stock of the Issuers identified in Annex 1 hereto under
the name of such Pledgor and all other shares of Capital Stock of whatever class
of the Issuers, now or hereafter owned by such Pledgor (provided, that not more
than 66% of the Voting Stock of any Issuer organized under the laws of any
jurisdiction outside the United States of America shall be required to be
pledged hereunder), in each case together with the certificates representing the
same or such other evidence of stock ownership as is customary in the
jurisdiction of organization of such Issuer (collectively, the “Pledged Stock”);

 

5

--------------------------------------------------------------------------------


 

all shares, securities, moneys or property representing a dividend on any of the
Pledged Stock, or representing a distribution or return of capital upon or in
respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

without affecting the obligations of such Pledgor under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger in which an Issuer is not the surviving corporation,
all shares of each class of the Capital Stock of the successor corporation
(unless such successor corporation is such Pledgor itself) formed by or
resulting from such consolidation or merger (provided, that not more than 66% of
the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America shall be required to be pledged hereunder);

 

the Pledged LLC Interests and all right, title and interest of the relevant
Pledgor in, to and under any LLC Agreement (including without limitation all of
the right, title and interest (if any) as a member to participate in the
operation or management of the relevant LLC Issuers and all of its ownership
interests under each relevant LLC Agreement), and all present and future rights
of such Pledgor to receive payment of money or other distributions of payments
arising out of or in connection with its ownership interests and its rights
under each such LLC Agreement, now or hereafter owned by such Pledgor; and

 

intercompany obligations of foreign Subsidiaries owing to such Pledgor;

 

the balance from time to time in the Collateral Account;

 

all promissory notes and all Intercompany Notes; and

 

all proceeds of and to any of the property of such Pledgor described in the
preceding clauses of this Section 3 (including, without limitation, all causes
of action, claims and warranties now or hereafter held by any Pledgor in respect
of any of the items listed above) and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers;

 

provided, however, that in no event shall the Collateral include more than 66%
of the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America.

 

6

--------------------------------------------------------------------------------


 

Cash Proceeds of Collateral.

 

Collateral Account. There is hereby established with the Administrative Agent a
cash collateral account (the “Collateral Account”) in the name and under the
control of the Administrative Agent into which there shall be deposited from
time to time the cash proceeds of any of the Collateral required to be delivered
to the Administrative Agent pursuant hereto and into which the Pledgors may from
time to time deposit any additional amounts that any of them wishes to pledge to
the Administrative Agent for the benefit of the Lenders as additional collateral
security hereunder or that, as provided in Sections 3.02(d) and 10 of the Credit
Agreement, any Pledgor is required to pledge as additional collateral security
hereunder. The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided. Except as
expressly provided in the next sentence, the Administrative Agent shall remit
the collected balance outstanding to the credit of the Collateral Account to or
upon the order of the respective Pledgor as such Pledgor shall from time to time
instruct.  However, at any time following the occurrence and during the
continuance of an Event of Default, the Administrative Agent may (and, if
instructed by the Lenders as specified in Section 11.03 of the Credit Agreement,
shall), in its (or their) discretion apply or cause to be applied (subject to
collection) the balance from time to time outstanding to the credit of the
Collateral Account to the payment of the Secured Obligations in the manner
specified in Section 5.9 hereof. The balance from time to time in the Collateral
Account shall be subject to withdrawal only as provided herein. In addition to
the foregoing, each Pledgor agrees that if the proceeds of any Collateral
hereunder shall be received by it, such Pledgor shall as promptly as possible
deposit such proceeds into the Collateral Account.  Until so deposited, all such
proceeds shall be held in trust by such Pledgor for and as the property of the
Administrative Agent and shall not be commingled with any other funds or
property of such Pledgor.

 

Investment of Balance in Collateral Account.  Amounts on deposit in the
Collateral Account shall be invested from time to time in such Liquid
Investments as the respective Pledgor (or, after the occurrence and during the
continuance of an Event of Default, the Administrative Agent) shall determine,
which Liquid Investments shall be held in the name and be under the control of
the Administrative Agent, provided that (i) at any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified in Section 11.03 of the Credit
Agreement, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Liquid Investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations in the
manner specified in Section 5.9 hereof and (ii) if requested by the respective
Pledgor, such Liquid Investments may be held in the name and under the control
of one or more of the Lenders (and in that connection, each Lender, pursuant to
Section 11.10 of the Credit Agreement, has agreed that such Liquid Investments
shall be held by such Lender as a collateral sub-agent for the Administrative
Agent hereunder).

 

7

--------------------------------------------------------------------------------


 

Cover for Letter of Credit Liabilities.  Amounts deposited into the Collateral
Account as cover for Letter of Credit Liabilities under the Credit Agreement
pursuant to Section 3.02(d) or Section 10 thereof shall be held by the
Administrative Agent in a separate sub-account (designated “Letter of Credit
Liabilities Sub-Account”) and all amounts held in such sub-account shall
constitute collateral security first for the Letter of Credit Liabilities
outstanding from time to time and second as collateral security for the other
Secured Obligations hereunder.

 

Further Assurances; Remedies.  In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, Pledgors hereby jointly and
severally agree with each Lender and the Administrative Agent as follows:

 

Delivery and Other Perfection.  Each Pledgor shall:

 

if any of the shares, securities, moneys or property required to be pledged by
such Pledgor under clauses (a), (b) and (c) of Section 3 hereof are received by
such Pledgor, forthwith either (x) transfer and deliver to the Administrative
Agent such shares or securities so received by such Pledgor (together with the
certificates for any such shares and securities duly endorsed in blank or
accompanied by undated stock powers duly executed in blank), all of which
thereafter shall be held by the Administrative Agent, pursuant to the terms of
this Agreement, as part of the Collateral or (y) take such other action as the
Administrative Agent shall deem necessary or appropriate to duly record the Lien
created hereunder in such shares, securities, moneys or property in said clauses
(a), (b) and (c);

 

give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Administrative Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including without limitation,
causing any or all of the Collateral to be transferred of record into the name
of the Administrative Agent or its nominee (and the Administrative Agent agrees
that if any Collateral is transferred into its name or the name of its nominee,
the Administrative Agent will thereafter promptly give to the respective Pledgor
copies of any notices and communications received by it with respect to the
Collateral pledged by such Pledgor hereunder),

 

keep full and accurate books and records relating to the Collateral, and stamp
or otherwise mark such books and records in such manner as the Administrative
Agent may reasonably require in order to reflect the security interests granted
by this Agreement, and

 

8

--------------------------------------------------------------------------------


 

permit representatives of the Administrative Agent, upon reasonable notice, at
any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Administrative Agent to be present at such Pledgor’s place of business to
receive copies of all communications and remittances relating to the Collateral,
and forward copies of any notices or communications received by such Pledgor
with respect to the Collateral, all in such manner as the Administrative Agent
may require.

 

Other Financing Statements and Liens. Without the prior written consent of the
Administrative Agent (granted with the authorization of the Lenders as specified
in Section 11.09 of the Credit Agreement), no Pledgor shall file or suffer to be
on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to the
Collateral in which the Administrative Agent is not named as the sole secured
party for the benefit of the Lenders.

 

Preservation of Rights.  The Administrative Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

Collateral.

 

(a) The Pledgors will cause the Collateral to constitute at all times 100% of
the total number of shares of each class of Capital Stock of each Issuer then
outstanding and 100% of all Intercompany Notes issued to any Pledgor at any time
whatsoever (provided, that not more than 66% of the Voting Stock of any Issuer
organized under the laws of any jurisdiction outside the United States of
America shall be required to be pledged hereunder).

 

(b) So long as no Event of Default shall have occurred and be continuing, the
Pledgors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Collateral for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, the Notes
or any other instrument or agreement referred to herein or therein, provided
that the Pledgors jointly and severally agree that they will not vote the
Collateral in any manner that is inconsistent with the terms of this Agreement,
the Credit Agreement, the Notes or any such other instrument or agreement; and
the Administrative Agent shall execute and deliver to the Pledgors or cause to
be executed and delivered to the Pledgors all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Pledgors may reasonably request for the purpose of enabling the Pledgors to
exercise the rights and powers that they are entitled to exercise pursuant to
this Section 5.4(b).

 

9

--------------------------------------------------------------------------------


 

(c) Unless and until an Event of Default has occurred and is continuing, the
Pledgors shall be entitled to receive and retain any dividends on the Collateral
paid in cash out of earned surplus.

 

(d) If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Administrative Agent, the
Canadian Administrative Agent or any Lender exercises any available right to
declare any Secured Obligation due and payable or seeks or pursues any other
relief or remedy available to it under applicable law or under this Agreement,
the Credit Agreement, the Notes or any other agreement relating to such Secured
Obligation, all dividends and other distributions on the Collateral shall be
paid directly to the Administrative Agent and retained by it in the Collateral
Account as part of the Collateral subject to the terms of this Agreement, and,
if the Administrative Agent shall so request in writing, the Pledgors jointly
and severally agree to execute and deliver to the Administrative Agent
appropriate additional dividend, distribution and other orders and documents to
that end, provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the Administrative Agent shall, upon request of
the Pledgors (except to the extent theretofore applied to the Secured
Obligations), be returned by the Administrative Agent to the Pledgors.

 

Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:

 

the Administrative Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not said Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Administrative
Agent were the sole and absolute owner thereof (and each Pledgor agrees to take
all such action as may be appropriate to give effect to such right);

 

the Administrative Agent in its discretion may, in its name or in the name of
the Pledgors or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;

 

10

--------------------------------------------------------------------------------


 

upon notice thereof to each LLC Issuer and the Company by the Administrative
Agent, (i) the Administrative Agent may transfer the Pledged LLC Interests into
the name of the Administrative Agent and (ii) the Administrative Agent shall be
admitted as a member of each LLC Issuer in the place of the Pledgors; and

 

the Administrative Agent may upon ten business days prior written notice to the
Pledgors of the time and place, with respect to the Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Administrative Agent, the Lenders or any of their respective
agents, sell, lease, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Administrative Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and the Administrative Agent or any Lender or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Pledgors, any such demand, notice and right or equity
being hereby expressly waived and released. The Administrative Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Pledgors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Pledgors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer or issuer thereof to
register it for public sale.

 

Deficiency.  If the proceeds of sale, collection or other realization of or upon
the Collateral pursuant to Section 5.5 hereof are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Pledgors shall remain liable for any deficiency.

 

11

--------------------------------------------------------------------------------

 

Removals, Etc.  Without at least 30 days prior written notice to the
Administrative Agent, no Pledgor shall (i) maintain any of its books and records
with respect to the Collateral at any office or maintain its principal place of
business at any place other than at the address indicated beneath its signature
hereto or (ii) change its name, or the name under which it does business, from
the name shown on the signature pages hereto.

 

Private Sale.  The Administrative Agent and the Lenders shall incur no liability
as a result of the sale of the Collateral, or any part thereof, at any private
sale pursuant to Section 5.5 hereof conducted in a commercially reasonable
manner.  Each Pledgor hereby waives any claims against the Administrative Agent
or any Lender arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations.

 

Application of Proceeds.  Except as otherwise herein expressly provided and
except as provided below in this Section 5.9, the proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto
and any other cash at the time held by the Administrative Agent under Section 4
hereof or this Section 5, shall be applied by the Administrative Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all reasonable expenses incurred and advances made by the Administrative Agent
in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same may otherwise agree; and

 

Finally, to the payment to the respective Pledgor, or its respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Pledgors or any issuer of or obligor on any of the
Collateral.

 

12

--------------------------------------------------------------------------------


 

Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default the Administrative Agent is hereby appointed the attorney-in-fact of
each Pledgor for the purpose of carrying out the provisions of this Section 5
and taking any action and executing any instruments that the Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, so long as the Administrative
Agent shall be entitled under this Section 5 to make collections in respect of
the Collateral, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks made payable to the order of any Pledgor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

Perfection.  Prior to or concurrently with the execution and delivery of this
Agreement, each Pledgor shall (i) deliver to the Administrative Agent all
certificates identified in Annex 1 hereto, accompanied by undated stock powers
duly executed in blank and all Intercompany Notes identified in Annex 2 hereto,
accompanied by undated note powers duly endorsed in blank and (ii) deliver to
the Administrative Agent duly executed UCC Financing Statements required to
perfect the security interest of the Administrative Agent in the Pledged LLC
Interests.

 

Termination.  When all Secured Obligations other than Hedging Obligations and
Cash Management Obligations shall have been paid in full and the Commitments of
the Lenders under the Credit Agreement and all Letter of Credit Liabilities
shall have expired or been terminated, this Agreement shall terminate, and the
Administrative Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the respective Pledgor.

 

Further Assurances.  Each Pledgor agrees that, from time to time upon the
written request of the Administrative Agent, such Pledgor will execute and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement.

 

Subordination of Intercompany Notes.  Nothing in this Agreement shall restrict
the ability of any obligee to subordinate Intercompany Notes in connection with
the incurrence of Indebtedness permitted under the Credit Agreement.

 

13

--------------------------------------------------------------------------------


 

LLC Agreements; Pledged LLC Interests.

 

No Amendments.  No Pledgor shall amend, modify or supplement any of the
provisions of any LLC Agreement without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld.

 

6.2 Chief Executive Office.  Each Pledgor represents and warrants to the
Administrative Agent and each Lender that its Chief Executive Office is located
at the address listed on Schedule I hereto.  Each Pledgor agrees that it will
not change the location of its Chief Executive Office without 30 days prior
notice to the Administrative Agent.

 

6.3 LLC Interests not Securities.  Each Pledgor represents and warrants to the
Administrative Agent and the Lenders that the Pledged LLC Interests are not
“Securities” within the meaning of Article 8 of the Uniform Commercial Code in
effect in any relevant jurisdiction.  Each Pledgor agrees that it will not
permit any LLC Issuer to take any actions that would result in any Pledged LLC
interests’ becoming “Securities” within the meaning of Article 8 of the Uniform
Commercial Code in effect in any relevant presentation.

 

 Miscellaneous.

 

No Waiver.  No failure on the part of the Administrative Agent or any Lender to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Administrative Agent or any Lender
of any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient (in the case of
the Pledgors) at the “Address for Notices” specified on the signature pages
hereof and (in the case of the Administrative Agent) at the address specified in
Section 12.02 of the Credit Agreement or, as to any party, at such other address
as shall be designated by such party in a notice to each other party.  Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given when transmitted by telecopier or personally delivered or,
in the case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

 

14

--------------------------------------------------------------------------------


 

Expenses.  The Pledgors jointly and severally agree to reimburse each of the
Lenders and the Administrative Agent for all reasonable costs and expenses of
the Lenders and the Administrative Agent (including, without limitation, the
reasonable fees and expenses of legal counsel) in connection with (i) any
Default and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (w) performance by the Administrative Agent of any obligations
of the Pledgors in respect of the Collateral that the Pledgors have failed or
refused to perform, (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Administrative Agent in respect thereof, by litigation
or otherwise, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 7.3, and all such costs and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 3 hereof.

 

Amendments, Etc.  The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by each Pledgor and the
Administrative Agent (with the consent of the Lenders as specified in Section
11.09 of the Credit Agreement). Any such amendment or waiver shall be binding
upon the Administrative Agent and each Lender, each holder of any of the Secured
Obligations and each Pledgor.

 

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of each Pledgor, the
Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that no Pledgor shall assign or transfer its
rights hereunder without the prior written consent of the Administrative Agent).

 

Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and any of
the parties hereto may execute this Agreement by signing any such counterpart.

 

15

--------------------------------------------------------------------------------


 

Governing Law; This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

 

Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Subsidiary Pledge
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

PLEDGORS

 

 

 

 

 

 

 

IRON MOUNTAIN FULFILLMENT SERVICES, INC. (f/k/a COMAC, INC.)

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC. (f/k/a DSI TECHNOLOGY
ESCROW SERVICES, INC.)

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN GLOBAL HOLDINGS, LLC

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN GLOBAL, L.L.C.

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC. (as a Guarantor and sole beneficiary
of IRON MOUNTAIN STATUTORY TRUST — 1998, IRON MOUNTAIN STATUTORY TRUST — 1999
and IRON MOUNTAIN STATUTORY TRUST — 2001)

 

--------------------------------------------------------------------------------


 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

MOUNTAIN REAL ESTATE ASSETS, INC.

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

MOUNTAIN RESERVE III, INC.

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

NETTLEBED ACQUISITION CORP.

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

TREELINE SERVICES CORPORATION

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notices for all Pledgors:

 

 

 

 

c/o Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention: Brian P. McKeon

 

Chief Financial

 

Officer

 

 

 

Telecopy Number: (617) 350-7881

 

--------------------------------------------------------------------------------


 

 

Copy to:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attention: Harry E. Ekblom, Jr.

 

 

 

Telecopy Number: (617) 338-2880

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

By

 

 

 

Title:

 

19

--------------------------------------------------------------------------------

 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

[Pledgor: TREELINE SERVICES CORPORATION (“TSC”)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of
Shares

 

Percentage of
Total Shares

 

Iron Mountain Canada Corporation

 

1

 

TSC

 

66

 

66

%

 

Pledgor: IRON MOUNTAIN GLOBAL HOLDINGS LLC (f/k/a Iron Mountain Global, Inc.)
(“IMGH”)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of
Shares

 

Percentage of Total
Shares

 

Iron Mountain Information Management (Luxembourg) S.C.S.

 

N/A

 

IMGH

 

7

 

0.007

%

Iron Mountain Global LLC

 

N/A

 

IMGH

 

N/A

 

100

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Mexico, S.A. de R.L. de C.V.

 

4

 

IMGH

 

23,640,408

 

65.934

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Cayman Ltd.*

 

4

 

IMGH

 

66

 

16.50

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Cayman Ltd.*

 

5

 

IMGH

 

66

 

16.50

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Cayman Ltd.*

 

7

 

IMGH

 

66

 

16.5

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Cayman Ltd.*

 

9

 

IMGH

 

66

 

16.5

%

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*transferred to Iron Mountain Information Management (Luxembourg) S.C.S.

 

Pledgor: IRON MOUNTAIN GLOBAL LLC (“IMG LLC”)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of
Shares

 

Percentage of Total
Shares

 

Iron Mountain Mexico, S.A. de R.L. de C.V.

 

1

 

IMG LLC

 

1980

 

0.066

%

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PARENT GUARANTY

 

PARENT GUARANTY dated as of June     , 2011, among IRON MOUNTAIN INCORPORATED, a
corporation duly organized and validly existing under the laws of the State of
Delaware (the “Parent”); JPMORGAN CHASE BANK, N.A., as agent for the lenders or
other financial institutions or entities party, as lenders, to the Credit
Agreement referred to below (in such capacity, together with its successors in
such capacity, the “Administrative Agent”); and JPMORGAN CHASE BANK, TORONTO
BRANCH, as agent for the Canadian lenders or other Canadian financial
institutions or entities party, as lenders, to the Credit Agreement referred to
below (in such capacity, together with its successors in such capacity, the
“Canadian Administrative Agent”).

 

The Parent, is party to a Credit Agreement dated as of the date hereof (the
“Credit Agreement”) among the Parent, Iron Mountain Information
Management, Inc., a corporation duly organized and validly existing under the
laws of the State of Delaware (the “Company”), Iron Mountain Canada Corporation,
a company organized and existing under the laws of the Province of Nova Scotia
(the “Canadian Borrower”), Iron Mountain Switzerland GmbH, a company organized
and existing under the laws of Switzerland ( the “Swiss Borrower”), Iron
Mountain Europe Limited, a company organized and existing under the laws of the
United Kingdom (“IM Europe”); Iron Mountain Australia Pty Ltd., a company formed
under the laws of Australia (“IM Australia”), Iron Mountain Information
Management (Luxembourg) S.C.S., a company organized under the laws of Luxembourg
(“IMIM Luxembourg”) and Iron Mountain Luxembourg S.à.r.l., a company organized
under the laws of Luxembourg (“IM Luxembourg”, and together with IM Europe, IM
Australia and IMIM Luxembourg, the “Other Subsidiary Borrowers”; the Other
Subsidiary Borrowers together with the Parent, the Company, the Canadian
Borrower, the Swiss Borrower and any Additional Borrowers designated by the
Company with the consent of the Administrative Agent under Section 12.16 of the
Credit Agreement, the “Borrowers”; and each individually, a “Borrower”), certain
lenders, the Administrative Agent and the Canadian Administrative Agent.  The
Credit Agreement provides, subject to the terms and conditions thereof, for
extensions of credit (by making of loans and issuing letters of credit) to be
made by said lenders to the Borrowers. In addition, any of the Obligors may from
time to time be obligated to one or more of the Lenders and/or any of their
affiliates under one or more Hedging Agreements (as defined in the Credit
Agreement) (such obligations being herein referred to as “Hedging Obligations”)
or Cash Management Agreements (as so defined) (such obligations being herein
referred to as “Cash Management Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder, to enter into one or more Hedging Agreements as aforesaid and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parent has agreed to guarantee the Guaranteed
Obligations (as hereinafter defined). Accordingly, the parties hereto agree as
follows:

 

--------------------------------------------------------------------------------


 

Section 1. Definitions.  Terms defined in the Credit Agreement are used herein
as defined therein. In addition, as used herein, “Loan Documents” shall mean the
Credit Agreement, the Notes, the C$ Notes, the Letter of Credit Documents, this
Parent Guaranty, the Company Guaranty, the Subsidiary Guaranty and the Security
Documents.

 

Section 2.  The Guarantee.

 

2.1  The Guarantee.  The Parent hereby guarantees to each Lender, the
Administrative Agent and the Canadian Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of (a) the principal of and interest on
the Loans (including the C$ Loans) made by the Lenders to, and the Note(s) and
the C$ Note(s) held by each Lender of, the Company, the Canadian Borrower, the
Swiss Borrower, each Other Subsidiary Borrower and each Additional Borrower, and
all other amounts from time to time owing to the Lenders, the Administrative
Agent or the Canadian Administrative Agent by any Borrower under the Loan
Documents (including, without limitation, all Reimbursement Obligations, the
obligations of the Company under the Company Guaranty, the obligations of each
Subsidiary Guarantor under the Subsidiary Guaranty, all interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding,
and all other obligations and liabilities of any Borrower or Subsidiary
Guarantor to the Administrative Agent, the Canadian Administrative Agent or any
Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with any Loan Document or any other document made, delivered or given
in connection therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses, including the
costs and expenses of the Administrative Agent, the Canadian Administrative
Agent or any Lender in enforcing its rights hereunder) and (b) all Hedging
Obligations and all Cash Management Obligations owing by the Obligors to the
Lenders and their affiliates, in each case strictly in accordance with the terms
thereof (such obligations described in the foregoing clauses (a) and (b) being
herein collectively called the “Guaranteed Obligations”). The Parent hereby
further agrees that if any Borrower (or any Subsidiary Guarantor) shall fail to
pay in full when due (whether at stated maturity, by acceleration or otherwise)
any of the Guaranteed Obligations, the Parent will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

2.2  Obligations Unconditional.  The obligations of the Parent under Section 2.1
hereof are absolute and unconditional irrespective of the value, genuineness,
validity, regularity or enforceability of the Credit Agreement, the Notes, the
C$ Notes or any other agreement or instrument referred to herein or therein, or
any substitution, release or exchange of any other guarantee of or security for
any of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might

 

--------------------------------------------------------------------------------


 

otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 2.2 that the obligations of the
Parent hereunder shall be absolute and unconditional, joint and several, under
any and all circumstances.  Without limiting the generality of the foregoing, it
is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Parent hereunder which shall remain
absolute and unconditional as described above:

 

i.      at any time or from time to time, without notice to the Parent, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

ii.     any of the acts mentioned in any of the provisions of the Credit
Agreement, the Notes or the C$ Notes or any other agreement or instrument
referred to herein or therein shall be done or omitted;

 

iii.    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be modified, supplemented or amended
in any respect, or any right under the Credit Agreement, the Notes or the
C$ Notes or any other agreement or instrument referred to herein or therein
shall be waived or any other guarantee of any of the Guaranteed Obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; or

 

iv.       any lien or security interest granted to, or in favor of, the
Administrative Agent, the Canadian Administrative Agent or any Lender or Lenders
as security for any of the Guaranteed Obligations shall fail to be perfected.

 

The Parent hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent, the Canadian Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against any Borrower under the Credit Agreement, the Notes
or the C$ Notes or any other agreement or instrument referred to herein or
therein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

 

2.3 Reinstatement.  The obligations of the Parent under this Section 2 shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Borrower in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Parent agrees to indemnify the
Administrative Agent, the Canadian Administrative Agent and each Lender on
demand for all reasonable costs and expenses (including, without limitation,
fees of counsel) incurred by the Administrative Agent, the Canadian
Administrative Agent or such Lender in connection with

 

--------------------------------------------------------------------------------


 

such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

2.4 Subrogation. The Parent hereby agrees that until the payment and
satisfaction in full of all Guaranteed Obligations and the expiration or
termination of the Commitments (including the Canadian Commitments) and all
Letter of Credit Liabilities of the Lenders under the Credit Agreement it shall
not exercise any right or remedy arising by reason of any performance of its
guarantee in Section 2.1 hereof, whether by subrogation or otherwise, against
any Borrower or any other guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

 

2.5 Remedies.  The Parent agrees that, as between the Parent and the Lenders,
the obligations of each Borrower under the Credit Agreement, the Notes and the
C$ Notes may be declared to be forthwith due and payable as provided in
Section 10 of the Credit Agreement (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 10)
for purposes of Section 2.1 hereof notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against any such Borrower and that, in the
event of such declaration (or such obligations being deemed to have become
automatically due and payable), such obligations (whether or not due and payable
by such Borrower) shall forthwith become due and payable by the Parent for
purposes of said Section 2.1.

 

2.6 Instrument for the Payment of Money.  The Parent hereby acknowledges that
the guarantee in this Section 2 constitutes an instrument for the payment of
money, and consents and agrees that any Lender, the Administrative Agent or the
Canadian Administrative Agent, at its sole option, in the event of a dispute by
the Parent in the payment of any moneys due hereunder, shall have the right to
bring motion-action under New York CPLR Section 3213.

 

2.7 Continuing Guarantee.  The guarantee in this Section 2 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

2.8 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of the Parent under Section 2.1 hereof would
otherwise be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 2.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by the Parent, the Administrative Agent, the Canadian Administrative
Agent, the Lenders or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

 

--------------------------------------------------------------------------------


 

Section 3.  Miscellaneous.

 

3.1 No Waiver.  No failure on the part of the Administrative Agent, the Canadian
Administrative Agent or any Lender to exercise, and no course of dealing with
respect to, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise by
the Administrative Agent, the Canadian Administrative Agent or any Lender of any
right, power or remedy hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein are
cumulative and are not exclusive of any remedies provided by law.

 

3.2 Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at the address
specified in Section l2.02 of the Credit Agreement or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party. Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when transmitted by telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

 

3.3 Expenses.  The Parent agrees to reimburse each of the Lenders, the
Administrative Agent and the Canadian Administrative Agent for all reasonable
costs and expenses of the Lenders, the Administrative Agent and the Canadian
Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 3.3.

 

3.4 Amendments, Etc.  The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by the Parent and the
Administrative Agent (with the consent of the Lenders as specified in
Section 11.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent, the Canadian Administrative Agent, each
Lender, each holder of any of the Guaranteed Obligations and the Parent.

 

3.5 Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Parent, the
Administrative Agent, the Canadian Administrative Agent, the Lenders and each
holder of any of the Guaranteed Obligations (provided, however, that the Parent
shall not assign or transfer its rights hereunder without the prior written
consent of the Administrative Agent).

 

--------------------------------------------------------------------------------


 

3.6 Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

3.7 Counterparts.  This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

3.8 Governing Law; Submission to Jurisdiction.  This Agreement shall be governed
by, and construed in accordance with, the law of the State of New York.  The
Parent hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of the Supreme Court of
the State of New York sitting in New York County (including its Appellate
Division), and of any other appellate court in the State of New York, for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby.  The Parent hereby irrevocably waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of the venue of any such proceedings brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.

 

3.9 Waiver of Jury Trial.  EACH OF THE PARENT, THE ADMINISTRATIVE AGENT, THE
CANADIAN ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

3.10 Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be responsible for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith.

 

3.11 Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent, the Canadian
Administrative Agent and the Lenders in order to carry out the intentions of the
parties hereto as nearly as may be possible and (ii) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

3.12 Set-Off.  The Parent hereby irrevocably authorizes the Administrative
Agent, the Canadian Administrative Agent and each Lender at any time and from
time to time while an Event of Default pursuant to Section 10.01(a) of the
Credit Agreement shall have occurred and be continuing, without notice to the
Parent, any such notice being expressly waived by the Parent, to set-off and
appropriate and apply any and all deposits general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in

 

--------------------------------------------------------------------------------


 

any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent, the
Canadian Administrative Agent or such Lender to or for the credit or the account
of the Parent, or any part thereof in such amounts as the Administrative Agent,
the Canadian Administrative Agent or such Lender may elect, against and on
account of the obligations and liabilities of the Parent to the Administrative
Agent, the Canadian Administrative Agent or such Lender hereunder and claims of
every nature and description of the Administrative Agent, the Canadian
Administrative Agent or such Lender against the Parent, in any currency, whether
arising hereunder, under the Credit Agreement, any other Loan Document or
otherwise, as the Administrative Agent, the Canadian Administrative Agent or
such Lender may elect, whether or not the Administrative Agent, the Canadian
Administrative Agent or any Lender has made any demand for payment and although
such obligations, liabilities and claims may be contingent or unmatured.  The
Administrative Agent, the Canadian Administrative Agent and each Lender shall
notify the Parent promptly of any such set-off and the application made by the
Administrative Agent, the Canadian Administrative Agent or such Lender of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Administrative
Agent, the Canadian Administrative Agent and each Lender under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent, the Canadian Administrative
Agent or such Lender may have.

 

3.13 Designation of Indebtedness.  The indebtedness of the Parent hereunder
constitutes “Senior Debt” or “Senior Indebtedness”; and “Designated Senior Debt”
or “Designated Senior Indebtedness”, as the case may be, within the meaning of
the Senior Subordinated Debt Documents.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Parent Guaranty
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH

 

as Canadian Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

PARENT PLEDGE AGREEMENT

 

PARENT PLEDGE AGREEMENT dated as of June       , 2011, between IRON MOUNTAIN
INCORPORATED, a corporation duly organized and validly existing under the laws
of the State of Delaware (the “Parent”); and JPMORGAN CHASE BANK, N.A., as
administrative agent for the lenders or other financial institutions or entities
party, as lenders, to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

The Parent is party to a Credit Agreement dated as of the date hereof (the
“Credit Agreement”) among the Parent, Iron Mountain Information Management,
Inc., a corporation duly organized and validly existing under the laws of the
State of Delaware (the “Company”), Iron Mountain Canada Corporation, a company
organized and existing under the laws of the Province of Nova Scotia (the
“Canadian Borrower”), Iron Mountain Switzerland GmbH, a company organized and
existing under the laws of Switzerland ( the “Swiss Borrower”), Iron Mountain
Europe Limited, a company organized and existing under the laws of the United
Kingdom (“IM Europe”); Iron Mountain Australia Pty Ltd., a company formed under
the laws of Australia (“IM Australia”), Iron Mountain Information Management
(Luxembourg) S.C.S., a company organized under the laws of Luxembourg (“IMIM
Luxembourg”) and Iron Mountain Luxembourg S.á r.l., a company organized under
the laws of Luxembourg (“IM Luxembourg”, and together with IM Europe, IM
Australia and IMIM Luxembourg, the “Other Subsidiary Borrowers”; the Other
Subsidiary Borrowers together with the Parent, the Company, the Canadian
Borrower, the Swiss Borrower and any Additional Borrowers designated by the
Company with the consent of the Administrative Agent under Section 12.16 of the
Credit Agreement, the “Borrowers”; and each individually, a “Borrower”), certain
lenders named therein, the Administrative Agent and the Canadian Administrative
Agent.  The Credit Agreement provides, subject to the terms and conditions
thereof, for extensions of credit (by making of loans and issuing letters of
credit) to be made by said lenders to each of the Borrowers. In addition, any of
the Obligors may from time to time be obligated to one or more of the Lenders
and/or any of their affiliates under one or more Hedging Agreements (as defined
in the Credit Agreement) (such obligations being herein referred to as “Hedging
Obligations”) or Cash Management Agreements (as so defined) (such obligations
being herein referred to as “Cash Management Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parent has agreed
to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined). Accordingly,
the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

Definitions. Terms defined in the Credit Agreement are used herein as defined
therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to the Pledgor and any loan or advance made by the Pledgor to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies, if any, and limited partnerships, if any, identified on
Annex 1 hereto under the caption “Issuer” and each other Subsidiary the capital
stock of which is owned by the Parent and is required to be pledged to the
Administrative Agent pursuant to the Credit Agreement.

 

“LLC Agreements” shall mean, collectively, the LLC agreements governing the
entities listed on Annex 1 hereto, if any, and the agreements governing any
other LLC Issuer whose LLC Interests are hereafter pledged hereunder.

 

“LLC Interests” shall mean the membership interests or other equity interests of
any limited liability company.

 

“LLC Issuers” shall mean, collectively, the entities listed on Annex 1 hereto,
if any, and any other issuer of LLC Interests hereafter pledged hereunder.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the Subsidiary
Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of Credit
Documents and the Security Documents.

 

“Pledged LLC Interests” shall have the meaning ascribed thereto in Section 2(d)
hereof.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof

 

“Pledgor” shall mean the Parent.

 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Loans (including the C$ Loans) made by the Lenders to, and the
Notes and C$ Notes held by each Lender of, the Parent, the Company, the Canadian
Borrower, the Swiss Borrower, IM Europe, IM Australia, IMIM Luxembourg, IM
Luxembourg and each of the Additional Borrowers and all other amounts from time
to time owing to the Lenders, the Administrative

 

--------------------------------------------------------------------------------


 

Agent or the Canadian Administrative Agent by the Parent, the Company, the
Canadian Borrower, the Swiss Borrower, IM Europe, IM Australia, IMIM Luxembourg,
IM Luxembourg and each of the Additional Borrowers under the Loan Documents
(including, without limitation, all Reimbursement Obligations and all
obligations of the Company under the Company Guaranty and all obligations of the
Subsidiary Guarantors under the Subsidiary Guaranty), (b) all obligations of the
Parent in respect of its guaranty under Section 2 of the Parent Guaranty, (c)
all Hedging Obligations and all Cash Management Obligations owing by the
Obligors to the Lenders and their respective affiliates and (d) all obligations
of the Parent to the Lenders, the Administrative Agent and the Canadian
Administrative Agent hereunder.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

 Representations and Warranties.  The Parent represents and warrants to the
Lenders and the Administrative Agent that:

 

The Parent is the sole beneficial owner of the Collateral and no Lien exists or
will exist upon the Collateral at any time (and no right or option to acquire
the same exists in favor of any other Person) except for Liens permitted under
Section 9.13 of the Credit Agreement and except for the pledge and security
interest in favor of the Administrative Agent for the benefit of the Lenders
created or provided for herein, which pledge and security interest constitute a
first priority perfected pledge and security interest in and to all of the
Collateral.

 

The Pledged Stock identified in Annex 1 hereto is, and all other Pledged Stock
in which the Parent shall hereafter grant a security interest pursuant to
Section 3 hereof will be, duly authorized, validly existing, fully paid and
non-assessable and none of such Pledged Stock is or will be subject to any
restriction (other than restrictions under Federal and state securities laws)
that would be effective to prevent or hinder the Administrative Agent from
freely transferring the Pledged Stock in accordance with the terms hereof.

 

4

--------------------------------------------------------------------------------


 

The Pledged Stock identified in Annex 1 hereto constitutes (i) in the case of
Issuers organized under the laws of the United States of America or any state or
territory thereof, all of the issued and outstanding shares of Capital Stock of
any class of such Issuers beneficially owned by the Parent on the date hereof
(whether or not registered in the name of the Parent) and (ii) in the case of
Issuers organized under the laws of any jurisdiction outside of the United
States of America, the lesser of (A) 66% of the Voting Stock of such Issuers and
(B) 100% of the Voting Stock of such Issuers beneficially owned by the Parent on
the date hereof (whether or not registered in the name of the Parent) and said
Annex 1 correctly identifies, as at the date hereof, the respective Issuers of
such Pledged Stock, the respective class and par value of the shares comprising
such Pledged Stock (and the respective number of shares and registered owners
thereof).

 

The pledged LLC Interests identified in Annex 1 on the date hereof (the “Initial
Pledged LLC Interests”) have been, and all other LLC Interests in which the
Parent shall hereafter grant a security interest pursuant to Section 3 hereof 
(together with the Initial Pledged LLC Interests, the “Pledged LLC Interests”)
will be, duly authorized, validly existing, fully paid and non-assessable and
none of the Pledged LLC Interests is or will be subject to any contractual
restriction upon the transfer of such Pledged LLC Interests (except for any such
restriction contained herein or in the relevant LLC Agreement).

 

The Initial Pledged LLC Interests constitute all of the ownership interests of
the LLC Issuers beneficially owned by the Parent on the date hereof, the Parent
is the registered owner of all Pledged LLC Interests, and the Parent is the only
member of each LLC Issuer.

 

This Agreement is effective to create in favor of the Administrative Agent, for
the benefit of the Lenders, a legal, valid and enforceable security interest in
the Collateral and the proceeds thereof.  In the case of the Pledged Stock
described herein, when stock certificates representing such Pledged Stock are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described herein, when financing statements and other filings in appropriate
form are filed in the appropriate offices, this Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
in the Collateral and the proceeds thereof, as security for the Secured
Obligations, in each case prior and superior in right to any other Person.

 

5

--------------------------------------------------------------------------------


 

The Pledge.  As collateral security for the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, the Parent hereby pledges and grants to the Administrative Agent,
for the benefit of the Lenders as hereinafter provided, a security interest in
all of the Parent’s right, title and interest in the following property, whether
now owned by the Parent or hereafter acquired and whether now existing or
hereafter coming into existence (all being collectively referred to herein as
“Collateral”):

 

the shares of Capital Stock of the Issuers identified in Annex 1 hereto and all
other shares of Capital Stock of whatever class of the Issuers, now or hereafter
owned by the Parent (provided, that not more than 66% of the Voting Stock of any
Issuer organized under the laws of any jurisdiction outside the United States of
America shall be required to be pledged hereunder), in each case together with
the certificates representing the same or such other evidence of stock ownership
as is customary in the jurisdiction of organization of such Issuer
(collectively, the “Pledged Stock”);

 

all shares, securities, moneys or property representing a dividend on any of the
Pledged Stock, or representing a distribution or return of capital upon or in
respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

without affecting the obligations of the Parent under any provision prohibiting
such action hereunder or under the Credit Agreement, in the event of any
consolidation or merger in which an Issuer is not the surviving corporation, all
shares of each class of the Capital Stock of the successor corporation (unless
such successor corporation is the Parent itself) formed by or resulting from
such consolidation or merger (provided, that not more than 66% of the Voting
Stock of any Issuer organized under the laws of any jurisdiction outside the
United States of America shall be required  to be pledged hereunder);

 

the Pledged LLC Interests and all right, title and interest of the Parent in, to
and under any LLC Agreement (including without limitation all of the right,
title and interest (if any) as a member to participate in the operation or
management of the relevant LLC Issuers and all of its ownership interests under
each relevant LLC Agreement), and all present and future rights of the Parent to
receive payment of money or other distributions of payments arising out of or in
connection with its ownership interests and its rights under each such LLC
Agreement, now or hereafter owned by the Parent;

 

6

--------------------------------------------------------------------------------


 

intercompany obligations of foreign Subsidiaries owing to the Parent;

 

the balance from time to time in the Collateral Account;

 

all promissory notes and all Intercompany Notes; and

 

all proceeds of and to any of the property of the Parent described in the
preceding clauses of this Section 3 (including, without limitation, all causes
of action, claims and warranties now or hereafter held by the Parent in respect
of any of the items listed above) and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers;

 

provided, however, that in no event shall the Collateral include more than 66%
of the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America.

 

7

--------------------------------------------------------------------------------


 

Cash Proceeds of Collateral.

 

Collateral Account.  There is hereby established with the Administrative Agent a
cash collateral account (the “Collateral Account”) in the name and under the
control of the Administrative Agent into which there shall be deposited from
time to time the cash proceeds of any of the Collateral required to be delivered
to the Administrative Agent pursuant hereto and into which the Parent may from
time to time deposit any additional amounts that it wishes to pledge to the
Administrative Agent for the benefit of the Lenders as additional collateral
security hereunder or that, as provided in Sections 3.02(d) and 10 of the Credit
Agreement, it is required to pledge as additional collateral security
hereunder.  The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided.  Except as
expressly provided in the next sentence, the Administrative Agent shall remit
the collected balance outstanding to the credit of the Collateral Account to or
upon the order of the Parent as the Parent shall from time to time instruct. 
However, at any time following the occurrence and during the continuance of an
Event of Default, the Administrative Agent may (and, if instructed by the
Lenders as specified in Section 11.03 of the Credit Agreement, shall), in its
(or their) discretion apply or cause to be applied (subject to collection) the
balance from time to time outstanding to the credit of the Collateral Account to
the payment of the Secured Obligations in the manner specified in Section 5.9
hereof.  The balance from time to time in the Collateral Account shall be
subject to withdrawal only as provided herein.  In addition to the foregoing,
the Parent agrees that if the proceeds of any Collateral hereunder shall be
received by it, the Parent shall as promptly as possible deposit such proceeds
into the Collateral Account.  Until so deposited, all such proceeds shall be
held in trust by the Parent for and as the property of the Administrative Agent
and shall not be commingled with any other funds or property of the Parent.

 

Investment of Balance in Collateral Account.  Amounts on deposit in the
Collateral Account shall be invested from time to time in such Liquid
Investments as the Parent (or, after the occurrence and during the continuance
of an Event of Default, the Administrative Agent) shall determine, which Liquid
Investments shall be held in the name and be under the control of the
Administrative Agent, provided that (i) at any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified in Section 11.03 of the Credit
Agreement, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Liquid Investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations in the
manner specified in Section 5.9 hereof and (ii) if requested by the Parent, such
Liquid Investments may be held in the name and under the control of one or more
of the Lenders (and in that connection each Lender, pursuant to Section 11.10 of
the Credit Agreement has agreed that such Liquid Investments shall be held by
such Lender as a collateral sub-agent for the Administrative Agent hereunder).

 

8

--------------------------------------------------------------------------------


 

Cover for Letter of Credit Liabilities.  Amounts deposited into the Collateral
Account as cover for Letter of Credit Liabilities under the Credit Agreement
pursuant to Section 3.02(d) or Section 10 thereof shall be held by the
Administrative Agent in a separate sub-account (designated “Letter of Credit
Liabilities Sub-Account”) and all amounts held in such sub-account shall
constitute collateral security first for the Letter of Credit Liabilities
outstanding from time to time and second as collateral security for the other
Secured Obligations hereunder.

 

Further Assurances; Remedies.  In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof the Parent hereby agrees with
each Lender and the Administrative Agent as follows:

 

Delivery and Other Perfection.  The Parent shall:

 

if any of the shares, securities, moneys or property required to be pledged by
the Parent under clauses (a), (b) and (c) of Section 3 hereof are received by
the Parent, forthwith either (x) transfer and deliver to the Administrative
Agent such shares or securities so received by the Parent (together with the
certificates for any such shares and securities duly endorsed in blank or
accompanied by undated stock powers duly executed in blank), all of which
thereafter shall be held by the Administrative Agent, pursuant to the terms of
this Agreement, as part of the Collateral or (y) take such other action as the
Administrative Agent shall deem necessary or appropriate to duly record the Lien
created hereunder in such shares, securities, moneys or property in said clauses
(a), (b) and (c);

 

give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Administrative Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including, without limitation,
causing any or all of the Collateral to be transferred of record into the name
of the Administrative Agent or its nominee (and the Administrative Agent agrees
that if any Collateral is transferred into its name or the name of its nominee,
the Administrative Agent will thereafter promptly give to the Parent copies of
any notices and communications received by it with respect to the Collateral);

 

keep full and accurate books and records relating to the Collateral, and stamp
or otherwise mark such books and records in such manner as the Administrative
Agent may reasonably require in order to reflect the security interests granted
by this Agreement; and

 

9

--------------------------------------------------------------------------------


 

permit representatives of the Administrative Agent, upon reasonable notice, at
any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Administrative Agent to be present at the Parent’s place of business to
receive copies of all communications and remittances relating to the Collateral
and forward copies of any notices or communications received by the Parent with
respect to the Collateral, all in such manner as the Administrative Agent may
require.

 

Other Financing Statements and Liens.  Except as otherwise permitted under
Section 9.13 of the Credit Agreement, without the prior written consent of the
Administrative Agent (granted with the authorization of the Lenders as specified
in Section 11.09 of the Credit Agreement), the Parent shall not file or suffer
to be on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to the
Collateral in which the Administrative Agent is not named as the sole secured
party for the benefit of the Lenders.

 

Preservation of Rights.  The Administrative Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

Collateral.

 

The Parent will cause the Collateral to constitute at all times 100% of the
total number of shares of each class of Capital Stock of each Issuer then
outstanding and 100% of all Intercompany Notes issued to the Parent at any time
whatsoever (provided, that not more than 66% of the Voting Stock of any Issuer
organized under the laws of any jurisdiction outside the United States of
America shall be required to be pledged hereunder).

 

So long as no Event of Default shall have occurred and be continuing, the Parent
shall have the right to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral for all purposes not inconsistent with
the terms of this Agreement, the Credit Agreement, the Notes, the C$ Notes or
any other instrument or agreement referred to herein or therein, provided that
the Parent agrees that it will not vote the Collateral in any manner that is
inconsistent with the terms of this Agreement, the Credit Agreement, the Notes,
the C$ Notes or any such other instrument or agreement; and the Administrative
Agent shall execute and deliver to the Parent or cause to be executed and
delivered to the Parent all such proxies, powers of attorney, dividend and other
orders, and all such instruments, without recourse, as the Parent may reasonably
request for the purpose of enabling the Parent to exercise the rights and powers
that it is entitled to exercise pursuant to this Section 5.4(b).

 

10

--------------------------------------------------------------------------------


 

Unless and until an Event of Default has occurred and is continuing, the Parent
shall be entitled to receive and retain any dividends on the Collateral paid in
cash out of earned surplus.

 

If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Administrative Agent, the
Canadian Administrative Agent or any Lender exercises any available right to
declare any Secured Obligation due and payable or seeks or pursues any other
relief or remedy available to it under applicable law or under this Agreement,
the Credit Agreement, the Notes, the C$ Notes or any other agreement relating to
such Secured Obligation, all dividends and other distributions on the Collateral
shall be paid directly to the Administrative Agent and retained by it in the
Collateral Account as part of the Collateral subject to the terms of this
Agreement, and, if the Administrative Agent shall so request in writing, the
Parent agrees to execute and deliver to the Administrative Agent appropriate
additional dividend, distribution and other orders and documents to that end,
provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the Administrative Agent shall, upon request of
the Parent (except to the extent theretofore applied to the Secured
Obligations), be returned by the Administrative Agent to the Parent.

 

Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:

 

the Administrative Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not said Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Administrative
Agent were the sole and absolute owner thereof (and the Parent agrees to take
all such action as may be appropriate to give effect to such right);

 

the Administrative Agent in its discretion may, in its name or in the name of
the Parent or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;

 

11

--------------------------------------------------------------------------------

 

upon notice thereof to each LLC Issuer and the Parent by the Administrative
Agent, (i) the Administrative Agent may transfer the Pledged LLC Interests into
the name of the Administrative Agent and (ii) the Administrative Agent shall be
admitted as a member of each LLC Issuer in the place of the Parent; and

 

the Administrative Agent may, upon ten business days prior written notice to the
Parent of the time and place, with respect to the Collateral or any part thereof
that shall then be or shall thereafter come into the possession, custody or
control of the Administrative Agent, the Lenders or any of their respective
agents, sell, lease, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Administrative Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and the Administrative Agent or any Lender or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Parent, any such demand, notice and right or equity being
hereby expressly waived and released. The Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the sale may
be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Parent recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Parent acknowledges that
any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer or issuer thereof to
register it for public sale.

 

12

--------------------------------------------------------------------------------


 

Deficiency.  If the proceeds of sale, collection or other realization of or upon
the Collateral pursuant to Section 5.5 hereof are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Parent shall remain liable for any deficiency.

 

Removals, Etc.  Without at least 30 days prior written notice to the
Administrative Agent, the Parent shall not (i) maintain any of its books and
records with respect to the Collateral at any office or maintain its principal
place of business at any place other than at the address indicated beneath the
signature of the Parent to the Credit Agreement or (ii) change its name, or the
name under which it does business, from the name shown on the signature
pages hereto.

 

Private Sale.  The Administrative Agent and the Lenders shall incur no liability
as a result of the sale of the Collateral, or any part thereof, at any private
sale pursuant to Section 5.5 hereof conducted in a commercially reasonable
manner. The Parent hereby waives any claims against the Administrative Agent or
any Lender arising by reason of the fact that the price at which the Collateral
may have been sold at such a private sale was less than the price that might
have been obtained at a public sale or was less than the aggregate amount of the
Secured Obligations.

 

Application of Proceeds.  Except as otherwise herein expressly provided and
except as provided below in this Section 5.9, the proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto
and any other cash at the time held by the Administrative Agent under Section 4
hereof or this Section 5, shall be applied by the Administrative Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all reasonable expenses incurred and advances made by the Administrative Agent
in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same may otherwise agree; and

 

Finally, to the payment to the Parent, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.

 

13

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Parent or any issuer of or obligor on any of the
Collateral.

 

Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default the Administrative Agent is hereby appointed the attorney-in-fact of the
Parent for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest. 
Without limiting the generality of the foregoing, so long as the Administrative
Agent shall be entitled under this Section 5 to make collections in respect of
the Collateral, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks made payable to the order of the Parent
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

Perfection.  Prior to or concurrently with the execution and delivery of this
Agreement, the Parent shall (i) deliver to the Administrative Agent all
certificates identified in Annex 1 hereto, accompanied by undated stock powers
duly executed in blank and all Intercompany Notes identified in Annex 2 hereto,
accompanied by undated note powers duly endorsed in blank, and (ii) deliver to
the Administrative Agent duly executed UCC Financing Statements required to
perfect the security interest of the Administrative Agent in the Pledged LLC
Interests.

 

Termination.  When all Secured Obligations other than Hedging Obligations and
Cash Management Obligations shall have been paid in full and the Commitments of
the Lenders under the Credit Agreement and all Letter of Credit Liabilities
shall have expired or been terminated, this Agreement shall terminate, and the
Administrative Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the Parent.

 

14

--------------------------------------------------------------------------------


 

Further Assurances.  The Parent agrees that, from time to time upon the written
request of the Administrative Agent, the Parent will execute and deliver such
further documents and do such other acts and things as the Administrative Agent
may reasonably request in order fully to effect the purposes of this Agreement.

 

Subordination of Intercompany Notes.  Nothing in this Agreement shall restrict
the ability of any obligee to subordinate Intercompany Notes in connection with
the incurrence of Indebtedness permitted under the Credit Agreement.

 

LLC Agreements; Pledged LLC Interests.

 

No Amendments.  The Parent shall not amend, modify or supplement any of the
provisions of any LLC Agreement without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld.

 

6.2  Chief Executive Office.  The Parent represents and warrants to the
Administrative Agent and each Lender that its Chief Executive Office is located
at:

 

745 Atlantic Avenue

Boston, Massachusetts 02111

Attention:        Brian P. McKeon

                        Chief Financial Officer

 

The Parent agrees that it will not change the location of its Chief Executive
Office without 30 days prior notice to the Administrative Agent.

 

6.3  LLC Interests not Securities.  The Parent represents and warrants to the
Administrative Agent and the Lenders that the Pledged LLC Interests are not
“Securities” within the meaning of Article 8 of the Uniform Commercial Code in
effect in any relevant jurisdiction.  The Parent agrees that it will not permit
any LLC Issuer to take any actions that would result in any Pledged LLC
interests’ becoming “Securities” within the meaning of Article 8 of the Uniform
Commercial Code in effect in any relevant presentation.

 

15

--------------------------------------------------------------------------------


 

Miscellaneous.

 

No Waiver.  No failure on the part of the Administrative Agent or any Lender to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by the Administrative Agent or any Lender
of any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 12.02 of the Credit Agreement and
shall be deemed to have been given at the times specified in said Section 12.02.

 

Expenses.  The Parent agrees to reimburse each of the Lenders and the
Administrative Agent for all reasonable costs and expenses of the Lenders and
the Administrative Agent (including, without limitation, the reasonable fees and
expenses of legal counsel) in connection with (i) any Default and any
enforcement or collection proceeding resulting therefrom, including, without
limitation, all manner of participation in or other involvement with
(w) performance by the Administrative Agent of any obligations of the Parent in
respect of the Collateral that the Parent has failed or refused to perform,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Administrative Agent in respect thereof, by litigation or otherwise,
(y) judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 7.3, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to
Section 3 hereof.

 

Amendments, Etc.  The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by the Parent and the
Administrative Agent (with the consent of the Lenders as specified in
Section 11.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent and each Lender, each holder of any of the
Secured Obligations and the Parent.

 

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the Parent, the
Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that the Parent shall not assign or transfer its
rights hereunder without the prior written consent of the Administrative Agent).

 

16

--------------------------------------------------------------------------------


 

Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and either
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

 

Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Parent Pledge Agreement
to be duly executed and delivered as of the day and year first above written.

 

 

IRON MOUNTAIN INCORPORATED

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Title:

 

18

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of Shares

 

% of
Total
Shares

 

Iron Mountain Information Management, Inc.

 

5

 

The company

 

10,000 shares of common stock, par value $0.01 per share (“IMIM common stock”)

 

99.97

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management, Inc.

 

6

 

The Company

 

One share of IMIM common stock

 

0.01

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management, Inc.

 

7

 

The Company

 

One share of IMIM common stock

 

0.01

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management, Inc.

 

8

 

The Company

 

One share of IMIM common stock

 

0.01

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Information Management Inc.

 

3

 

The Company

 

12,500 shares of preferred stock, par value $0.01 per share

 

100

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Records Management (Puerto Rico), Inc.

 

1

 

The Company

 

66,666

 

66

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain Assurance Corporation

 

1

 

The Company

 

100

 

100

%

 

 

 

 

 

 

 

 

 

 

Archivex Limited

 

4

 

The Company

 

66

 

66

%

 

 

 

 

 

 

 

 

 

 

Iron Mountain PLE Limited (f/k/a Pierce Leahy Europe, Limited)

 

N/A

 

The Company

 

N/A

 

66

%

 

 

 

 

 

 

 

 

 

 

Treeline Services Corporation

 

2

 

The Company

 

100

 

100

%

 

--------------------------------------------------------------------------------

 

EXHIBIT F

 

SUBSIDIARY GUARANTY

 

SUBSIDIARY GUARANTY dated as of June     , 2011, among each of the corporations,
limited liability companies and limited partnerships identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto (each
individually, a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”), JPMORGAN CHASE BANK, N.A., as agent for the lenders or other
financial institutions or entities party, as lenders, to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Administrative Agent”); and JPMORGAN CHASE BANK, TORONTO BRANCH,
as agent for the Canadian lenders or other Canadian financial institutions or
entities party, as lenders, to the Credit Agreement referred to below (in such
capacity, together with its successors in such capacity, the “Canadian
Administrative Agent”).

 

Iron Mountain Incorporated, a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Parent”), Iron Mountain
Information Management, Inc, a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Company”), Iron Mountain Canada
Corporation, a company organized and existing under the laws of the Province of
Nova Scotia (the “Canadian Borrower”), Iron Mountain Switzerland GmbH, a company
organized and existing under the laws of Switzerland ( the “Swiss
Borrower”), Iron Mountain Europe Limited, a company organized and existing under
the laws of the United Kingdom (“IM Europe”), Iron Mountain Australia Pty Ltd.,
a company formed under the laws of Australia (“IM Australia”), Iron Mountain
Information Management (Luxembourg) S.C.S., a company organized under the laws
of Luxembourg (“IMIM Luxembourg”) and Iron Mountain Luxembourg S.à.r.l., a
company organized under the laws of Luxembourg (“IM Luxembourg”, and together
with IM Europe, IM Australia and IMIM Luxembourg, the “Other Subsidiary
Borrowers”; the Other Subsidiary Borrowers together with the Parent, the
Company, the Canadian Borrower, the Swiss Borrower and any Additional Borrowers
designated by the Company with the consent of the Administrative Agent under
Section 12.16 of the Credit Agreement (as hereinafter defined), the “Borrowers”;
and each individually, a “Borrower”), certain lenders, the Administrative Agent
and the Canadian Administrative Agent are parties to a Credit Agreement dated as
of the date hereof (the “Credit Agreement”).  The Credit Agreement provides,
subject to the terms and conditions thereof, for extensions of credit (by making
of loans and issuing letters of credit) to be made by said lenders to the
Borrowers.  In addition, the Parent and/or the Company may from time to time be
obligated to one or more of the Lenders and/or any of their affiliates under one
or more Hedging Agreements (as defined in the Credit Agreement) (such
obligations being herein referred to as “Hedging Obligations”) or Cash
Management Agreements (as so defined) (such obligations being herein referred to
as “Cash Management Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder, to enter into one or more Hedging Agreements as aforesaid, and for
other good and

 

2

--------------------------------------------------------------------------------


 

valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Subsidiary Guarantor has agreed to guarantee the Guaranteed
Obligations (as hereinafter defined). Accordingly, the parties hereto agree as
follows:

 

Definitions.  Terms defined in the Credit Agreement are used herein as defined
therein. In addition, as used herein, “Loan Documents” shall mean the Credit
Agreement, the Notes, the Letter of Credit Documents, the Parent Guaranty, the
Company Guaranty, this Subsidiary Guaranty and the Security Documents.

 

The Guarantee.

 

The Guarantee.  The Subsidiary Guarantors hereby jointly and severally guarantee
to each Lender and the Administrative Agent and their respective successors and
assigns the prompt payment in full when due (whether at stated maturity, by
acceleration or otherwise) of (a) the principal of and interest on the Loans
made by the Lenders to, and the Note(s) held by each Lender of, each of the
Parent and the Company and all other amounts from time to time owing to the
Lenders or the Administrative Agent by each of the Parent and the Company under
the Loan Documents (including, without limitation, all Reimbursement
Obligations, the obligations of the Parent under the Parent Guaranty, the
obligations of the Company under the Company Guaranty, all interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Parent or the
Company, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding, and all other obligations and liabilities of each of
the Parent and the Company to the Administrative Agent or to any Lender, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with any Loan Document or any other document made, delivered or given in
connection therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses, including the costs and
expenses of the Administrative Agent or any Lender in enforcing its rights
hereunder) and (b) all Hedging Obligations and all Cash Management Obligations
owing by the Obligors to the Lenders and their affiliates, in each case strictly
in accordance with the terms thereof (such obligations described in the
foregoing clauses (a) and (b) being herein collectively called the “Guaranteed
Obligations”). The Subsidiary Guarantors hereby further jointly and severally
agree that if the Parent or the Company shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Subsidiary Guarantors will promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

Obligations Unconditional  The obligations of the Subsidiary Guarantors under
Section 2.1 hereof are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Credit Agreement, the Notes or any other agreement or instrument referred
to herein or therein, or any substitution, release or

 

3

--------------------------------------------------------------------------------


 

exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 2.2 that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Subsidiary Guarantors hereunder
which shall remain absolute and unconditional as described above:

 

at any time or from time to time, without notice to the Subsidiary Guarantors,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;

 

any of the acts mentioned in any of the provisions of the Credit Agreement or
the Notes or any other agreement or instrument referred to herein or therein
shall be done or omitted;

 

the maturity of any of the Guaranteed Obligations shall be accelerated, or any
of the Guaranteed Obligations shall be modified, supplemented or amended in any
respect, or any right under the Credit Agreement or the Notes or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the Guaranteed Obligations or any security therefor
shall be released or exchanged in whole or in part or otherwise dealt with; or

 

any lien or security interest granted to, or in favor of, the Administrative
Agent or any Lender or Lenders as security for any of the Guaranteed Obligations
shall fail to be perfected.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against the Parent or the Company under the Credit Agreement or the Notes or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations.

 

Reinstatement.  The obligations of the Subsidiary Guarantors under this
Section 2 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Parent or the Company in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Subsidiary
Guarantors jointly and severally agree to indemnify the Administrative Agent and
each Lender on demand for all reasonable costs and expenses (including, without
limitation, fees of counsel) incurred by the Administrative Agent or such Lender
in connection with such rescission or

 

4

--------------------------------------------------------------------------------


 

restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

Subrogation. The Subsidiary Guarantors hereby jointly and severally agree that
until the payment and satisfaction in full of all Guaranteed Obligations and the
expiration or termination of the Commitments and all Letter of Credit
Liabilities of the Lenders under the Credit Agreement, no Subsidiary Guarantor
shall exercise any right or remedy arising by reason of any performance of its
guarantee in Section 2.1 hereof, whether by subrogation or otherwise, against
the Parent, the Company, or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

 

Remedies.  The Subsidiary Guarantors, jointly and severally agree that, as
between the Subsidiary Guarantors and the Lenders, the obligations of the Parent
and the Company under the Credit Agreement and the Notes may be declared to be
forthwith due and payable as provided in Section 10 of the Credit Agreement (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 10) for purposes of Section 2.1 hereof
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Parent or the Company and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Parent or the Company)
shall forthwith become due and payable by the Subsidiary Guarantors for purposes
of said Section 2.1.

 

Instrument for the Payment of Money.  Each Subsidiary Guarantor hereby
acknowledges that the guarantee in this Section 2 constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Subsidiary Guarantor in the payment of any moneys due hereunder, shall have the
right to bring motion-action under New York CPLR Section 3213.

 

Continuing Guarantee.  The guarantee in this Section 2 is a continuing
guarantee, and shall apply to all Guaranteed Obligations whenever arising.

 

Rights of Contribution.  The Subsidiary Guarantors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Subsidiary Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any Guaranteed Obligations, each other Subsidiary
Guarantor shall, on demand of such Excess Funding Subsidiary Guarantor (but
subject to the next sentence), pay to such Excess Funding Subsidiary Guarantor
an amount equal to such Subsidiary Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Subsidiary Guarantor) of the Excess Payment
(as defined below) in respect of such Guaranteed Obligations. The payment
obligation of a Subsidiary Guarantor to any Excess Funding Subsidiary Guarantor
under this Section 2.8 shall be subordinate and subject in right of payment to
the prior payment in full of the obligations of such

 

5

--------------------------------------------------------------------------------


 

Subsidiary Guarantor under the other provisions of this Section 2 and such
Excess Funding Subsidiary Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

 

For purposes of this Section 2.8, (i) “Excess Funding Subsidiary Guarantor”
shall mean, in respect of any Guaranteed Obligations, a Subsidiary Guarantor
that has paid an amount in excess of its Pro Rata Share of such Guaranteed
Obligations, (ii) “Excess Payment” shall mean, in respect of any Guaranteed
Obligations, the amount paid by an Excess Funding Subsidiary Guarantor in excess
of its Pro Rata Share of such Guaranteed Obligations and (iii) “Pro Rata Share”
shall mean, for any Subsidiary Guarantor, the ratio (expressed as a percentage)
of (x) the amount by which the aggregate fair saleable value of all properties
of such Subsidiary Guarantor (excluding any shares of stock of any other
Subsidiary Guarantor) exceeds the amount of all the debts and liabilities of
such Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor may
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of all of the Subsidiary
Guarantors exceeds the amount of all the debts and liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of the Parent, the Company and the Subsidiary Guarantors
hereunder) of all of the Subsidiary Guarantors, determined (A) with respect to
any Subsidiary Guarantor that is a party hereto on the date hereof, as of the
date hereof, and with respect to any other Subsidiary Guarantor, as of the date
such Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder,

 

General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 2.1
hereof would otherwise, taking into account the provisions of Section 2.8
hereof, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 2.1, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, the Administrative Agent, the Lenders or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

 

Miscellaneous.

 

No Waiver.  No failure on the part of the Administrative Agent or any Lender to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by the Administrative Agent or any Lender
of any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

6

--------------------------------------------------------------------------------


 

Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient (in the case of
the Subsidiary Guarantors) at the “Address for Notices” specified on the
signature pages hereof and (in the case of the Administrative Agent) at the
address specified in Section l2.02 of the Credit Agreement or, as to any party,
at such other address as shall be designated by such party in a notice to each
other party. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telecopier or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.

 

Expenses.  The Subsidiary Guarantors jointly and severally agree to reimburse
each of the Lenders and the Administrative Agent for all reasonable costs and
expenses of the Lenders and the Administrative Agent (including, without
limitation, the reasonable fees and expenses of legal counsel) in connection
with (i) any Default and any enforcement or collection proceeding resulting
therefrom, including, without limitation, all manner of participation in or
other involvement with (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, (y) judicial or regulatory proceedings
and (z) workout, restructuring or other negotiations or proceedings (whether or
not the workout, restructuring or transaction contemplated thereby is
consummated) and (ii) the enforcement of this Section 3.3.

 

Amendments, Etc.  The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by each Subsidiary Guarantor and
the Administrative Agent (with the consent of the Lenders as specified in
Section 11.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent each Lender, each holder of any of the
Guaranteed Obligations and each Subsidiary Guarantor.

 

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of each Subsidiary Guarantor,
the Administrative Agent, the Lenders and each holder of any of the Guaranteed
Obligations (provided, however, that no Subsidiary Guarantor shall assign or
transfer its rights hereunder without the prior written consent of the
Administrative Agent).

 

Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and any of
the parties hereto may execute this Agreement by signing any such counterpart.

 

Governing Law; Submission to Jurisdiction.  This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York.  Each
Subsidiary Guarantor hereby submits to the exclusive jurisdiction of the United
States District Court for the Southern District of New York and of the Supreme
Court of the State of New York sitting in New York County (including its
Appellate Division), and of any other appellate court in the

 

7

--------------------------------------------------------------------------------


 

State of New York, for the purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby.  Each
Subsidiary Guarantor hereby irrevocably waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of the venue of any such proceedings brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

Waiver of Jury Trial.  EACH OF THE SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

 

Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

Set-Off.  Each Subsidiary Guarantor hereby irrevocably authorizes the
Administrative Agent and each Lender at any time and from time to time while an
Event of Default pursuant to Section 10.01(a) of the Credit Agreement shall have
occurred and be continuing, without notice to such Subsidiary Guarantor or any
other Subsidiary Guarantor, any such notice being expressly waived by each
Subsidiary Guarantor, to set-off and appropriate and apply any and all deposits
general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Administrative Agent or such Lender to or for the credit or
the account of such Subsidiary Guarantor, or any part thereof in such amounts as
the Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Subsidiary Guarantor to the Administrative
Agent or such Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Subsidiary Guarantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as the Administrative Agent or such Lender may elect,
whether or not the Administrative Agent or any Lender has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured.  The Administrative Agent and each Lender shall notify such
Subsidiary Guarantor promptly of any such set-off and the application made by
the

 

8

--------------------------------------------------------------------------------


 

Administrative Agent or such Lender of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Administrative Agent and each Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Administrative Agent or such
Lender may have.

 

Designation of Indebtedness.  The indebtedness of the Subsidiary Guarantors
hereunder constitutes “Senior Debt” or “Senior Indebtedness”; and “Designated
Senior Debt” or “Designated Senior Indebtedness”, as the case may be, within the
meaning of the Senior Subordinated Debt Documents.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Subsidiary Guaranty
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

SUBSIDIARY GUARANTORS

 

 

 

 

IRON MOUNTAIN ASSURANCE CORPORATION

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN FULFILLMENT SERVICES, INC.

 

(f/k/a COMAC, INC.)

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC. (f/k/a DSI TECHNOLOGY
ESCROW SERVICES, INC.)

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN GLOBAL HOLDINGS, LLC

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

IRON MOUNTAIN GLOBAL, L.L.C.

 

 

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC. (as a Guarantor and sole beneficiary
of IRON MOUNTAIN STATUTORY TRUST — 1998, IRON MOUNTAIN STATUTORY TRUST — 1999
and IRON MOUNTAIN STATUTORY TRUST — 2001)

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

MOUNTAIN REAL ESTATE ASSETS, INC.

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

MOUNTAIN RESERVE III, INC.

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

NETTLEBED ACQUISITION CORP.

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

TREELINE SERVICES CORPORATION

 

 

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

Address for Notices for all Subsidiary Guarantors:

 

c/o Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention: Brian P. McKeon.

 

Chief Financial Officer

 

 

 

 

Telecopy Number: (617) 350-7881

 

 

 

 

Copy to:

 

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attention: Harry E. Ekblom, Jr

 

 

 

 

Telecopy Number: (617) 338-2880

 

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By

 

 

 

Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT G

 

SUBSIDIARY PLEDGE AGREEMENT

 

SUBSIDIARY PLEDGE AGREEMENT dated as of June       , 2011, among each of the
corporations, limited liability companies and limited partnerships identified
under the caption “PLEDGORS” on the signature pages hereto (each individually, a
“Pledgor” and, collectively, the “Pledgors”); and JPMORGAN CHASE BANK, N.A., as
administrative agent for the lenders or other financial institutions or entities
party, as lenders, to the Credit Agreement referred to below (in such capacity,
together with its successors in such capacity, the “Administrative Agent”).

 

Iron Mountain Incorporated, a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Parent”), is party to a Credit
Agreement dated as of the date hereof (the “Credit Agreement”) among the
Parent, Iron Mountain Information Management, Inc., a corporation duly organized
and validly existing under the laws of the State of Delaware (the “Company”)
Iron Mountain Canada Corporation, a company organized and existing under the
laws of the Province of Nova Scotia (the “Canadian Borrower”), Iron Mountain
Switzerland GmbH, a company organized and existing under the laws of Switzerland
(the “Swiss Borrower”), Iron Mountain Europe Limited, a company organized and
existing under the laws of the United Kingdom (“IM Europe”); Iron Mountain
Australia Pty Ltd., a company formed under the laws of Australia (“IM
Australia”), Iron Mountain Information Management (Luxembourg) S.C.S., a company
organized under the laws of Luxembourg (“IMIM Luxembourg”) and Iron Mountain
Luxembourg S.à.r.l., a company organized under the laws of Luxembourg (“IM
Luxembourg”, and together with IM Europe, IM Australia and IMIM Luxembourg, the
“Other Subsidiary Borrowers”; the Other Subsidiary Borrowers together with the
Parent, the Company, the Canadian Borrower, the Swiss Borrower and any
Additional Borrowers designated by the Company with the consent of the
Administrative Agent under Section 12.16 of the Credit Agreement, the
“Borrowers”; and each individually, a “Borrower”), certain lenders named
therein, the Administrative Agent and the Canadian Administrative Agent.  The
Credit Agreement provides, subject to the terms and conditions thereof, for
extensions of credit (by making of loans and issuing letters of credit) to be
made by said lenders to each of the Borrowers. In addition, the Parent and/or
the Company may from time to time be obligated to one or more of the Lenders
and/or any of their affiliates under one or more Hedging Agreements (as defined
in the Credit Agreement) (such obligations being herein referred to as “Hedging
Obligations”) or Cash Management Agreements (as so defined) (such obligations
being herein referred to as “Cash Management Obligations”).

 

To induce the Lenders to enter into the Credit Agreement, to extend credit
thereunder and to enter into one or more Hedging Agreements or Cash Management
Agreements as aforesaid, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor has
agreed to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined).  Accordingly,
the parties hereto agree as follows:

 

Definitions.  Terms defined in the Credit Agreement are used herein as defined
therein.  In addition, as used herein:

 

--------------------------------------------------------------------------------


 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to any Pledgor and any loan or advance made by any Pledgor to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies and limited partnerships identified beneath the names of the
Pledgors on Annex 1 hereto under the caption “Issuer” and each other Subsidiary
the capital stock of which is owned by the Pledgors and is required to be
pledged to the Administrative Agent pursuant to the Credit Agreement.

 

“LLC Agreements” shall mean, collectively, the LLC agreements governing the
entities listed on Annex 1 hereto, if any, and the agreements governing any
other LLC Issuer whose LLC Interests are hereafter pledged hereunder.

 

“LLC Interests” shall mean the membership interests or other equity interests of
any limited liability company.

 

“LLC Issuers” shall mean, collectively, the entities listed on Annex 1 hereto,
if any, and any other issuer of LLC Interests hereafter pledged hereunder.

 

“Loan Documents” shall mean the Credit Agreement, the Notes, the Subsidiary
Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of Credit
Documents and the Security Documents.

 

“Pledged LLC Interests” shall have the meaning ascribed thereto in
Section 2(d) hereof.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Secured Obligations” shall mean, collectively, (a) all obligations of the
Pledgors in respect of their guarantee under Section 2 of the Subsidiary
Guaranty, (b) the principal of and interest on the Loans made by the Lenders to,
and the Notes held by each Lender of, the Parent and the Company and all other
amounts from time to time owing to the Lenders, the Administrative Agent or the
Canadian Administrative Agent by the Parent or the Company under the Loan
Documents (including, without limitation, all Reimbursement Obligations and all
obligations of the Company under the Company Guaranty and all obligations of the
Parent under the Parent Guaranty), (c) all Hedging Obligations and all Cash
Management Obligations owing by the Obligors to the Lenders and their respective
affiliates and (d) all obligations of any of the Pledgors, the Parent and the
Company to the Lenders and the Administrative Agent hereunder.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

14

--------------------------------------------------------------------------------


 

Representations and Warranties.  Each Pledgor represents and warrants to the
Lenders and the Administrative Agent that:

 

Such Pledgor is the sole beneficial owner of the Collateral in which it purports
to grant a security interest pursuant to Section 3 hereof and no Lien exists or
will exist upon such Collateral at any time (and no right or option to acquire
the same exists in favor of any other Person), except for the pledge and
security interest in favor of the Administrative Agent for the benefit of the
Lenders created or provided for herein, which pledge and security interest
constitute a first priority perfected pledge and security interest in and to all
of such Collateral.

 

The Pledged Stock identified under the name of such Pledgor in Annex 1 hereto
is, and all other Pledged Stock in which such Pledgor shall hereafter grant a
security interest pursuant to Section 3 hereof will be, duly authorized, validly
existing, fully paid and non-assessable and none of such Pledged Stock is or
will be subject to any restriction (other than restrictions under Federal and
state securities laws) that would be effective to prevent or hinder the
Administrative Agent from freely transferring the Pledged Stock in accordance
with the terms hereof.

 

The Pledged Stock identified under the name of such Pledgor in Annex 1 hereto
constitutes (i) in the case of Issuers organized under the laws of the United
States of America or any state or territory thereof, all of the issued and
outstanding shares of Capital Stock of any class of such Issuers beneficially
owned by such Pledgor on the date hereof (whether or not registered in the name
of such Pledgor) and (ii) in the case of Issuers organized under the laws of any
jurisdiction outside of the United States of America, the lesser of (A) 66% of
the Voting Stock of such Issuers and (B) 100% of the Voting Stock of such
Issuers beneficially owned by such Pledgor on the date hereof (whether or not
registered in the name of such Pledgor) and said Annex 1 correctly identifies,
as at the date hereof, the respective Issuers of such Pledged Stock, the
respective class and par value of the shares comprising such Pledged Stock (and
the respective number of shares and registered owners thereof).

 

The pledged LLC Interests identified in Annex 1 on the date hereof (the “Initial
Pledged LLC Interests”) have been, and all other LLC Interests in which such
Pledgor shall hereafter grant a security interest pursuant to Section 3 hereof
(together with the Initial Pledged LLC Interests, the “Pledged LLC Interests”)
will be, duly authorized, validly existing, fully paid and non-assessable and
none of the Pledged LLC Interests is or will be subject to any contractual
restriction upon the transfer of such Pledged LLC Interests (except for any such
restriction contained herein or in the relevant LLC Agreement).

 

15

--------------------------------------------------------------------------------


 

The Initial Pledged LLC Interests constitute all of the ownership interests of
the LLC Issuers beneficially owned by any Pledgor on the date hereof, the
P1edgors are the registered owners of all Pledged LLC Interests and the Pledgors
are all of the members of the LLC Issuers.

 

This Agreement is effective to create in favor of the Administrative Agent, for
the benefit of the Lenders, a legal, valid and enforceable security interest in
the Collateral and the proceeds thereof.  In the case of the Pledged Stock
described herein, when stock certificates representing such Pledged Stock are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), and in the case of the other Collateral
described herein, when financing statements and other filings in appropriate
form are filed in the appropriate offices, this Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
in the Collateral and the proceeds thereof, as security for the Secured
Obligations, in each case prior and superior in right to any other Person.

 

The Pledge.  As collateral security for the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, each Pledgor hereby pledges and grants to the Administrative Agent,
for the benefit of the Lenders as hereinafter provided, a security interest in
all of such Pledgor’s right, title and interest in the following property,
whether now owned by such Pledgor or hereafter acquired and whether now existing
or hereafter coming into existence (all being collectively referred to herein as
“Collateral”):

 

the shares of Capital Stock of the Issuers identified in Annex 1 hereto under
the name of such Pledgor and all other shares of Capital Stock of whatever class
of the Issuers, now or hereafter owned by such Pledgor (provided, that not more
than 66% of the Voting Stock of any Issuer organized under the laws of any
jurisdiction outside the United States of America shall be required to be
pledged hereunder), in each case together with the certificates representing the
same or such other evidence of stock ownership as is customary in the
jurisdiction of organization of such Issuer (collectively, the “Pledged Stock”);

 

all shares, securities, moneys or property representing a dividend on any of the
Pledged Stock, or representing a distribution or return of capital upon or in
respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

16

--------------------------------------------------------------------------------


 

without affecting the obligations of such Pledgor under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger in which an Issuer is not the surviving corporation,
all shares of each class of the Capital Stock of the successor corporation
(unless such successor corporation is such Pledgor itself) formed by or
resulting from such consolidation or merger (provided, that not more than 66% of
the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America shall be required to be pledged hereunder);

 

the Pledged LLC Interests and all right, title and interest of the relevant
Pledgor in, to and under any LLC Agreement (including without limitation all of
the right, title and interest (if any) as a member to participate in the
operation or management of the relevant LLC Issuers and all of its ownership
interests under each relevant LLC Agreement), and all present and future rights
of such Pledgor to receive payment of money or other distributions of payments
arising out of or in connection with its ownership interests and its rights
under each such LLC Agreement, now or hereafter owned by such Pledgor; and

 

intercompany obligations of foreign Subsidiaries owing to such Pledgor;

 

the balance from time to time in the Collateral Account;

 

all promissory notes and all Intercompany Notes; and

 

all proceeds of and to any of the property of such Pledgor described in the
preceding clauses of this Section 3 (including, without limitation, all causes
of action, claims and warranties now or hereafter held by any Pledgor in respect
of any of the items listed above) and, to the extent related to any property
described in said clauses or such proceeds, all books, correspondence, credit
files, records, invoices and other papers;

 

provided, however, that in no event shall the Collateral include more than 66%
of the Voting Stock of any Issuer organized under the laws of any jurisdiction
outside the United States of America.

 

17

--------------------------------------------------------------------------------


 

Cash Proceeds of Collateral.

 

Collateral Account. There is hereby established with the Administrative Agent a
cash collateral account (the “Collateral Account”) in the name and under the
control of the Administrative Agent into which there shall be deposited from
time to time the cash proceeds of any of the Collateral required to be delivered
to the Administrative Agent pursuant hereto and into which the Pledgors may from
time to time deposit any additional amounts that any of them wishes to pledge to
the Administrative Agent for the benefit of the Lenders as additional collateral
security hereunder or that, as provided in Sections 3.02(d) and 10 of the Credit
Agreement, any Pledgor is required to pledge as additional collateral security
hereunder. The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided. Except as
expressly provided in the next sentence, the Administrative Agent shall remit
the collected balance outstanding to the credit of the Collateral Account to or
upon the order of the respective Pledgor as such Pledgor shall from time to time
instruct.  However, at any time following the occurrence and during the
continuance of an Event of Default, the Administrative Agent may (and, if
instructed by the Lenders as specified in Section 11.03 of the Credit Agreement,
shall), in its (or their) discretion apply or cause to be applied (subject to
collection) the balance from time to time outstanding to the credit of the
Collateral Account to the payment of the Secured Obligations in the manner
specified in Section 5.9 hereof. The balance from time to time in the Collateral
Account shall be subject to withdrawal only as provided herein. In addition to
the foregoing, each Pledgor agrees that if the proceeds of any Collateral
hereunder shall be received by it, such Pledgor shall as promptly as possible
deposit such proceeds into the Collateral Account.  Until so deposited, all such
proceeds shall be held in trust by such Pledgor for and as the property of the
Administrative Agent and shall not be commingled with any other funds or
property of such Pledgor.

 

Investment of Balance in Collateral Account.  Amounts on deposit in the
Collateral Account shall be invested from time to time in such Liquid
Investments as the respective Pledgor (or, after the occurrence and during the
continuance of an Event of Default, the Administrative Agent) shall determine,
which Liquid Investments shall be held in the name and be under the control of
the Administrative Agent, provided that (i) at any time after the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified in Section 11.03 of the Credit
Agreement, shall) in its (or their) discretion at any time and from time to time
elect to liquidate any such Liquid Investments and to apply or cause to be
applied the proceeds thereof to the payment of the Secured Obligations in the
manner specified in Section 5.9 hereof and (ii) if requested by the respective
Pledgor, such Liquid Investments may be held in the name and under the control
of one or more of the Lenders (and in that connection, each Lender, pursuant to
Section 11.10 of the Credit Agreement, has agreed that such Liquid Investments
shall be held by such Lender as a collateral sub-agent for the Administrative
Agent hereunder).

 

18

--------------------------------------------------------------------------------


 

Cover for Letter of Credit Liabilities.  Amounts deposited into the Collateral
Account as cover for Letter of Credit Liabilities under the Credit Agreement
pursuant to Section 3.02(d) or Section 10 thereof shall be held by the
Administrative Agent in a separate sub-account (designated “Letter of Credit
Liabilities Sub-Account”) and all amounts held in such sub-account shall
constitute collateral security first for the Letter of Credit Liabilities
outstanding from time to time and second as collateral security for the other
Secured Obligations hereunder.

 

Further Assurances; Remedies.  In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, Pledgors hereby jointly and
severally agree with each Lender and the Administrative Agent as follows:

 

Delivery and Other Perfection.  Each Pledgor shall:

 

if any of the shares, securities, moneys or property required to be pledged by
such Pledgor under clauses (a), (b) and (c) of Section 3 hereof are received by
such Pledgor, forthwith either (x) transfer and deliver to the Administrative
Agent such shares or securities so received by such Pledgor (together with the
certificates for any such shares and securities duly endorsed in blank or
accompanied by undated stock powers duly executed in blank), all of which
thereafter shall be held by the Administrative Agent, pursuant to the terms of
this Agreement, as part of the Collateral or (y) take such other action as the
Administrative Agent shall deem necessary or appropriate to duly record the Lien
created hereunder in such shares, securities, moneys or property in said clauses
(a), (b) and (c);

 

give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Administrative Agent) to create, preserve,
perfect or validate the security interest granted pursuant hereto or to enable
the Administrative Agent to exercise and enforce its rights hereunder with
respect to such pledge and security interest, including without limitation,
causing any or all of the Collateral to be transferred of record into the name
of the Administrative Agent or its nominee (and the Administrative Agent agrees
that if any Collateral is transferred into its name or the name of its nominee,
the Administrative Agent will thereafter promptly give to the respective Pledgor
copies of any notices and communications received by it with respect to the
Collateral pledged by such Pledgor hereunder),

 

keep full and accurate books and records relating to the Collateral, and stamp
or otherwise mark such books and records in such manner as the Administrative
Agent may reasonably require in order to reflect the security interests granted
by this Agreement, and

 

19

--------------------------------------------------------------------------------


 

permit representatives of the Administrative Agent, upon reasonable notice, at
any time during normal business hours to inspect and make abstracts from its
books and records pertaining to the Collateral, and permit representatives of
the Administrative Agent to be present at such Pledgor’s place of business to
receive copies of all communications and remittances relating to the Collateral,
and forward copies of any notices or communications received by such Pledgor
with respect to the Collateral, all in such manner as the Administrative Agent
may require.

 

Other Financing Statements and Liens. Without the prior written consent of the
Administrative Agent (granted with the authorization of the Lenders as specified
in Section 11.09 of the Credit Agreement), no Pledgor shall file or suffer to be
on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to the
Collateral in which the Administrative Agent is not named as the sole secured
party for the benefit of the Lenders.

 

Preservation of Rights.  The Administrative Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

 

Collateral.

 

(a) The Pledgors will cause the Collateral to constitute at all times 100% of
the total number of shares of each class of Capital Stock of each Issuer then
outstanding and 100% of all Intercompany Notes issued to any Pledgor at any time
whatsoever (provided, that not more than 66% of the Voting Stock of any Issuer
organized under the laws of any jurisdiction outside the United States of
America shall be required to be pledged hereunder).

 

(b) So long as no Event of Default shall have occurred and be continuing, the
Pledgors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Collateral for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, the Notes
or any other instrument or agreement referred to herein or therein, provided
that the Pledgors jointly and severally agree that they will not vote the
Collateral in any manner that is inconsistent with the terms of this Agreement,
the Credit Agreement, the Notes or any such other instrument or agreement; and
the Administrative Agent shall execute and deliver to the Pledgors or cause to
be executed and delivered to the Pledgors all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as the
Pledgors may reasonably request for the purpose of enabling the Pledgors to
exercise the rights and powers that they are entitled to exercise pursuant to
this Section 5.4(b).

 

20

--------------------------------------------------------------------------------


 

(c) Unless and until an Event of Default has occurred and is continuing, the
Pledgors shall be entitled to receive and retain any dividends on the Collateral
paid in cash out of earned surplus.

 

(d) If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Administrative Agent, the
Canadian Administrative Agent or any Lender exercises any available right to
declare any Secured Obligation due and payable or seeks or pursues any other
relief or remedy available to it under applicable law or under this Agreement,
the Credit Agreement, the Notes or any other agreement relating to such Secured
Obligation, all dividends and other distributions on the Collateral shall be
paid directly to the Administrative Agent and retained by it in the Collateral
Account as part of the Collateral subject to the terms of this Agreement, and,
if the Administrative Agent shall so request in writing, the Pledgors jointly
and severally agree to execute and deliver to the Administrative Agent
appropriate additional dividend, distribution and other orders and documents to
that end, provided that if such Event of Default is cured, any such dividend or
distribution theretofore paid to the Administrative Agent shall, upon request of
the Pledgors (except to the extent theretofore applied to the Secured
Obligations), be returned by the Administrative Agent to the Pledgors.

 

Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:

 

the Administrative Agent shall have all of the rights and remedies with respect
to the Collateral of a secured party under the Uniform Commercial Code (whether
or not said Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Administrative
Agent were the sole and absolute owner thereof (and each Pledgor agrees to take
all such action as may be appropriate to give effect to such right);

 

the Administrative Agent in its discretion may, in its name or in the name of
the Pledgors or otherwise, demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;

 

21

--------------------------------------------------------------------------------


 

upon notice thereof to each LLC Issuer and the Company by the Administrative
Agent, (i) the Administrative Agent may transfer the Pledged LLC Interests into
the name of the Administrative Agent and (ii) the Administrative Agent shall be
admitted as a member of each LLC Issuer in the place of the Pledgors; and

 

the Administrative Agent may upon ten business days prior written notice to the
Pledgors of the time and place, with respect to the Collateral or any part
thereof that shall then be or shall thereafter come into the possession, custody
or control of the Administrative Agent, the Lenders or any of their respective
agents, sell, lease, assign or otherwise dispose of all or any part of such
Collateral, at such place or places as the Administrative Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and the Administrative Agent or any Lender or anyone else may be the
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Pledgors, any such demand, notice and right or equity
being hereby expressly waived and released. The Administrative Agent may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Pledgors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Pledgors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions and, notwithstanding such circumstances, agree that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the respective Issuer or issuer thereof to
register it for public sale.

 

Deficiency.  If the proceeds of sale, collection or other realization of or upon
the Collateral pursuant to Section 5.5 hereof are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Pledgors shall remain liable for any deficiency.

 

22

--------------------------------------------------------------------------------

 

 

Removals, Etc.  Without at least 30 days prior written notice to the
Administrative Agent, no Pledgor shall (i) maintain any of its books and records
with respect to the Collateral at any office or maintain its principal place of
business at any place other than at the address indicated beneath its signature
hereto or (ii) change its name, or the name under which it does business, from
the name shown on the signature pages hereto.

 

Private Sale.  The Administrative Agent and the Lenders shall incur no liability
as a result of the sale of the Collateral, or any part thereof, at any private
sale pursuant to Section 5.5 hereof conducted in a commercially reasonable
manner.  Each Pledgor hereby waives any claims against the Administrative Agent
or any Lender arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations.

 

Application of Proceeds.  Except as otherwise herein expressly provided and
except as provided below in this Section 5.9, the proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto
and any other cash at the time held by the Administrative Agent under Section 4
hereof or this Section 5, shall be applied by the Administrative Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent and the fees and expenses of its agents and counsel, and
all reasonable expenses incurred and advances made by the Administrative Agent
in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same may otherwise agree; and

 

Finally, to the payment to the respective Pledgor, or its respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Letter of Credit Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Letter of Credit
Liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Pledgors or any issuer of or obligor on any of the
Collateral.

 

23

--------------------------------------------------------------------------------


 

Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Administrative Agent while no Event of Default has occurred and
is continuing, upon the occurrence and during the continuance of any Event of
Default the Administrative Agent is hereby appointed the attorney-in-fact of
each Pledgor for the purpose of carrying out the provisions of this Section 5
and taking any action and executing any instruments that the Administrative
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment as attorney-in-fact is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, so long as the Administrative
Agent shall be entitled under this Section 5 to make collections in respect of
the Collateral, the Administrative Agent shall have the right and power to
receive, endorse and collect all checks made payable to the order of any Pledgor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

Perfection.  Prior to or concurrently with the execution and delivery of this
Agreement, each Pledgor shall (i) deliver to the Administrative Agent all
certificates identified in Annex 1 hereto, accompanied by undated stock powers
duly executed in blank and all Intercompany Notes identified in Annex 2 hereto,
accompanied by undated note powers duly endorsed in blank and (ii) deliver to
the Administrative Agent duly executed UCC Financing Statements required to
perfect the security interest of the Administrative Agent in the Pledged LLC
Interests.

 

Termination.  When all Secured Obligations other than Hedging Obligations and
Cash Management Obligations shall have been paid in full and the Commitments of
the Lenders under the Credit Agreement and all Letter of Credit Liabilities
shall have expired or been terminated, this Agreement shall terminate, and the
Administrative Agent shall forthwith cause to be assigned, transferred and
delivered, against receipt but without any recourse, warranty or representation
whatsoever, any remaining Collateral and money received in respect thereof, to
or on the order of the respective Pledgor.

 

Further Assurances.  Each Pledgor agrees that, from time to time upon the
written request of the Administrative Agent, such Pledgor will execute and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order fully to effect the
purposes of this Agreement.

 

Subordination of Intercompany Notes.  Nothing in this Agreement shall restrict
the ability of any obligee to subordinate Intercompany Notes in connection with
the incurrence of Indebtedness permitted under the Credit Agreement.

 

24

--------------------------------------------------------------------------------


 

LLC Agreements; Pledged LLC Interests.

 

No Amendments.  No Pledgor shall amend, modify or supplement any of the
provisions of any LLC Agreement without the prior written consent of the
Administrative Agent, such consent not to be unreasonably withheld.

 

6.2 Chief Executive Office.  Each Pledgor represents and warrants to the
Administrative Agent and each Lender that its Chief Executive Office is located
at the address listed on Schedule I hereto.  Each Pledgor agrees that it will
not change the location of its Chief Executive Office without 30 days prior
notice to the Administrative Agent.

 

6.3 LLC Interests not Securities.  Each Pledgor represents and warrants to the
Administrative Agent and the Lenders that the Pledged LLC Interests are not
“Securities” within the meaning of Article 8 of the Uniform Commercial Code in
effect in any relevant jurisdiction.  Each Pledgor agrees that it will not
permit any LLC Issuer to take any actions that would result in any Pledged LLC
interests’ becoming “Securities” within the meaning of Article 8 of the Uniform
Commercial Code in effect in any relevant presentation.

 

Miscellaneous.

 

No Waiver.  No failure on the part of the Administrative Agent or any Lender to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Administrative Agent or any Lender
of any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient (in the case of
the Pledgors) at the “Address for Notices” specified on the signature
pages hereof and (in the case of the Administrative Agent) at the address
specified in Section 12.02 of the Credit Agreement or, as to any party, at such
other address as shall be designated by such party in a notice to each other
party.  Except as otherwise provided in this Agreement, all such communications
shall be deemed to have been duly given when transmitted by telecopier or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid.

 

25

--------------------------------------------------------------------------------


 

Expenses.  The Pledgors jointly and severally agree to reimburse each of the
Lenders and the Administrative Agent for all reasonable costs and expenses of
the Lenders and the Administrative Agent (including, without limitation, the
reasonable fees and expenses of legal counsel) in connection with (i) any
Default and any enforcement or collection proceeding resulting therefrom,
including, without limitation, all manner of participation in or other
involvement with (w) performance by the Administrative Agent of any obligations
of the Pledgors in respect of the Collateral that the Pledgors have failed or
refused to perform, (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Administrative Agent in respect thereof, by litigation
or otherwise, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 7.3, and all such costs and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 3 hereof.

 

Amendments, Etc.  The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by each Pledgor and the
Administrative Agent (with the consent of the Lenders as specified in
Section 11.09 of the Credit Agreement). Any such amendment or waiver shall be
binding upon the Administrative Agent and each Lender, each holder of any of the
Secured Obligations and each Pledgor.

 

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of each Pledgor, the
Administrative Agent, the Lenders and each holder of any of the Secured
Obligations (provided, however, that no Pledgor shall assign or transfer its
rights hereunder without the prior written consent of the Administrative Agent).

 

Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and any of
the parties hereto may execute this Agreement by signing any such counterpart.

 

26

--------------------------------------------------------------------------------


 

Governing Law; This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Agents and Attorneys-in-Fact.  The Administrative Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

 

Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Administrative Agent and the
Lenders in order to carry out the intentions of the parties hereto as nearly as
may be possible and (ii) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Subsidiary Pledge
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

PLEDGORS

 

 

 

 

 

IRON MOUNTAIN FULFILLMENT SERVICES, INC. (f/k/a COMAC, INC.)

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN INTELLECTUAL PROPERTY MANAGEMENT, INC. (f/k/a DSI TECHNOLOGY
ESCROW SERVICES, INC.)

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN GLOBAL HOLDINGS, LLC

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN GLOBAL, L.L.C.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC. (as a Guarantor and sole beneficiary
of IRON MOUNTAIN STATUTORY TRUST — 1998, IRON MOUNTAIN STATUTORY TRUST — 1999
and IRON MOUNTAIN STATUTORY TRUST — 2001)

 

--------------------------------------------------------------------------------


 

 

By

 

 

 

Title:

 

 

 

 

 

MOUNTAIN REAL ESTATE ASSETS, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

MOUNTAIN RESERVE III, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

NETTLEBED ACQUISITION CORP.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

TREELINE SERVICES CORPORATION

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

Address for Notices for all Pledgors:

 

 

 

c/o Iron Mountain Incorporated

 

745 Atlantic Avenue

 

Boston, Massachusetts 02111

 

Attention: Brian P. McKeon

 

Chief Financial

 

Officer

 

 

 

Telecopy Number: (617) 350-7881

 

--------------------------------------------------------------------------------


 

 

Copy to:

 

 

 

Sullivan & Worcester LLP

 

One Post Office Square

 

Boston, Massachusetts 02109

 

Attention: Harry E. Ekblom, Jr.

 

 

 

Telecopy Number: (617) 338-2880

 

 

 

THE ADMINISTRATIVE AGENT

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

By

 

 

 

Title:

 

30

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

[Pledgor: TREELINE SERVICES CORPORATION (“TSC”)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of
Shares

 

Percentage of
Total Shares

 

Iron Mountain Canada Corporation

 

1

 

TSC

 

66

 

66

%

 

Pledgor: IRON MOUNTAIN GLOBAL HOLDINGS LLC (f/k/a Iron Mountain Global, Inc.)
(“IMGH”)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of
Shares

 

Percentage of Total
Shares

 

Iron Mountain Information Management (Luxembourg) S.C.S.

 

N/A

 

IMGH

 

7

 

0.007

%

Iron Mountain Global LLC

 

N/A

 

IMGH

 

N/A

 

100

%

Iron Mountain Mexico, S.A. de R.L. de C.V.

 

4

 

IMGH

 

23,640,408

 

65.934

%

Iron Mountain Cayman Ltd.*

 

4

 

IMGH

 

66

 

16.50

%

Iron Mountain Cayman Ltd.*

 

5

 

IMGH

 

66

 

16.50

%

Iron Mountain Cayman Ltd.*

 

7

 

IMGH

 

66

 

16.5

%

Iron Mountain Cayman Ltd.*

 

9

 

IMGH

 

66

 

16.5

%

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*transferred to Iron Mountain Information Management (Luxembourg) S.C.S.

 

Pledgor: IRON MOUNTAIN GLOBAL LLC (“IMG LLC”)

 

Issuer

 

Certificate
Nos

 

Registered
Owner

 

Number of
Shares

 

Percentage of 
Total Shares

 

Iron Mountain Mexico, S.A. de R.L. de C.V.

 

1

 

IMG LLC

 

1980

 

0.066

%

 

2

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

CANADIAN BORROWER PLEDGE AGREEMENT

 

CANADIAN BORROWER PLEDGE AGREEMENT dated as of June       , 2011, between IRON
MOUNTAIN CANADA CORPORATION, a corporation duly organized and validly existing
under the laws of Nova Scotia (the “Canadian Borrower”); and JPMORGAN CHASE
BANK, TORONTO BRANCH, as Canadian administrative agent for the lenders or other
financial institutions or entities party, as “CANADIAN LENDERS”, to the Credit
Agreement referred to below (in such capacity, together with its successors in
such capacity, the “Canadian Administrative Agent”).

 

The Canadian Borrower is party to a Credit Agreement dated as of the date hereof
(the “Credit Agreement”) among Iron Mountain Incorporated, a corporation duly
organized and validly existing under the laws of the State of Delaware (the
“Parent”), Iron Mountain Information Management, Inc., a corporation duly
organized and validly existing under the laws of the State of Delaware (the
“Company”), the Canadian Borrower, Iron Mountain Switzerland GmbH, a company
organized and existing under the laws of Switzerland ( the “Swiss
Borrower”), Iron Mountain Europe Limited, a company organized and existing under
the laws of the United Kingdom (“IM Europe”); Iron Mountain Australia Pty Ltd.,
a company formed under the laws of Australia (“IM Australia”), Iron Mountain
Information Management (Luxembourg) S.C.S., a company organized under the laws
of Luxembourg (“IMIM Luxembourg”) and Iron Mountain Luxembourg S.á r.l., a
company organized under the laws of Luxembourg (“IM Luxembourg”, and together
with IM Europe, IM Australia and IMIM Luxembourg, the “Other Subsidiary
Borrowers”; the Other Subsidiary Borrowers together with the Parent, the
Company, the Canadian Borrower, the Swiss Borrower and any Additional Borrowers
designated by the Company with the consent of the Administrative Agent under
Section 12.16 of the Credit Agreement, the “Borrowers”; and each individually, a
“Borrower”), certain lenders named therein, the Administrative Agent and the
Canadian Administrative Agent.  The Credit Agreement provides, subject to the
terms and conditions thereof, for extensions of credit (by making of loans and
issuing letters of credit) to be made by said lenders to each of the Borrowers.

 

To induce the Canadian Lenders to enter into the Credit Agreement, to extend
credit thereunder and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Canadian Borrower has agreed
to pledge and grant a security interest in the Collateral (as hereinafter
defined) as security for the Secured Obligations (as so defined). Accordingly,
the parties hereto agree as follows:

 

Definitions. Terms defined in the Credit Agreement are used herein as defined
therein.  In addition, as used herein:

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

--------------------------------------------------------------------------------


 

“Collateral Account” shall have the meaning ascribed thereto in Section 4.1
hereof.

 

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Subsidiary to the Pledgor and any loan or advance made by the Pledgor to any
Subsidiary whether or not evidenced by any promissory note or other document or
instrument.

 

“Issuers” shall mean, collectively, the respective corporations, limited
liability companies, if any, and limited partnerships, if any, identified on
Annex 1 hereto under the caption “Issuer”.

 

“Loan Documents” shall mean the Credit Agreement, the C$ Notes, the Subsidiary
Guaranty, the Company Guaranty, the Parent Guaranty, the Letter of Credit
Documents and the Security Documents.

 

“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.

 

“Pledgor” shall mean the Canadian Borrower.

 

“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the C$ Loans made by the Canadian Lenders to, and the C$ Notes held
by each Canadian Lender of, the Canadian Borrower and all other amounts from
time to time owing to the Canadian Lenders, the Administrative Agent or the
Canadian Administrative Agent by the Canadian Borrower under the Loan Documents
and (b) all obligations of the Canadian Borrower to the Canadian Lenders, the
Administrative Agent and the Canadian Administrative Agent hereunder.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York.

 

Representations and Warranties.  The Canadian Borrower represents and warrants
to the Canadian Lenders and the Canadian Administrative Agent that:

 

The Canadian Borrower is the sole beneficial owner of the Collateral and no Lien
exists or will exist upon the Collateral at any time (and no right or option to
acquire the same exists in favor of any other Person) except for Liens permitted
under Section 9.13 of the Credit Agreement and except for the pledge and
security interest in favor of the Canadian Administrative Agent for the benefit
of the Canadian Lenders created or provided for herein, which pledge and
security interest constitute a first priority perfected pledge and security
interest in and to all of the Collateral.

 

--------------------------------------------------------------------------------


 

The Pledged Stock represented by the certificates identified in Annex 1 hereto
is, and all other Pledged Stock in which the Canadian Borrower shall hereafter
grant a security interest pursuant to Section 3 hereof will be, duly authorized,
validly existing, fully paid and non-assessable and none of such Pledged Stock
is or will be subject to any restriction (other than restrictions under Canadian
or U.S. Federal and state securities laws) that would be effective to prevent or
hinder the Canadian Administrative Agent from freely transferring the Pledged
Stock in accordance with the terms hereof.

 

The Pledged Stock represented by the certificates identified in Annex 1 hereto
constitutes all of the issued and outstanding shares of Capital Stock of any
class of the Issuers beneficially owned by the Canadian Borrower on the date
hereof (whether or not registered in the name of the Canadian Borrower) and said
Annex 1 correctly identifies, as at the date hereof, the respective Issuers of
such Pledged Stock, the respective class and par value of the shares comprising
such Pledged Stock (and the respective number of shares and registered owners
thereof) represented by each such certificate.

 

This Agreement is effective to create in favor of the Canadian Administrative
Agent, for the benefit of the Canadian Lenders, a legal, valid and enforceable
security interest in the Collateral and the proceeds thereof.  In the case of
the Pledged Stock described herein, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent (together with a
properly completed and signed stock power or endorsement), and in the case of
the other Collateral described herein, when financing statements and other
filings in appropriate form are filed in the appropriate offices, this Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest in the Collateral and the proceeds thereof, as security for
the Secured Obligations, in each case prior and superior in right to any other
Person.

 

The Pledge.  As collateral security for the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, the Canadian Borrower hereby pledges and grants to the Canadian
Administrative Agent, for the benefit of the Canadian Lenders as hereinafter
provided, a security interest in all of the Canadian Borrower’s right, title and
interest in the following property, whether now owned by the Canadian Borrower
or hereafter acquired and whether now existing or hereafter coming into
existence (all being collectively referred to herein as “Collateral”):

 

the shares of Capital Stock of the Issuers represented by the certificates
identified in Annex 1 hereto and all other shares of Capital Stock of whatever
class of the Issuers, now or hereafter owned by the Canadian Borrower, in each
case together with the certificates representing the same (collectively, the
“Pledged Stock”);

 

5

--------------------------------------------------------------------------------


 

all shares, securities, moneys or property representing a dividend on any of the
Pledged Stock, or representing a distribution or return of capital upon or in
respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;

 

without affecting the obligations of the Canadian Borrower under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger in which an Issuer is not the surviving corporation,
all shares of each class of the Capital Stock of the successor corporation
(unless such successor corporation is the Canadian Borrower itself) formed by or
resulting from such consolidation or merger;

 

the balance from time to time in the Collateral Account;

 

intercompany obligations of foreign Subsidiaries owing to the Canadian Borrower;

 

all promissory notes and all Intercompany Notes; and

 

all proceeds of and to any of the property of the Canadian Borrower described in
the preceding clauses of this Section 3 (including, without limitation, all
causes of action, claims and warranties now or hereafter held by the Canadian
Borrower in respect of any of the items listed above) and, to the extent related
to any property described in said clauses or such proceeds, all books,
correspondence, credit files, records, invoices and other papers.

 

6

--------------------------------------------------------------------------------


 

Cash Proceeds of Collateral.

 

Collateral Account.  There is hereby established with the Canadian
Administrative Agent a cash collateral account (the “Collateral Account”) in the
name and under the control of the Canadian Administrative Agent into which there
shall be deposited from time to time the cash proceeds of any of the Collateral
required to be delivered to the Canadian Administrative Agent pursuant hereto
and into which the Canadian Borrower may from time to time deposit any
additional amounts that it wishes to pledge to the Canadian Administrative Agent
for the benefit of the Canadian Lenders as additional collateral security
hereunder or that, as provided in subsection 2.3(f) of Annex A to the Credit
Agreement, it is required to pledge as additional collateral security
hereunder.  The balance from time to time in the Collateral Account shall
constitute part of the Collateral hereunder and shall not constitute payment of
the Secured Obligations until applied as hereinafter provided.  Except as
expressly provided in the next sentence, the Canadian Administrative Agent shall
remit the collected balance outstanding to the credit of the Collateral Account
to or upon the order of the Canadian Borrower as the Canadian Borrower shall
from time to time instruct.  However, at any time following the occurrence and
during the continuance of an Event of Default, the Canadian Administrative Agent
may (and, if instructed by the Canadian Lenders shall), in its (or their)
discretion apply or cause to be applied (subject to collection) the balance from
time to time outstanding to the credit of the Collateral Account to the payment
of the Secured Obligations in the manner specified in Section 5.9 hereof.  The
balance from time to time in the Collateral Account shall be subject to
withdrawal only as provided herein.  In addition to the foregoing, the Canadian
Borrower agrees that if the proceeds of any Collateral hereunder shall be
received by it, the Canadian Borrower shall as promptly as possible deposit such
proceeds into the Collateral Account.  Until so deposited, all such proceeds
shall be held in trust by the Canadian Borrower for and as the property of the
Canadian Administrative Agent and shall not be commingled with any other funds
or property of the Canadian Borrower.

 

Investment of Balance in Collateral Account.  Amounts on deposit in the
Collateral Account shall be invested from time to time in such Liquid
Investments as the Canadian Borrower (or, after the occurrence and during the
continuance of an Event of Default, the Canadian Administrative Agent) shall
determine, which Liquid Investments shall be held in the name and be under the
control of the Canadian Administrative Agent, provided that (i) at any time
after the occurrence and during the continuance of an Event of Default, the
Canadian Administrative Agent may (and, if instructed by the Canadian Lenders as
specified in Section 11.03 of the Credit Agreement, shall) in its (or their)
discretion at any time and from time to time elect to liquidate any such Liquid
Investments and to apply or cause to be applied the proceeds thereof to the
payment of the Secured Obligations in the manner specified in Section 5.9 hereof
and (ii) if requested by the Canadian Borrower, such Liquid Investments may be
held in the name and under the control of one or more of the Canadian Lenders
(and in that connection each Canadian Lender, pursuant to Section 11.10 of the
Credit Agreement has agreed that such Liquid Investments shall be held by such
Canadian Lender as a collateral sub-agent for the Canadian Administrative Agent
hereunder).

 

7

--------------------------------------------------------------------------------


 

Cover for Bankers’ Acceptance Liabilities.  Amounts deposited into the
Collateral Account as cover for Bankers’ Acceptance liabilities under the Credit
Agreement pursuant to subsection 2.3(f) of Annex A thereto shall be held by the
Canadian Administrative Agent in a separate sub-account (designated “Bankers’
Acceptance Liabilities Sub-Account”) and all amounts held in such sub-account
shall constitute collateral security first for the Bankers’ Acceptance
liabilities outstanding from time to time and second as collateral security for
the other Secured Obligations hereunder.

 

Further Assurances; Remedies.  In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof the Canadian Borrower hereby
agrees with each Canadian Lender and the Canadian Administrative Agent as
follows:

 

Delivery and Other Perfection.  The Canadian Borrower shall:

 

if any of the shares, securities, moneys or property required to be pledged by
the Canadian Borrower under clauses (a), (b) and (c) of Section 3 hereof are
received by the Canadian Borrower, forthwith either (x) transfer and deliver to
the Canadian Administrative Agent such shares or securities so received by the
Canadian Borrower (together with the certificates for any such shares and
securities duly endorsed in blank or accompanied by undated stock powers duly
executed in blank), all of which thereafter shall be held by the Canadian
Administrative Agent, pursuant to the terms of this Agreement, as part of the
Collateral or (y) take such other action as the Canadian Administrative Agent
shall deem necessary or appropriate to duly record the Lien created hereunder in
such shares, securities, moneys or property in said clauses (a), (b) and (c);

 

give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary or
desirable (in the judgment of the Canadian Administrative Agent) to create,
preserve, perfect or validate the security interest granted pursuant hereto or
to enable the Canadian Administrative Agent to exercise and enforce its rights
hereunder with respect to such pledge and security interest, including, without
limitation, causing any or all of the Collateral to be transferred of record
into the name of the Canadian Administrative Agent or its nominee (and the
Canadian Administrative Agent agrees that if any Collateral is transferred into
its name or the name of its nominee, the Canadian Administrative Agent will
thereafter promptly give to the Canadian Borrower copies of any notices and
communications received by it with respect to the Collateral);

 

8

--------------------------------------------------------------------------------


 

keep full and accurate books and records relating to the Collateral, and stamp
or otherwise mark such books and records in such manner as the Canadian
Administrative Agent may reasonably require in order to reflect the security
interests granted by this Agreement; and

 

permit representatives of the Canadian Administrative Agent, upon reasonable
notice, at any time during normal business hours to inspect and make abstracts
from its books and records pertaining to the Collateral, and permit
representatives of the Canadian Administrative Agent to be present at the
Canadian Borrower’s place of business to receive copies of all communications
and remittances relating to the Collateral and forward copies of any notices or
communications received by the Canadian Borrower with respect to the Collateral,
all in such manner as the Canadian Administrative Agent may require.

 

Other Financing Statements and Liens.  Except as otherwise permitted under
Section 9.13 of the Credit Agreement, without the prior written consent of the
Canadian Administrative Agent (granted with the authorization of the Canadian
Lenders as specified in Section 11.09 of the Credit Agreement), the Canadian
Borrower shall not file or suffer to be on file, or authorize or permit to be
filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to the Collateral in which the Canadian Administrative
Agent is not named as the sole secured party for the benefit of the Canadian
Lenders.

 

Preservation of Rights.  The Canadian Administrative Agent shall not be required
to take steps necessary to preserve any rights against prior parties to any of
the Collateral.

 

Collateral.

 

The Canadian Borrower will cause the Collateral to constitute at all times 100%
of the total number of shares of each class of Capital Stock of each Issuer then
outstanding and 100% of all Intercompany Notes.

 

9

--------------------------------------------------------------------------------


 

So long as no Event of Default shall have occurred and be continuing, the
Canadian Borrower shall have the right to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral for all purposes not
inconsistent with the terms of this Agreement, the Credit Agreement, the C$
Notes or any other instrument or agreement referred to herein or therein,
provided that the Canadian Borrower agrees that it will not vote the Collateral
in any manner that is inconsistent with the terms of this Agreement, the Credit
Agreement, the C$ Notes or any such other instrument or agreement; and the
Canadian Administrative Agent shall execute and deliver to the Canadian Borrower
or cause to be executed and delivered to the Canadian Borrower all such proxies,
powers of attorney, dividend and other orders, and all such instruments, without
recourse, as the Canadian Borrower may reasonably request for the purpose of
enabling the Canadian Borrower to exercise the rights and powers that it is
entitled to exercise pursuant to this Section 5.4(b).

 

Unless and until an Event of Default has occurred and is continuing, the
Canadian Borrower shall be entitled to receive and retain any dividends on the
Collateral paid in cash out of earned surplus.

 

If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Canadian Administrative Agent or
any Canadian Lender exercises any available right to declare any Secured
Obligation due and payable or seeks or pursues any other relief or remedy
available to it under applicable law or under this Agreement, the Credit
Agreement, the C$ Notes or any other agreement relating to such Secured
Obligation, all dividends and other distributions on the Collateral shall be
paid directly to the Canadian Administrative Agent and retained by it in the
Collateral Account as part of the Collateral subject to the terms of this
Agreement, and, if the Canadian Administrative Agent shall so request in
writing, the Canadian Borrower agrees to execute and deliver to the Canadian
Administrative Agent appropriate additional dividend, distribution and other
orders and documents to that end, provided that if such Event of Default is
cured, any such dividend or distribution theretofore paid to the Canadian
Administrative Agent shall, upon request of the Canadian Borrower (except to the
extent theretofore applied to the Secured Obligations), be returned by the
Canadian Administrative Agent to the Canadian Borrower.

 

Events of Default, Etc.  During the period during which an Event of Default
shall have occurred and be continuing:

 

10

--------------------------------------------------------------------------------


 

the Canadian Administrative Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not said Code is in effect in the jurisdiction where the rights and
remedies are asserted) and such additional rights and remedies to which a
secured party is entitled under the laws in effect in any jurisdiction where any
rights and remedies hereunder may be asserted, including, without limitation,
the right, to the maximum extent permitted by law, to exercise all voting,
consensual and other powers of ownership pertaining to the Collateral as if the
Canadian Administrative Agent were the sole and absolute owner thereof (and the
Canadian Borrower agrees to take all such action as may be appropriate to give
effect to such right);

 

the Canadian Administrative Agent in its discretion may, in its name or in the
name of the Canadian Borrower or otherwise, demand, sue for, collect or receive
any money or property at any time payable or receivable on account of or in
exchange for any of the Collateral, but shall be under no obligation to do so;
and

 

the Canadian Administrative Agent may, upon ten business days prior written
notice to the Canadian Borrower of the time and place, with respect to the
Collateral or any part thereof that shall then be or shall thereafter come into
the possession, custody or control of the Canadian Administrative Agent, the
Canadian Lenders or any of their respective agents, sell, lease, assign or
otherwise dispose of all or any part of such Collateral, at such place or places
as the Canadian Administrative Agent deems best, and for cash or for credit or
for future delivery (without thereby assuming any credit risk), at public or
private sale, without demand of performance or notice of intention to effect any
such disposition or of the time or place thereof (except such notice as is
required above or by applicable statute and cannot be waived), and the Canadian
Administrative Agent or any Canadian Lender or anyone else may be the purchaser,
lessee, assignee or recipient of any or all of the Collateral so disposed of at
any public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
the Canadian Borrower, any such demand, notice and right or equity being hereby
expressly waived and released. The Canadian Administrative Agent may, without
notice or publication, adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the sale may
be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section 5.5 shall be applied in accordance with Section 5.9 hereof.

 

The Canadian Borrower recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities laws, the Canadian Administrative Agent may be compelled, with
respect to any sale of all or any part of the Collateral, to limit purchasers to
those who will agree, among other things, to acquire the

 

11

--------------------------------------------------------------------------------


 

Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Canadian Borrower acknowledges that any such
private sales may be at prices and on terms less favorable to the Canadian
Administrative Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Canadian Administrative Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit the respective Issuer or issuer thereof
to register it for public sale.

 

Deficiency.  If the proceeds of sale, collection or other realization of or upon
the Collateral pursuant to Section 5.5 hereof are insufficient to cover the
costs and expenses of such realization and the payment in full of the Secured
Obligations, the Canadian Borrower shall remain liable for any deficiency.

 

Removals, Etc.  Without at least 30 days prior written notice to the Canadian
Administrative Agent, the Canadian Borrower shall not (i) maintain any of its
books and records with respect to the Collateral at any office or maintain its
principal place of business at any place other than at the address indicated
beneath the signature of the Canadian Borrower to the Credit Agreement or
(ii) change its name, or the name under which it does business, from the name
shown on the signature pages hereto.

 

Private Sale.  The Canadian Administrative Agent and the Canadian Lenders shall
incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 5.5 hereof conducted in a
commercially reasonable manner. The Canadian Borrower hereby waives any claims
against the Canadian Administrative Agent or any Canadian Lender arising by
reason of the fact that the price at which the Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Secured Obligations.

 

Application of Proceeds.  Except as otherwise herein expressly provided and
except as provided below in this Section 5.9, the proceeds of any collection,
sale or other realization of all or any part of the Collateral pursuant hereto,
and any other cash at the time held by the Canadian Administrative Agent under
Section 4 hereof or this Section 5, shall be applied by the Canadian
Administrative Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Canadian Administrative Agent and the fees and expenses of its agents and
counsel, and all reasonable expenses incurred and advances made by the Canadian
Administrative Agent in connection therewith,

 

12

--------------------------------------------------------------------------------


 

Next, to the payment in full of the Secured Obligations, in each case in a
manner reasonably determined by the Administrative Agent with the intention of
ensuring that the Secured Obligations, after giving effect to other sources of
payment utilized or expected to be utilized, are equally and ratably paid in
accordance with the respective amounts thereof due and owing or as the Lenders
holding the same may otherwise agree; and

 

Finally, to the payment to the Canadian Borrower, or its successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held in
the “Bankers’ Acceptance Liabilities Sub-Account” of the Collateral Account
pursuant to Section 4.3 hereof shall be applied first to the Bankers’ Acceptance
liabilities outstanding from time to time and second to the other Secured
Obligations in the manner provided above in this Section 5.9.

 

As used in this Section 5, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Canadian Borrower or any issuer of or obligor on
any of the Collateral.

 

Attorney-in-Fact.  Without limiting any rights or powers granted by this
Agreement to the Canadian Administrative Agent while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default the Canadian Administrative Agent is hereby appointed the
attorney-in-fact of the Canadian Borrower for the purpose of carrying out the
provisions of this Section 5 and taking any action and executing any instruments
that the Canadian Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.  Without limiting the generality of
the foregoing, so long as the Canadian Administrative Agent shall be entitled
under this Section 5 to make collections in respect of the Collateral, the
Canadian Administrative Agent shall have the right and power to receive, endorse
and collect all checks made payable to the order of the Canadian Borrower
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

Perfection.  Prior to or concurrently with the execution and delivery of this
Agreement, the Canadian Borrower shall deliver to the Canadian Administrative
Agent all certificates identified in Annex 1 hereto, accompanied by undated
stock powers duly executed in blank and all Intercompany Notes identified on
Annex 2 hereto, accompanied by undated note powers duly executed in blank.

 

13

--------------------------------------------------------------------------------

 

 

Termination.  When all Secured Obligations shall have been paid in full and the
Commitments of the Canadian Lenders under the Credit Agreement and all Bankers’
Acceptance liabilities shall have expired or been terminated, this Agreement
shall terminate, and the Canadian Administrative Agent shall forthwith cause to
be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral and
money received in respect thereof, to or on the order of the Canadian Borrower.

 

Further Assurances.  The Canadian Borrower agrees that, from time to time upon
the written request of the Canadian Administrative Agent, the Canadian Borrower
will execute and deliver such further documents and do such other acts and
things as the Canadian Administrative Agent may reasonably request in order
fully to effect the purposes of this Agreement.

 

Subordination of Intercompany Notes.  Nothing in this Agreement shall restrict
the ability of any obligee to subordinate Intercompany Notes in connection with
the incurrence of Indebtedness permitted under the Credit Agreement.

 

Miscellaneous.

 

No Waiver.  No failure on the part of the Canadian Administrative Agent or any
Canadian Lender to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by the Canadian
Administrative Agent or any Canadian Lender of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein are cumulative and are not
exclusive of any remedies provided by law.

 

Notices.  All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 12.02 of the Credit Agreement and
shall be deemed to have been given at the times specified in said Section 12.02.

 

14

--------------------------------------------------------------------------------


 

Expenses.  The Canadian Borrower agrees to reimburse each of the Canadian
Lenders and the Canadian Administrative Agent for all reasonable costs and
expenses of the Canadian Lenders and the Canadian Administrative Agent
(including, without limitation, the reasonable fees and expenses of legal
counsel) in connection with (i) any Default and any enforcement or collection
proceeding resulting therefrom, including, without limitation, all manner of
participation in or other involvement with (w) performance by the Canadian
Administrative Agent of any obligations of the Canadian Borrower in respect of
the Collateral that the Canadian Borrower has failed or refused to perform, (x)
bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, or any actual or attempted sale, or any exchange, enforcement,
collection, compromise or settlement in respect of any of the Collateral, and
for the care of the Collateral and defending or asserting rights and claims of
the Canadian Administrative Agent in respect thereof, by litigation or
otherwise, (y) judicial or regulatory proceedings and (z) workout, restructuring
or other negotiations or proceedings (whether or not the workout, restructuring
or transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 6.3, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to Section
3 hereof.

 

Amendments, Etc.  The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by the Canadian Borrower and the
Canadian Administrative Agent (with the consent of the Canadian Lenders as
specified in Section 11.09 of the Credit Agreement). Any such amendment or
waiver shall be binding upon the Canadian Administrative Agent and each Canadian
Lender, each holder of any of the Secured Obligations and the Canadian Borrower.

 

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the respective successors and assigns of the Canadian Borrower, the
Canadian Administrative Agent, the Canadian Lenders and each holder of any of
the Secured Obligations (provided, however, that the Canadian Borrower shall not
assign or transfer its rights hereunder without the prior written consent of the
Canadian Administrative Agent).

 

Captions.  The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument and either
of the parties hereto may execute this Agreement by signing any such
counterpart.

 

15

--------------------------------------------------------------------------------


 

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Agents and Attorneys-in-Fact.  The Canadian Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

 

Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Canadian Administrative Agent and
the Canadian Lenders in order to carry out the intentions of the parties hereto
as nearly as may be possible and (ii) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Canadian Borrower Pledge
Agreement to be duly executed and delivered as of the day and year first above
written.

 

 

IRON MOUINTAIN CANADA CORPORATION

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, TORONTO BRANCH, as Canadian Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

17

--------------------------------------------------------------------------------


 

ANNEX 1

 

PLEDGED STOCK

 

See Sections 2(b), (c) and (d)

 

Issuer

 

Certificate
Nos

 

Registered Owner

 

Number of
Shares

Mountain Glenwood Real Estate, Inc.

 

4

 

Iron Mountain Canada Corporation

 

1 Common Share

397499 British Columbia Ltd.

 

3

 

Iron Mountain Canada Corporation

 

1 Common Share

Iron Mountain Alberta ULC (f/k/a 1300498 Alberta ULC)

 

1C

 

Iron Mountain Canada Corporation

 

1 Common Share

Iron Mountain Alberta ULC

 

2C

 

Iron Mountain Canada Corporation

 

100 Common Shares

New Horizon Core Storage Ltd.

 

CA-3

 

Iron Mountain Canada Corporation

 

51 Class A Common Shares

New Horizon Core Storage Ltd.

 

CB-2

 

Iron Mountain Canada Corporation

 

49 Class B Common Shares

 

--------------------------------------------------------------------------------

 

EXHIBIT I-1

 

June       , 2011                        

 

To the Lenders party to the Credit Agreement referred to below and listed on
Schedule I hereto, JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

We have acted as counsel to Iron Mountain Incorporated, a Delaware corporation
(the “Company”), in connection with the execution and delivery of the Credit
Agreement dated as of June       , 2011 (including Annex A thereto, the “Credit
Agreement”) among the Company, Iron Mountain Information Management, Inc., a
Delaware corporation (“IMIM”), Iron Mountain Canada Corporation, an unlimited
liability company formed under the laws of Nova Scotia (the “Canadian
Borrower”), Iron Mountain Switzerland GmbH, a company formed under the laws of
Switzerland (the “Swiss Borrower”), Iron Mountain Europe Limited, a company
formed under the laws of the United Kingdom (“IM Europe”) Iron Mountain
Australia Pty Ltd., a company formed under the laws of Australia (“IM
Australia”), Iron Mountain Information Management (Luxembourg) S.C.S., a company
formed under the laws of Luxembourg (“IMIM Luxembourg”), Iron Mountain
Luxembourg S.a.r.l., a company organized under the laws of Luxembourg (“IM
Luxembourg”, and together with the Company, IMIM, the Canadian Borrower, the
Swiss Borrower, IM Europe, IM Australia and IMIM Luxembourg, the “Borrowers”),
the lenders party thereto as US$ Lenders, US$-Canadian Lenders, Multi-Currency
Lenders, Initial Term Lenders and Canadian Lenders (collectively, the
“Lenders”), RBS Citizens, N.A. and Bank of America, N.A., as Co-Syndication
Agents, Barclays Bank PLC, HSBC Bank USA, N.A., Morgan Stanley Senior Funding,
Inc. and The Bank of Nova Scotia, as Co-Documentation Agents, J.P. Morgan
Securities LLC and RBS Citizens, N.A., as lead arrangers and joint bookrunners,
JPMorgan Chase Bank, Toronto Branch, as Canadian Administrative Agent (in such
capacity, together with its successors in such capacity, the “Canadian
Administrative Agent”) and JPMorgan Chase Bank, N.A. as agent for the Lenders
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

This opinion letter is being delivered pursuant to Section 7.01(c) of the Credit
Agreement.  Capitalized terms used herein without definition that are defined in
the Credit Agreement are used herein with the same meaning as in the Credit
Agreement.

 

--------------------------------------------------------------------------------


 

For purposes of the opinions expressed below, we have examined executed
counterparts of:

 

3

--------------------------------------------------------------------------------


 

i.              the Credit Agreement;

 

ii.             the promissory notes executed by the Company on the date hereof
to the order of the requesting Lenders pursuant to Section 2.06 of the Credit
Agreement (the “Notes”);

 

iii.            the promissory notes executed by the Canadian Borrowers on the
date hereof to the order of the requesting Lenders pursuant to Section 3.2 of
Annex A to the Credit Agreement (the “C$ Notes”);

 

iv.            the guaranty, dated as of June 27, 2011, by and among the
Company, the Administrative Agent and the Canadian Administrative Agent (the
“Parent Guaranty”);

 

v.             the guaranty, dated as of June       , 2011, by and among IMIM,
the Administrative Agent and the Canadian Administrative Agent (the “Company
Guaranty”);

 

vi.            the guaranty, dated as of June       , 2011, by and among (a)
Iron Mountain Fulfillment Services, Inc. (f/k/a COMAC, Inc.), Iron Mountain
Intellectual Property Management, Inc. (f/k/a DSI Technology Escrow Services,
Inc.), Iron Mountain Information Management, Inc., Mountain Real Estate Assets,
Inc., Treeline Services Corporation, Mountain Reserve III, Inc. and Nettlebed
Acquisition Corp., each a Delaware corporation (the “Corporate Subsidiary
Guarantors”), (b) Iron Mountain Global Holdings, LLC, and Iron Mountain Global,
L.L.C., each a Delaware limited liability company (the “LLC Subsidiary
Guarantors”), and (c) Iron Mountain Statutory Trust 1998, Iron Mountain
Statutory Trust 1999, and Iron Mountain Statutory Trust 2011, each a Connecticut
statutory trust (the “Statutory Trust Subsidiary Guarantors” and with the
Corporate Subsidiary Guarantors and the LLC Subsidiary Guarantors, the
“Subsidiary Guarantors,” and with the Borrowers, collectively, the “Obligors”)
the Administrative Agent and the Canadian Administrative Agent (the “Subsidiary
Guaranty” and, together with the Parent Guaranty and the Company Guaranty, the
“Guaranty Agreements”)

 

vii.           the pledge agreement, dated as of June       , 2011, by and
between the Company and the Administrative Agent (the “Parent Pledge
Agreement”);

 

viii.          the pledge agreement, dated as of June       , 2011, by and
between IMIM and the Administrative Agent (the “Company Pledge Agreement”);

 

ix.            the pledge agreement, dated as of June       , 2011, by and
between the Canadian Borrower and the Canadian Administrative Agent (the
“Canadian Pledge Agreement”); and

 

x.             the pledge agreement, dated as of June       , 2011, by and among
the Subsidiary Guarantors and the Administrative Agent (the “Subsidiary Pledge
Agreement” and, together with the Parent Pledge Agreement, the Company Pledge
Agreement and the Canadian Pledge Agreement, the “Pledge Agreements”).

 

The Credit Agreement, the Notes, the C$ Notes, the Guaranty Agreements and the
Pledge Agreements are hereinafter referred to as the “Credit Documents.”  We
have also examined (i) an unfiled copy of a Uniform Commercial Code financing
statement (Form UCC-1) in the form attached as Exhibit A hereto naming the
Company as debtor and the Administrative Agent as

 

4

--------------------------------------------------------------------------------


 

secured party (the “Parent Financing Statement”) delivered in connection with
the Parent Pledge Agreement, (ii) an unfiled copy of a Uniform Commercial Code
financing statement (Form UCC-1) in the form attached as Exhibit B hereto naming
IMIM as debtor and the Administrative Agent as secured party (the “Company
Financing Statement”) delivered in connection with the Company Pledge Agreement
and (iii) unfiled copies of  Uniform Commercial Code financing statements (Form
UCC-1) in the forms attached as Exhibit C hereto naming each of the Subsidiary
Guarantors as debtor and the Administrative Agent as secured party (the “Company
Financing Statement”) delivered in connection with the Subsidiary Pledge
Agreement.

 

In addition, we have examined the originals or copies of such records,
agreements and instruments of the Obligors, certificates of public officials and
of officers of the Obligors, and such other documents and records, and such
matters of law, as we have deemed appropriate as a basis for the opinions
expressed herein.  In rendering such opinions, we have assumed the genuineness
of all signatures, the legal capacity of natural persons, the authenticity of
all documents submitted to us as originals and the conformity to the authentic
original documents of all documents submitted to us as certified, conformed or
photostatic copies.  As to any facts material to the opinions expressed herein,
we have relied without independent verification upon certificates of public
officials, upon statements of officers or other representatives of the Obligors
and on the representations and warranties set forth in the Credit Documents. 
Please be advised that in connection with the opinions expressed in paragraphs
3, 0 and 0 below, we have not conducted any searches of dockets of any courts or
governmental agencies.

 

When the phrase “to our knowledge” or an equivalent phrase is used in this
opinion letter its purpose is to limit the statements it qualifies to the
knowledge consciously held by the individual lawyers in our firm who have
participated in the negotiation and drafting of the Credit Documents, without
independent investigation.

 

For purposes of the opinions expressed herein, we have assumed that (except in
each case to the extent expressly set forth in the opinions expressed herein):
(i) the Canadian Borrower is a company duly formed, validly existing and in good
standing under the laws of the province of Nova Scotia; (ii) the Swiss Borrower
is a company validly existing and in good standing under the laws of
Switzerland; (iii) the Statutory Trust Subsidiary Guarantors (with the Canadian
Borrowers and the Swiss Borrower, the “Non-Delaware Entities”) are validly
existing and in good standing as statutory trusts under the laws of the State of
Connecticut; (iv) each of the Non-Delaware Entities has the requisite power and
authority to enter into and perform its obligations under the Credit Documents
to which it is a party; (v) the execution and delivery by each of the
Non-Delaware Entities of each of the Credit Documents to which it is a party,
and the performance by each of the Non-Delaware Entities of its obligations
thereunder, have been duly authorized by all necessary action of such
Non-Delaware Entity; and (vi) the Credit Documents to which each Non-Delaware
Entity is a party have been duly executed and delivered by such Non-Delaware
Entity.  For purposes of the opinions expressed herein, we have also assumed
that each party (other than the Company, the Corporate Subsidiary Guarantors and
the LLC Subsidiary Guarantors) to the Credit Documents and to all other
documents, agreements and instruments examined by us has all requisite power and
authority and has taken all necessary action to enter into and perform all of
its obligations under the Credit Documents or such other documents, agreements
and instruments to which each is a party, and that each such Credit

 

5

--------------------------------------------------------------------------------


 

Document and other document, agreement and instrument is and will be the valid,
binding and enforceable obligation of such party (other than any Obligor).  We
express no opinion upon the application of any federal, state or local statute,
law, rule or regulation (including without limitation any federal or state
banking, truth-in-lending or other similar credit statute, law, rule or
regulation) to the authority of any such party to enter into and to carry out
its respective obligations under and exercise rights or remedies under the
Credit Documents or such other documents, agreements and instruments.

 

Our opinion in paragraph 1 below with respect to the valid existence and good
standing of the Company, the Corporate Subsidiary Guarantors and the LLC
Subsidiary Guarantors in Delaware is based solely on certificates to such effect
issued by the Secretary of State of Delaware.

 

For purposes of our opinions in paragraphs 3, 0 and 0 below, we have assumed
that you have complied with, or are exempt from the notice requirements of,
Massachusetts General Laws Chapter 271, Section 49.

 

Our opinions set forth below are subject to the following limitations:

 

(a)           We express no opinion with respect to title to any collateral or
other property, or with respect to the existence or perfection of any security
interests, mortgages, attachments or other liens or encumbrances thereon, or the
priority of any security interests or liens thereon or on the proceeds thereof
that are purported to be granted by any of the Pledge Agreements (except to the
limited extent addressed in paragraph 9 below).

 

(b)           With regard to our opinion in paragraph 3 below, we express no
opinion as to financial covenants or similar provisions in the referenced
agreements and instruments requiring financial calculations or determinations to
ascertain compliance.

 

(c)           We express no opinion as to the enforceability of prospective
waivers of rights to notice or a hearing, other waivers of rights granted by
constitution or statute, powers of attorney, provisions purporting to relieve
parties of the consequences of their own negligence or misconduct, provisions
granting indemnity or rights of contribution (to the extent the enforceability
thereof is limited by federal or state securities laws or by public policy),
provisions purporting to establish evidentiary standards, provisions providing
that any person purchasing a participation from a lender or other person may
exercise set-off or similar rights with respect to such participation, or that
any Lender or other person may exercise set-off or similar rights other than in
accordance with applicable law, provisions imposing penalties or forfeitures,
provisions requiring arbitration, provisions that purport to bind any party to
agree to conclude an agreement at a future date, any agreement to grant a deed
in lieu of foreclosure or any similar undertaking, provisions purporting to
grant a right to the appointment of a receiver or provisions purporting to grant
secured parties prejudgment rights with respect to collateral

 

(d)           We express no opinion as to whether a Federal court or a state
court outside of the State of New York would give effect to the choice of New
York law provided for in any Credit Document.  We also express no opinion as to
the provisions of any Credit Document that waive any objection to the laying of
venue or waive any claim of forum non conveniens with respect to

 

6

--------------------------------------------------------------------------------


 

any court, or provide for a method of service of process that is inconsistent
with applicable law or rules of the relevant court.

 

Our opinions set forth below are also subject to the following general
qualifications:

 

(A)          The obligations, rights and remedies of the parties under the
Credit Documents may be limited by (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance, marshaling, moratorium or other similar laws affecting
the enforcement generally of the rights and remedies of creditors and secured
parties or the obligations of debtors, and (ii) general principles of equity
(whether considered in a proceeding in equity or at law), including but not
limited to principles limiting the availability of specific performance or
injunctive relief, and concepts of materiality, reasonableness, good faith and
fair dealing.

 

(B)           The enforceability of the Credit Documents may be limited by
general principles of contract law which include (i) the unenforceability of
provisions to the effect that terms of an agreement may only be amended or
waived in writing, (ii) the general rule that, where less than all of an
agreement is enforceable, the balance is enforceable only when the unenforceable
portion is not an essential part of the agreement, (iii) the exercise of
judicial discretion regarding the determination of damages and entitlement to
attorneys’ fees and other costs, and (iv) the possible right of a party that has
materially failed to render or offer performance required by a contract to cure
that failure.

 

(C)           The obligations of the Obligors under the Pledge Agreements may be
subject to possible additional limitations upon the exercise of remedial or
procedural provisions contained therein, which additional limitations do not, in
our opinion, make the remedies and procedures that will be afforded thereby
inadequate for the practical realization of the substantive benefits purported
to be provided thereby.

 

The opinions expressed herein relate to the effect on the subject transaction
only of the laws of the State of New York and The Commonwealth of Massachusetts,
the General Corporation Law of the State of Delaware and the federal laws of the
United States of America, and, except for certain matters relating to the
Delaware Limited Liability Company Act (the “Delaware LLC Act”), we express no
opinions with respect to the laws of any other jurisdiction. Certain of the
opinions set forth herein relate to the Delaware LLC Act.  In this connection,
we call to your attention that we are not members of the Bar of the State of
Delaware and that such opinions are based, with your approval, solely upon our
examination of the Delaware LLC Act as currently in effect, and our
understanding of analogous provisions of the laws of The Commonwealth of
Massachusetts and the interpretations thereof by Massachusetts courts and
federal courts sitting in Massachusetts.

 

With respect to our opinion in paragraph Error! Reference source not found.
below, with your permission, we have examined (i) an unofficial compilation of
Article 9 of the Uniform Commercial Code in effect in the State of Delaware, as
set forth in the Secured Transactions Guide published by Commerce Clearing
House, Inc. as updated through June 10, 2011 (the “Delaware UCC”) and (ii) an
unofficial compilation of Article 9 of the Uniform Commercial Code in effect in
the State of Connecticut, as set forth in the Secured Transactions Guide
published by Commerce Clearing House, Inc. as updated

 

7

--------------------------------------------------------------------------------


 

through June 10, 2011 (the “Connecticut UCC”).  Our examination has been limited
to the provisions of the Delaware UCC and Connecticut UCC only, and has not
included any review of any annotations or commentary or other parts of either
such publication.  We do not purport to be experts on the laws of either such
State generally, and with your permission such opinion is based solely on such
limited review.

 

Based upon and subject to the foregoing and subject to the further
qualifications stated following paragraph 10 below, we are of the opinion that:

 

8

--------------------------------------------------------------------------------


 

Each of the Company and the Corporate Subsidiary Guarantors is a corporation
validly existing and in corporate good standing under the laws of the State of
Delaware, and has all requisite corporate power and authority to execute and
deliver the Credit Documents to which it is a party and to perform its
obligations thereunder.  Each of the LLC Subsidiary Guarantors is a limited
liability company validly existing and in good standing under the laws of the
State of Delaware, and has all requisite limited liability company power and
authority to execute and deliver the Credit Documents to which it is a party and
to perform its obligations thereunder.

 

The execution and delivery by each of the Company, the Corporate Subsidiary
Guarantors and the LLC Subsidiary Guarantors of each Credit Document to which it
is a party, and the performance by it of its obligations under each such Credit
Document, have been duly authorized by all requisite corporate or limited
liability company action, and does not and will not conflict with its charter,
by-laws or other organizational or governing documents.

 

The execution and delivery by the Company and each Subsidiary Guarantor of each
Credit Document to which it is a party, and the performance by the Company and
each Subsidiary Guarantor of its obligations under each Credit Document to which
it is a party, do not and will not (i) violate the federal laws of the United
States of America, the laws of The Commonwealth of Massachusetts or the State of
New York, or the Delaware LLC Act or the General Corporation Law of the State of
Delaware (collectively, “Applicable Law”) in any material respect or, to our
knowledge, any material order, writ, injunction, judgment or decree of any court
presently applicable to the Company or such Subsidiary Guarantor; or (ii)
constitute a breach of or a default under any agreement filed as an exhibit to
the Company’s Annual Report on Form 10-K for the fiscal year ended December 31,
2010, or cause any Indebtedness of the Company or any Subsidiary Guarantor to
become due and payable, or to become prepayable at the option of the holder
thereof (or of any trustee or agent acting on behalf of such holder), under any
such agreement.

 

Each of the Company, the Corporate Subsidiary Guarantors and the LLC Subsidiary
Guarantors has duly executed and delivered each Credit Document to which it is a
party.

 

Each Credit Document to which any Obligor is a party constitutes its valid and
binding obligation, enforceable against it in accordance with its terms.

 

No material approval, authorization, permit or license from, or filing or
registration with any governmental commission, board or agency is or will be
required under existing provisions of Applicable Law (except such as have been
duly obtained, made or given, and are in full force and effect) in connection
with the execution and delivery by the Company and each Subsidiary Guarantor of
each Credit Document to which it is a party, the borrowing by the Company under
the Credit Agreement and the Notes, or the performance by the Company and the
Subsidiary Guarantors of their respective obligations under the Credit
Documents.

 

9

--------------------------------------------------------------------------------


 

To our knowledge, there is no action, suit, proceeding or investigation before
or by any federal or state court, agency or other governmental or administrative
board or body, pending or threatened, against any Obligor in which an
unfavorable decision, ruling or finding would adversely affect the validity or
enforceability of any of the Credit Documents, the right of any Obligor to
perform its obligations thereunder or the consummation by any Obligor of any of
the transactions contemplated thereby.

 

The obligations of the Company under the Credit Agreement constitute “Senior
Debt” and “Designated Senior Debt” under and as defined in the 2002 Senior
Subordinated Debt Indenture and the 2004 Senior Subordinated Debt Indenture.

 

9.             Each Pledge Agreement is effective to create a security interest
in the Pledged LLC Interests and the Pledged Stock (as applicable and as such
terms are defined in each Pledge Agreement) to the extent such Pledged LLC
Interests and Pledged Stock constitute “certificated securities” within the
meaning of Section 8-102(a)(4) of the Uniform Commercial Code as in effect on
the date hereof in the State of New York (the “UCC”) (such collateral, the
“Applicable Pledged Collateral”).  The security interest in the Applicable
Pledged Collateral will be perfected upon delivery of the certificates
evidencing the Applicable Pledged Collateral to the Administrative Agent or the
Canadian Administrative Agent, as applicable, accompanied by undated stock
powers duly executed in blank.

 

10.           Each Pledge Agreement is effective to create a security interest
(the “Article 9 Security Interest”) in the collateral described in such Pledge
Agreement to the extent that a security interest therein may be created under
Article 9 of the UCC (such collateral, the “Article 9 Collateral”).  Upon the
filing of the Parent Financing Statement, the Company Financing Statement and
the Subsidiary Financing Statements, respectively, with the Secretary of State
of the State of Delaware and the Secretary of State of the State of Connecticut,
as applicable, the Article 9 Security Interest created under each of the Parent
Pledge Agreement, the Company Pledge Agreement and the Subsidiary Pledge
Agreement in that portion of the related Article 9 Collateral in which a
security interest may be perfected by the filing of a financing statement under
the Delaware UCC or the Connecticut UCC will be perfected.

 

Our opinions in paragraphs 9 and 10 above are subject to the following:

 

10

--------------------------------------------------------------------------------


 

We express no opinion as to the creation or perfection of security interests in
any interest in, claim in or under, or proceeds of any property as to which the
creation and perfection of a security interest is not governed exclusively by
Articles 8 and 9 of the UCC and (for the purposes of paragraph Error! Reference
source not found.) Article 9 of each of the Delaware UCC and the Connecticut
UCC.

 

For purposes of our opinions relating to the Pledge Agreements, we have assumed
that value has been given (as such term is defined in Section 1-201(44) of the
UCC) and that the Obligors have rights in the property purported to be covered
thereby, or the power to transfer rights in such property to the Administrative
Agent and the Lenders.

 

We express no opinion as to the validity, binding effect or perfection of any
security interest (i) with respect to collateral sold, exchanged or otherwise
disposed of by the Obligors, (ii) with respect to proceeds, to the extent of
limitations under Section 9-315 of the UCC, or (iii) in any collateral acquired
by the Company, IMIM or any  Subsidiary Guarantor following any change in the
jurisdiction of organization (within the meaning of Section 9-102(a)(50) of the
Delaware UCC or the Connecticut UCC, as applicable) of such Person, unless a new
financing statement is properly filed in the applicable new jurisdiction within
the time frame specified in Section 9-316 of the Delaware UCC or the Connecticut
UCC, as applicable).

 

We note that in the case of property which becomes collateral after the date
hereof, Section 552 of the U.S. Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case under the U.S.
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by a debtor before the commencement of such case.

 

We note that in the case of any security interest that is being perfected by the
filing of a financing statement, a continuation statement must be filed within
the time frame specified in Section 9-515 of the Delaware UCC or the Connecticut
UCC, as applicable.

 

We have assumed the sufficiency of the description of the collateral in each
Security Document and express no opinion with respect thereto.

 

For the purposes of paragraph 9, we have assumed that the certificates
representing the Pledged LLC Interests and the Pledged Stock were delivered to,
and will continue to be held by, the Administrative Agent or the Canadian
Administrative Agent in the State of New York.

 

11

--------------------------------------------------------------------------------


 

This opinion is given in connection with the satisfaction of the conditions to
the occurrence of the “Effective Date” under the Credit Agreement and may not be
relied upon by any other person, except you, and your respective legal counsel,
and your successors and assigns, nor is it to be quoted in whole or in part or
otherwise referred to (except in a listing or compilation of closing documents)
or filed with any Person, without our express, prior written consent.  All of
the opinions set forth herein are rendered as of the date hereof, and we assume
no obligation to update such opinions to reflect any facts or circumstances that
may hereafter come to our attention or any changes in the law that may hereafter
occur.

 

This opinion letter should be interpreted in accordance with the Legal Opinion
Principles of the Committee on Legal Opinions of the American Bar Association’s
Business Law Section, as published in 57 Business Lawyer 875 (February 2002). 
Our opinion set forth in paragraph 9 above should be interpreted in accordance
with the Special Report of the TriBar Opinion Committee on UCC Security Interest
Opinions — Revised Article 9, as published in 58 Business Lawyer 1453 (August
2003).

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

SULLIVAN & WORCESTER LLP

 

12

--------------------------------------------------------------------------------

 

SCHEDULE I

 

JP Morgan Chase & Co.

JPMorgan Chase Bank, Toronto Branch

RBS Citizens

Barclays Bank

Bank of America

Scotia Capital

Morgan Stanley & Co

Wells Fargo Bank

Credit Agricole Corporate and Investment Bank

PNC Bank

Toronto Dominion Bank

HSBC Bank, USA, NA

HSBC Bank plc

Union Bank, N.A.

Sumitomo Mitsui Banking Corporation

Huntington Bancshares Inc 

Webster Bank

Peoples United Bank

Taiwan Cooperative Bank

Mega International Commercial Bank Co.

Hua Nan Commerical Bank Ltd

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

File Reference: NS4484-8

June       , 2011

 

To the Lenders party to the Credit Agreement referred to below including those
noted in Schedule “A” hereto, JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, JPMorgan Chase Bank, as Administrative Agent, RBS
Citizens, N.A. and Bank of America, N.A. as Co-Syndication Agents, Barclays Bank
PLC, HSBC Bank USA, N.A., Morgan Senior Funding, Inc. and Scotia Capital as
Co-Documentation Agents,  and J.P. Morgan Securities LLC. and RBS Citizens, N.A.
as Lead Arrangers and Joint Bookrunners

 

Ladies and Gentlemen:

 

We have acted as special Nova Scotia counsel to Iron Mountain Canada Corporation
(the “Canadian Borrower”) in connection with the execution and delivery of the
Credit Agreement dated as of June       , 2011 among Iron Mountain Incorporated,
a Delaware corporation (the “Company”), Iron Mountain Information Management
Inc., Iron Mountain Switzerland GMBH, the Canadian Borrower, certain Other
Subsidiary Borrowers as defined therein (the Company, the Canadian Borrower and
the Other Subsidiary Borrowers are collectively the “Borrowers”) the lenders
listed on the signature pages thereof, RBS Citizens, N.A. and Bank of America,
N.A. as Co-Syndication Agents, JPMorgan Chase Bank N.A., as Administrative Agent
(in such capacity, the “Agent”), JPMorgan Chase Bank, Toronto Branch, as
Canadian Administrative Agent (the “Canadian Agent”), Barclays Bank PLC, HSBC
Bank USA, N.A., Morgan Senior Funding, Inc. and Scotia Capital as
Co-Documentation Agents,  and and J.P. Morgan Securities LLC. and RBS Citizens,
N.A. as Lead Arrangers and Joint Bookrunners providing for extensions of credit
by the lenders in an original aggregate outstanding principal or face amount of
up to US$1,225,000,000 (the “Credit Agreement”).

 

This opinion letter is being delivered pursuant to Section 7.01(c) of the Credit
Agreement.  Capitalized terms used herein without definition that are defined in
the Credit Agreement are used herein with the same meaning as in the Credit
Agreement.

 

For purposes of the opinions expressed below, we have examined counterparts of:

 

(a)                                  the Credit Agreement;

 

--------------------------------------------------------------------------------


 

(b)                                 the promissory notes executed by the
Canadian Borrower on the date hereof to the order of the requesting Lenders
pursuant to Section 3.2 of Annex A to the Credit Agreement (the “C$ Notes”);

 

(c)                                  the Canadian Borrower Pledge Agreement
dated as of June       , 2011 between the Canadian Borrower and the Canadian
Agent (the “Pledge”); and

 

(d)                                 a verification statement with respect to a
financing statement (the “Financing Statement”) in respect of the Canadian
Borrower under the Personal Property Security Act (Nova Scotia) (the “PPSA”).

 

The Credit Agreement, C$ Notes and the Pledge are hereinafter referred to as the
“Credit Documents”).

 

In addition, we have examined the originals or copies of such records,
agreements and instruments of the Canadian Borrower, certificates of public
officials and of officers of the Canadian Borrower, and such other documents and
records, and such matters of law, as we have deemed appropriate as a basis for
the opinions hereinafter expressed.  In making such examination, we have assumed
the genuineness of all signatures, the legal capacity of natural persons, the
authenticity of all documents submitted to us as originals and the conformity to
the originals of all documents submitted to us as copies, which facts we have
not independently verified.  As to various facts material to the opinions set
forth herein, we have relied without independent verification upon factual
representations made by the Company and the Subsidiary Guarantors in the Credit
Documents, upon certificates of public officials and upon facts certified to us
by officers of the Canadian Borrower.  We have also assumed:

 

(a)                                  the currency and accuracy of (i) any
printed search result from the PPR, and (ii) the indices and records maintained
at the public offices where we have conducted searches or made inquiries or
caused searches or inquiries to be made;

 

(b)                                 that (i) value has been given by the
Canadian Agent or the Canadian Lenders, (ii) the Canadian Borrower has rights in
the collateral referred to in the Pledge (the “Collateral”), and (iii) none of
the Canadian Agent or the Canadian Lenders has agreed with the Canadian Borrower
to postpone the time for attachment of the security interest created by the
Pledge;

 

(c)                                  the due authorization, execution and
delivery of the Pledge by all parties other than the Canadian Borrower, and that
the Pledge constitutes a legal, valid and binding obligation of all such other
parties thereto enforceable against such parties in accordance with their terms;

 

(d)                                 that the Pledge constitutes a legal, valid
and binding obligation of the Canadian Borrower enforceable against the Canadian
Borrower in accordance with its terms under the laws of the State of New York.

 

The opinions expressed herein relate to the effect on the subject transaction
only of the laws of the Province of Nova Scotia and the federal laws of Canada
applicable therein (the

 

2

--------------------------------------------------------------------------------


 

“Applicable Laws”) and we express no opinions with respect to the laws of any
other jurisdiction.

 

Without limiting the generality of the immediately preceding paragraph, we
express no opinion with respect to the laws of any other jurisdiction to the
extent that those laws may govern the validity, perfection, effect of perfection
or non-perfection, priority or enforcement of the security interests created by
the Pledge as a result of the application of the conflict of laws rules of the
Province of Nova Scotia, including, without limitation, sections 6 to 9 of the
PPSA. In addition, we express no opinion as to whether, pursuant to those
conflict or law rules or otherwise, the laws of the Province of Nova Scotia
govern the validity, perfection, effect of perfection or non-perfection,
priority or enforcement of any such security interest.

 

Based upon and subject to the foregoing, we are of the opinion that:

 

1.                                       The Canadian Borrower is a company
validly existing and in corporate good standing under the laws of the Province
of Nova Scotia with respect to the obligation to file annual statements pursuant
to the Corporations Registration Act (Nova Scotia), and has all requisite
corporate power and authority to execute and deliver the Credit Documents to
which it is a party and to perform its obligations thereunder.

 

2.                                       The execution and delivery by the
Canadian Borrower of each Credit Document to which it is a party and the
performance by the Canadian Borrower of its obligations under each such Credit
Document, have been duly authorized by any and all requisite corporate action,
and do not and will not conflict with the memorandum or articles of association
of the Canadian Borrower.

 

3.                                       The execution and delivery by the
Canadian Borrower of each Credit Document to which it is a party, and the
performance by the Canadian Borrower of its respective obligations under each
Credit Document to which it is a party, do not and will not violate any of the
Applicable Laws.

 

4.                                       The Canadian Borrower has duly executed
and delivered each Credit Document to which it is a party.

 

5.                                       The Pledge creates a valid security
interest in favour of the Canadian Agent for the benefit of the Canadian Lenders
in the personal property described in the Pledge in which the Canadian Borrower
now has rights, and is sufficient to create a valid security interest in favour
of the Agent for the benefit of the Canadian Lenders in any such personal
property in which the Canadian Borrower acquires rights after the date of this
opinion when those rights are acquired by the the Canadian Borrower, in each
case to secure payment and performance of the obligations described in the
Pledge as being secured by it.

 

The foregoing opinions are subject to the following qualifications and
limitations:

 

(a)                                  the enforceability of an otherwise valid
security interest created by the Pledge is subject to applicable laws relating
to bankruptcy, moratorium, reorganization, insolvency and other similar laws of
general application affecting the enforcement

 

3

--------------------------------------------------------------------------------


 

of creditors’ rights generally including the power of a court to stay
proceedings in the enforcement of remedies and to impose limitations on the
rights of creditors to require immediate payment of amounts stated to be payable
on demand prior to the expiration of a reasonable period of time after such
demand is made;

 

(b)                                 the requirements and obligations imposed
upon the Canadian Agent, the Canadian Lenders and other interested parties under
the PPSA;

 

(c)                                  the enforceability of an otherwise valid
security interest created by the Pledge is subject to general principles of
equity, whether applied by a court of law or equity, which include principles:

 

(i)                  governing the availability of specific performance,
injunctive relief, the power to grant relief from forfeiture, to stay
proceedings before it, to stay execution of judgments or other traditional
equitable remedies, which generally place the award of such remedies, subject to
certain guidelines, in the discretion of the court to which the application for
such relief is made;

 

(ii)               requiring good faith, commercial reasonableness and fair
dealing in the performance and enforcement of a contract by the party seeking
its enforcement;

 

(d)                                 we express no opinion as to whether any
security interest is created by the Pledge with respect to any property or
assets which are not identifiable or traceable;

 

(e)                                  we express no opinion as to the creation or
perfection of any security interest on proceeds which are of a different type or
kind than those described in Sections 3(a), (b), (c), (d) and (e) of the Pledge;

 

(f)                                    to protect the rights of the Agent and
the Canadian Secured Parties under the registrations referred to herein, such
registrations must be renewed by registration of a financing change statement
prior to the expiration dates set forth in Schedule “A” and thereafter from time
to time in accordance with the PPSA.  We do not maintain a diary of renewal
dates and take no responsibility for ensuring that renewals occur.  The PPSA
also requires the Canadian Agent to file a financing change statement within the
prescribed time periods where the Agent has knowledge of a transfer of all or
part of the Canadian Borrower’s interest in the Collateral to another party or
of a change in the Canadian Borrower’s name; and

 

(g)                                 no opinion is expressed herein as to (i) the
title of the Canadian Borrower to, or ownership of, the Collateral, or (ii) the
priority of any security interest.

 

This opinion is given in connection with the closing held this day under the
Credit Agreement and may not be relied upon by any other person, except you, and
your respective legal counsel, and your successors and assigns, nor is it to be
quoted in whole or in part or otherwise referred to (except in a listing or
compilation of closing documents) or filed with any

 

4

--------------------------------------------------------------------------------


 

Person, without our express, prior written consent.  We assume no obligation to
update the opinions set forth herein.

 

Very truly yours,

STEWART McKELVEY

 

5

--------------------------------------------------------------------------------


 

Schedule “A”

 

Wells Fargo Bank

Calyon

PNC Bank

Toronto Dominion Bank

Union Bank of California

Sumitomo Mitsui Banking Corporation

Huntington Bancshares Inc

Webster Bank

Peoples United Bank

Taiwan Cooperative Bank

Mega International Commercial Bank Co.

Hua Nan Commercial Bank Ltd

 

6

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

June [  ], 2011

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent (the “Administrative Agent”)

under the Credit Agreement,

as hereinafter defined

 

and

 

The Lenders listed on Schedule I hereto

which are parties to the Credit Agreement

on the date hereof

 

Re:                               Credit Agreement, dated as of June [  ], 2011,
among Iron Mountain Incorporated (the “Parent”), Iron Mountain Information
Management, Inc. (the “Company”), Iron Mountain Canada Corporation (the
“Canadian Borrower”), Iron Mountain Switzerland GmbH, Iron Mountain Europe
Limited, Iron Mountain Australia Pty Ltd., Iron Mountain Information Management
(Luxembourg) S.C.S., Iron Mountain Luxembourg S.à r.l., the Lenders parties
thereto, the Administrative Agent, JPMorgan Chase Bank, Toronto Branch as agent
for the Canadian lenders party thereto (the “Canadian Administrative Agent”) and
others (the “Credit Agreement”)

 

Ladies and Gentlemen:

 

We have acted as counsel to the Administrative Agent in connection with the
preparation, execution and delivery of the following documents:

 

(i)                  the Credit Agreement;

 

(ii)               the Parent Guaranty, dated as of June [  ], 2011 among the
Parent, the Administrative Agent and the Canadian Administrative Agent;

 

--------------------------------------------------------------------------------


 

(iii)            the Company Guaranty, dated as of June [  ], 2011 among the
Company, the Administrative Agent and the Canadian Administrative Agent;

 

(iv)           the Subsidiary Guaranty, dated as of June [  ], 2011 among the
Administrative Agent and the Canadian Administrative Agent and the Subsidiary
Guarantors party thereto;

 

(v)              the Parent Pledge Agreement, dated as of June [  ], 2011
between the Parent and the Administrative Agent;

 

(vi)           the Company Pledge Agreement, dated as of June [  ], 2011 between
the Company and the Administrative Agent;

 

(vii)        the Subsidiary Pledge Agreement, dated as of June [  ], 2011 among
the Subsidiaries party thereto as Pledgors and the Administrative Agent;

 

(viii)     the Canadian Pledge Agreement, dated as of June [  ], 2011 between
the Canadian Borrower and the Canadian Administrative Agent; and

 

(ix)             the Notes and C$ Notes delivered to the Lenders on the date
hereof.

 

The documents described in the foregoing clauses (i) through (ix) are
collectively referred to herein as the “Credit Documents.”  The documents
described in clauses (v) through (viii) are collectively referred to herein as
the “Security Documents.”Unless otherwise indicated, capitalized terms used but
not defined herein shall have the respective meanings set forth in the Credit
Agreement.  This opinion is furnished to you pursuant to Section 7.01(d) of the
Credit Agreement.

 

In connection with this opinion, we have examined:

 

the Credit Agreement, signed by each Obligor party thereto and by the
Administrative Agent and certain of the Lenders; and

 

each other Credit Document, signed by each Obligor party thereto.

 

We also have examined the originals, or duplicates or certified or conformed
copies, of such records, agreements, instruments and other documents and have
made such other investigations as we have deemed relevant and necessary in
connection with the opinions expressed herein.  As to questions of fact material
to this opinion, we have relied upon certificates of public officials and of
officers and representatives of the Obligors.  In addition, we have examined,
and have relied as to matters of fact upon, the representations made in the
Credit Documents.

 

8

--------------------------------------------------------------------------------


 

In rendering the opinion set forth below, we have assumed the genuineness of all
signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies,
and the authenticity of the originals of such latter documents.

 

In rendering the opinion set forth below we have assumed that (1) each of the
Credit Documents is a valid and legally binding obligation of each of the
Lenders parties thereto, (2)(ii) (a) each of the Obligors is validly existing
and in good standing under the laws of the jurisdiction in which it is organized
and has duly authorized, executed and delivered the Credit Documents to which it
is a party in accordance with its organizational documents, (iii)(b) execution,
delivery and performance by each Obligor of the Credit Documents to which it is
a party do not violate the laws of the jurisdiction in which it is organized or
any other applicable laws (excepting the laws of the State of New York and the
federal laws of the United States) and (c) execution, delivery and performance
by each Obligor of the Credit Documents to which it is a party do not constitute
a breach or violation of any agreement or instrument which is binding upon such
Obligor and (3) no Obligor is an “investment company” within the meaning of and
subject to regulation under the Investment Company Act of 1940.

 

Based upon and subject to the foregoing, and subject to the qualifications and
limitations set forth herein, we are of the opinion that each Credit Document
constitutes the valid and legally binding obligation of each Obligor which is a
party thereto, enforceable against such Obligor in accordance with its terms.

 

Our opinion set forth above is subject to (i)a. the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii)b. general
equitable principles (whether considered in a proceeding in equity or at law),
(iii) an implied covenant of good faith and fair dealing and c.(iv) the effects
of the possible judicial application of foreign laws or foreign governmental or
judicial action affecting creditors rights.  Our opinion set forth above also is
subject to the qualification that certain provisions of the Security Documents,
in whole or in part, may not be enforceable, although the inclusion of such
provisions does not render the Security Documents invalid, and the Security
Documents and the law of the State of New York contain adequate remedial
provisions for the practical realization of the rights and benefits afforded
thereby.

 

We note that (A)2. a New York statute provides that with respect to a foreign
currency obligation a court of the State of New York shall render a judgment or
decree in such foreign currency and such judgment or decree shall be converted
into currency of the United States at the rate of exchange prevailing on the
date of entry of such judgment or decree and 3.(B) with respect to a foreign
currency obligation a United

 

9

--------------------------------------------------------------------------------


 

States Federal court in New York may award judgment in United States dollars,
provided that we express no opinion as to the rate of exchange such court would
apply.

 

We express no opinion with respect to:

 

perfection or priority of any security interest;

 

the effect of any provision of the Credit Documents which is intended to
establish any standard other than a standard set forth in the Uniform Commercial
Code of the State of New York as the measure of the performance by any party
thereto of such party’s obligations of good faith, diligence, reasonableness or
care or of the fulfillment of the duties imposed on any secured party with
respect to the maintenance, disposition or redemption of collateral, accounting
for surplus proceeds of collateral or accepting collateral in discharge of
liabilities;

 

the effect of any provision of the Credit Documents which is intended to permit
modification thereof only by means of an agreement in writing by the parties
thereto;

 

the effect of any provision of the Credit Documents insofar as it provides that
any Person purchasing a participation from a Lender or other Person may exercise
set-off or similar rights with respect to such participation or that any Lender
or other Person may exercise set-off or similar rights other than in accordance
with applicable law;

 

the effect of any provision of the Credit Documents imposing penalties or
forfeitures;

 

the enforceability of any provision of any of the Credit Documents to the extent
that such provision constitutes a waiver of illegality as a defense to
performance of contract obligations; and the effect of any provision of the
Credit Documents relating to indemnification or exculpation in connection with
violations of any securities laws or relating to indemnification, contribution
or exculpation in connection with willful, reckless or criminal acts or gross
negligence of the indemnified or exculpated Person or the Person receiving
contribution.

 

10

--------------------------------------------------------------------------------


 

In connection with the provisions of the Credit Documents whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, we note the limitations of 28 U.S.C. Sections 1331 and
1332 on subject matter jurisdiction of the federal courts.  In connection with
the provisions of the Credit Documents which relate to forum selection
(including, without limitation, any waiver of any objection to venue or any
objection that a court is an inconvenient forum), we note that under NYCPLR §
510 a New York State court may have discretion to transfer the place of trial,
and under 28 U.S.C. § 1404(a) a United States District Court has discretion to
transfer an action from one Federal court to another.

 

We do not express any opinion herein concerning any law other than the law of
the State of New York and the Federal law of the United States.

 

This opinion letter is rendered to you in connection with the above described
transactions.  This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent.

 

Very truly yours,

 

 

SIMPSON THACHER & BARTLETT LLP

 

11

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Lenders:

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF
COMMITMENT INCREASE SUPPLEMENT

 

COMMITMENT INCREASE SUPPLEMENT, dated                                    (this
“Supplement”), to the Credit Agreement, dated as of June     , 2011 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among
Iron Mountain Information Management, Inc. (the “Company”), Iron Mountain
Incorporated (the “Parent”), Iron Mountain Canada Corporation, Iron Mountain
Switzerland GmbH, Iron Mountain Europe Limited, Iron Mountain Australia Pty
Ltd., Iron Mountain Information Management (Luxembourg) S.C.S., Iron Mountain
Luxembourg S.à r.l., the lenders parties thereto (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), JPMorgan Chase
Bank, Toronto Branch, as Canadian Administrative Agent, RBS Citizens, N.A. and
Bank of America, N.A. as Co-Syndication Agents, Barclays Bank Plc, HSBC Bank USA
and The Bank of Nova Scotia as Co-Documentation Agents, and J.P. Morgan
Securities LLC and RBS Citizens, N.A., as Co-Lead Arrangers and Joint
Bookrunners.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to Section 2.01(b)(i) of the Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments under the Agreement by
requesting one or more Lenders to increase the amount of its Revolving
Commitment;

 

WHEREAS, the Company has given notice to the Agent of its intention to increase
the aggregate Revolving Commitments pursuant to such Section 2.01(b)(i); and

 

WHEREAS, pursuant to Section 2.01(b)(ii) of the Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Commitment
under the Agreement by executing and delivering to the Company and the Agent a
supplement to the Agreement in substantially the form of this Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.     The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Agreement, that on the date this Supplement is accepted by the
Company and acknowledged by the Agent it shall have its:

 

[(a)                         US$ Commitment increased by $                ,
thereby making its total US$ Commitment equal to $              ;]

 

[(b)                        US$-Canadian Commitment increased by $          
($            of which shall be allocated as Canadian Commitments), thereby
making its total US$-Canadian Commitment equal to $            ;]

 

[(c)                         Multi-Currency Commitment increased by $          ,
thereby making its total Multi-Currency Commitment equal to $            ];

 

thus making the aggregate amount of its  total Revolving Commitments equal to
$                              .

 

--------------------------------------------------------------------------------


 

June [  ], 2011

 

2.     The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.     Terms defined in the Agreement shall have their defined meanings when
used herein.

 

4.     This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

5.     This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Agreed and accepted this          day of
                        ,         .

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Acknowledged this          day of

 

                        ,         .

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Signature Page to Commitment Increase Supplement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT L

 

FORM OF
ADDITIONAL LENDER SUPPLEMENT

 

ADDITIONAL LENDER SUPPLEMENT, dated                                    (this
“Supplement”), to the Credit Agreement, dated as of June     , 2011 (as amended,
supplemented or otherwise modified from time to time, the “Agreement”), among
Iron Mountain Information Management, Inc. (the “Company”), Iron Mountain
Incorporated (the “Parent”), Iron Mountain Canada Corporation, Iron Mountain
Switzerland GmbH, Iron Mountain Europe Limited, Iron Mountain Australia Pty
Ltd., Iron Mountain Information Management (Luxembourg) S.C.S., Iron Mountain
Luxembourg S.à r.l., the lenders parties thereto (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Agent”), JPMorgan Chase Bank, Toronto
Branch, as Canadian Administrative Agent, RBS Citizens, N.A. and Bank of
America, N.A. as Co-Syndication Agents, Barclays Bank Plc, HSBC Bank USA and The
Bank of Nova Scotia as Co-Documentation Agents, and J.P. Morgan Securities LLC
and RBS Citizens, N.A., as Co-Lead Arrangers and Joint Bookrunners.

 

W I T N E S S E T H :

 

WHEREAS, the Agreement provides in Section 2.01(b) thereof that any financial
institution, although not originally a party thereto, may become a party to the
Agreement following consultation by the Company with the Agent, by executing and
delivering to the Company and the Agent a supplement to the Agreement in
substantially the form of this Supplement; and

 

WHEREAS, the undersigned Additional Lender was not an original party to the
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.             The undersigned Additional Lender agrees to be bound by the
provisions of the Agreement and agrees that it shall, on the date this
Supplement is accepted by the Company and acknowledged by the Agent, become a
Lender for all purposes of the Agreement to the same extent as if originally a
party thereto, with a:

 

[(a) US$ Commitment of $                                ;]

 

[(b) US$-Canadian Commitment of $                               ($              
of which shall be allocated as Canadian Commitments);]

 

[(c) Multi-Currency Commitment of $                          ];

 

thus making the aggregate amount of its total Revolving Commitments equal to
$                            .

 

2.             The undersigned Additional Lender (a) represents and warrants
that it is legally authorized to enter into this Supplement; (b) confirms that
it has received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.01 or 8.02 thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis

 

L-1

--------------------------------------------------------------------------------


 

and decision to enter into this Supplement; (c) agrees that it will,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Agreement or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Agreement or any
other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Agreement are required to be performed by it as a
Lender.

 

3.             The undersigned’s address for notices for the purposes of the
Agreement is as follows:

 

[                            ]

 

4.             The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

5.             Terms defined in the Agreement shall have their defined meanings
when used herein.

 

6.             This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

7.             This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

L-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF ADDITIONAL LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Agreed and accepted this          day of

 

 

                        ,         .

 

 

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged this          day of

 

 

                        ,         .

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to Additional Lender Supplement

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF INCREMENTAL TERM LOAN

ACTIVATION NOTICE

 

To:                              JPMorgan Chase Bank, N.A. as Administrative
Agent under the Credit Agreement referred to below

 

Reference is hereby made to the Credit Agreement (as modified and supplemented
and in effect from time to time, the “Credit Agreement”), dated as of June     ,
2011 among Iron Mountain Information Management, Inc. (the “Company”), Iron
Mountain Incorporated (the “Parent”), Iron Mountain Canada Corporation, Iron
Mountain Switzerland GmbH, Iron Mountain Europe Limited, Iron Mountain Australia
Pty Ltd., Iron Mountain Information Management (Luxembourg) S.C.S., Iron
Mountain Luxembourg S.à r.l., the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent (the “Agent”), JPMorgan Chase Bank, Toronto
Branch, as Canadian Administrative Agent, RBS Citizens, N.A. and Bank of
America, N.A. as Co-Syndication Agents, Barclays Bank Plc, HSBC Bank USA and The
Bank of Nova Scotia as Co-Documentation Agents, and J.P. Morgan Securities LLC
and RBS Citizens, N.A., as Co-Lead Arrangers and Joint Bookrunners.  Terms
defined in the Credit Agreement and not defined herein are used herein as
defined therein.

 

This notice is an Incremental Term Loan Activation Notice referred to in the
Credit Agreement, and the Company and the undersigned Incremental Term Lender
hereby notifies you that:

 

1.             The amount of the Incremental Term Loan implemented by this
Incremental Term Loan Activation Notice is $                              .

 

2.             The Incremental Term Maturity Date is                 .

 

3.             The Incremental Term Lender and the Company hereby agree that
(a) the amortization schedule relating to this Incremental Term Loan is set
forth in Annex A attached hereto, (b) the Applicable Margin for this Incremental
Term Loan shall be

 

--------------------------------------------------------------------------------


 

[and (c) the proposed original issue discount to this Incremental Term Loan is
                        ].

 

4.             The Company hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.

 

5.             This Incremental Term Loan Activation Notice shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

6.             This Incremental Term Loan Activation Notice may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same document.

 

Signature Page to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[INCREMENTAL TERM LENDER]

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

Signature Page to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

Acknowledged this        day of

 

,           .

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

By:__________________________________

 

Name:

 

Title:

 

Signature Page to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------


 

Annex I

 

Amortization Schedule

 

Annex to Incremental Term Loan Activation Notice

 

--------------------------------------------------------------------------------

 

 

EXHIBIT N

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

3.

Borrower(s):

 

 

 

 

 

 

4.

Administrative Agent:

 

, as administrative agent under the Credit Agreement

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

N-1

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

The Credit Agreement dated as of June     , 2011 among Iron Mountain Information
Management, Inc. (the “Company”), Iron Mountain Incorporated (the
“Parent”), Iron Mountain Canada Corporation, Iron Mountain Switzerland
GmbH, Iron Mountain Europe Limited, Iron Mountain Australia Pty Ltd., Iron
Mountain Information Management (Luxembourg) S.C.S., Iron Mountain Luxembourg
S.à r.l., the lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, JPMorgan Chase Bank, Toronto Branch, as Canadian
Administrative Agent, RBS Citizens, N.A. and Bank of America, N.A. as
Co-Syndication Agents, Barclays Bank Plc, HSBC Bank USA and The Bank of Nova
Scotia as Co-Documentation Agents, and J.P. Morgan Securities LLC and RBS
Citizens, N.A., as Co-Lead Arrangers and Joint Bookrunners.

 

 

 

6.

Assigned Interest:

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                               , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

[Rest of page intentionally left blank, signature pages follow]

 

--------------------------------------------------------------------------------

(2)          Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (e.g.
“Revolving Commitment,” “Tranche A Term Commitment,” “Tranche B Term
Commitment”).

 

(3)          Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders.

 

N-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

By:

 

 

 

Title:

 

N-3

--------------------------------------------------------------------------------


 

Consented to and Accepted(4):

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

Consented to(5):

 

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

[NAME OF ANY OTHER RELEVANT PARTY]

 

 

 

 

 

By

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)          To be added only if the consent of the Administrative Agent is
required by Section 12.06 of the Credit Agreement.

 

(5)          To be added only if the consent of the Company and/or other parties
(e.g. Swingline Lender, Issuing Lender) is required by Section 12.06 of the
Credit Agreement.

 

N-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

The following are the standard terms and conditions for assignment and
assumption with respect to the Credit Agreement, dated as of June     , 2011,
among Iron Mountain Information Management, Inc., Iron Mountain
Incorporated, Iron Mountain Canada Corporation, Iron Mountain Switzerland
GmbH, Iron Mountain Europe Limited, Iron Mountain Australia Pty Ltd., Iron
Mountain Information Management (Luxembourg) S.C.S., Iron Mountain Luxembourg
S.à r.l., the lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), JPMorgan Chase Bank, Toronto
Branch, as Canadian Administrative Agent and J.P. Morgan Securities LLC and RBS
Citizens, N.A., as Co-Lead Arrangers and Joint Bookrunners.

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 9.01 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by

 

--------------------------------------------------------------------------------


 

the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT

O-1

 

FORM OF

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of                         , 20      
(this “Agreement”), among Iron Mountain Information Management, Inc. (the
“Company”), [NAME OF BORROWING SUBSIDIARY], a [                 ] corporation
(the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement, dated as of June     , 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Iron Mountain Information Management, Inc. (the
“Company”), Iron Mountain Incorporated (the “Parent”), Iron Mountain Canada
Corporation, Iron Mountain Switzerland GmbH, Iron Mountain Europe Limited, Iron
Mountain Australia Pty Ltd., Iron Mountain Information Management (Luxembourg)
S.C.S., Iron Mountain Luxembourg S.à r.l., the lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, Toronto Branch, 
as Canadian Administrative Agent, RBS Citizens, N.A. and Bank of America, N.A.
as Co-Syndication Agents, Barclays Bank Plc, HSBC Bank USA and The Bank of Nova
Scotia as Co-Documentation Agents, and J.P. Morgan Securities LLC and RBS
Citizens, N.A., as Co-Lead Arrangers and Joint Bookrunners.  Capitalized terms
used herein but not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

Pursuant to Section 12.16 of the Credit Agreement, the Lenders have agreed, upon
the terms and subject to the conditions therein set forth, to make Revolving
Loans to any Subsidiary that the Company shall designate as a Borrower under any
of the Multi-Currency Commitments, and the Company and the New Borrowing
Subsidiary desire that the New Borrowing Subsidiary become a Borrower under the
Multi-currency Commitments.  The Company represents and warrants that the New
Borrowing Subsidiary is a Subsidiary of the Parent.  Each of the Company and the
New Borrowing Subsidiary represents and warrants that the representations and
warranties of the Company in the Credit Agreement relating to the New Borrowing
Subsidiary and this Agreement are true and correct on and as of the date
hereof.  The Company agrees that the Guarantee of the Company contained in the
Company Guaranty will apply to the obligations of the New Borrowing Subsidiary. 
Upon execution of this Agreement by each of the Company, the New Borrowing
Subsidiary and the Administrative Agent, the New Borrowing Subsidiary shall be a
party to the Credit Agreement and shall constitute a “Borrower” for all purposes
thereof, and the New Borrowing Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY],

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

Signature Page to Borrowing Subsidiary Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT O-2

 

FORM OF

BORROWING SUBSIDIARY TERMINATION

 

                        , 20  

 

JPMorgan Chase Bank, N.A. as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement, dated as of June     , 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Iron Mountain Information Management, Inc. (the
“Company”), Iron Mountain Incorporated (the “Parent”), Iron Mountain Canada
Corporation, Iron Mountain Switzerland GmbH, Iron Mountain Europe Limited, Iron
Mountain Australia Pty Ltd., Iron Mountain Information Management (Luxembourg)
S.C.S., Iron Mountain Luxembourg S.à r.l., the lenders parties thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, Toronto Branch, 
as Canadian Administrative Agent, RBS Citizens, N.A. and Bank of America, N.A.
as Co-Syndication Agents, Barclays Bank Plc, HSBC Bank USA and The Bank of Nova
Scotia as Co-Documentation Agents, and J.P. Morgan Securities LLC and RBS
Citizens, N.A., as Co-Lead Arrangers and Joint Bookrunners.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

Pursuant to Section 12.16 of the Credit Agreement, the Company hereby terminates
the status of [NAME OF TERMINATED BORROWING SUBSIDIARY] (the “Terminated
Borrowing Subsidiary”) as a Borrower.  The Company represents and warrants that
(a) no Loans made to the Terminated Borrowing Subsidiary are outstanding as of
the date hereof, (b) no Letters of Credit issued for the account of the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and
(c) all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

IRON MOUNTAIN INFORMATION MANAGEMENT, INC.

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF TERMINATED BORROWING SUBSIDIARY],

 

 

 

by

 

 

 

 

 

Name:

 

 

Title:

 

Signature Page to Borrowing Subsidiary Termination

 

--------------------------------------------------------------------------------

 

Annex A

to the Credit Agreement

 

 

DEFINITIONS

 

Defined Terms.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms shall have the following meanings:

 

“Acceptance Fee” shall mean the fee payable in C$ to each Canadian Lender in
respect of Bankers’ Acceptances and BA Equivalent Loans computed in accordance
with subsection 2.3(e).

 

“Applicable BA Discount Rate” shall mean (i) with respect to any Schedule I
Canadian Lender, as applicable to a Bankers’ Acceptance being purchased by such
Schedule I Canadian Lender on any day, the CDOR Rate and (ii) with respect to
any Schedule II/III Canadian Lender or any other Canadian Lender which is not a
Schedule I, II or III Canadian Lender, as applicable to a Bankers’ Acceptance
being purchased by, or BA Equivalent Loan to be advanced by, such Canadian
Lender on any day, the lesser of (x) the average (as determined by the Canadian
Administrative Agent) of the respective percentage discount rates (expressed to
two decimal places and rounded upward, if necessary, to the nearest 1/100th of
1%) quoted to the Canadian Administrative Agent by each Schedule II/III
Reference Canadian Lender as the percentage discount rate at which such Schedule
II/III Reference Canadian Lender would, in accordance with its normal practices,
at or about 10:00 A.M. (Toronto time) on such day, be prepared to purchase
bankers’ acceptances accepted by such Schedule II/III Reference Canadian Lender
having a term and a face amount comparable to the term and face amount of such
Bankers’ Acceptance or BA Equivalent Loan, as applicable and (y) the rate that
is 0.10% per annum in excess of the rate determined pursuant to clause (i) of
this definition in connection with the relevant issuance of Bankers’
Acceptances, or advance of any BA Equivalent Loan.

 

“Applicable Margin for Canadian Borrowing” shall mean the rate for the
respective type of C$ Loan set forth below opposite the level (either Level 1,
Level 2, Level 3 or Level 4) indicated in the schedule set forth below
corresponding to the Applicable Leverage Ratio in effect at such time:

 

--------------------------------------------------------------------------------


 

 

 

Applicable Margin (% per annum)

 

Range of
Leverage Ratio

 

C$ Prime
Loans

 

Bankers’
Acceptances/BA
Equivalent Loans

 

 

 

 

 

 

 

Level 4

 

 

 

 

 

 

 

 

 

 

 

Greater than or equal to 5.00 to 1.00

 

1.50%

 

2.50%

 

 

 

 

 

 

 

Level 3

 

 

 

 

 

 

 

 

 

 

 

Less than 5.00 to 1.00 and greater than or equal to 4.00 to 1.00

 

1.25%

 

2.25%

 

 

 

 

 

 

 

Level 2

 

 

 

 

 

 

 

 

 

 

 

Less than 4.00 to 1.00 and greater than or equal to 3.00 to 1.00

 

0.75%

 

1.75%

 

 

 

 

 

 

 

Level 1

 

 

 

 

 

 

 

 

 

 

 

Less than 3.00 to 1.00

 

0.50%

 

1.50%

 

 

“BA Discount Proceeds” shall mean in respect of any Bankers’ Acceptance to be
purchased by a Canadian Lender, or in respect of any BA Equivalent Loan to be
made by a Canadian Lender, on any day under subsection 2.3, an amount (rounded
to the nearest whole Canadian cent, and with one-half of one Canadian cent being
rounded up) calculated on such day by dividing:

 

(a)  the face amount of such Bankers’ Acceptance or BA Equivalent Loan; by

 

(b)  the sum of one plus the product of:

 

(i)                                     the Applicable BA Discount Rate
(expressed as a decimal) applicable to such Bankers’ Acceptance or BA Equivalent
Loan; and

 

(ii)                                  a fraction, the numerator of which is the
number of days remaining in the term of such Bankers’ Acceptance or BA
Equivalent Loan and the denominator of which is 365;

 

with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.

 

“BA Equivalent Loan” shall mean an advance in Canadian Dollars made by a
Canadian Lender to the Canadian Borrower evidenced by a BA Equivalent Note.

 

4

--------------------------------------------------------------------------------


 

“BA Equivalent Note” shall mean a promissory note executed and delivered by the
Canadian Borrower to a Canadian Lender in substantially the form of Exhibit C to
this Annex A.

 

“Bankers’ Acceptance” shall mean a bill of exchange or a depository bill
governed by the Depository Bills and Notes Act (Canada) denominated in C$ drawn
by the Canadian Borrower and accepted by a Canadian Lender pursuant to
subsection 2.3.

 

“Borrowing Date (Canada)” shall mean any Business Day (Canada) specified in a
notice as a date on which the Canadian Borrower requests the relevant Canadian
Lenders to make C$ Loans under this Annex A to the Credit Agreement.

 

“Business Day (Canada)” shall mean a day on which banks are open for business in
Toronto, Ontario, Canada but excludes (i) Saturday, Sunday and any other day
which is a legal holiday in Toronto, Ontario, Canada and (ii) any day on which
commercial banks are authorized or required to close in New York City or Boston,
Massachusetts.

 

“Canadian Administrative Agent” shall mean JPMorgan Chase Bank, Toronto Branch,
together with its affiliates, as the agent for the Canadian Lenders under the
Credit Agreement and the other Basic Documents.

 

“Canadian Administrative Office” shall mean the Canadian Administrative Agent’s
office located at 200 Bay Street, Royal Bank Plaza, South Tower, Suite 1800,
Toronto, Ontario M5J 2J2, or such other office in Canada as may be designated as
such by the Canadian Administrative Agent by written notice to the Canadian
Borrower and the Lenders.

 

“Canadian Borrower” shall mean Iron Mountain Canada Corporation.

 

“Canadian Commitment” shall mean as to any Canadian Lender, the obligation of
such Canadian Lender to make (i) C$ Prime Loans and (ii) BA Equivalent Loans
and/or to purchase Bankers’ Acceptances from the Canadian Borrower hereunder in
an aggregate principal or face amount at any one time outstanding up to but not
exceeding the amount set forth opposite such Canadian Lender’s name on Schedule
I to the Credit Agreement under the caption “Canadian Commitment” (expressed in
Canadian Dollars) or, in the case of a Person that is party to an assignment
permitted under Section 12.06 of the Credit Agreement after the Effective Date,
as specified in the respective instrument of assignment pursuant to which such
assignment is effected (as the same may be reduced or increased at any time or
from time to time pursuant to subsection 3.3 of this Annex A or reallocated from
time to time pursuant to subsection 2.6 of this Annex A, and may be increased
from time to time pursuant to Section 2.01 of the Credit Agreement).  The 
original aggregate principal amount of the Canadian Commitments is the Canadian
Dollar equivalent (determined by the Administrative Agent using the Canadian
Exchange Rate) of US$175,000,000 minus the original aggregate amount of the
US$-Canadian Commitments; provided, that in no event shall the aggregate
outstanding principal amount of the C$ Loans and the aggregate amount of all
Letter of Credit Liabilities

 

5

--------------------------------------------------------------------------------


 

outstanding under the Canadian Commitments, together with the aggregate
outstanding principal amount of the US$-Canadian Loans, exceed US$175,000,000.

 

“Canadian Dollars” or “C$” shall mean dollars in lawful currency of Canada.

 

“Canadian Exchange Rate” shall mean on a particular date, the rate at which C$
may be exchanged into US$, determined by reference to the Bank of Canada noon
rate as published on the Reuters Screen page BOFC.  In the event that such rate
does not appear on such Reuters page, the “Canadian Exchange Rate” shall be
determined by reference to any other means (as selected by the Canadian
Administrative Agent) by which such rate is quoted or published from time to
time by the Bank of Canada (in each case as in effect at or about 12:00 Noon,
Toronto time, on the Business Day (Canada) immediately preceding the relevant
date of determination); provided, that if at the time of any such determination,
for any reason, no such exchange rate is being quoted or published, the Canadian
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be prima facie evidence of the
accuracy thereof.

 

“Canadian Issuing Bank” shall mean any Canadian Lender so designated by the
Canadian Borrower with the consent of such Canadian Lender and the Canadian
Administrative Agent.

 

“Canadian Lender” shall mean each of the lenders that is a signatory to the
Credit Agreement under the caption “CANADIAN LENDER” on the signature
pages thereto and each lender or financial institution that becomes a Canadian
Lender after the date hereof pursuant to Section 12.06 of the Credit Agreement;
provided, that as of the Effective Date (or the effective date of the relevant
assignment pursuant to Section 12.06 of the Credit Agreement), any such lender
shall be itself or shall operate through an applicable Canadian Lending Office
which is either (x) resident in Canada for the purposes of the Income Tax Act
(Canada), as amended (the “ITA”), or (y) deemed to be resident in Canada for
purposes of Part XIII of the ITA in respect of any amounts paid or credited to
such lender hereunder.

 

“Canadian Lending Office” shall mean for each Canadian Lender, the lending
office for such Canadian Lender (or of an affiliate of such Canadian Lender)
designated for each type of C$ Loan in the Administrative Questionnaire of such
Canadian Lender or such other lending office of such Canadian Lender (or of an
affiliate of such Canadian Lender) as such Canadian Lender may from time to time
specify to the Canadian Administrative Agent and the Canadian Borrower as the
office by which its C$ Loans of such type are to be made and maintained.

 

“Canadian Letters of Credit” shall have the meaning assigned to such term in
subsection 2.8 hereof.

 

“Canadian Swingline Loans” shall have the meaning assigned to such term in
section 2.9(a).

 

6

--------------------------------------------------------------------------------


 

“Canadian Swingline Commitment” shall mean the obligation of the Swingline
Lender to make Canadian Swingline Loans pursuant to Section 2.9 in an aggregate
principal amount at any one time not to exceed $10,000,000.

 

“Canadian Swingline Participation Amount” shall have the meaning assigned to
such term in section 2.9(c).

 

“C$ Commitment Percentage” shall mean as to any Canadian Lender at any time, the
percentage of the aggregate Canadian Commitments then constituted by such
Canadian Lender’s Canadian Commitment.

 

“C$ Loans” shall mean the collective reference to C$ Prime Loans and Bankers’
Acceptances and BA Equivalent Loans; for the purposes of this Agreement, the
principal amount of any C$ Loan constituting a Bankers’ Acceptance or BA
Equivalent Loan shall be deemed to be the undiscounted face amount of such
Bankers’ Acceptance, or BA Equivalent Note, respectively.

 

“C$ Note” as defined in subsection 3.2 hereof.

 

“C$ Prime Loans” shall mean advances denominated in Canadian Dollars that bear
interest at a rate based upon the C$ Prime Rate.

 

“C$ Prime Rate” shall mean with respect to a C$ Prime Loan, on any day, the
greater of (a) the annual rate of interest announced from time to time by the
Canadian Administrative Agent as its reference rate then in effect for
determining interest rates on C$ denominated commercial loans in Canada and
(b) the annual rate of interest equal to the sum of (i) the CDOR Rate for 30
days and (ii) 0.50% per annum.

 

“CDOR Rate” shall mean on any date, the per annum rate of interest which is the
rate based on the rate applicable to C$ bankers’ acceptances for a term
comparable to that specified in the Borrowing Notice appearing on the “Reuters
Screen CDOR Page” on such date, or if such date is not a Business Day (Canada),
then on the immediately preceding Business Day (Canada); provided, however, that
if no such rate appears on the Reuters Screen CDOR Page as contemplated, then
the CDOR Rate on any date shall be calculated as the arithmetic mean of the
rates for the term and amount referred to above applicable to C$ bankers’
acceptances quoted by the Schedule I Reference Canadian Lenders as of
10:00 A.M., Toronto time, on such date or, if such date is not a Business Day
(Canada), then on the immediately preceding Business Day (Canada).

 

“Draft” shall mean a blank bill of exchange, within the meaning of the Bills of
Exchange Act (Canada), in substantially the form set forth in Exhibit A to this
Annex A, drawn by the Canadian Borrower on a Canadian Lender, denominated in C$
and bearing such distinguishing letters and numbers as such Lender may
determine, but which at such time, except as otherwise provided herein, has not
been completed or accepted by such Lender.

 

“Drawing” shall mean the creation and purchase of Bankers’ Acceptances and/or
the purchase of completed Drafts, by the Canadian Lenders pursuant to subsection
2.3.

 

7

--------------------------------------------------------------------------------


 

“Related Affiliate” shall mean with respect to any Canadian Lender, an Affiliate
or lending office of such Canadian Lender designated by it to make its
US$-Canadian Commitment and US$-Canadian Loans available to the Company under
this Agreement.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Schedule I Canadian Lender” shall mean any Canadian bank named on Schedule I to
the Bank Act (Canada).

 

“Schedule I Reference Canadian Lenders” shall mean [Canadian Imperial Bank of
Commerce and The Bank of Nova Scotia].

 

“Schedule II/III Canadian Lender” shall mean any bank named on Schedule II or
Schedule III to the Bank Act (Canada).

 

“Schedule II/III Reference Canadian Lenders” shall mean JPMorgan Chase Bank,
N.A., Toronto Branch and HSBC Bank USA, National Association.

 

8

--------------------------------------------------------------------------------


 

THE CANADIAN COMMITMENTS

 

The Canadian Commitments.  Subject to the terms and conditions hereof, each
Canadian Lender severally agrees to make revolving credit loans (which shall be
C$ Prime Loans) to, to accept and, at the option of the Canadian Borrower,
purchase Bankers’ Acceptances from (or, at the option of a Canadian Lender, make
a BA Equivalent Loan in lieu of purchasing a Bankers’ Acceptance), and to issue
letters of credit pursuant to subsection 2.8 for the account of, the Canadian
Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding not to exceed such Canadian
Lender’s Canadian Commitment.  During the Commitment Period, the Canadian
Borrower may use the Canadian Commitments by borrowing, prepaying (other than
Bankers’ Acceptances or BA Equivalent Loans) or repaying the C$ Prime Loans,
Bankers’ Acceptances or BA Equivalent Loans, in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.

 

Procedure for C$ Prime Loan Borrowing.  The Canadian Borrower may borrow C$
Prime Loans during the Commitment Period on any Business Day (Canada), provided
that the Canadian Borrower shall give the Canadian Administrative Agent
irrevocable written or telephonic notice (in the case of telephonic notice, to
be promptly confirmed in writing) (which notice must be received by the Canadian
Administrative Agent prior to 12:00 Noon, Toronto time, one Business Day
(Canada) prior to the requested Borrowing Date (Canada)), specifying (a) the
amount to be borrowed, (b) the requested Borrowing Date (Canada) and (c) the
designation of an account to which funds will be transferred.  Each borrowing of
C$ Prime Loans shall be in an amount equal to C$300,000 or a whole multiple of
C$100,000 in excess thereof.  Upon receipt of any such irrevocable notice from
the Canadian Borrower, the Canadian Administrative Agent shall promptly notify
each Canadian Lender thereof.  Each Canadian Lender will make the amount of its
pro rata share of each such borrowing available to the Canadian Administrative
Agent for the account of the Canadian Borrower at the Canadian Administrative
Office prior to 11:00 A.M., Toronto time, on the Borrowing Date (Canada)
requested by the Canadian Borrower in funds immediately available to the
Canadian Administrative Agent.  Such borrowing will then be made available on
such date to the Canadian Borrower by the Canadian Administrative Agent by wire
transfer of such funds to the account specified in such irrevocable notice with
the aggregate of the amounts made available to the Canadian Administrative Agent
by the Canadian Lenders and in like funds as received by the Canadian
Administrative Agent.

 

Bankers’ Acceptances and BA Equivalent Loans.

 

The Canadian Borrower may (i) issue Bankers’ Acceptances denominated in C$, for
acceptance and, at the Canadian Borrower’s option, purchase by the Canadian
Lenders or (ii) borrow BA Equivalent Loans, each in accordance with the
provisions of this subsection 2.3.

 

9

--------------------------------------------------------------------------------


 

Procedures.

 

Notice.  The Canadian Borrower shall notify the Canadian Administrative Agent by
irrevocable written or telephonic notice (in the case of telephonic notice, to
be promptly confirmed in writing) by 10:00 A.M., Toronto time, three Business
Days (Canada) prior to the date of the relevant borrowing in respect of any
borrowing by way of Bankers’ Acceptances or BA Equivalent Loans.

 

Minimum Borrowing Amount.  Each borrowing by way of Bankers’ Acceptances or BA
Equivalent Loans shall be in a minimum aggregate face amount of C$1,000,000 or a
whole multiple of C$100,000 in excess thereof.

 

Face Amounts.  The face amount of each Bankers’ Acceptance or BA Equivalent Loan
shall be C$100,000 or any whole multiple thereof.

 

Term.  Bankers’ Acceptances and BA Equivalent Notes shall be issued and shall
mature on a Business Day (Canada).  Each Bankers’ Acceptance and BA Equivalent
Note shall have a term of 30, 60, 90 or 180 days (or such shorter or longer term
as shall be agreed to by all of the Canadian Lenders), shall mature on or before
the Commitment Termination Date and shall be in form and substance reasonably
satisfactory to each Canadian Lender.

 

Bankers’ Acceptances and BA Equivalent Notes in Blank.  To facilitate the
acceptance of Bankers’ Acceptances and the issuance of BA Equivalent Notes under
this Agreement, the Canadian Borrower shall, from time to time as required,
provide to the Canadian Administrative Agent Drafts and BA Equivalent Notes duly
executed and endorsed in blank by the Canadian Borrower in quantities sufficient
for each Canadian Lender to fulfill its obligations hereunder.  In addition, the
Canadian Borrower hereby appoints each Canadian Lender as its attorney, with
respect to Bankers’ Acceptances and BA Equivalent Notes for which the Canadian
Borrower has provided a Bankers’ Acceptance or BA Equivalent Loan notice:

 

to complete and sign on behalf of the Canadian Borrower, either manually or by
facsimile or mechanical signature, the Drafts to create the Bankers’ Acceptances
(with, in each Canadian Lender’s discretion, the inscription “This is a
depository bill subject to the Depository Bills and Notes Act (Canada)”) or the
BA Equivalent Notes, as applicable;

 

after the acceptance thereof by any Canadian Lender, to endorse on behalf of the
Canadian Borrower, either manually or by facsimile or mechanical signature, such
Bankers’ Acceptance in favor of the applicable purchaser or endorsee thereof
including, in such Canadian Lender’s discretion, such Canadian Lender or a
clearing house (as defined by the Depository Bills and Notes Act (Canada));

 

to deliver such Bankers’ Acceptances to such purchaser or to deposit such
Bankers’ Acceptances with such clearing house; and

 

to comply with the procedures and requirements established from time to time by
such Canadian Lender or such clearing house in respect of the delivery, transfer
and collection of bankers’ acceptances and depository bills.

 

10

--------------------------------------------------------------------------------


 

The Canadian Borrower recognizes and agrees that all Bankers’ Acceptances and BA
Equivalent Notes signed, endorsed, delivered or deposited on its behalf by a
Canadian Lender shall bind the Canadian Borrower as fully and effectually as if
signed in the handwriting of and duly issued, delivered or deposited by the
proper signing officer of the Canadian Borrower.  Each Canadian Lender is hereby
authorized to accept such Drafts or issue such Bankers’ Acceptances endorsed in
blank in such face amounts as may be determined by such Canadian Lender in
accordance with the terms of this Agreement, provided that the aggregate amount
thereof is less than or equal to the aggregate amount of Bankers’ Acceptances
required to be accepted by such Canadian Lender.  No Canadian Lender shall be
responsible or liable for its failure to accept a Bankers’ Acceptance or make a
BA Equivalent Loan if the cause of such failure is, in whole or in part, due to
the failure of the Canadian Borrower to provide duly executed and endorsed
Drafts or BA Equivalent Notes to the Canadian Administrative Agent on a timely
basis, nor shall any Canadian Lender be liable for any damage, loss or other
claim arising by reason of any loss or improper use of any such instrument
except loss or improper use arising by reason of the gross negligence or willful
misconduct of such Canadian Lender, its officers, employees, agents or
representatives.  The Canadian Administrative Agent and each Canadian Lender
shall exercise such care in the custody and safekeeping of Drafts and BA
Equivalent Notes as it would exercise in the custody and safekeeping of similar
property owned by it.  Each Canadian Lender will, upon the request of the
Canadian Borrower, promptly advise the Canadian Borrower of the number and
designation, if any, of Drafts then held by it for the Canadian Borrower.  Each
Canadian Lender shall maintain a record with respect to Drafts and Bankers’
Acceptances (i) received by it from the Canadian Administrative Agent in blank
hereunder, (ii) voided by it for any reason, (iii) accepted by it hereunder,
(iv) purchased by it hereunder and (v) canceled at their respective maturities
and of BA Equivalent Notes (i) received by it from the Canadian Administrative
Agent in blank hereunder, (ii) voided by it for any reason and (iii) canceled at
their respective maturities.  Each Canadian Lender further agrees to retain such
records in the manner and for the statutory periods provided in the various
Canadian provincial or federal statutes and regulations which apply to such
Canadian Lender.

 

11

--------------------------------------------------------------------------------


 

Execution of Bankers’ Acceptances and BA Equivalent Notes.  Drafts of the
Canadian Borrower to be accepted as Bankers’ Acceptances and BA Equivalent Notes
hereunder shall be duly executed on behalf of the Canadian Borrower. 
Notwithstanding that any person whose signature appears on any Bankers’
Acceptance or BA Equivalent Note as a signatory for the Canadian Borrower may no
longer be an authorized signatory for the Canadian Borrower at the date of
issuance of a Bankers’ Acceptance or advance of a BA Equivalent Loan, such
signature shall nevertheless be valid and sufficient for all purposes as if such
authority had remained in force at the time of such issuance or advance, and any
such Bankers’ Acceptance or BA Equivalent Note so signed shall be binding on the
Canadian Borrower.

 

Issuance of Bankers’ Acceptances or BA Equivalent Note.  Promptly following
receipt of a notice of borrowing by way of Bankers’ Acceptances or BA Equivalent
Loans, the Canadian Administrative Agent shall so advise the Canadian Lenders
and shall advise each Canadian Lender of the face amount of each Draft to be
accepted by it or BA Equivalent Loan to be made by it and the term thereof.  The
aggregate face amount of Drafts to be accepted or BA Equivalent Loans to be made
by a Canadian Lender shall be determined by the Canadian Administrative Agent on
a pro rata basis by reference to the respective Canadian Commitments of the
Canadian Lenders, except that, if the face amount of a Draft or BA Equivalent
Loans which would otherwise be accepted by a Canadian Lender would not be
C$100,000 or a whole multiple thereof, such face amount shall be increased or
reduced by the Canadian Administrative Agent in its sole and unfettered
discretion to the nearest whole multiple of C$100,000.

 

Acceptance of Bankers’ Acceptances.  Each Draft to be accepted by a Canadian
Lender shall be accepted at such Canadian Lender’s Canadian Lending Office.

 

Purchase of Bankers’ Acceptances/Advance of BA Equivalent Loan.  Each Canadian
Lender shall be required to purchase (subject to the commercial availability of
a resale market in the case of Bankers’ Acceptances with a term of approximately
30, 60, 90 or 180 days, as the case may be) from the Canadian Borrower on the
Borrowing Date (Canada), at the Applicable BA Discount Rate, the Bankers’
Acceptances accepted by it on such date or to advance the subject BA Equivalent
Loan and to provide to the Canadian Administrative Agent the BA Discount
Proceeds thereof not later than 12:00 Noon, Toronto time, on such Borrowing Date
(Canada) for the account of the Canadian Borrower.  The Acceptance Fee payable
by the Canadian Borrower to such Canadian Lender under subsection 2.3(e) in
respect of each Bankers’ Acceptance accepted and purchased by such Canadian
Lender from the Canadian Borrower or each BA Equivalent Loan made by such
Canadian Lender to the Canadian Borrower shall be set off against the BA
Discount Proceeds payable by such Canadian Lender under this subsection
2.3(b)(9).  Not later than 2:00 P.M., Toronto time, on such Borrowing Date
(Canada), the Canadian Administrative Agent shall make such BA Discount Proceeds
available to the Canadian Borrower by wire transfer of such funds to an account
designated by the Canadian Borrower with the aggregate of the amounts made
available to the Canadian Administrative Agent by the Canadian Lenders and in
like funds as received by the Canadian Administrative Agent.

 

Sale of Bankers’ Acceptances.  Each Canadian Lender may at any time and from
time to time hold, sell, rediscount or otherwise dispose of any or all Bankers’
Acceptances accepted and purchased by it.

 

12

--------------------------------------------------------------------------------

 

Waiver of Presentment and Other Conditions.  To the extent permitted by
applicable law, the Canadian Borrower waives presentment for payment and any
other defense to payment of any amounts due to a Canadian Lender in respect of a
Bankers’ Acceptance accepted by it or BA Equivalent Note issued to it pursuant
to this Agreement which might exist solely by reason of such Bankers’ Acceptance
or BA Equivalent Note being held, at the maturity thereof, by such Canadian
Lender in its own right, and the Canadian Borrower agrees not to claim any days
of grace if such Canadian Lender as holder sues the Canadian Borrower on the
Bankers’ Acceptances or BA Equivalent Notes for payment of the amount payable by
the Canadian Borrower thereunder.

 

The Canadian Borrower shall reimburse each Canadian Lender for, and there shall
become due and payable at 10:00 A.M., Toronto time, on the maturity date for
each Bankers’ Acceptance or BA Equivalent Note , an amount in Canadian Dollars
in same day funds equal to the face amount of such Bankers’ Acceptance or BA
Equivalent Note.  The Canadian Borrower shall make each such reimbursement
payment (i) by causing any proceeds of a Refunding Bankers’ Acceptance or
Refunding BA Equivalent Note (as such terms are defined in subsection 2.3(d)
below) issued in accordance with subsection 2.3(d) or conversion of such
Bankers’ Acceptance or BA Equivalent Loan in accordance with subsection 2.4 to
be applied in reduction of such reimbursement payment; and (ii) by depositing
the amount of such reimbursement payment (or any portion thereof remaining
unpaid after application of any proceeds referred to in clause (i)) with the
Canadian Administrative Office in accordance with subsection 3.7.  The Canadian
Borrower’s payment in accordance with this subsection shall satisfy its
obligations under any Bankers’ Acceptance or BA Equivalent Loan to which it
relates, and the Canadian Lender which has accepted such Bankers’ Acceptance
shall thereafter be solely responsible for the payment of such Bankers’
Acceptance.

 

The Canadian Borrower shall give irrevocable written or telephonic notice (in
the case of telephonic notice, to be promptly confirmed in writing) (or such
other method of notification as may be agreed upon between the Canadian
Administrative Agent and the Canadian Borrower) to the Canadian Administrative
Agent at or before 10:00 A.M., Toronto time, two Business Days (Canada) prior to
the maturity date of each Bankers’ Acceptance or BA Equivalent Note of the
Canadian Borrower’s intention to issue a Bankers’ Acceptance or BA Equivalent
Note, respectively, on such maturity date (a “Refunding Bankers’ Acceptance” or
a “Refunding BA Equivalent Note”, respectively) to provide for the payment of
such maturing Bankers’ Acceptance or BA Equivalent Note (it being understood
that payments by the Canadian Borrower and fundings by the Canadian Lenders in
respect of each maturing Bankers’ Acceptance or BA Equivalent Note and the
related Refunding Bankers’ Acceptance or Refunding BA Equivalent Note shall be
made on a net basis reflecting the difference between the face amount of such
maturing Bankers’ Acceptance or BA Equivalent Note and the BA Discount Proceeds
(net of the applicable Acceptance Fee) of such Refunding Bankers’ Acceptance or
Refunding BA Equivalent Note).  If the Canadian Borrower fails to give such
notice or does not have sufficient funds on deposit in the amount of
reimbursement payment in accordance with subsection 2.3(c)(ii), the Canadian
Borrower shall be deemed to have requested that such maturing Bankers’
Acceptances or BA Equivalent Note be repaid with the proceeds of C$ Prime Loans
(without any requirement to give notice with respect thereto), commencing on the
maturity date of such maturing Bankers’ Acceptances or BA Equivalent Note.

 

13

--------------------------------------------------------------------------------


 

An Acceptance Fee shall be payable by the Canadian Borrower to each Canadian
Lender in advance (in the manner specified in subsection 2.3(b)(9) hereof) upon
the issuance of a Bankers’ Acceptance to be accepted by such Canadian Lender or
a BA Equivalent Loan to be advanced by such Canadian Lender calculated at the
rate per annum equal to the Applicable Margin for Canadian Borrowing, such
Acceptance Fee to be calculated on the face amount of such Bankers’ Acceptance
or such BA Equivalent Loan and to be computed on the basis of the number of days
in the term of such Bankers’ Acceptance or such BA Equivalent Loan and a year of
365 days.

 

In the event that the Loans and the Reimbursement Obligations shall be declared
or become immediately due and payable on any date of maturity or pursuant to
Section 10.01 of the Credit Agreement, the Canadian Borrower shall, forthwith,
without any demand or the taking of any action by the Canadian Administrative
Agent, provide cover for all outstanding Bankers’ Acceptances and BA Equivalent
Loans by paying to the Canadian Administrative Agent immediately available funds
in an amount equal to the then aggregate face amount of all outstanding Bankers’
Acceptances and BA Equivalent Loans, which funds shall be held by the Canadian
Administrative Agent in an account as collateral security, and in addition to
any other rights or remedies of any Canadian Lender and the Canadian
Administrative Agent hereunder, any Canadian Lender or the Canadian
Administrative Agent (or such alternate arrangement as may be agreed upon by the
Canadian Borrower and such Canadian Lender or the Canadian Administrative Agent,
as applicable) shall be entitled to deposit and retain in an account to be
maintained by the Canadian Administrative Agent (bearing interest at the
Canadian Administrative Agent’s rates as may be applicable in respect of other
deposits of similar amounts for similar terms), for the ratable benefit of the
Canadian Lenders, amounts which are received by such Canadian Lender or the
Canadian Administrative Agent from the Canadian Borrower hereunder or as
proceeds of the exercise of any rights or remedies of any Canadian Lender or the
Canadian Administrative Agent hereunder against the Canadian Borrower, to the
extent such amounts may be required to satisfy any contingent or unmatured
obligations or liabilities of the Canadian Borrower to the Canadian Lenders or
the Canadian Administrative Agent, or any of them hereunder.

 

Conversion Option.  Subject to the provisions of this Agreement, the Canadian
Borrower may, prior to the Commitment Termination Date, effective on any
Business Day (Canada), convert, in whole or in part, C$ Prime Loans into
Bankers’ Acceptances or BA Equivalent Loans or vice versa upon giving to the
Canadian Administrative Agent prior irrevocable written or telephonic notice (in
the case of telephonic notice, to be promptly confirmed in writing) within the
notice period and in the form which would be required to be given to the
Canadian Administrative Agent in respect of the category of C$ Loan into which
the outstanding C$ Loan is to be converted in accordance with the provisions of
subsection 2.2 or 2.3, as applicable, provided that:

 

(a)                                  no C$ Prime Loan may be converted into a
Bankers’ Acceptance or a BA Equivalent Loan when any Event of Default has
occurred and is continuing;

 

(b)                                 each conversion to Bankers’ Acceptances or
BA Equivalent Loans shall be for an aggregate amount of C$1,000,000 (and whole
multiples of

 

14

--------------------------------------------------------------------------------


 

C$100,000 in excess thereof), and each conversion to C$ Prime Loans shall be in
a minimum aggregate amount of C$300,000; and

 

(c)                                  Bankers’ Acceptances and BA Equivalent
Loans may be converted only on the maturity date of such Bankers’ Acceptances
and BA Equivalent Loans and, provided that, if less than all Bankers’
Acceptances and BA Equivalent Loans are converted, then after such conversion
not less than C$1,000,000 (and whole multiples of C$100,000 in excess thereof)
shall remain as Bankers’ Acceptances or BA Equivalent Loans.

 

15

--------------------------------------------------------------------------------


 

Circumstances Making Bankers’ Acceptances and BA Equivalent Loans Unavailable.

 

If the Canadian Administrative Agent determines in good faith, which
determination shall be final, conclusive and binding upon the Canadian Borrower,
and notifies the Canadian Borrower that, by reason of circumstances affecting
the money market, there is no market for Bankers’ Acceptances, then:

 

the right of the Canadian Borrower to request a borrowing by way of Bankers’
Acceptance or BA Equivalent Loans shall be suspended until the Canadian
Administrative Agent determines that the circumstances causing such suspension
no longer exist and the Canadian Administrative Agent so notifies the Canadian
Borrower; and

 

any notice relating to a borrowing by way of Bankers’ Acceptance or BA
Equivalent Loans which is outstanding at such time shall be deemed to be a
notice requesting a borrowing by way of C$ Prime Loans (all as if it were a
notice given pursuant to subsection 2.2).

 

The Canadian Administrative Agent shall promptly notify the Canadian Borrower
and the Canadian Lenders of the suspension of the Canadian Borrower’s right to
request a borrowing by way of Bankers’ Acceptance or BA Equivalent Loans and of
the termination of such suspension.

 

16

--------------------------------------------------------------------------------


 

Designation of Borrowings.  The Company and the Canadian Borrower shall give
notice to each of the Canadian Administrative Agent (on or prior to the date
which is five (5) Business Days (Canada) prior to the first day of each month)
and the Administrative Agent (on or prior to the date which is five (5) Business
Days prior to the first day of each month), respectively, of the aggregate
Canadian Commitment and the aggregate US$-Canadian Commitment to be available
during such month (the “US-Canadian Allocation”), and the Canadian
Administrative Agent and the Administrative Agent shall promptly notify the
Canadian Lenders and the US$-Canadian Lenders, respectively, thereof. With the
consent of each of the US$-Canadian Lenders, the Canadian Lenders, the
Administrative Agent and the Canadian Administrative Agent (as evidenced in a
manner satisfactory to the Administrative Agent), the Company and the Canadian
Borrower may modify the then-current US-Canadian Allocation for any period and
subject to any notice as they may request; and in the event of a failure by the
Company and the Canadian Borrower to give a timely notice as to the US-Canadian
Allocation for any month, the US-Canadian Allocation for the immediately
preceding month shall continue in effect.  The Company and the Canadian Borrower
agree that at no time during such month shall the aggregate principal amount of
the C$ Loans, together with the amount of Letter of Credit Liabilities
outstanding under the Canadian Commitments, exceed the aggregate Canadian
Commitment specified in such notice, nor shall the aggregate principal amount of
the US$-Canadian Loans exceed the aggregate US$-Canadian Commitment specified in
such notice, and in no event shall the aggregate of the Dollar Equivalent of the
Canadian Commitments and the US$-Canadian Commitments exceed US$175,000,000. 
Each Canadian Lender acknowledges that some or all of its US$-Canadian
Commitment may be allocated from time to time under this subsection 2.6 to the
Company.   Each Canadian Lender that is a “United States person” (as such term
is defined in Section 7701(a)(30) of the Code) shall, subject to the terms and
conditions of this agreement, fulfill such US$-Canadian Commitment to the
Company, but nothing herein shall obligate a Canadian Lender that is not such a
“United States person” to lend money to the Company; provided that a Canadian
Lender that is not such a “United States person” shall designate in writing to
the Administrative Agent on the Effective Date, and otherwise from time to time,
a Related Affiliate of such Canadian Lender that is either such a “United States
person” or is a Non-U.S. Lender that has fulfilled the requirements of Section
5.08 of the Credit Agreement and thereafter shall, subject to the terms and
conditions of this Agreement, cause such Related Affiliate to fulfill the
US$-Canadian Commitment to the Company.

 

17

--------------------------------------------------------------------------------


 

Fees.  The Canadian Borrower shall pay to the Canadian Administrative Agent for
the account of each Canadian Lender commitment fees in Canadian Dollars on the
daily average unused amount of such Canadian Lender’s Canadian Commitment (for
which purpose, the aggregate amount of any Bankers’ Acceptance liabilities and
BA Equivalent Loans shall be deemed to be a pro rata (based on the Canadian
Commitments) use of each Canadian Lender’s Canadian Commitment and the daily
average used amount of each Canadian Lender’s Canadian Commitment shall be
determined after taking into account its outstanding C$ Loans and outstanding
Letter of Credit Liabilities under the Canadian Commitments) for the period from
the Effective Date to and including the earlier of the date the Canadian
Commitments are terminated and the Commitment Termination Date, at a rate per
annum equal to the Applicable Commitment Fee Rate in effect from time to time.
Accrued commitment fees under this subsection 2.7 shall be payable on the
Quarterly Dates and on the earlier of the date the Canadian Commitments are
terminated and the Scheduled Revolving Credit Commitment Termination Date. The
Canadian Borrower shall pay to the Canadian Administrative Agent on the
Effective Date, syndication, agency and additional commitment fees in the
amounts heretofore mutually agreed in writing. The Canadian Borrower shall pay
to the Canadian Administrative Agent on the Effective Date and on each
anniversary thereof, so long as any of the Canadian Commitments are in effect
and until payment in full of all C$ Loans hereunder, all interest thereon and
all other amounts payable hereunder, and an annual agency fee in the amount
heretofore mutually agreed in writing.

 

Canadian Letters of Credit.  Subject to the terms and conditions of this
Agreement, the Canadian Commitments may be utilized, upon the request of the
Canadian Borrower, in addition to the Loans provided for by subsection 2.2
hereof, by the issuance by the Canadian Issuing Bank of standby letters of
credit (“Canadian Letters of Credit”) for the account of the Canadian Borrower,
provided that in no event shall (i) the aggregate amount of all Letter of Credit
Liabilities under the Canadian Commitments, together with the aggregate
outstanding principal amount of the C$ Loans, exceed the aggregate amount of the
Canadian Commitments as in effect from time to time and (ii) the expiration date
of any Canadian Letter of Credit extend beyond the earlier of the Commitment
Termination Date and the date one year following the issuance of such Canadian
Letter of Credit (provided that any Canadian Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods, which
periods shall in any event not extend beyond the Commitment Termination Date). 
Prior to the issuance of any Canadian Letter of Credit, the Administrative Agent
shall have first determined, and advised the relevant Canadian Issuing Bank,
that the requested amount of Canadian Letters of Credit shall be available under
the Canadian Commitments

 

The following additional provisions shall apply to Canadian Letters of Credit:

 

18

--------------------------------------------------------------------------------


 

The Canadian Borrower shall give the Canadian Administrative Agent at least
three Business Days’ irrevocable prior notice (effective upon receipt)
specifying the Business Day (which shall be no later than 5 days preceding the
Commitment Termination Date) on which each Canadian Letter of Credit is to be
issued and the account party or parties therefor and describing in reasonable
detail the proposed terms of such Canadian Letter of Credit (including the
beneficiary thereof) and the nature of the transactions or obligations proposed
to be supported thereby.  Upon receipt of any such notice, the Canadian
Administrative Agent shall determine the amount of Letters of Credit that are
available under the Canadian Commitments and advise the Canadian Issuing Bank of
the contents thereof.  The Canadian Issuing Bank shall notify the Canadian
Administrative Agent of the issuance of any Canadian Letter of Credit and of any
drawing thereunder or termination or expiry thereof.

 

On each day during the period commencing with the issuance by the Canadian
Issuing Bank of any Canadian Letter of Credit and until such Canadian Letter of
Credit shall have expired or been terminated, the Canadian Commitment of each
Canadian Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to such Canadian Lender’s C$ Commitment Percentage
of the then undrawn stated amount of such Canadian Letter of Credit. Each
Canadian Lender (other than the Canadian Issuing Bank) agrees that, upon the
issuance of any Canadian Letter of Credit hereunder, it shall automatically
acquire a participation in the Canadian Issuing Bank’s rights and obligations
under such Canadian Letter of Credit in an amount equal to such Canadian
Lender’s C$ Commitment Percentage of such rights and obligations, and each
Canadian Lender (other than the Canadian Issuing Bank) thereby shall
automatically absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be unconditionally obligated to the Canadian
Issuing Bank to pay and discharge when due, its C$ Commitment Percentage of the
Canadian Issuing Bank’s obligation to pay drawings under such Canadian Letter of
Credit.

 

Upon receipt from the beneficiary of any Canadian Letter of Credit of any demand
for payment under such Canadian Letter of Credit, the Canadian Issuing Bank
shall promptly notify the Canadian Borrower (through the Canadian Administrative
Agent) of the amount to be paid by the Canadian Issuing Bank as a result of such
demand and the date on which payment is to be made by the Canadian Issuing Bank
to such beneficiary in respect of such demand. Notwithstanding the identity of
the account party of any Canadian Letter of Credit, the Canadian Borrower hereby
unconditionally agrees to pay and reimburse the Canadian Administrative Agent
for account of the Canadian Issuing Bank for the amount of each demand for
payment under such Canadian Letter of Credit that is in substantial compliance
with the provisions of such Canadian Letter of Credit at or prior to the date on
which payment is to be made by the Canadian Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind.

 

Forthwith upon its receipt of a notice referred to in paragraph (c) of this
subsection 2.8, the Canadian Borrower shall advise the Canadian Administrative
Agent whether or not the Canadian Borrower intends to borrow by way of C$ Prime
Loans hereunder to finance its obligation to reimburse the Canadian Issuing Bank
for the amount of the related demand for payment and, if it does, submit a
notice of such borrowing as provided in Section 5.05 of the Credit Agreement.

 

19

--------------------------------------------------------------------------------


 

Each Canadian Lender shall pay to the Canadian Administrative Agent for account
of the Canadian Issuing Bank at the Canadian Administrative Office in Canadian
Dollars and in immediately available funds the amount of such Canadian Lender’s
C$ Commitment Percentage of any payment under a Canadian Letter of Credit upon
notice by the Canadian Issuing Bank (through the Canadian Administrative Agent)
to such Canadian Lender requesting such payment and specifying such amount. Each
such Canadian Lender’s obligation to make such payment to the Canadian
Administrative Agent for account of the Canadian Issuing Bank under this
paragraph (e), and the Canadian Issuing Bank’s right to receive the same, shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever (other than gross negligence or wilful misconduct of the Canadian
Issuing Bank), including, without limitation, the failure of any other Canadian
Lender to make its payment under this paragraph (e), the financial condition of
the Company or the Canadian Borrower (or any other account party), any failure
to satisfy any condition precedent to any Loan, the existence of any Default or
the termination of the Commitments. Each such payment to the Canadian Issuing
Bank shall be made without any offset, abatement, withholding or reduction
whatsoever. If any Canadian Lender shall default in its obligation to make any
such payment to the Canadian Administrative Agent for account of the Canadian
Issuing Bank, for so long as such default shall continue the Canadian
Administrative Agent may at the request of the Canadian Issuing Bank withhold
from any payments received by the Canadian Administrative Agent under this
Agreement for account of such Canadian Lender the amount so in default and, to
the extent so withheld, pay the same to the Canadian Issuing Bank in
satisfaction of such defaulted obligation.

 

Upon the making of each payment by a Canadian Lender to the Canadian Issuing
Bank pursuant to paragraph (e) above in respect of any Canadian Letter of
Credit, such Canadian Lender shall, automatically and without any further action
on the part of the Canadian Administrative Agent, the Canadian Issuing Bank or
such Canadian Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the Canadian Issuing Bank
hereunder and under the Canadian Letter of Credit Documents relating to such
Letter of Credit and (ii) a participation in a percentage equal to such Canadian
Lender’s C$ Commitment Percentage in any interest or other amounts payable by
the Canadian Borrower hereunder and under such Letter of Credit Documents in
respect of such Reimbursement Obligation (other than the commissions, charges,
costs and expenses payable to the Canadian Issuing Bank pursuant to paragraph
(g) of this subsection 2.8). Upon receipt by the Canadian Issuing Bank from or
for account of the Canadian Borrower of any payment in respect of any
Reimbursement Obligation or any such interest or other amount (including by way
of setoff or application of proceeds of any collateral security) the Canadian
Issuing Bank shall promptly notify the Canadian Administrative Agent of such
receipt and pay to the Canadian Administrative Agent for account of each
Canadian Lender entitled thereto such Canadian Lender’s C$ Commitment Percentage
of such payment, each such payment by the Canadian Issuing Bank to be made in
the same money and funds in which received by the Canadian Issuing Bank. In the
event any payment received by the Canadian Issuing Bank and so paid to the
Canadian Lenders hereunder is rescinded or must otherwise be returned by the
Canadian Issuing Bank, each Canadian Lender shall, upon the request of the
Canadian Issuing Bank (through the Canadian Administrative Agent), repay to the
Canadian Issuing Bank (through the Canadian Administrative Agent) the amount of
such payment paid to such Canadian Lender, with interest at the rate specified
in paragraph (j) of this subsection 2.8.

 

20

--------------------------------------------------------------------------------


 

The Canadian Borrower shall pay to the Canadian Administrative Agent for account
of the Canadian Lenders (ratably in accordance with their respective C$
Commitment Percentages) a letter of credit fee in Canadian Dollars in respect of
each Canadian Letter of Credit in an amount equal to the Applicable L/C
Percentage of the daily average undrawn stated amount of such Canadian Letter of
Credit for the period from and including the date of issuance of such Canadian
Letter of Credit (i) in the case of a Canadian Letter of Credit that expires in
accordance with its terms, to and including such expiration date and (ii) in the
case of a Canadian Letter of Credit that is drawn in full or is otherwise
terminated other than on the stated expiration date of such Canadian Letter of
Credit, to but excluding the date such Canadian Letter of Credit is drawn in
full or is terminated (such fee to be non-refundable, to be paid in arrears on
each Quarterly Date and on the Commitment Termination Date and on the date of
expiry or termination or full utilization of such Canadian Letter of Credit and
to be calculated for any day after giving effect to any payments made under such
Canadian Letter of Credit on such day). In addition, the Canadian Borrower shall
pay to the Canadian Issuing Bank a fronting fee in Canadian Dollars in respect
of each Canadian Letter of Credit in an amount equal to a percentage per annum
to be agreed upon of the daily average undrawn stated amount of such Canadian
Letter of Credit for the period from and including the date of issuance of such
Canadian Letter of Credit (i) in the case of a Canadian Letter of Credit that
expires in accordance with its terms, to and including such expiration date and
(ii) in the case of a Canadian Letter of Credit that is drawn in full or is
otherwise terminated other than on the stated expiration date of such Canadian
Letter of Credit, to but excluding the date such Canadian Letter of Credit is
drawn in full or is terminated (such fee to be non-refundable, to be paid in
arrears on each Quarterly Date and on the Commitment Termination Date and to be
calculated for any day after giving effect to any payments made under such
Canadian Letter of Credit on such day) plus all commissions, charges, costs and
expenses in the amounts customarily charged by the Canadian Issuing Bank from
time to time in like circumstances with respect to the issuance of each Canadian
Letter of Credit and drawings and other transactions relating thereto.

 

Promptly following the end of each calendar month, the Canadian Issuing Bank
shall deliver (through the Canadian Administrative Agent) to each Canadian
Lender and the Canadian Borrower a notice describing the aggregate amount of all
Canadian Letters of Credit outstanding at the end of such month. Upon the
request of any Canadian Lender from time to time, the Canadian Issuing Bank
shall deliver any other information reasonably requested by such Canadian Lender
with respect to each Canadian Letter of Credit then outstanding.

 

The issuance by the Canadian Issuing Bank of each Canadian Letter of Credit
shall, in addition to the conditions precedent set forth in Section 7 of the
Credit Agreement, be subject to the conditions precedent that (i) such Canadian
Letter of Credit shall be in such form, contain such terms and support such
transactions as shall be satisfactory to the Canadian Issuing Bank consistent
with its then current practices and procedures with respect to letters of credit
of the same type, (ii) such Canadian Letter of Credit shall be denominated in
Canadian Dollars and (iii) the Canadian Borrower shall have executed and
delivered such applications, agreements and other instruments relating to such
Canadian Letter of Credit as the Canadian Issuing Bank shall have reasonably
requested consistent with its then current practices and procedures with respect
to letters of credit of the same type, provided that in the event of any
conflict between any such application, agreement or other instrument and the
provisions of this Agreement or any Security Document, the provisions of this
Agreement and the Security Documents shall control.

 

21

--------------------------------------------------------------------------------


 

To the extent that any Canadian Lender shall fail to pay any amount required to
be paid pursuant to paragraph (e) or (f) of this subsection 2.8 on the due date
therefor, such Canadian Lender shall pay interest to the Canadian Issuing Bank
(through the Canadian Administrative Agent) on such amount from and including
such due date to but excluding the date such payment is made at the rate
determined by the Canadian Administrative Agent in its discretion as the
appropriate rate for interbank settlements, provided that if such Canadian
Lender shall fail to make such payment to the Canadian Issuing Bank within three
Business Days of such due date, then, retroactively to the due date, such
Canadian Lender shall be obligated to pay interest on such amount at the rate
then payable by the Canadian Borrower on such amount.

 

The issuance by the Canadian Issuing Bank of any modification or supplement to
any Canadian Letter of Credit hereunder shall be subject to the same conditions
as are applicable under this subsection 2.8 to the issuance of new Canadian
Letters of Credit, and no such modification or supplement shall be issued
hereunder unless either (i) the respective Canadian Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such modified or supplemented form or (ii) each Canadian Lender
shall have consented thereto.

 

The Parent and the Canadian Borrower hereby jointly and severally indemnify and
hold harmless each Canadian Lender (including the Canadian Issuing Bank and the
Canadian Administrative Agent) from and against any and all claims and damages,
losses, liabilities, costs or expenses that such Canadian Lender or the Canadian
Administrative Agent may incur (or that may be claimed against such Canadian
Lender or the Canadian Administrative Agent by any Person whatsoever) by reason
of or in connection with the execution and delivery or transfer of or payment or
refusal to pay by the Canadian Issuing Bank under any Canadian Letter of Credit;
provided that the Parent and the Canadian Borrower shall not be required to
indemnify any Canadian Lender or the Canadian Administrative Agent for any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by (x) the willful misconduct or gross negligence of the
Canadian Issuing Bank in determining whether a request presented under any
Canadian Letter of Credit complied with the terms of such Canadian Letter of
Credit or (y) in the case of the Canadian Issuing Bank, its failure to pay under
any Canadian Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Canadian Letter of Credit.
Nothing in this subsection 2.8 is intended to limit the other obligations of the
Parent, Canadian Borrower, any Canadian Lender or the Canadian Administrative
Agent under this Agreement.

 

22

--------------------------------------------------------------------------------

 

Canadian Swingline Loans.  (a) The Swingline Lender agrees to make a portion of
the credit otherwise available to the Canadian Borrower under the Canadian
Commitments from time to time during the Commitment Period by making swing line
loans (“Canadian Swingline Loans”) to the Canadian Borrower in an aggregate
principal amount at any one time outstanding up to but not exceeding the amount
of the Canadian Swingline Commitment (notwithstanding that the Canadian
Swingline Loans outstanding at any time, when aggregated with the Canadian
Swingline Lender’s other outstanding Revolving Loans, may exceed the Canadian
Swingline Commitment then in effect), provided that in no event shall the
aggregate outstanding principal amount of all C$ Loans and Canadian Swingline
Loans, together with the aggregate amount of all Letter of Credit Liabilities
under the Canadian Commitments outstanding, exceed the aggregate amount of the
Canadian Commitments as in effect from time to time.  During the Commitment
Period, the Canadian Borrower may use the Canadian Swingline Commitment by
borrowing, repaying and reborrowing, all in accordance with the terms and
conditions hereof.  Canadian Swingline Loans shall be either Eurocurrency Loans,
Canadian Prime Rate Loans or Agreed Rate Loans and the Interest Period with
respect to such Eurocurrency Loans, Canadian Prime Rate Loans or Agreed Rate
Loans shall be as agreed upon by the Canadian Swingline Lender.  For purposes of
calculating the commitment fee payable in respect of the Canadian Commitments
under Section 2.03 of the Credit Agreement, the Canadian Swingline Loans shall
not be treated as usage of the Canadian Commitments.  Canadian Swingline Loans
shall be denominated only in Canadian Dollars.

 

(b)  Whenever the Canadian Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 11:00 a.m., Toronto time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Commitment Period). 
Each borrowing under the Swingline Commitment shall be in an amount
approximately equal to the Dollar Equivalent thereof or otherwise acceptable to
the Canadian Swingline Lender.  Not later than 3:00 p.m., Toronto time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Canadian Administrative Agent at
the Applicable Lending Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender.  The
Canadian Administrative Agent shall make the proceeds of such Swingline Loan
available to the Canadian Borrower on such Borrowing Date by depositing such
proceeds in the account of the Canadian Borrower with the Canadian
Administrative Agent on such Borrowing Date in immediately available funds.

 

23

--------------------------------------------------------------------------------


 

(c)  The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Canadian Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 11:00 a.m. Toronto
time, request each Canadian Lender to make, and each Canadian Lender hereby
agrees to make, a C$ Loan, in an amount equal to such Canadian Lender’s
US$-Canadian Commitment Percentage of the aggregate amount of the Canadian
Swingline Loans (the “Refunded Canadian Swingline Loans”) outstanding on the
date of such notice, to repay the Swingline Lender.  Each Canadian Lender shall
make the amount of such C$ Loan available to the Canadian Administrative Agent
at the Applicable Lending Office in immediately available funds, not later than
10:00 a.m., Toronto time, one Business Day after the date of such notice.  The
proceeds of such C$ Loans shall be immediately made available by the Canadian
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Canadian Swingline Loans.  The Canadian
Borrower irrevocably authorizes the Swingline Lender, on one Business Day’s
notice given by the Swingline Lender no later than 11:00 Noon, Toronto time, to
charge the Canadian Borrower’s accounts with the Canadian Administrative Agent
(up to the amount available in each such account) in order to pay the amount of
such Refunded Canadian Swingline Loans to the extent amounts received from the
Canadian Lenders are not sufficient to repay in full such Refunded Canadian
Swingline Loans.

 

(d)  If prior to the time a C$ Loan would have otherwise been made pursuant to
Section 2.9(c), one of the events described in Section 10.01(f) of the Credit
Agreement shall have occurred and be continuing with respect to the Company or
the Canadian Borrower or if for any other reason, as determined by the Swingline
Lender in its sole discretion, C$ Loans may not be made as contemplated by
Section 2.9(c), each Canadian Lender shall, on the date such C$ Loan was to have
been made pursuant to the notice referred to in Section 2.9(c), purchase for
cash an undivided participating interest in the then outstanding Canadian
Swingline Loans by paying to the Swingline Lender an amount (the “Canadian
Swingline Participation Amount”) equal to (i) such Canadian Lender’s
US$-Canadian Commitment Percentage times (ii) the sum of the aggregate principal
amount of Canadian Swingline Loans then outstanding that were to have been
repaid with such C$-Canadian Loans.

 

(e)  Whenever, at any time after the Swingline Lender has received from any
Canadian Lender such Lender’s Canadian Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Canadian Swingline
Loans, the Swingline Lender will distribute to such Lender its Canadian
Swingline Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s participating
interest was outstanding and funded and, in the case of principal and interest
payments, to reflect such Lender’s pro rata portion of such payment if such
payment is not sufficient to pay the principal of and interest on all Swingline
Loans then due); provided, however, that in the event that such payment received
by the Swingline Lender is required to be returned, such Canadian Lender will
return to the Swingline Lender any portion thereof previously distributed to it
by the Swingline Lender.

 

24

--------------------------------------------------------------------------------


 

GENERAL PROVISIONS

 

Repayment of Loans; Evidence of Debt.  The Canadian Borrower hereby
unconditionally promises to pay to the Canadian Administrative Agent for the
account of each Canadian Lender the then unpaid principal amount of each C$ Loan
of such Canadian Lender on the Commitment Termination Date (or such earlier date
on which the C$ Loans become due and payable pursuant to Section 10 of the
Credit Agreement).  The Canadian Borrower hereby further agrees to pay interest
on the unpaid principal amount of the C$ Loans from time to time outstanding
from the date hereof until payment in full thereof at the rates per annum, and
on the dates, set forth in subsection 3.5 hereof.

 

C$ Notes.  The Canadian Borrower, upon receipt of written notice from the
relevant Canadian Lender, agrees to issue a C$ Note to any Canadian Lender
(each, a “C$ Note”) in substantially the form of Exhibit B to this Annex A,
dated the Effective Date, payable to such Canadian Lender in a principal amount
equal to the Canadian Commitment of such Canadian Lender as in effect on the
Effective Date and otherwise duly completed.  Each Canadian Lender is hereby
authorized by the Canadian Borrower to endorse on the schedule (or a
continuation thereof) attached to each C$ Note of such Canadian Lender, to the
extent applicable, the date and amount for each C$ Prime Loan made by such
Canadian Lender to the Canadian Borrower hereunder, and the date and amount of
each payment or prepayment of principal of such C$ Loan received by such
Canadian Lender, provided that any failure by such Canadian Lender to make any
such endorsement shall not affect the obligations of the Canadian Borrower under
such C$ Note or hereunder in respect of such C$ Prime Loan.

 

Termination or Reduction of Commitments.

 

The Canadian Commitments shall terminate on the Commitment Termination Date.

 

The Canadian Borrower shall have the right to terminate or reduce the unused
Canadian Commitments at any time or from time to time to an amount not less than
the aggregate principal amount of the C$ Prime Loans, Bankers’ Acceptances and
BA Equivalent Loans outstanding, together with the aggregate amount of all
Letter of Credit Liabilities under the Canadian Commitments outstanding,
provided that (i) the Canadian Borrower shall give no less than two Business
Days’ (Canada) notice of each such termination or reduction to the Canadian
Administrative Agent and (ii) each partial reduction shall be in an aggregate
amount at least equal to C$1,000,000 and, if greater, in integral multiples of
C$100,000.  Any termination of the Canadian Commitments shall be accompanied by
prepayment in full of all C$ Prime Loans together with accrued interest thereon
to the date of such prepayment, and by cash collateralization, but not
prepayment, of the Bankers’ Acceptances and BA Equivalent Loans on terms
satisfactory to the Canadian Administrative Agent.

 

25

--------------------------------------------------------------------------------


 

Optional and Mandatory Prepayments.

 

Optional Prepayments.  The Canadian Borrower shall have the right to prepay the
C$ Loans, in whole or in part, at any time or from time to time, provided that
the Canadian Borrower shall give the Canadian Administrative Agent at least one
Business Days’ (Canada) irrevocable notice of each such prepayment specifying
the date and amount of such prepayment.  Upon receipt of any such notice the
Canadian Administrative Agent shall promptly notify each Canadian Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with any amounts
payable pursuant to Section 12.04 of the Credit Agreement.  Partial prepayments
shall be in an aggregate principal amount of C$1,000,000 or a whole multiple of
C$100,000 in excess thereof.  Notwithstanding anything to the contrary above, C$
Loans consisting of Bankers’ Acceptances or BA Equivalent Loans may not be
prepaid pursuant to this subsection.

 

Mandatory Prepayments.  1.If, at any time during the Commitment Period, the
aggregate principal amount of C$ Loans outstanding with respect to all Canadian
Lenders, together with the aggregate amount of all Letter of Credit Liabilities
under the Canadian Commitments outstanding, exceeds the aggregate Canadian
Commitments then in effect by more than 5% of the aggregate principal amount of
the Canadian Commitments then in effect, the Canadian Borrower shall repay (on
the same day upon which notice from the Canadian Administrative Agent of such
event is received by the Canadian Borrower or, if such notice is received after
12:00 Noon, Toronto time, on the next succeeding Business Day (Canada)) the C$
Loans (or, in the case of Bankers’ Acceptances, BA Equivalent Loans or Letter of
Credit Liabilities outstanding under the Canadian Commitments, cash
collateralize such Bankers’ Acceptances, BA Equivalent Loans or Letter of Credit
Liabilities) in an aggregate principal amount equal to such excess, together
with interest accrued to the date of such payment or prepayment.

 

If on any date, the Canadian Borrower or any Subsidiary of the Canadian Borrower
shall receive Net Cash Proceeds from any issuance subsequent to the Effective
Date of Indebtedness other than Indebtedness incurred pursuant to Section 9.08
of the Credit Agreement (it being understood that this subsection 3.4(b) shall
not constitute a waiver of any provision of said Section 9.08), then the
Canadian Borrower shall prepay the C$ Loans (or, in the case of Bankers’
Acceptances, BA Equivalent Loans or Letter of Credit Liabilities outstanding
under the Canadian Commitments, cash collateralize such Bankers’ Acceptances, BA
Equivalent Loans or Letter of Credit Liabilities) in an amount equal to such Net
Cash Proceeds (less any prepayment on account of the receipt of such Net Cash
Proceeds under Section 3.02(b) of the Credit Agreement), but the Canadian
Commitments shall not be subject to automatic reduction.

 

Application of Mandatory Prepayments.  To the extent that prepayment is required
to be made by the Canadian Borrower, such prepayment shall be applied to reduce
(ratably among the Canadian Lenders) such of the then outstanding C$ Loans (or,
in the case of Bankers’ Acceptances, BA Equivalent Loans or Letter of Credit
Liabilities outstanding under the Canadian Commitments, cash collateralization
of such Bankers’ Acceptances, BA Equivalent Loans or Letter of Credit
Liabilities on terms satisfactory to the Canadian Administrative Agent, which
cash collateral shall be invested in a manner satisfactory to the Canadian
Administrative Agent) as the Canadian Borrower shall determine in its sole
discretion.

 

26

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained above, (i) all prepayments of
C$ Loans shall be made in Canadian Dollars and (ii) all cash collateralization
of Bankers’ Acceptances and BA Equivalent Loans shall be made in Canadian
Dollars.

 

Interest Rates and Payment Dates.

 

Subject to subsection 3.5(b) below, each C$ Prime Loan shall bear interest at a
rate per annum equal to the C$ Prime Rate plus the Applicable Margin for
Canadian Borrowing.

 

The Canadian Borrower hereby promises to pay to the Canadian Administrative
Agent for account of each Canadian Lender interest at the applicable
Post-Default Rate (x) on any principal of any C$ Loan made by such Canadian
Lender and on any other amount payable by the Canadian Borrower hereunder held
by such Canadian Lender to or for account of such Canadian Lender (but, if such
amount is interest, only to the extent legally enforceable), that shall not be
paid in full when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), for the period from and including the due date thereof
to but excluding the date the same is paid in full and (y) during any period
when an Event of Default shall have occurred under Section 10.01(a) of the
Credit Agreement and for so long as such Event of Default shall be continuing,
on any principal of any C$ Loan made by such Canadian Lender.

 

Accrued interest on each C$ Prime Loan shall be calculated monthly and payable
quarterly in arrears, and in any event, upon the payment or prepayment thereof,
but only on the principal so paid or prepaid; provided that interest payable
after the occurrence of a Default at the Post-Default Rate shall be payable from
time to time on demand of the Canadian Administrative Agent or the Canadian
Lenders having at least 51% of the aggregate amount of the Canadian Commitments.
Promptly after the determination of any interest rate provided for herein or any
change therein, the Canadian Administrative Agent shall notify the Canadian
Lenders and the Canadian Borrower thereof.

 

Interest in respect of C$ Prime Loans (and all other amounts denominated in C$)
shall be payable in C$ and shall be payable based upon a year of 365 days.

 

2.If any provision of this Annex would obligate any party to the Credit
Agreement to make any payment of interest or other amount payable to any
Canadian Lender in an amount or calculated at a rate which would be prohibited
by law or would result in a receipt by such Canadian Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada)),
then notwithstanding such provision, such amount or rate shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be so prohibited by law or so result in a
receipt by such Canadian Lender of interest at a criminal rate, such adjustment
to be effected, to the extent necessary, as follows:

 

(x)                                   first, by reducing the amount or rates of
interest required to be paid under this subsection 3.5; and

 

(y)                                 thereafter, by reducing any fees,
commissions, premiums and other amounts which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

 

27

--------------------------------------------------------------------------------


 

If, notwithstanding the provisions of clause (i) of this subsection 3.5(e), and
after giving effect to all adjustments contemplated thereby, any Canadian Lender
shall have received an amount in excess of the maximum permitted by such clause,
then the party having paid such amount shall be entitled, by notice in writing
to such Canadian Lender, to obtain reimbursement from such Canadian Lender of an
amount equal to such excess, and, pending such reimbursement, such amount shall
be deemed to be an amount payable by such Canadian Lender to such party.

 

Any amount or rate of interest referred to in this subsection 3.5(e) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term of any C$ Loan
on the assumption that any charges, fees or expenses that fall within the
meaning of “interest” (as defined in the Criminal Code (Canada)) shall, if they
relate to a specific period of time, be prorated over that period of time and
otherwise be prorated over the period from the Effective Date to the Scheduled
Revolving Credit Commitment Termination Date and, in the event of dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Canadian Administrative Agent shall be conclusive for the purposes of such
determination absent manifest error.

 

Computation of Interest and Fees.  For the purposes of the Interest Act
(Canada), in any case in which an interest rate is stated in this Agreement to
be calculated on the basis of a year of 360 days or 365 days, as the case may
be, the yearly rate of interest to which such interest rate is equivalent is
equal to such interest rate multiplied by the number of days in the year in
which the relevant interest payment accrues and divided by 360 or 365,
respectively.  In addition, the principles of deemed investment of interest do
not apply to any interest calculations under this Agreement and the rates of
interest stipulated in this Agreement are intended to be nominal rates and not
effective rates or yields.

 

28

--------------------------------------------------------------------------------


 

Pro Rata Treatment and Payments.

 

Each borrowing by the Canadian Borrower from the Canadian Lenders hereunder,
each payment by the Canadian Borrower on account of any commitment fee or
Acceptance Fee hereunder and any reduction of the Canadian Commitments of the
Canadian Lenders shall be made pro rata according to the respective C$
Commitment Percentages.  Each payment by the Canadian Borrower on account of
principal of and interest on the C$ Loans shall be made pro rata according to
the respective outstanding principal amounts of the relevant C$ Loans then held
by the relevant Canadian Lenders.  All payments (including prepayments) to be
made by the Canadian Borrower hereunder, whether on account of principal,
interest, fees or otherwise, shall be made without set off or counterclaim and
shall be made prior to 11:00 A.M., Toronto time, on the due date thereof to the
Canadian Administrative Agent, for the account of the Canadian Lenders, at the
Canadian Administrative Office in C$ and in immediately available funds.  The
Canadian Administrative Agent shall distribute such payments to the Canadian
Lenders promptly upon receipt in like funds as received, but the Canadian
Borrower shall have satisfied its payment obligation hereunder upon payment to
the Canadian Administrative Agent, regardless of whether such Canadian
Administrative Agent distributes such payments as required hereunder.  If any
payment hereunder becomes due and payable on a day other than a Business Day
(Canada), such payment shall be extended to the next succeeding Business Day
(Canada), and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension.

 

Unless the Canadian Administrative Agent shall have received notice from a
Canadian Lender prior to 11:00 A.M., Toronto time, on any Borrowing Date
(Canada) that such Lender will not make available to the Canadian Administrative
Agent such Canadian Lender’s share of the borrowing requested to be made on such
Borrowing Date (Canada), the Canadian Administrative Agent may assume that such
Canadian Lender has made its share of such borrowing available to the Canadian
Administrative Agent on such Borrowing Date (Canada), and the Canadian
Administrative Agent may, in reliance upon such assumption, make available to
the Canadian Borrower on such Borrowing Date (Canada) a corresponding amount. 
If such amount is not so made available to the Canadian Administrative Agent by
such Canadian Lender on such Borrowing Date (Canada), the Canadian
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to the C$ Prime Rate determined for
such day plus 1%, on demand, from the relevant Canadian Lender.  Nothing
contained in this subsection 3.7(b) shall relieve any Canadian Lender which has
failed to make available its share of any borrowing hereunder from its
obligation to do so in accordance with the terms hereof or prejudice any rights
which the Canadian Borrower may have against any Canadian Lender as a result of
any default by such Canadian Lender to make loans.

 

The failure of any Canadian Lender to make the C$ Loan to be made by it on any
Borrowing Date (Canada) shall not relieve any other Lender of its obligation, if
any, hereunder to make its C$ Loan on such Borrowing Date (Canada), but no
Lender shall be responsible for the failure of any other Canadian Lender to make
the C$ Loan to be made by such other Canadian Lender on such Borrowing Date
(Canada).

 

29

--------------------------------------------------------------------------------


 

Additional Costs.

 

If the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof by any Governmental
Authority or compliance by any Canadian Lender or any corporation controlling
such Canadian Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on such Canadian Lender’s or such corporation’s capital as a consequence
of its obligations hereunder to a level below that which such Canadian Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Canadian Lender to be
material, then from time to time, the Canadian Borrower shall promptly pay to
such Canadian Lender, upon written demand therefor, such additional amount or
amounts as will compensate such Canadian Lender for such reduced rate of
return.  In determining such additional amounts, each Canadian Lender will act
reasonably and in good faith and will use averaging and attribution methods
which are reasonable and which will, to the extent the reduced rate of return
relates to such Canadian Lender’s loans or commitments in general and are not
specifically attributable to C$ Loans or Canadian Commitments hereunder, be
calculated with respect to all loans or commitments similar to the C$ Loans or
Canadian Commitments made by such Canadian Lender hereunder whether or not the
loan documentation for such other loans or commitments permits the Canadian
Lender to charge the respective borrower on a basis similar to that provided in
this subsection 3.8.

 

If any Canadian Lender becomes entitled to claim any additional amounts pursuant
to this subsection, it shall promptly notify the Canadian Borrower (with a copy
to the Canadian Administrative Agent) of the event by reason of which it has
become so entitled.  A certificate as to any additional amounts payable pursuant
to this subsection submitted by such Canadian Lender to the Canadian Borrower
(with a copy to the Canadian Administrative Agent), showing in reasonable detail
the basis for the calculation thereof, shall be prima facie evidence of such
additional amounts payable.  The agreements in this subsection shall survive the
termination of the Credit Agreement and the payment of the C$ Loans and all
other amounts payable thereunder.

 

30

--------------------------------------------------------------------------------


 

Taxes.  All payments made by the Canadian Borrower, the Parent, the Company or
any Subsidiary Guarantor in respect of amounts owing under this Annex A shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding gross
or net income or gross receipts taxes, ad valorem taxes, personal property
and/or sales taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Canadian Administrative Agent, any Canadian Lender or the
Swingline Lender as a result of a present or former connection between the
Canadian Administrative Agent, such Canadian Lender or the Swingline Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Canadian Administrative Agent, such
Canadian Lender or the Swingline Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Annex A).  If any
such non-excluded taxes, levies, imposts, duties, charges, fees deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable to the Canadian Administrative Agent, any Canadian Lender or the
Swingline Lender hereunder, the amounts so payable to the Canadian
Administrative Agent, such Canadian Lender or the Swingline Lender shall be
increased to the extent necessary to yield to the Canadian Administrative Agent,
such Canadian Lender or the Swingline Lender (after payment of all Non-Excluded
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Annex A, provided, however, that neither the
Canadian Borrower, the Parent, the Company, nor any Subsidiary Guarantor shall
be required to increase any such amounts payable to the Canadian Administrative
Agent, any Canadian Lender or the Swingline Lender or any holder of Bankers’
Acceptances or BA Equivalent Notes if such increased amount arises as a result
of the failure of such Canadian Lender, the Canadian Administrative Agent or the
Swingline Lender or any holder of Bankers’ Acceptances or BA Equivalent Notes to
be a Person resident in Canada for the purposes of the Income Tax Act (Canada). 
The Canadian Borrower shall also indemnify the Canadian Administrative Agent,
each Canadian Lender and the Swingline Lender on an after-tax basis for any
additional taxes on net income which the Canadian Administrative Agent, such
Canadian Lender, or the Swingline Lender, as the case may be, may be obligated
to pay as a result of the receipt of additional amounts under this subsection
3.9.  Whenever any Non-Excluded Taxes are payable by the Canadian Borrower, the
Parent, the Company or any Subsidiary Guarantor, as promptly as possible
thereafter but in any event within 45 days after the date of payment the
Canadian Borrower, the Parent, the Company or such Subsidiary Guarantor shall
send to the Canadian Administrative Agent for its own account or for the account
of such Canadian Lender or the Swingline Lender, as the case may be, a certified
copy of an original official receipt received by the Canadian Borrower, the
Parent, the Company or such Subsidiary Guarantor showing payment thereof.  If
the Canadian Borrower, the Parent, the Company or any Subsidiary Guarantor fails
to pay any Non-Excluded Taxes when due to the appropriate taxing authority or
fails to remit to the Canadian Administrative Agent the required receipts or
other required documentary evidence, the Canadian Borrower, the Parent, the
Company or such Subsidiary Guarantor shall indemnify the Canadian Administrative
Agent, the Canadian Lenders and the Swingline Lender for any incremental taxes,
interest or penalties that may become payable by the Canadian Administrative
Agent, any Canadian Lender or the Swingline Lender as a result of any such
failure.  The agreements in this subsection shall survive the termination of
this Annex

 

31

--------------------------------------------------------------------------------


 

A and the payment of the C$ Loans and all other amounts payable hereunder.  In
the event of any inconsistency between this Section 3.9 and Section 5.08 of the
Credit Agreement, this Section 3.9 shall supercede Section 5.08 of the Credit
Agreement.

 

Substitution of Lender.  If any Canadian Lender has demanded compensation under
subsection 3.8 or 3.9 of this Annex A, the Canadian Borrower shall have the
right, with the assistance of the Canadian Administrative Agent, to seek a
substitute bank or banks (which may be one or more of the Lenders) satisfactory
to the Canadian Borrower and the Canadian Administrative Agent to assume the
Canadian Commitments and C$ Loans of such Canadian Lender.  Any such Canadian
Lender shall be obligated to sell the Canadian Commitments and C$ Loans for cash
without recourse to such substitute bank or banks and to execute and deliver an
appropriately completed assignment and assumption agreement reasonably
satisfactory to the Canadian Administrative Agent and the Canadian Borrower and
any other document or perform any act reasonably necessary to effect the
assumption of the rights and obligations of such substitute bank or banks.

 

32

--------------------------------------------------------------------------------

 

EXHIBIT B

To Annex A

 

[Form of C$ Note]

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, IRON MOUNTAIN CANADA CORPORATION, a Nova Scotia corporation
(the “Canadian Borrower”), hereby promises to pay to
                              (the “Bank”), for account of its respective
Applicable Lending Offices provided for by the Credit Agreement referred to
below, at the principal office of the Canadian Administrative Agent at 200 Bay
Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto, Ontario M5J 2J2, the
aggregate unpaid principal amount of the C$ Prime Loans made by the Bank to the
Canadian Borrower under the Credit Agreement), in lawful money in the currency
of such C$ Prime Loans and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount of each such C$ Prime Loan, at such office, in like
money and funds, for the period commencing on the date of such C$ Prime Loan
until such C$ Prime Loan shall be paid in full, at the rates per annum and on
the dates provided in the Credit Agreement.

 

The date, amount and interest rate of each C$ Prime Loan made by the Bank to the
Canadian Borrower and each payment made on account of the principal thereof,
shall be recorded by the Bank on its books and, prior to any transfer of this C$
Note, endorsed by the Bank on the schedule attached hereto or any continuation
thereof, provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the  Canadian Borrower to make a
payment when due of any amount owing under the Credit Agreement or hereunder in
respect of the C$ Prime Loans made by the Bank.

 

This C$ Note is one of the C$ Notes referred to in the Credit Agreement dated as
of June     , 2011 (as the same may be modified and supplemented and in effect
from time to time, the “Credit Agreement”) between Iron Mountain
Incorporated, Iron Mountain Information Management, Inc., Iron Mountain Canada
Corporation, Iron Mountain Switzerland GmbH, Iron Mountain Europe Limited, Iron
Mountain Australia Pty Ltd., Iron Mountain Information Management (Luxembourg)
S.C.S., Iron Mountain Luxembourg Sarl, the lenders parties thereto (including
the Bank), RBS Citizens, N.A., as Syndication Agent, JPMorgan Chase Bank, N.A.,
as Administrative Agent, JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian
Administrative Agent and J.P. Morgan Securities Inc. and RBS Citizens, N.A., as
Co-Lead Arrangers and Joint Bookrunners, and evidences C$ Prime Loans made by
the Bank thereunder. Terms used but not defined in this C$ Note have the
respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this C$
Note upon the occurrence of certain events and for prepayments of C$ Prime Loans
upon the terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this C$ Note may
not be assigned by the Bank to any other Person.

 

--------------------------------------------------------------------------------


 

This C$ Note shall be governed by, and construed in accordance with, the law of
the State of New York.

 

 

 

IRON MOUNTAIN CANADA CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

SCHEDULE OF C$ PRIME LOANS

 

This C$ Note evidences C$ Prime Loans made, Continued or Converted under the
within-described Credit Agreement to the  Canadian Borrower, on the dates, in
the principal amounts and bearing interest at the rates set forth below, subject
to the payments, Continuations, Conversions and prepayments of principal set
forth below.

 

Date Made,
Continued
or Converted

 

Principal
Amount
of
Loan

 

Interest Rate

 

Amount Paid,
Prepaid,
Continued or
Converted

 

Unpaid
Principal
Amount

 

Notation
Made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

To Annex A

 

[Form of BA Equivalent Note]

 

PROMISSORY NOTE

 

FOR VALUE RECEIVED, IRON MOUNTAIN CANADA CORPORATION, a Nova Scotia corporation
(the “Canadian Borrower”), hereby promises to pay to
                         (the “Bank”), for account of its respective Applicable
Lending Offices provided for by the Credit Agreement referred to below, at the
principal office of the Canadian Administrative Agent at 200 Bay Street, Royal
Bank Plaza, South Tower, Suite 1800, Toronto, Ontario M5J 2J2, on
                 the principal sum of                Canadian Dollars.

 

This BA Equivalent Note is one of the BA Equivalent Notes referred to in the
Credit Agreement dated as of June     , 2011 (as the same may be modified and
supplemented and in effect from time to time, the “Credit Agreement”) between
Iron Mountain Incorporated, Iron Mountain Canada Corporation, Iron Mountain
Switzerland GmbH, Iron Mountain Europe Limited, Iron Mountain Australia Pty
Ltd., Iron Mountain Information Management (Luxembourg) S.C.S., Iron Mountain
Luxembourg Sarl, the lenders parties thereto (including the Bank), RBS Citizens,
N.A., as Syndication Agent, JPMorgan Chase Bank, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative Agent and
J.P. Morgan Securities Inc. and RBS Citizens, N.A., as Co-Lead Arrangers and
Joint Bookrunners, and evidences a BA Equivalent Loan made by the Bank
thereunder. Terms used but not defined in this BA Equivalent Note have the
respective meanings assigned to them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this BA
Equivalent Note upon the occurrence of certain events and for prepayments of BA
Equivalent Loans upon the terms and conditions specified therein.

 

Except as permitted by Section 12.06 of the Credit Agreement, this BA Equivalent
Note may not be assigned by the Bank to any other Person.

 

--------------------------------------------------------------------------------


 

This BA Equivalent Note shall be governed by, and construed in accordance with,
the law of the State of New York.

 

 

 

IRON MOUNTAIN CANADA CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------

 
